Exhibit 10.4

 

 

ACAR LEASING LTD.,

as the Titling Trust,

GM FINANCIAL,

as Servicer,

APGO TRUST, as Settlor,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Indenture Trustee

 

 

2015-3 SERVICING SUPPLEMENT

Dated as of September 2, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETIVE PROVISIONS

     1   

SECTION 1.1.

 

General Definitions

     1   

ARTICLE II SERVICING OF 2015-3 DESIGNATED POOL

     2   

SECTION 2.1.

 

Servicing of 2015-3 Designated Pool

     2   

SECTION 2.2.

 

Identification of 2015-3 Lease Agreements and 2015-3 Leased Vehicles;
Securitization Value

     2   

SECTION 2.3.

 

Accounts

     2   

SECTION 2.4.

 

General Provisions Regarding Accounts

     4   

SECTION 2.5.

 

Reallocation and Repurchase of 2015-3 Lease Agreements and 2015-3 Leased
Vehicles; Purchase of Matured Vehicles

     5   

SECTION 2.6.

 

2015-3 Designated Pool Collections.

     7   

SECTION 2.7.

 

Servicing Compensation; Expenses

     7   

SECTION 2.8.

 

Third Party Claims

     8   

SECTION 2.9.

 

Reporting by the Servicer; Delivery of Certain Documentation; Inspection

     8   

SECTION 2.10.

 

Annual Independent Accountant’s Report

     9   

SECTION 2.11.

 

Servicer Defaults; Termination of the Servicer

     10   

SECTION 2.12.

 

Representations and Warranties

     12   

SECTION 2.13.

 

Custody of Lease Documents

     13   

SECTION 2.14.

 

Reserve Account

     13   

SECTION 2.15.

 

Liability of Successor Servicer

     13   

SECTION 2.16.

 

Merger or Consolidation of, or Assumption of Obligations of the Servicer

     14   

SECTION 2.17.

 

Resignation of the Servicer

     14   

SECTION 2.18.

 

Separate Existence

     15   

SECTION 2.19.

 

Like Kind Exchange Program; Pull Ahead Program

     16   

ARTICLE III MISCELLANEOUS

     16   

SECTION 3.1.

 

Termination of 2015-3 Servicing Supplement

     16   

SECTION 3.2.

 

Amendment

     17   

SECTION 3.3.

 

GOVERNING LAW

     17   

SECTION 3.4.

 

Relationship of 2015-3 Servicing Supplement to Other Trust Documents

     17   

SECTION 3.5.

 

[Reserved]

     17   

SECTION 3.6.

 

Notices

     17   

SECTION 3.7.

 

Severability of Provisions

     17   

SECTION 3.8.

 

Binding Effect

     18   

SECTION 3.9.

 

Table of Contents and Headings

     18   

 

i



--------------------------------------------------------------------------------

SECTION 3.10.

  

Counterparts

     18   

SECTION 3.11.

  

Further Assurances

     18   

SECTION 3.12.

  

Third-Party Beneficiaries

     18   

SECTION 3.13.

  

No Petition

     18   

SECTION 3.14.

  

Limitation of Liability

     18   

SECTION 3.15.

  

Execution of Securities and Exchange Commission Filings

     19   

 

EXHIBITS     

Exhibit A

 

–

 

Form of Servicer Report

     EX-A-1   

 

ii



--------------------------------------------------------------------------------

2015-3 SERVICING SUPPLEMENT, dated as of September 2, 2015 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“2015-3 Servicing Supplement” or this “Agreement”), among ACAR Leasing Ltd., a
Delaware statutory trust (the “Titling Trust”), AmeriCredit Financial Services,
Inc. d/b/a GM Financial, a Delaware corporation (“GM Financial”), as servicer
(in such capacity, the “Servicer”), APGO Trust (“APGO”), a Delaware statutory
trust, as settlor of the Titling Trust (in such capacity, the “Settlor”), and
Wells Fargo Bank, National Association (“Wells Fargo”), a national banking
association, as collateral agent (in such capacity, the “Collateral Agent”) and
indenture trustee (the “Indenture Trustee”).

RECITALS

WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of
January 31, 2011 (the “Titling Trust Agreement”), between the Settlor and
Wilmington Trust Company, as Owner Trustee, Administrative Trustee and Delaware
Trustee, the Titling Trust was created to, among other things, take assignments
and conveyances of and hold in trust various assets (the “Trust Assets”);

WHEREAS, the Titling Trust, the Servicer, the Settlor and the Collateral Agent,
have entered into a Second Amended and Restated Servicing Agreement, dated as of
May 23, 2013 (as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Basic Servicing Agreement”), which
provides for, among other things, the servicing of the Trust Assets by the
Servicer; and

WHEREAS, the parties hereto acknowledge that in connection with the execution of
the 2015-3 Exchange Note Supplement, dated as of September 2, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “2015-3 Exchange Note Supplement”) to the Amended and Restated Credit and
Security Agreement, dated as of May 23, 2013 (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit and Security Agreement”), each among the Titling Trust, as borrower, GM
Financial, as lender and Servicer, and Wells Fargo, as Administrative Agent and
Collateral Agent, pursuant to which an Exchange Note (the “2015-3 Exchange
Note”) will be created, it is necessary and desirable to enter into a supplement
to the Basic Servicing Agreement to provide for, among other things, the
servicing of the Trust Assets allocated to the 2015-3 Designated Pool.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETIVE PROVISIONS

SECTION 1.1. General Definitions. Capitalized terms used in this 2015-3
Servicing Supplement that are not otherwise defined herein shall have the
meanings assigned to them in Appendix 1 to the 2015-3 Exchange Note Supplement
or, if not defined therein, in Appendix A to the Credit and Security Agreement.
The “Other Definitional Provisions” set forth in Section 1.2 of the Basic
Servicing Agreement are incorporated by reference into this 2015-3 Servicing
Supplement.



--------------------------------------------------------------------------------

ARTICLE II

SERVICING OF 2015-3 DESIGNATED POOL

SECTION 2.1. Servicing of 2015-3 Designated Pool. The parties hereto agree that
the Servicer shall service, administer and make collections on the 2015-3
Designated Pool in accordance with the terms and provisions of the Basic
Servicing Agreement, as amended and supplemented by the terms and provisions of
this 2015-3 Servicing Supplement.

SECTION 2.2. Identification of 2015-3 Lease Agreements and 2015-3 Leased
Vehicles; Securitization Value. On the Closing Date, the Servicer shall identify
as 2015-3 Exchange Note Assets the Lease Agreements and the Leased Vehicles
relating to such Lease Agreements listed on the Schedule of 2015-3 Lease
Agreements and 2015-3 Leased Vehicles attached as Schedule A to the 2015-3
Exchange Note Supplement. The Servicer shall calculate the Securitization Value
for each 2015-3 Lease Agreement as of the Cutoff Date.

SECTION 2.3. Accounts.

(a) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, a 2015-3 Eligible Deposit Account in the name of and
under the control of the Indenture Trustee for the benefit of the Noteholders
(said account being called the “2015-3 Exchange Note Collections Account” and
being initially identified as “GM Financial 2015-3 Exchange Note Collections
Account”). Deposits to and withdrawals from the 2015-3 Exchange Note Collections
Account shall be made as set forth in the 2015-3 Servicing Agreement, the 2015-3
Exchange Note Supplement and the Indenture.

(b) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, a 2015-3 Eligible Deposit Account in the name of and
under the control of the Indenture Trustee for the benefit of the Noteholders
(said account being called the “Indenture Collections Account” and being
initially identified as “GM Financial 2015-3 Indenture Collections Account”).
Deposits to and withdrawals from the 2015-3 Indenture Collections Account shall
be made as set forth in the 2015-3 Exchange Note Supplement and the Indenture.

(c) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, a 2015-3 Eligible Deposit Account in the name of and
under the control of the Indenture Trustee for the benefit of the Noteholders
(said account being called the “Note Payment Account” and being initially
identified as “GM Financial 2015-3 Note Payment Account”). Deposits to and
withdrawals from the Note Payment Account shall be made as set forth in the
Indenture and the Note Purchase Agreement.

(d) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, a 2015-3 Eligible Deposit Account in the name of and
under control of the Indenture Trustee for the benefit of the Noteholders (said
account being called the “Reserve Account” and being initially identified as “GM
Financial 2015-3 Reserve Account”).

 

2



--------------------------------------------------------------------------------

(e) All monies deposited from time to time in the Accounts pursuant to this
2015-3 Servicing Supplement and the other Program Documents and the Accounts
shall be held by the Indenture Trustee as part of the Indenture Collateral and
shall be applied to the purposes herein and therein provided. If any Account
shall cease to be a 2015-3 Eligible Deposit Account, the Indenture Trustee
shall, as necessary, assist the Servicer in causing such Account to be moved to
an institution at which it shall be a 2015-3 Eligible Deposit Account.

(f) If, at any time, any of the Accounts ceases to be a 2015-3 Eligible Deposit
Account, the Servicer shall within thirty (30) days (or such longer period as to
which the Rating Agencies rating any securities backed by the related Exchange
Note may consent) establish a new Account as a 2015-3 Eligible Deposit Account
and shall transfer any cash and/or any investments on deposit or credited to
such earlier existing Account into such new Account.

(g) The Indenture Trustee or other Person holding the Accounts shall be the
“Securities Intermediary” with respect to the Accounts. If the Securities
Intermediary in respect of the Accounts is not the Indenture Trustee, the
Servicer shall obtain the express agreement of such Person to the obligations of
the Securities Intermediary set forth in this Section 2.3(g). The Securities
Intermediary agrees that:

(i) Each of the Accounts is an account to which “financial assets” within the
meaning of Section 8-102(a)(9) (“Financial Assets”) of the UCC in effect in the
State of New York will be credited;

(ii) All securities or other property underlying any Financial Assets credited
to any Account shall be registered in the name of the Securities Intermediary,
endorsed to the Securities Intermediary or in blank or credited to another
securities account maintained in the name of the Securities Intermediary and in
no case will any Financial Asset credited to an Account be registered in the
name of the Issuer, payable to the order of the Issuer or specially endorsed to
the Issuer;

(iii) All property delivered to the Securities Intermediary pursuant to the
2015-3 Servicing Agreement and the Indenture will be promptly credited to the
applicable Account;

(iv) Each item of property (whether investment property, security, instrument or
cash) credited to an Account shall be treated as a Financial Asset;

(v) If at any time the Securities Intermediary shall receive any order from the
Indenture Trustee directing transfer or redemption of any Financial Asset
relating to an Account, the Securities Intermediary shall comply with such
entitlement order without further consent by the Issuer or the Servicer;

(vi) Each Account shall be governed by the laws of the State of New York,
regardless of any provision of any other agreement. For purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction and the
Accounts (as well as the “securities entitlements” (as defined in
Section 8-102(a)(17) of the UCC) related thereto) shall be governed by the laws
of the State of New York;

 

3



--------------------------------------------------------------------------------

(vii) The Securities Intermediary has not entered into, and until termination of
the Indenture, will not enter into, any agreement with any other Person relating
to the Accounts and/or any Financial Assets credited thereto pursuant to which
it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person and the Securities
Intermediary has not entered into, and until the termination of the Indenture
will not enter into, any agreement with the Issuer purporting to limit or
condition the obligation of the Securities Intermediary to comply with
entitlement orders as set forth in Section 2.4; and

(viii) Except for the claims and interest of the Indenture Trustee and the
Issuer in the Accounts, the Securities Intermediary knows of no claim to, or
interest in, the Accounts or in any Financial Asset credited thereto. If any
other Person asserts any Lien, encumbrance, or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Accounts or in any Financial Asset carried therein, the
Securities Intermediary will promptly notify the Indenture Trustee, the
Noteholders and the Issuer thereof.

The Indenture Trustee shall possess all right, title and interest in all funds
on deposit from time to time in the Accounts and in all proceeds thereof, and
shall be the only Person authorized to originate entitlement orders in respect
of the Accounts.

SECTION 2.4. General Provisions Regarding Accounts.

(a) So long as no Event of Default shall have occurred and be continuing, all or
a portion of the funds in the 2015-3 Exchange Note Collections Account, the
Indenture Collections Account, the Note Payment Account and the Reserve Account
shall be invested at the direction of the Servicer in 2015-3 Permitted
Investments that mature no later than the Business Day prior to the next Payment
Date in the Collection Period following the Collection Period during which the
investment is made. All income or other gain from investments of monies
deposited in the 2015-3 Exchange Note Collections Account, the Indenture
Collections Account and the Reserve Account during a Collection Period shall be
deposited into the 2015-3 Exchange Note Collections Account, the Indenture
Collections Account or the Reserve Account, as applicable, on the related
Payment Date, and any loss resulting from such investments shall be charged to
2015-3 Exchange Note Collections Account, the Indenture Collections Account or
the Reserve Account, as applicable. The Titling Trust will be the tax owner of
the 2015-3 Exchange Note Collections Account and all investment earnings on the
2015-3 Exchange Note Collections Account will be taxable to the Titling Trust.
The Issuer or, if there is a single Issuer Trust Certificateholder, such Issuer
Trust Certificateholder will be the tax owner of the Indenture Collections
Account and all investment earnings on the Indenture Collections Account will be
taxable to the Issuer or such Issuer Trust Certificateholder, as the case may
be. The Issuer or, if there is a single Issuer Trust Certificateholder, such
Issuer Trust Certificateholder, will be the tax owner of the Reserve Account and
all investment earnings on the Reserve Account will be taxable to the Issuer or
such Issuer Trust Certificateholder, as the case may be.

The Indenture Trustee will not be directed to make any investment of any funds
or to sell any 2015-3 Permitted Investment held in the 2015-3 Exchange Note
Collections Account, the Indenture Collections Account and the Reserve Account
unless the security interest Granted and

 

4



--------------------------------------------------------------------------------

perfected in the 2015-3 Exchange Note Collections Account, the Indenture
Collections Account and the Reserve Account will continue to be perfected in
such 2015-3 Permitted Investment or the proceeds of such sale, in either case
without any further action by any Person. Except as directed by the Note
Purchaser after the occurrence and during the continuance of an Event of
Default, no such 2015-3 Permitted Investment shall be sold prior to maturity.

(b) If (i) the Servicer shall have failed to give investment directions for
funds on deposit in the 2015-3 Exchange Note Collections Account, the Indenture
Collections Account and the Reserve Account to the Indenture Trustee by 12:00
noon, New York City time (or such other time as may be agreed by the Indenture
Trustee), on any Business Day, (ii) an Event of Default shall have occurred and
be continuing but the Notes shall not have been declared due and payable
pursuant to Section 5.2 of the Indenture, or (iii) if the Notes shall have been
declared due and payable following an Event of Default but amounts collected or
receivable from the Issuer Trust Estate are being applied as if there had not
been such a declaration, then the Indenture Trustee shall hold funds on deposit
in the 2015-3 Exchange Note Collections Account, the Indenture Collections
Account and the Reserve Account uninvested.

(c) Subject to Section 6.1(c) of the Indenture, the Indenture Trustee shall not
in any way be held liable by reason of any insufficiency in the 2015-3 Exchange
Note Collections Account, the Indenture Collections Account and the Reserve
Account resulting from any loss on any 2015-3 Permitted Investment included
therein except for losses attributable to the Indenture Trustee as obligor as a
result of the Indenture Trustee’s failure to make payments on such 2015-3 2015-3
Permitted Investments issued by the Indenture Trustee, in its commercial
capacity as principal obligor and not as trustee, in accordance with their
terms.

SECTION 2.5. Reallocation and Repurchase of 2015-3 Lease Agreements and 2015-3
Leased Vehicles; Purchase of Matured Vehicles.

(a) In the event the Servicer (i) grants an extension with respect to any 2015-3
Lease Agreement that is inconsistent with the Customary Servicing Practices or
that extends the term of such 2015-3 Lease Agreement past the Exchange Note
Final Scheduled Payment Date, (ii) modifies any 2015-3 Lease Agreement to change
the related Contract Residual Value or Monthly Payment, or (iii) is notified the
Titling Trust no longer owns any 2015-3 Leased Vehicle, except to the extent
that any such modification listed in clauses (i) and (ii) of this subsection
2.5(a) is required by law or court order, the Servicer shall, on the Deposit
Date related to the Collection Period in which such extension was granted,
modification was made or notice was received, as applicable, cause the
reallocation of the affected 2015-3 Lease Agreement and the related 2015-3
Leased Vehicle to the Lending Facility Pool by depositing to the 2015-3 Exchange
Note Collections Account an amount equal to the Repurchase Payment with respect
to such 2015-3 Lease Agreement and the related 2015-3 Leased Vehicle.

(b) Upon discovery by the Servicer, the Owner Trustee, the Indenture Trustee or
the Depositor that any representation or warranty contained in Section 2.12 was
incorrect in respect of any 2015-3 Lease Agreement or the related 2015-3 Leased
Vehicle as of the Cutoff Date or the 2015-3 Closing Date, as applicable, in a
manner that materially adversely affects the interest of the Issuer or the
Noteholders in such 2015-3 Lease Agreement or such 2015-3 Leased Vehicle, the
entity discovering such incorrectness (if other than the Servicer) shall give
prompt

 

5



--------------------------------------------------------------------------------

written notice to the Servicer. By no later than the end of the Collection
Period including the date that is two (2) months after the date on which the
Servicer discovers or is notified of such incorrectness, the Servicer shall cure
in all material respects the circumstance or condition with respect to which the
representation or warranty was incorrect as of the Cutoff Date or the 2015-3
Closing Date, as applicable. If the Servicer does not cure such circumstance or
condition by such date, then the Servicer shall cause the reallocation of the
affected 2015-3 Lease Agreement and the related 2015-3 Leased Vehicle to the
Lending Facility Pool by depositing to the 2015-3 Exchange Note Collections
Account on the Deposit Date relating to the next succeeding Payment Date an
amount equal to the Repurchase Payment with respect to such 2015-3 Lease
Agreement and the related 2015-3 Leased Vehicle. The Indenture Trustee will
(i) notify the Servicer, GM Financial and the Depositor, as soon as practicable
and in any event within five (5) Business Days and in the manner set forth for
providing notices hereunder, of all demands or requests communicated (in writing
or orally) to the Trustee for the reallocation of any 2015-3 Lease Agreement and
the related 2015-3 Leased Vehicle pursuant to this clause (b), (ii) promptly
upon request by the Servicer, GM Financial or the Depositor, provide to them any
other information reasonably requested to facilitate compliance by them with
Rule 15Ga-1 under the Exchange Act and Items 1104(e) and 1121(c) of Regulation
AB, and (iii) if requested by the Servicer, GM Financial or the Depositor,
provide a written certification no later than fifteen (15) days following any
calendar quarter or calendar year that the Trustee has not received any
reallocation demands for such period, or if reallocation demands have been
received during such period, that the Trustee has provided all the information
reasonably requested under clause (ii) above with respect to such demands. In no
event will the Trustee or the Issuer have any responsibility or liability in
connection with any filing required to be made by a securitizer under the
Exchange Act or Regulation AB.

(c) Notwithstanding the provisions of Section 2.6(b) of the Basic Servicing
Agreement, if the Servicer discovers a breach, or is provided with any notice of
a breach pursuant to such section, regarding a Lease Agreement or Leased Vehicle
that is a 2015-3 Lease Agreement or 2015-3 Leased Vehicle on the date that such
breach is discovered or such notice is provided, the Servicer shall be obligated
to take the actions described in such Section 2.6(b) by no later than the
Payment Date following the Collection Period in which the related breach is
discovered or the related notice is provided (rather than by the Payment Date
following the Collection Period that ends at least thirty (30) days after the
Servicer discovers or is notified of such breach).

(d) The Servicer shall provide written notice to the Indenture Trustee and the
Noteholders of each reallocation to the Lending Facility Pool of a 2015-3 Lease
Agreement and the related 2015-3 Leased Vehicle pursuant to Section 2.5(a) or
(b) that was made during a Collection Period in the Servicer Report that is
delivered for such Collection Period.

(e) The Servicer may purchase any 2015-3 Leased Vehicle that becomes a Matured
Vehicle pursuant to Section 2.6(f) of the Basic Servicing Agreement for a
purchase price equal to the Contract Residual Value of the related 2015-3 Lease
Agreement.

(f) The obligation of the Servicer under this Section 2.5 shall survive any
termination of the Servicer hereunder.

 

6



--------------------------------------------------------------------------------

(g) For so long as the Notes are Outstanding, the Servicer will not be permitted
to reallocate any 2015-3 Lease Agreements and related 2015-3 Leased Vehicles
from the 2015-3 Designated Pool to the Lending Facility Pool except in
accordance with the terms of this Section 2.5 and Section 3.1 of the 2015-3
Exchange Note Supplement.

(h) If a Lessee changes its domicile and such change would reasonably be
expected to result in the Titling Trust doing business in a jurisdiction in
which it is not licensed and authorized to conduct business in the manner
contemplated by the Program Documents, then on the Payment Date related to the
Collection Period that ends at least thirty (30) days after the Servicer
discovers or is notified of such change, the Servicer shall purchase such 2015-3
Lease Agreement and the related 2015-3 Leased Vehicle by either (i) depositing
to the Indenture Collections Account an amount equal to the Repurchase Payment,
or (ii) appropriately segregating and designating an amount equal to the
Repurchase Payment on its records, pending application thereof pursuant to
2015-3 Servicing Agreement.

SECTION 2.6. 2015-3 Designated Pool Collections.

(a) The Servicer shall, with respect to all 2015-3 Designated Pool Collections,
from time to time determine the amount of such 2015-3 Designated Pool
Collections and during each Collection Period shall deposit all such 2015-3
Designated Pool Collections in the 2015-3 Exchange Note Collections Account when
required pursuant to clause (b).

(b) Notwithstanding Section 2.7(b) of the Basic Servicing Agreement, the
Servicer shall remit, or shall cause its agent to remit, all 2015-3 Designated
Pool Collections to the 2015-3 Exchange Note Collections Account by the close of
business on the second (2nd) Business Day after receipt thereof or, in the case
of any 2015-3 Designated Pool Collections received by the Servicer or such agent
for which the Servicer or such agent, as applicable, does not have all Payment
Information by the close of business on such second (2nd) Business Day, by the
close of business on the day on which all such Payment Information is received.
Pending deposit into the 2015-3 Exchange Note Collections Account, 2015-3
Designated Pool Collections may be employed by the Servicer at its own risk and
for its own benefit and need not be segregated from its own funds.

SECTION 2.7. Servicing Compensation; Expenses. As compensation for the
performance of its obligations under the 2015-3 Servicing Agreement, on each
Payment Date the Servicer shall be entitled to receive a fee for its performance
during the immediately preceding Collection Period or, with respect to the first
Payment Date, the period from and including the Cutoff Date to and including
October 31, 2015 (the “Designated Pool Servicing Fee”) in accordance with
Article V of the 2015-3 Exchange Note Supplement in an amount equal the sum of
(x) to the product of (i) one-twelfth (1/12th) (or, with respect to the first
Payment Date, 60/360), times (ii) the Servicing Fee Rate, times (iii) the
Aggregate Securitization Value as of the opening of business on the first day of
such Collection Period, plus (y) any Administrative Charges collected on the
2015-3 Lease Agreements and 2015-3 Leased Vehicles and any other expenses
reimbursable to the Servicer.

 

7



--------------------------------------------------------------------------------

SECTION 2.8. Third Party Claims. In addition to the requirements set forth in
Section 2.14 of the Basic Servicing Agreement, upon learning of a Claim or Lien
of whatever kind of a third party that would be likely to have a material
adverse effect on the interests of the Depositor or the Issuer with respect to
the 2015-3 Exchange Note Assets, the Servicer shall immediately notify the
Depositor, the Indenture Trustee and the Noteholders of any such Claim or Lien.

SECTION 2.9. Reporting by the Servicer; Delivery of Certain Documentation;
Inspection.

(a) On each Determination Date, prior to 12:00 p.m. (Central time), the Issuer
shall cause the Servicer to deliver to the Indenture Trustee, the Titling Trust
and the Collateral Agent, a Servicer Report with respect to the next Payment
Date and the related Collection Period. The Issuer shall also cause the Servicer
to deliver a Servicer Report to each Rating Agency on the same date the
Servicer’s Report is publicly available (provided that if the Servicer’s Report
is not made publicly available, the Servicer will deliver it to each Rating
Agency, no later than the twenty-second (22nd) of each month (or if not a
Business Day, the next succeeding Business Day)). Notwithstanding Section 3.2(a)
of the Basic Servicing Agreement, the Servicer shall deliver such Servicer
Reports in accordance with this Section 2.9 until the date on which the Notes
are no longer Outstanding.

(b) In addition to the report with respect to the 2015-3 Exchange Note which the
Servicer is obligated to deliver pursuant to Section 3.1(c) of the Basic
Servicing Agreement, the Servicer shall deliver to the Depositor, the Indenture
Trustee and the Titling Trust, on or before March 31 (or ninety (90) days after
the end of the Servicer’s fiscal year, if other than December 31) of each year,
beginning March 31, 2016, an Officer’s Certificate, dated as of March 31 (or
other applicable date) of such year, stating that (i) a review of the activities
of the Servicer during the preceding twelve (12) month period (or such other
period in the case of the first such report as shall have elapsed from the
Closing Date to the date of the first such Officer’s Certificate) and of its
performance under the 2015-3 Servicing Agreement has been made under such
officer’s supervision, and (ii) to such officer’s knowledge, based on such
review, the Servicer has fulfilled all its obligations under the 2015-3
Servicing Agreement throughout such period, or, if there has been a default in
the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.

(c) The Servicer will deliver to the Issuer, on or before March 31 of each year,
beginning on March 31, 2016, a report regarding the Servicer’s assessment of
compliance with certain minimum servicing criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.

(d) To the extent required by Regulation AB, the Servicer will cause any
affiliated servicer or any other party deemed to be participating in the
servicing function pursuant to Item 1122 of Regulation AB to provide to the
Issuer, on or before March 31 of each year, beginning on March 31, 2016, a
report regarding such party’s assessment of compliance with certain minimum
servicing criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB.

 

8



--------------------------------------------------------------------------------

(e) Wells Fargo Bank, National Association acknowledges, in its capacity as
Collateral Agent under this 2015-3 Servicing Supplement and in its capacity as
Indenture Trustee under the Program Documents, that to the extent it is deemed
to be participating in the servicing function pursuant to Item 1122 of
Regulation AB, it will take any action reasonably requested by the Servicer to
ensure compliance with the requirements of Section 2.9(d) and Section 2.10(b)
hereof and with Item 1122 of Regulation AB. Such required documentation will be
delivered to the Servicer by March 15 of each calendar year.

(f) The Servicer shall deliver copies of all reports, notices and certificates
delivered by it pursuant to the 2015-3 Servicing Agreement to the Depositor, the
Indenture Trustee and the Titling Trust on the date or dates due, including any
notice of material failure given pursuant to Section 2.2(a) of the Basic
Servicing Agreement and the Officer’s Certificate relating to the
2015-3 Exchange Note delivered by it pursuant to Section 2.9(b) of this 2015-3
Servicing Supplement.

SECTION 2.10. Annual Independent Accountant’s Report.

(a) The Servicer shall cause the cause a firm of nationally recognized
independent certified public accountants (the “Independent Accountants”), who
may also render other services to the Servicer or its Affiliates, to deliver to
the Indenture Trustee, the Owner Trustee and the Collateral Agent, on or before
March 31 (or 90 days after the end of the Issuer’s fiscal year, if other than
December 31) of each year, beginning in March 31, 2016, a report with respect to
the preceding calendar year, addressed to the board of directors of the
Servicer, providing its attestation report on the servicing assessment delivered
pursuant to Section 2.9(c), including disclosure of any material instance of
non-compliance, as required by Rule 13a-18 and 15d-18 of the Exchange Act and
Item 1122(b) of Regulation AB. Such attestation will be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act.

(b) Each party required to deliver an assessment of compliance described in
Section 2.9(d) shall cause Independent Accountants, who may also render other
services to such party or its Affiliates, to deliver to the Indenture Trustee,
the Owner Trustee, the Collateral Agent and the Servicer, on or before March 31
(or 90 days after the end of the Issuer’s fiscal year, if other than
December 31) of each year, beginning in March 31, 2016, a report with respect to
the preceding calendar year, addressed to the board of directors of such party,
providing its attestation report on the servicing assessment delivered pursuant
to Section 2.9(d), including disclosure of any material instance of
non-compliance, as required by Rule 13a-18 and 15d-18 of the Exchange Act and
Item 1122(b) of Regulation AB. Such attestation will be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act.

(c) The Servicer shall cause the Independent Accountants to deliver to the
Depositor, the Indenture Trustee, the Issuer and the Titling Trust, on or before
April 30 (or one-hundred and twenty (120) days after the end of the Servicer’s
fiscal year, if other than December 31) of each year, beginning on April 30,
2016 with respect to the twelve (12) months ended the immediately preceding
December 31 (or other applicable date) (or such other period as shall have
elapsed from the 2015-3 Closing Date to the date of such certificate (which
period shall not be less than six (6) months)), a statement (the “Accountants’
Report”) addressed to the Board of Directors of

 

9



--------------------------------------------------------------------------------

the Servicer, to the effect that such firm has audited the books and records of
GM Financial, in which the Servicer is included as a consolidated subsidiary,
and issued its report thereon in connection with the audit report on the
consolidated financial statements of GM Financial and that (i) such audit was
made in accordance with generally accepted auditing standards, and accordingly
included such tests of the accounting records and such other auditing procedures
as such firm considered necessary in the circumstances, and (ii) the firm is
independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.

SECTION 2.11. Servicer Defaults; Termination of the Servicer.

(a) Each of the following acts or occurrences constitutes a “Servicer Default”
under the 2015-3 Servicing Agreement with respect to the 2015-3 Exchange Note:

(i) any failure by the Servicer to deposit in the 2015-3 Exchange Note
Collections Account any required payment, any failure by the Servicer to make or
cause the Titling Trust to make any required payments from the 2015-3 Exchange
Note Collections Account on account of the 2015-3 Exchange Note or any failure
of the Servicer to make any required payment under any other Program Document,
which failure continues unremedied for a period of five (5) Business Days after
the earlier of the date on which (1) notice of such failure is given to the
Servicer by the Indenture Trustee, or (2) an Authorized Officer of the Servicer
has actual knowledge of such failure;

(ii) any failure by the Servicer duly to observe or to perform any covenants or
agreements of the Servicer set forth in the 2015-3 Servicing Agreement or any
other Program Document (other than a covenant or agreement a default in the
observance or performance of which is elsewhere in this Section specifically
dealt with), which failure shall materially and adversely affects the interests
of the 2015-3 Secured Parties and shall continue unremedied for a period of
sixty (60) days after written notice of such failure is received by the Servicer
from the Indenture Trustee or after discovery of such failure by the Servicer;

(iii) any representation or warranty made or deemed made by the Servicer in the
2015-3 Servicing Agreement or in any other Program Document or which is
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith shall prove to have
been incorrect, and such incorrectness has a material adverse effect on the
interests of the 2015-3 Secured Parties or the Issuer which failure, if capable
of being cured, has not been cured for a period of sixty (60) days after written
notice of such breach is received by the Servicer from the Indenture Trustee or
after discovery of such breach by the Servicer; or

(iv) an Insolvency Event occurs with respect to the Servicer.

(b) Promptly after having obtained knowledge of any Servicer Default, but in no
event later than two (2) Business Days thereafter, the Servicer shall deliver to
the Indenture Trustee and the Noteholders, written notice thereof in an
Officer’s Certificate, accompanied in each case by a description of the nature
of the default and the efforts of the Servicer to remedy the same.

 

10



--------------------------------------------------------------------------------

(c) In addition to the provisions of Section 4.1(d) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and be continuing with
respect to the 2015-3 Exchange Note, the Titling Trust shall, acting at the
written direction of the Majority Noteholders, or, if there are no Notes
Outstanding, the Titling Trust, acting at the direction of Issuer Trust
Certificateholder, by notice given to the Servicer, terminate the rights and
obligations of the Servicer under the 2015-3 Servicing Agreement in accordance
with such Section and the Indenture Trustee, acting at the written direction of
the Majority Noteholders, shall appoint a Successor Servicer to fulfill the
obligations of the Servicer hereunder in respect of the 2015-3 Lease Agreements
and 2015-3 Leased Vehicles. Any such Person shall accept its appointment by a
written assumption in a form acceptable to the Indenture Trustee. In the event
the Servicer is removed as servicer of the 2015-3 Exchange Note Assets, (i) the
Servicer shall deliver or cause to be delivered to or at the direction of the
Successor Servicer all Lease Documents with respect to the 2015-3 Lease
Agreements and the 2015-3 Leased Vehicles that are then in the possession of the
Servicer, (ii) the Servicer shall deliver or cause to be delivered to or at the
direction of the Successor Servicer all Security Deposits held by the Servicer
with respect to the 2015-3 Exchange Note Assets, and (iii) the Servicer shall
deliver to the Successor Servicer all servicing records directly maintained by
the Servicer, containing as of the close of business on the date of demand all
of the data maintained by the Servicer, in computer format in connection with
servicing the 2015-3 Exchange Note Assets. If no Person has accepted its
appointment as Successor Servicer when the predecessor Servicer ceases to act as
Servicer in accordance with this Section 2.11, the Indenture Trustee, will,
without further action, be automatically appointed the Successor Servicer.
Notwithstanding the above, if the Indenture Trustee is unwilling or legally
unable to act as Successor Servicer, it may appoint, or petition a court of
competent jurisdiction to appoint, an institution whose business includes the
servicing of lease agreements and the related lease assets, as Successor
Servicer. The Indenture Trustee will be released from its duties and obligations
as Successor Servicer on the date that a new servicer agrees to appointment as
Successor Servicer hereunder. Any Successor Servicer shall be entitled to such
compensation as the Servicer would have been entitled to under this 2015-3
Servicing Supplement if the Servicer had not resigned or been terminated
hereunder or such additional compensation as the Majority Noteholders and such
Successor Servicer may agree on.

(d) Notwithstanding the provisions of Section 4.1(f) of the Basic Servicing
Agreement, with respect to any Servicer Default related to the 2015-3 Exchange
Note Assets, only the Indenture Trustee, acting at the written direction of the
Majority Noteholders, or, if there are no Notes Outstanding, the Titling Trust,
acting at the direction of the Issuer Trust Certificateholder, may waive any
default of the Servicer in the performance of its obligations under the 2015-3
Servicing Agreement and its consequences with respect to the 2015-3 Exchange
Note and, upon any such waiver, such default shall cease to exist and any
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of the 2015-3 Exchange Note Servicing Agreement. No such waiver
shall extend to any subsequent or other default or impair any right consequent
thereto.

 

11



--------------------------------------------------------------------------------

SECTION 2.12. Representations and Warranties. The Servicer makes the following
representations and warranties to the Depositor, the Indenture Trustee and the
Noteholders as of the 2015-3 Closing Date:

(a) The representations and warranties contained in Section 2.6(a) of the Basic
Servicing Agreement as to each 2015-3 Lease Agreement and the related 2015-3
Leased Vehicle were true and correct as of the Cutoff Date;

(b) The representations and warranties set forth in Section 5.1 of the Basic
Servicing Agreement are true and correct as of the date hereof;

(c) Each 2015-3 Lease Agreement and 2015-3 Leased Vehicle is an Eligible
Collateral Asset as of the date hereof;

(d) All information heretofore furnished by the Servicer or any of its
Affiliates to the Indenture Trustee or the Owner Trustee for purposes of or in
connection with the 2015-3 Servicing Agreement or any of the other Program
Documents or any transaction contemplated hereby or thereby is, and all
information hereafter furnished by the Servicer or any of its Affiliates to the
Indenture Trustee, the Owner Trustee or any of the Noteholders will be, (i) true
and accurate in every material respect on the date such information is stated or
certified, and (ii) does not and will not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein misleading, in the case of each of (i) and
(ii) when taken together with all other information provided on or prior to the
date hereof; and

(e) No Servicer Default or event which with the giving of notice or lapse of
time, or both, would become a Servicer Default has occurred and is continuing as
of the 2015-3 Closing Date.

(f) With respect to any 2015-3 Lease Agreement that constitutes “electronic
chattel paper” under the UCC, the Servicer, as custodian of the Lease Documents
relating to the 2015-3 Designated Pool, maintains control of a single
electronically authenticated authoritative copy of the related 2015-3 Lease
Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 2.13. Custody of Lease Documents.

(a) Pursuant to Section 2.3 of the Basic Servicing Agreement, the Servicer,
either directly or through an agent, will act as custodian of the Lease
Documents relating to the 2015-3 Designated Pool, as agent and bailee for the
benefit of the Issuer and the Indenture Trustee. All Lease Documents relating to
the 2015-3 Designated Pool shall be identified and maintained in such a manner
so as to permit retrieval and access. If a Successor Servicer has been appointed
hereunder, the Servicer shall promptly deliver all such Lease Documents to the
Successor Servicer. If the Servicer is terminated under the 2015-3 Servicing
Agreement upon the occurrence of a Servicer Default, the costs associated with
transferring all such Lease Documents shall be paid by the Servicer.

(b) With respect to any 2015-3 Lease Agreement that constitutes “electronic
chattel paper” under the UCC, the Servicer, as custodian of the Lease Documents
relating to the 2015-3 Designated Pool, shall at all times maintain control of a
single electronically authenticated authoritative copy of the related 2015-3
Lease Agreement.

(c) In accordance with Section 2.10(h)(ii) of the Indenture and with respect to
any Indenture Collateral that constitutes an instrument or tangible chattel
paper, the Servicer, as custodian of the Lease Documents relating to the 2015-3
Designated Pool, acknowledges that it is holding such instruments and tangible
chattel paper solely on behalf and for the benefit of the Indenture Trustee.

SECTION 2.14. Reserve Account.

(a) On the 2015-3 Closing Date, GMF Leasing LLC shall deposit the Specified
Reserve Balance into the Reserve Account. Amounts held from time to time in the
Reserve Account shall be held by the Indenture Trustee for the benefit of the
Noteholders.

(b) On each Payment Date (i) if the amount on deposit in the Reserve Account
(without taking into account any amount on deposit in the Reserve Account
representing net investment earnings) is less than the Specified Reserve
Balance, then the Indenture Trustee shall, after payment of any amounts required
to be distributed pursuant to clauses (i) through (xiv) of Section 8.3(a) of the
Indenture, deposit in the Reserve Account the Reserve Account Required Amount
pursuant to Section 8.3(a)(xv) of the Indenture, and (ii) if the amount on
deposit in the Reserve Account, after giving effect to all other deposits
thereto and withdrawals therefrom to be made on such Payment Date is greater
than the Specified Reserve Balance, in which case the Indenture Trustee shall
distribute the amount of such excess as part of Available Funds on such Payment
Date.

(c) On each Payment Date, the Servicer shall instruct the Indenture Trustee to
withdraw the Reserve Account Withdrawal Amount from the Reserve Account and
deposit such amounts in the Indenture Collections Account to be included as
Total Available Funds for that Payment Date.

SECTION 2.15. Liability of Successor Servicer. No Successor Servicer will have
any responsibility and will not be in default hereunder or incur any liability
for any failure, error, malfunction or any delay in carrying out any of their
duties under this Supplement if such failure

 

13



--------------------------------------------------------------------------------

or delay results from such Successor Servicer acting in accordance with
information prepared or supplied by any Person other than the Successor Servicer
or the failure of any such other Person to prepare or provide such information.
No Successor Servicer will have any responsibility for and will not be in
default and will incur no liability for, (a) any act or failure to act of any
third party, including the Servicer, (b) any inaccuracy or omission in a notice
or communication received by such Successor Servicer from any third party,
(c) the invalidity or unenforceability of any 2015-3 Lease Agreement under
applicable law, (d) the breach or inaccuracy of any representation or warranty
made with respect to any 2015-3 Lease Agreement or 2015-3 Leased Vehicle, or
(e) the acts or omissions of any successor to it as Successor Servicer.

SECTION 2.16. Merger or Consolidation of, or Assumption of Obligations of the
Servicer. Notwithstanding the provisions of Section 5.3 of the Basic Servicing
Agreement, GM Financial shall not merge or consolidate with any other Person,
convey, transfer or lease substantially all its assets as an entirety to another
Person, or permit any other Person to become the successor to GM Financial’s
business unless, after the merger, consolidation, conveyance, transfer, lease or
succession, the successor or surviving entity shall be capable of fulfilling the
duties of GM Financial contained in this Agreement. Any corporation (a) into
which GM Financial may be merged or consolidated, (b) resulting from any merger
or consolidation to which GM Financial shall be a party, (c) which acquires by
conveyance, transfer, or lease substantially all of the assets of GM Financial,
or (d) succeeding to the business of GM Financial, in any of the foregoing cases
shall execute an agreement of assumption to perform every obligation of GM
Financial under this Agreement and, whether or not such assumption agreement is
executed, shall be the successor to GM Financial under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement, anything in this Agreement to the contrary
notwithstanding; provided, however, that nothing contained herein shall be
deemed to release GM Financial from any obligation. GM Financial shall provide
notice of any merger, consolidation or succession pursuant to this Section to
the Owner Trustee, the Indenture Trustee and the Noteholders. Notwithstanding
the foregoing, GM Financial shall not merge or consolidate with any other Person
or permit any other Person to become a successor to GM Financial’s business,
unless (x) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 2.12 shall have been
breached (for purposes hereof, such representations and warranties shall speak
as of the date of the consummation of such transaction), (y) GM Financial shall
have delivered to the Owner Trustee, the Indenture Trustee and the Noteholders
an Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) GM
Financial shall have delivered to the Owner Trustee, the Collateral Agent and
the Indenture Trustee an Opinion of Counsel stating, in the opinion of such
counsel, either that (i) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Trust in the 2015-3 Exchange Note and
the Other Conveyed Property (and reciting the details of the filings), or
(ii) no such action shall be necessary to preserve and protect such interest.

SECTION 2.17. Resignation of the Servicer. Notwithstanding Section 5.4 of the
Basic Servicing Agreement, the Servicer shall not resign as Servicer under the
2015-3 Servicing Agreement except if it is prohibited by law from performing its
obligations in respect of the

 

14



--------------------------------------------------------------------------------

2015-3 Exchange Note Assets under the Basic Servicing Agreement or hereunder and
delivers to the Trustee, the Indenture Trustee and the Noteholders an Opinion of
Counsel to such effect concurrently with the delivery of any notice of
resignation pursuant to Section 5.4 of the Basic Servicing Agreement.

SECTION 2.18. Separate Existence. The Servicer shall take all reasonable steps
to maintain the Titling Trust’s, the Settlor’s, the Depositor’s and the Issuer’s
identities as separate legal entities, and shall make it manifest to third
parties that each of the Titling Trust, the Settlor, the Depositor and the
Issuer is an entity with assets and liabilities distinct from those of the
Servicer and not a division of the Servicer. All transactions and dealings
between the Servicer, on the one hand, and the Settlor, the Titling Trust, the
Depositor and the Issuer, on the other hand, will be conducted on an
arm’s-length basis. The Servicer shall take all other actions necessary on its
part to ensure that the Depositor complies with Section 2.5(d) of the Exchange
Note Certificate Transfer Agreement and, to the extent within its control, take
all action necessary to ensure that the Issuer complies with Section 3.16 of the
Indenture. The Servicer shall take all action necessary to ensure that the
Titling Trust shall not take any of the following actions:

(a) engage in any business other than that contemplated by the Titling Trust
Agreement or enter into any transaction or indenture, mortgage, instrument,
agreement, contract, lease or other undertaking which is not directly or
indirectly related to the transactions contemplated by the Titling Trust
Documents; and

(b) issue, incur, assume, guarantee or otherwise become liable, directly or
indirectly, for any obligations, liabilities or responsibilities other than as
set forth in the Titling Trust Documents.

 

15



--------------------------------------------------------------------------------

SECTION 2.19. Like Kind Exchange Program; Pull Ahead Program.

(a) Notwithstanding the provisions of the Basic Servicing Agreement, a 2015-3
Leased Vehicle may be reallocated from the 2015-3 Designated Pool to the Lending
Facility Pool in connection with a Like Kind Exchange if the full Base Residual
Value of the related 2015-3 Leased Vehicle is deposited to the 2015-3 Exchange
Note Collections Account by no later than the second (2nd) Business Day
following the date of such reallocation; provided, that if the Net Liquidation
Proceeds with respect to such 2015-3 Leased Vehicle are determined prior to the
deposit of such Base Residual Value to the 2015-3 Exchange Note Collections
Account, then such Net Liquidation Proceeds may instead be deposited to the
2015-3 Exchange Note Collections Account in full satisfaction of this
Section 2.19(a). If the Servicer has deposited the full Base Residual Value of a
2015-3 Leased Vehicle to the 2015-3 Exchange Note Collections Account in
connection with a Like Kind Exchange and (i) the related Net Liquidation
Proceeds are determined thereafter to be less than such Base Residual Value,
then the Servicer shall be permitted to withdraw the excess of the related Base
Residual Value so deposited over the related Net Liquidation Proceeds from the
2015-3 Exchange Note Collections Account for its own account, and (ii) the
related Net Liquidation Proceeds are determined thereafter to be greater than
such Base Residual Value, then the Servicer shall be obligated to deposit the
excess of the related Net Liquidation Proceeds over the Base Residual Value to
the 2015-3 Exchange Note Collections Account from its own funds by no later than
the second (2nd) Business Day following the date on which such Net Liquidation
Proceeds are determined.

(b) Notwithstanding the provisions of the Basic Servicing Agreement, a 2015-3
Lease Agreement may be a Pull Ahead Lease Agreement pursuant to a Pull Ahead
Program if all amounts due and payable under the related 2015-3 Lease Agreement
(other than (i) Excess Mileage/Wear and Tear Fees, which shall be charged to
such Lessee to the extent applicable in accordance with the terms of such 2015-3
Lease Agreement and the Servicer’s Customary Servicing Practices, and
(ii) Monthly Payments that are waived in connection with such Lessee’s
participation in the Pull Ahead Program and in connection with which a Pull
Ahead Payment is received by the Titling Trust or by the Servicer on its behalf
and allocated to the 2015-3 Exchange Note Collections Account) are deposited to
the 2015-3 Exchange Note Collections Account by no later than the second
(2nd) Business Day following the date that such 2015-3 Lease Agreement would
terminate pursuant to the Pull Ahead Program. The Servicer will not be entitled
to reimbursement from any 2015-3 Designated Pool Collections for any amounts
that it deposits to the 2015-3 Collections Account from its own funds in
connection with any Pull Ahead Lease Agreement.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Termination of 2015-3 Servicing Supplement. This 2015-3 Servicing
Supplement (and, accordingly, the Basic Servicing Agreement insofar as it
relates to the 2015-3 Exchange Note) will be terminated in the event that the
Basic Servicing Agreement is terminated in accordance therewith and may also be
terminated at the option of the Servicer or the Titling Trust at any time
following the payment in full of the 2015-3 Exchange Note.

 

16



--------------------------------------------------------------------------------

SECTION 3.2. Amendment.

(a) This 2015-3 Servicing Supplement (and, accordingly, the Basic Servicing
Agreement, insofar as it relates to the 2015-3 Exchange Note) may be amended by
the parties hereto with the consent of the Majority Noteholders; provided, that
to the extent that any such amendment materially affects any Other Exchange
Note, such amendment shall require the consent of the Certificateholders thereof
affected thereby.

(b) The parties hereto acknowledge and agree that the right of the Indenture
Trustee to consent to any amendment of this 2015-3 Servicing Supplement is
subject to the terms and provisions of Section 3.7(g) of the Indenture and that
any consent provided by the Indenture Trustee in violation of such terms and
provisions shall be of no force or effect hereunder.

SECTION 3.3. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 3.4. Relationship of 2015-3 Servicing Supplement to Other Trust
Documents. Unless the context otherwise requires, this 2015-3 Servicing
Supplement and the other Trust Documents shall be interpreted so as to give full
effect to all provisions hereof and thereof. In the event of any actual conflict
between the provisions of this 2015-3 Servicing Supplement and the Basic
Servicing Agreement, with respect to the servicing of any 2015-3 Exchange Note
Assets, the provisions of this 2015-3 Servicing Supplement shall prevail. This
2015-3 Servicing Supplement shall supplement the Basic Servicing Agreement as it
relates to the 2015-3 Exchange Note and the 2015-3 Designated Pool and not to
any other Exchange Note or Designated Pool or the Lending Facility Pool.

SECTION 3.5. [Reserved].

SECTION 3.6. Notices. For purposes of the 2015-3 Servicing Agreement, all
demands, notices, directions, requests and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
facsimile transmission, and addressed in each case as follows: (a) if to the
Servicer, GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas, 76102,
Attention: Chief Financial Officer, and (b) if to the Indenture Trustee, Wells
Fargo Bank, National Association, Sixth and Marquette Avenue, MAC N9311-161,
Minneapolis, Minnesota 55479. Notices to the other parties to this 2015-3
Servicing Supplement shall be delivered as provided in Section 6.5 of the Basic
Servicing Agreement.

SECTION 3.7. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this 2015-3 Servicing Supplement or the
2015-3 Servicing Agreement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions and terms of this 2015-3
Servicing Supplement or the 2015-3 Servicing Agreement, as applicable, and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions and terms of this 2015-3 Servicing Supplement or the
2015-3 Servicing Agreement.

 

17



--------------------------------------------------------------------------------

SECTION 3.8. Binding Effect. The provisions of this 2015-3 Servicing Supplement
and the 2015-3 Servicing Agreement shall be binding upon and inure to the
benefit of the parties hereto and their permitted successors and assigns.

SECTION 3.9. Table of Contents and Headings. The Table of Contents and Article
and Section headings herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 3.10. Counterparts. This 2015-3 Servicing Supplement may be executed in
any number of counterparts, each of which so executed and delivered shall be
deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.

SECTION 3.11. Further Assurances. Each party shall take such acts, and execute
and deliver to any other party such additional documents or instruments as may
be reasonably requested in order to effect the purposes of this 2015-3 Servicing
Supplement and the 2015-3 Servicing Agreement and to better assure and confirm
unto the requesting party its rights, powers and remedies hereunder.

SECTION 3.12. Third-Party Beneficiaries. The Issuer, the Depositor and each
Noteholder shall be third-party beneficiaries of the 2015-3 Servicing Agreement.
Except as otherwise provided in the 2015-3 Servicing Agreement, no other Person
shall have any rights hereunder.

SECTION 3.13. No Petition. Each of the parties hereto, in addition to the
provisions of Section 6.13 of the Basic Servicing Agreement, covenants and
agrees that prior to the date that is one (1) year and one (1) day after the
date on which all Notes have been paid in full, it will not institute against,
or join any other person in instituting against the Titling Trust or the
Settlor, any bankruptcy, reorganization, arrangement, insolvency or liquidation
Proceeding or other Proceeding under any Insolvency Law.

SECTION 3.14. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this 2015-3 Servicing Supplement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as owner trustee of the Titling Trust and the Settlor, in the exercise of the
powers and authority conferred and vested in it under the Titling Trust
Agreement and Settlor Trust Agreement, as applicable, (b) each of the
representations, undertakings and agreements herein made on the part of the
Titling Trust and the Settlor is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Titling Trust and the
Settlor, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either express or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust Company has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Issuer in this Agreement, and (e) under no

 

18



--------------------------------------------------------------------------------

circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Titling Trust and the Settlor or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by the Titling Trust and the Settlor under this
2015-3 Servicing Supplement or the other related documents.

SECTION 3.15. Execution of Securities and Exchange Commission Filings. The
Servicer will file or will cause to be filed, on behalf of the Issuer and the
Depositor, any documents, forms or other items required to be filed by the
Issuer or the Depositor pursuant to the rules and regulations set by the
Commission and relating to the Notes or the Program Documents.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this 2015-3 Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

 

ACAR LEASING LTD., By:   Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee By:  

 

Name:   Title:  

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Servicer

By:  

 

Name:   Title:   APGO TRUST, as Settlor By:   Wilmington Trust Company, not in
its individual capacity but solely as Owner Trustee By:  

 

Name:   Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual
capacity but solely as Indenture Trustee and as Collateral Agent By:  

 

Name:   Title:  

 

[Signature Page to the 2015-3 Servicing Supplement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Lease

Number

  Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number     Lease
Number   170122358     170760712        170808930        170833740       
170841580        170861751        170873161        170876775        170898137   
    170904919        170917334        170920967        170952128       
170958423        170970799        171006942        171012433        171023553   
    171028213        171069427    170128231     170760716        170808932     
  170833742        170841583        170861759        170873163        170876776
       170898138        170904921        170917335        170920969       
170952141        170958425        170970804        171006943        171012438   
    171023554        171028218        171069430    170128752     170760728     
  170808934        170833743        170841585        170861761        170873164
       170876781        170898141        170904923        170917338       
170920972        170952156        170958434        170970810        171006946   
    171012439        171023559        171028224        171069431    170128943  
  170760731        170808936        170833755        170841587        170861769
       170873166        170876786        170898142        170904926       
170917339        170920973        170952159        170958435        170970813   
    171006948        171012442        171023563        171028228       
171069435    170076406     170760845        170808939        170833762       
170841590        170861794        170873167        170876788        170898146   
    170904928        170917342        170920975        170952171       
170958439        170970820        171006950        171012444        171023564   
    171028234        171069436    170081511     170760846        170808941     
  170833777        170841591        170861806        170873168        170876790
       170898147        170904948        170917343        170920977       
170952174        170958441        170970824        171006952        171012446   
    171023565        171028244        171069440    170095486     170760859     
  170808943        170833781        170841593        170861807        170873171
       170876791        170898150        170904952        170917345       
170920978        170952177        170958444        170970825        171006958   
    171012449        171023566        171028249        171069444    170121494  
  170760874        170808947        170833786        170841598        170861818
       170873174        170876792        170898151        170904980       
170917348        170920980        170952193        170958445        170970828   
    171006967        171012452        171023569        171028251       
171069445    170129760     170760882        170808949        170833788       
170841599        170861839        170873175        170876793        170898154   
    170904993        170917351        170920981        170952198       
170958448        170970829        171006978        171012453        171023570   
    171028252        171069447    170147355     170760889        170808957     
  170833790        170841601        170861850        170873176        170876794
       170898157        170905000        170917353        170920982       
170952199        170958449        170970832        171006981        171012454   
    171023571        171028253        171069449    170149192     170760891     
  170808958        170833794        170841602        170861851        170873178
       170876795        170898158        170905002        170917354       
170920984        170952203        170958450        170970833        171006983   
    171012455        171023574        171028254        171069450    170154528  
  170760892        170808959        170833795        170841604        170861852
       170873179        170876797        170898161        170905012       
170917360        170920985        170952206        170958451        170970835   
    171006984        171012456        171023575        171028255       
171069458    170158616     170760908        170808961        170833798       
170841605        170861863        170873181        170876798        170898162   
    170905024        170917361        170920987        170952207       
170958452        170970836        171006985        171012457        171023582   
    171028263        171069460    170160897     170760910        170808964     
  170833805        170841606        170861864        170873185        170876799
       170898163        170905031        170917362        170920992       
170952208        170958454        170970837        171006986        171012458   
    171023583        171028268        171069461    170165614     170760911     
  170808965        170833807        170841607        170861885        170873186
       170876801        170898165        170905046        170917363       
170920994        170952210        170958456        170970848        171006990   
    171012459        171023585        171028271        171069467    170168288  
  170760974        170808966        170833808        170841608        170861910
       170873190        170876805        170898167        170905047       
170917365        170920995        170952214        170958460        170970850   
    171006996        171012461        171023586        171028273       
171069470    170171275     170760977        170808968        170833810       
170841613        170861918        170873193        170876806        170898185   
    170905061        170917367        170920996        170952221       
170958463        170970856        171006997        171012462        171023587   
    171028275        171069473    170172285     170760981        170808969     
  170833816        170841615        170861919        170873194        170876808
       170898187        170905063        170917370        170920997       
170952228        170958464        170970861        171006998        171012464   
    171023588        171028283        171069475    170174105     170760993     
  170808976        170833818        170841616        170861939        170873195
       170876809        170898200        170905069        170917372       
170920998        170952231        170958465        170970867        171007000   
    171012471        171023589        171028285        171069482    170174682  
  170760997        170808977        170833836        170841620        170861956
       170873196        170876810        170898206        170905070       
170917373        170921000        170952232        170958466        170970873   
    171007004        171012476        171023595        171028287       
171069485    170174812     170760998        170808978        170833837       
170841625        170861962        170873198        170876812        170898227   
    170905077        170917376        170921001        170952246       
170958467        170970877        171007005        171012481        171023596   
    171028288        171069489    170175033     170761003        170808979     
  170833842        170841627        170861965        170873202        170876813
       170898248        170905080        170917378        170921002       
170952248        170958478        170970878        171007006        171012483   
    171023597        171028291        171069492    170175119     170761007     
  170808981        170833843        170841628        170861995        170873204
       170876815        170898254        170905082        170917379       
170921003        170952257        170958479        170970879        171007008   
    171012485        171023599        171028292        171069493    170175260  
  170761013        170808984        170833852        170841630        170862035
       170873208        170876816        170898265        170905090       
170917381        170921005        170952269        170958482        170970880   
    171007010        171012486        171023600        171028295       
171069501    170175377     170761016        170808986        170833856       
170841632        170862043        170873210        170876817        170898270   
    170905093        170917383        170921006        170952270       
170958494        170970881        171007011        171012488        171023604   
    171028303        171069502    170175402     170761018        170808987     
  170833858        170841633        170862097        170873211        170876819
       170898272        170905100        170917384        170921009       
170952272        170958496        170970883        171007012        171012489   
    171023605        171028306        171069507    170175449     170761024     
  170808997        170833864        170841634        170862108        170873212
       170876822        170898276        170905101        170917385       
170921010        170952284        170958499        170970887        171007014   
    171012490        171023606        171028310        171069513    170175560  
  170761029        170809006        170833866        170841635        170862115
       170873213        170876824        170898279        170905108       
170917389        170921011        170952289        170958500        170970888   
    171007016        171012492        171023607        171028314       
171069516    170175682     170761039        170809007        170833876       
170841636        170862122        170873216        170876825        170898280   
    170905117        170917392        170921012        170952291       
170958507        170970889        171007017        171012496        171023610   
    171028317        171069521    170175794     170761042        170809008     
  170833881        170841638        170862128        170873217        170876826
       170898283        170905118        170917393        170921013       
170952293        170958519        170970890        171007018        171012499   
    171023611        171028326        171069525    170175821     170761063     
  170809009        170833882        170841640        170862131        170873218
       170876827        170898284        170905158        170917394       
170921014        170952296        170958520        170970891        171007020   
    171012502        171023612        171028329        171069529    170175827  
  170761065        170809017        170833884        170841641        170862133
       170873219        170876829        170898286        170905166       
170917395        170921015        170952297        170958526        170970894   
    171007021        171012503        171023613        171028334       
171069530    170175855     170761080        170809022        170833890       
170841642        170862156        170873221        170876830        170898287   
    170905169        170917398        170921016        170952316       
170958528        170970895        171007025        171012504        171023615   
    171028337        171069532    170175859     170761097        170809023     
  170833899        170841645        170862167        170873223        170876831
       170898288        170905183        170917400        170921019       
170952329        170958533        170970898        171007027        171012505   
    171023616        171028340        171069533    170175894     170761100     
  170809024        170833902        170841647        170862178        170873224
       170876832        170898289        170905194        170917401       
170921023        170952330        170958534        170970899        171007028   
    171012506        171023618        171028342        171069536    170175933  
  170761133        170809026        170833903        170841649        170862194
       170873225        170876834        170898291        170905195       
170917402        170921024        170952332        170958535        170970902   
    171007031        171012509        171023619        171028349       
171069540    170175954     170761139        170809029        170833906       
170841651        170862195        170873227        170876839        170898292   
    170905200        170917403        170921028        170952336       
170958537        170970904        171007032        171012512        171023620   
    171028351        171069545    170175970     170761143        170809030     
  170833907        170841652        170862204        170873228        170876840
       170898303        170905201        170917405        170921031       
170952342        170958539        170970908        171007034        171012519   
    171023622        171028353        171069547    170176032     170761145     
  170809033        170833908        170841653        170862212        170873230
       170876842        170898304        170905202        170917406       
170921033        170952351        170958540        170970910        171007035   
    171012520        171023623        171028357        171069548    170176049  
  170761148        170809035        170833915        170841654        170862227
       170873231        170876845        170898306        170905204       
170917408        170921034        170952354        170958542        170970912   
    171007036        171012521        171023626        171028360       
171069549    170176089     170761154        170809040        170833920       
170841655        170862228        170873232        170876846        170898308   
    170905206        170917409        170921038        170952365       
170958546        170970913        171007038        171012532        171023628   
    171028364        171069552    170176325     170761156        170809041     
  170833921        170841661        170862252        170873233        170876848
       170898310        170905210        170917410        170921041       
170952368        170958547        170970915        171007040        171012534   
    171023629        171028365        171069554    170177898     170761199     
  170809042        170833924        170841664        170862253        170873234
       170876849        170898316        170905213        170917411       
170921043        170952370        170958549        170970917        171007041   
    171012535        171023634        171028367        171069555    170178183  
  170761262        170809045        170833925        170841665        170862259
       170873236        170876850        170898320        170905215       
170917413        170921044        170952380        170958551        170970920   
    171007042        171012543        171023635        171028369       
171069557    170192584     170761307        170809047        170833928       
170841666        170862267        170873238        170876852        170898323   
    170905216        170917414        170921046        170952398       
170958553        170970921        171007045        171012545        171023637   
    171028372        171069562    170192834     170761364        170809058     
  170833929        170841671        170862283        170873242        170876853
       170898327        170905226        170917416        170921049       
170952410        170958558        170970922        171007047        171012551   
    171023642        171028375        171069568    170194493     170761366     
  170809062        170833933        170841674        170862289        170873243
       170876854        170898328        170905232        170917417       
170921052        170952416        170958561        170970926        171007048   
    171012552        171023643        171028379        171069569    170195363  
  170761368        170809063        170833934        170841675        170862290
       170873249        170876862        170898329        170905269       
170917418        170921053        170952421        170958562        170970928   
    171007050        171012553        171023644        171028385       
171069570    170195821     170761388        170809071        170833937       
170841678        170862294        170873250        170876864        170898332   
    170905280        170917420        170921058        170952422       
170958563        170970932        171007051        171012557        171023646   
    171028388        171069572    170196324     170761433        170809075     
  170833939        170841680        170862301        170873252        170876865
       170898334        170905301        170917422        170921059       
170952428        170958567        170970934        171007055        171012563   
    171023648        171028389        171069576    170196463     170761486     
  170809079        170833941        170841681        170862303        170873255
       170876867        170898335        170905309        170917424       
170921063        170952446        170958568        170970935        171007058   
    171012565        171023649        171028392        171069578    170196695  
  170761492        170809081        170833943        170841685        170862305
       170873256        170876868        170898338        170905327       
170917426        170921065        170952451        170958574        170970936   
    171007059        171012566        171023651        171028407       
171069590    170196889     170761535        170809083        170833944       
170841687        170862367        170873259        170876869        170898350   
    170905328        170917427        170921067        170952454       
170958577        170970941        171007060        171012568        171023653   
    171028408        171069592    170197387     170761544        170809085     
  170833946        170841688        170862377        170873261        170876871
       170898358        170905331        170917428        170921068       
170952466        170958579        170970942        171007064        171012569   
    171023654        171028412        171069593    170200138     170761546     
  170809087        170833950        170841692        170862385        170873262
       170876874        170898363        170905351        170917429       
170921069        170952472        170958583        170970949        171007065   
    171012573        171023658        171028414        171069596    170202905  
  170769252        170809088        170833953        170841696        170862392
       170873263        170876876        170898367        170905352       
170917430        170921070        170952488        170958587        170970950   
    171007067        171012574        171023662        171028416       
171069598    170203159     170769835        170809090        170833955       
170841699        170862395        170873267        170876878        170898368   
    170905353        170917431        170921072        170952492       
170958594        170970951        171007068        171012576        171023663   
    171028421        171069600    170203362     170770090        170809092     
  170833966        170841703        170862410        170873268        170876880
       170898371        170905355        170917432        170921073       
170952501        170958600        170970955        171007070        171012577   
    171023667        171028423        171069601    170203458     170770743     
  170809100        170833969        170841704        170862423        170873270
       170876882        170898373        170905361        170917434       
170921075        170952514        170958606        170970958        171007071   
    171012578        171023669        171028426        171069608    170203738  
  170770753        170809104        170833970        170841706        170862444
       170873274        170876883        170898375        170905369       
170917435        170921078        170952517        170958608        170970959   
    171007078        171012579        171023670        171028442       
171069609    170203862     170771133        170809105        170833980       
170841708        170862474        170873277        170876884        170898380   
    170905372        170917436        170921084        170952535       
170958613        170970960        171007079        171012580        171023671   
    171028443        171069610    170204090     170771549        170809106     
  170833983        170841709        170862483        170873280        170876885
       170898382        170905387        170917437        170921085       
170952573        170958616        170970961        171007080        171012581   
    171023675        171028448        171069616    170204147     170771754     
  170809108        170833987        170841716        170862501        170873282
       170876887        170898384        170905393        170917438       
170921087        170952579        170958620        170970964        171007081   
    171012584        171023679        171028455        171069620    170204152  
  170772092        170809109        170833988        170841721        170862515
       170873283        170876889        170898386        170905400       
170917439        170921089        170952581        170958627        170970969   
    171007084        171012587        171023683        171028456       
171069621    170204168     170772301        170809113        170833989       
170841722        170862517        170873285        170876890        170898387   
    170905425        170917440        170921090        170952592       
170958629        170970974        171007085        171012588        171023684   
    171028462        171069623    170204197     170772425        170809117     
  170833995        170841726        170862519        170873287        170876891
       170898388        170905426        170917442        170921091       
170952598        170958632        170970976        171007086        171012592   
    171023685        171028465        171069624    170204235     170772489     
  170809119        170833999        170841727        170862531        170873288
       170876893        170898389        170905430        170917443       
170921092        170952603        170958634        170970988        171007087   
    171012596        171023688        171028467        171069628    170204241  
  170772514        170809121        170834014        170841728        170862573
       170873289        170876895        170898396        170905438       
170917444        170921096        170952612        170958636        170970990   
    171007088        171012599        171023689        171028470       
171069630    170204262     170772577        170809123        170834015       
170841729        170862577        170873290        170876896        170898397   
    170905452        170917445        170921098        170952621       
170958640        170970992        171007090        171012605        171023691   
    171028472        171069635    170204296     170772804        170809124     
  170834020        170841730        170862584        170873291        170876898
       170898399        170905455        170917447        170921101       
170952628        170958641        170970994        171007092        171012607   
    171023693        171028476        171069638    170204325     170772810     
  170809125        170834037        170841733        170862597        170873292
       170876899        170898409        170905470        170917450       
170921102        170952638        170958643        170970999        171007094   
    171012610        171023694        171028477        171069641    170204331  
  170772886        170809128        170834045        170841736        170862600
       170873293        170876902        170898411        170905473       
170917451        170921104        170952644        170958644        170971004   
    171007096        171012611        171023696        171028485       
171069642    170204349     170772891        170809130        170834049       
170841739        170862698        170873295        170876903        170898414   
    170905475        170917452        170921106        170952650       
170958646        170971005        171007097        171012618        171023699   
    171028488        171069647    170204352     170772895        170809134     
  170834051        170841740        170862706        170873298        170876905
       170898417        170905490        170917453        170921110       
170952656        170958648        170971012        171007099        171012620   
    171023700        171028489        171069648   

 

SCH-A-1



--------------------------------------------------------------------------------

170204364     170772912        170809135        170834055        170841741     
  170862712        170873303        170876907        170898419        170905492
       170917454        170921112        170952669        170958650       
170971015        171007101        171012622        171023701        171028497   
    171069650    170204377     170772980        170809136        170834058     
  170841742        170862728        170873306        170876908        170898424
       170905493        170917455        170921115        170952680       
170958652        170971027        171007102        171012626        171023703   
    171028498        171069659    170204384     170773209        170809137     
  170834068        170841743        170862741        170873307        170876910
       170898425        170905495        170917456        170921116       
170952699        170958654        170971029        171007104        171012628   
    171023704        171028501        171069664    170204410     170773218     
  170809144        170834071        170841747        170862760        170873308
       170876911        170898428        170905503        170917457       
170921117        170952707        170958657        170971030        171007105   
    171012630        171023705        171028504        171069680    170204440  
  170773225        170809145        170834073        170841750        170862763
       170873309        170876912        170898433        170905508       
170917461        170921119        170952731        170958658        170971031   
    171007107        171012632        171023706        171028505       
171069681    170204443     170773241        170809149        170834074       
170841754        170862765        170873310        170876913        170898435   
    170905533        170917462        170921120        170952734       
170958662        170971033        171007108        171012634        171023707   
    171028507        171069685    170204541     170773242        170809151     
  170834075        170841757        170862767        170873311        170876915
       170898436        170905543        170917465        170921122       
170952735        170958667        170971035        171007111        171012635   
    171023712        171028510        171069686    170204634     170773245     
  170809152        170834076        170841760        170862770        170873312
       170876916        170898438        170905559        170917466       
170921125        170952740        170958668        170971036        171007113   
    171012636        171023718        171028511        171069692    170204792  
  170773246        170809154        170834082        170841762        170862786
       170873315        170876917        170898442        170905561       
170917471        170921129        170952746        170958669        170971039   
    171007116        171012644        171023719        171028512       
171069693    170204803     170773270        170809158        170834085       
170841768        170862792        170873317        170876922        170898445   
    170905583        170917473        170921130        170952752       
170958671        170971047        171007118        171012646        171023722   
    171028516        171069701    170204846     170773281        170809164     
  170834087        170841771        170862799        170873320        170876925
       170898446        170905591        170917474        170921131       
170952760        170958674        170971048        171007120        171012650   
    171023725        171028517        171069704    170204896     170773324     
  170809169        170834094        170841772        170862800        170873323
       170876926        170898447        170905597        170917475       
170921133        170952761        170958676        170971049        171007122   
    171012653        171023727        171028521        171069714    170204935  
  170773332        170809170        170834099        170841773        170862845
       170873326        170876929        170898448        170905602       
170917476        170921134        170952762        170958677        170971050   
    171007125        171012654        171023730        171028524       
171069720    170204955     170773334        170809173        170834100       
170841777        170862846        170873327        170876930        170898450   
    170905607        170917477        170921135        170952787       
170958680        170971055        171007126        171012660        171023731   
    171028527        171069721    170204970     170773345        170809174     
  170834105        170841778        170862851        170873328        170876934
       170898452        170905611        170917478        170921139       
170952791        170958681        170971058        171007130        171012661   
    171023732        171028528        171069723    170204985     170773346     
  170809177        170834113        170841780        170862867        170873329
       170876935        170898456        170905617        170917479       
170921140        170952794        170958682        170971059        171007131   
    171012663        171023739        171028529        171069724    170205059  
  170773359        170809178        170834116        170841783        170862874
       170873331        170876936        170898457        170905619       
170917480        170921143        170952801        170958683        170971063   
    171007137        171012666        171023740        171028536       
171069725    170205158     170773381        170809181        170834117       
170841785        170862884        170873334        170876937        170898459   
    170905626        170917481        170921145        170952813       
170958684        170971066        171007138        171012669        171023743   
    171028538        171069732    170205166     170773409        170809184     
  170834123        170841786        170862897        170873337        170876938
       170898464        170905628        170917483        170921146       
170952852        170958688        170971068        171007141        171012673   
    171023744        171028548        171069759    170205234     170773425     
  170809193        170834135        170841787        170862937        170873338
       170876943        170898468        170905641        170917484       
170921147        170952855        170958690        170971070        171007144   
    171012674        171023745        171028553        171069761    170205262  
  170773436        170809194        170834136        170841788        170862967
       170873339        170876946        170898470        170905654       
170917485        170921151        170952861        170958691        170971072   
    171007145        171012676        171023747        171028560       
171069767    170207414     170773437        170809195        170834138       
170841789        170863034        170873340        170876947        170898480   
    170905655        170917488        170921152        170952873       
170958699        170971073        171007146        171012677        171023755   
    171028561        171069769    170216230     170773516        170809197     
  170834150        170841790        170863048        170873341        170876948
       170898485        170905657        170917490        170921155       
170952880        170958702        170971074        171007157        171012679   
    171023759        171028562        171069781    170216234     170773523     
  170809198        170834153        170841791        170863051        170873342
       170876950        170898492        170905663        170917491       
170921157        170952896        170958707        170971076        171007159   
    171012687        171023766        171028565        171069788    170216485  
  170773536        170809203        170834156        170841793        170863056
       170873343        170876951        170898495        170905665       
170917493        170921158        170952898        170958710        170971077   
    171007161        171012689        171023768        171028567       
171069790    170216529     170773548        170809204        170834159       
170841795        170863060        170873344        170876952        170898497   
    170905688        170917494        170921159        170952923       
170958712        170971082        171007164        171012690        171023769   
    171028569        171069792    170216575     170773567        170809207     
  170834161        170841796        170863063        170873345        170876954
       170898500        170905690        170917495        170921161       
170952940        170958713        170971083        171007165        171012691   
    171023770        171028571        171069795    170216763     170773574     
  170809208        170834162        170841801        170863066        170873348
       170876955        170898504        170905694        170917497       
170921162        170952945        170958714        170971084        171007170   
    171012693        171023773        171028576        171069799    170216777  
  170773595        170809209        170834163        170841804        170863081
       170873349        170876956        170898507        170905698       
170917499        170921163        170952948        170958715        170971086   
    171007172        171012695        171023774        171028579       
171069804    170216778     170773602        170809210        170834172       
170841807        170863106        170873350        170876957        170898509   
    170905703        170917503        170921164        170952958       
170958716        170971090        171007174        171012697        171023775   
    171028581        171069809    170216791     170773603        170809211     
  170834189        170841813        170863125        170873351        170876958
       170898511        170905721        170917504        170921166       
170952959        170958718        170971094        171007176        171012701   
    171023776        171028582        171069811    170216797     170773620     
  170809214        170834190        170841814        170863131        170873354
       170876959        170898514        170905741        170917505       
170921167        170952961        170958720        170971095        171007178   
    171012705        171023779        171028583        171069818    170216803  
  170773641        170809215        170834198        170841816        170863147
       170873355        170876960        170898517        170905744       
170917508        170921170        170952963        170958727        170971098   
    171007182        171012707        171023783        171028592       
171069819    170216806     170773664        170809217        170834200       
170841818        170863149        170873358        170876961        170898519   
    170905745        170917509        170921171        170952964       
170958729        170971099        171007183        171012709        171023784   
    171028601        171069824    170216823     170773679        170809218     
  170834201        170841823        170863150        170873359        170876962
       170898526        170905746        170917510        170921175       
170952966        170958731        170971102        171007184        171012713   
    171023785        171028607        171069827    170216838     170773738     
  170809221        170834204        170841826        170863158        170873361
       170876965        170898529        170905750        170917511       
170921176        170952968        170958734        170971106        171007188   
    171012714        171023790        171028610        171069835    170216858  
  170773754        170809223        170834208        170841831        170863160
       170873362        170876966        170898532        170905759       
170917512        170921178        170952969        170958737        170971107   
    171007189        171012719        171023791        171028612       
171069839    170216860     170773793        170809225        170834214       
170841832        170863163        170873368        170876973        170898533   
    170905761        170917513        170921180        170952975       
170958739        170971108        171007190        171012724        171023793   
    171028617        171069841    170216872     170773811        170809227     
  170834216        170841834        170863165        170873369        170876974
       170898536        170905772        170917516        170921182       
170952976        170958741        170971115        171007193        171012727   
    171023797        171028621        171069842    170216892     170773865     
  170809230        170834217        170841835        170863166        170873370
       170876975        170898537        170905780        170917517       
170921183        170952979        170958742        170971117        171007196   
    171012728        171023798        171028624        171069853    170216942  
  170773909        170809231        170834224        170841836        170863169
       170873373        170876979        170898540        170905782       
170917518        170921185        170952980        170958745        170971118   
    171007200        171012730        171023800        171028631       
171069869    170217060     170773942        170809232        170834226       
170841837        170863170        170873377        170876982        170898541   
    170905799        170917519        170921192        170952982       
170958746        170971121        171007201        171012737        171023801   
    171028635        171069874    170217066     170773944        170809233     
  170834230        170841840        170863173        170873378        170876984
       170898546        170905803        170917522        170921197       
170952983        170958752        170971122        171007203        171012738   
    171023802        171028636        171069877    170217141     170773955     
  170809234        170834237        170841841        170863181        170873380
       170876985        170898547        170905819        170917525       
170921198        170952986        170958753        170971127        171007205   
    171012741        171023803        171028637        171069884    170217306  
  170773969        170809236        170834244        170841842        170863182
       170873382        170876988        170898553        170905830       
170917526        170921201        170952987        170958754        170971130   
    171007206        171012742        171023804        171028641       
171069885    170217311     170773978        170809238        170834258       
170841843        170863212        170873384        170876989        170898556   
    170905836        170917528        170921202        170952988       
170958757        170971132        171007207        171012750        171023805   
    171028665        171069887    170217339     170773980        170809239     
  170834259        170841844        170863240        170873385        170876991
       170898558        170905841        170917530        170921203       
170952995        170958760        170971138        171007208        171012756   
    171023806        171028672        171069889    170217384     170774173     
  170809240        170834262        170841847        170863243        170873386
       170876992        170898560        170905843        170917532       
170921205        170952999        170958762        170971139        171007212   
    171012759        171023807        171028676        171069898    170217412  
  170774185        170809242        170834265        170841849        170863274
       170873388        170876993        170898573        170905848       
170917533        170921208        170953005        170958763        170971142   
    171007214        171012760        171023808        171028686       
171069901    170217433     170774198        170809244        170834267       
170841851        170863310        170873389        170876998        170898574   
    170905862        170917534        170921209        170953010       
170958764        170971146        171007219        171012761        171023813   
    171028705        171069902    170217455     170774203        170809246     
  170834269        170841852        170863315        170873394        170876999
       170898577        170905867        170917537        170921210       
170953011        170958769        170971147        171007222        171012762   
    171023816        171028708        171069907    170217568     170774228     
  170809248        170834272        170841853        170863343        170873395
       170877001        170898586        170905873        170917540       
170921211        170953015        170958772        170971148        171007223   
    171012763        171023817        171028711        171069919    170217618  
  170774229        170809249        170834277        170841854        170863350
       170873399        170877002        170898590        170905881       
170917541        170921213        170953020        170958773        170971149   
    171007224        171012773        171023819        171028714       
171069921    170217631     170774238        170809250        170834282       
170841864        170863355        170873400        170877004        170898591   
    170905886        170917544        170921216        170953023       
170958776        170971150        171007225        171012777        171023820   
    171028716        171069925    170217693     170774256        170809251     
  170834286        170841865        170863364        170873403        170877005
       170898592        170905901        170917545        170921219       
170953027        170958779        170971151        171007228        171012785   
    171023821        171028719        171069930   

 

SCH-A-2



--------------------------------------------------------------------------------

170217716     170774261        170809260        170834288        170841867     
  170863368        170873404        170877007        170898594        170905927
       170917548        170921220        170953032        170958783       
170971152        171007229        171012786        171023822        171028724   
    171069937    170217769     170774275        170809261        170834293     
  170841874        170863375        170873406        170877008        170898607
       170905932        170917549        170921222        170953033       
170958793        170971153        171007231        171012788        171023825   
    171028727        171069939    170217783     170774316        170809264     
  170834301        170841878        170863394        170873407        170877012
       170898610        170905934        170917551        170921224       
170953037        170958795        170971158        171007232        171012789   
    171023827        171028729        171069941    170217805     170774334     
  170809268        170834304        170841880        170863401        170873409
       170877013        170898612        170905943        170917554       
170921225        170953038        170958796        170971160        171007236   
    171012790        171023829        171028730        171069943    170217856  
  170774350        170809269        170834306        170841881        170863410
       170873411        170877014        170898614        170905945       
170917555        170921236        170953039        170958801        170971161   
    171007239        171012793        171023831        171028731       
171069944    170217906     170774353        170809273        170834307       
170841882        170863411        170873412        170877015        170898616   
    170905947        170917556        170921237        170953041       
170958803        170971164        171007244        171012796        171023832   
    171028734        171069950    170217925     170774383        170809274     
  170834326        170841883        170863416        170873413        170877017
       170898626        170905957        170917557        170921238       
170953042        170958806        170971165        171007246        171012800   
    171023833        171028739        171069951    170217962     170774443     
  170809275        170834327        170841885        170863421        170873415
       170877020        170898636        170905972        170917558       
170921239        170953051        170958808        170971167        171007250   
    171012802        171023834        171028748        171069954    170217973  
  170774455        170809276        170834332        170841887        170863425
       170873419        170877027        170898637        170905979       
170917559        170921240        170953052        170958813        170971168   
    171007251        171012803        171023835        171028758       
171069955    170217992     170774464        170809281        170834334       
170841891        170863438        170873421        170877031        170898641   
    170905984        170917560        170921241        170953058       
170958816        170971169        171007252        171012809        171023838   
    171028764        171069960    170218023     170774485        170809283     
  170834340        170841894        170863441        170873422        170877032
       170898642        170905989        170917562        170921242       
170953062        170958817        170971173        171007260        171012818   
    171023839        171028775        171069966    170218035     170774536     
  170809284        170834343        170841895        170863457        170873424
       170877033        170898644        170905994        170917563       
170921244        170953064        170958823        170971181        171007261   
    171012825        171023843        171028776        171069968    170218041  
  170774540        170809285        170834346        170841896        170863473
       170873425        170877041        170898648        170906000       
170917566        170921246        170953073        170958825        170971182   
    171007270        171012829        171023845        171028777       
171069969    170218073     170774541        170809287        170834359       
170841899        170863481        170873428        170877043        170898649   
    170906002        170917568        170921252        170953076       
170958827        170971185        171007273        171012833        171023846   
    171028786        171069970    170218090     170774552        170809288     
  170834364        170841900        170863483        170873430        170877046
       170898658        170906006        170917569        170921254       
170953080        170958829        170971186        171007276        171012834   
    171023847        171028788        171069971    170218111     170774582     
  170809291        170834371        170841911        170863492        170873432
       170877047        170898665        170906011        170917570       
170921255        170953084        170958830        170971190        171007279   
    171012840        171023849        171028798        171069973    170218124  
  170774589        170809295        170834372        170841916        170863520
       170873434        170877050        170898667        170906021       
170917572        170921256        170953086        170958831        170971191   
    171007286        171012842        171023850        171028806       
171069977    170218161     170774590        170809297        170834373       
170841918        170863523        170873437        170877053        170898677   
    170906034        170917573        170921260        170953090       
170958838        170971193        171007288        171012843        171023853   
    171028810        171069980    170218188     170774599        170809301     
  170834381        170841921        170863541        170873438        170877054
       170898679        170906053        170917575        170921264       
170953092        170958839        170971194        171007290        171012846   
    171023854        171028827        171069981    170218198     170774607     
  170809302        170834387        170841922        170863549        170873440
       170877055        170898686        170906063        170917576       
170921268        170953097        170958842        170971197        171007293   
    171012848        171023855        171028838        171069985    170218200  
  170774638        170809303        170834388        170841923        170863574
       170873447        170877059        170898687        170906085       
170917578        170921278        170953099        170958845        170971201   
    171007294        171012850        171023857        171028840       
171069987    170218208     170774746        170809304        170834393       
170841924        170863576        170873451        170877061        170898689   
    170906121        170917579        170921280        170953108       
170958849        170971205        171007295        171012855        171023862   
    171028850        171069988    170218219     170774761        170809306     
  170834395        170841927        170863588        170873454        170877062
       170898690        170906127        170917581        170921283       
170953109        170958850        170971210        171007296        171012857   
    171023863        171028852        171069991    170218257     170774794     
  170809307        170834419        170841928        170863595        170873455
       170877065        170898691        170906137        170917582       
170921285        170953114        170958851        170971213        171007297   
    171012867        171023864        171028853        171069992    170218268  
  170774808        170809310        170834420        170841929        170863618
       170873458        170877066        170898693        170906146       
170917583        170921286        170953116        170958852        170971222   
    171007298        171012877        171023866        171028854       
171069996    170218332     170774813        170809316        170834425       
170841930        170863623        170873459        170877067        170898694   
    170906166        170917584        170921288        170953117       
170958853        170971225        171007299        171012881        171023867   
    171028890        171069998    170218359     170774830        170809318     
  170834427        170841933        170863630        170873460        170877068
       170898696        170906167        170917586        170921291       
170953119        170958855        170971227        171007300        171012883   
    171023872        171028893        171070001    170218368     170774861     
  170809320        170834431        170841935        170863698        170873461
       170877069        170898706        170906168        170917587       
170921292        170953122        170958857        170971230        171007303   
    171012886        171023874        171028902        171070002    170218394  
  170774866        170809321        170834433        170841937        170863710
       170873464        170877070        170898714        170906174       
170917589        170921293        170953124        170958858        170971231   
    171007304        171012887        171023875        171028903       
171070004    170218434     170774985        170809322        170834435       
170841938        170863712        170873465        170877071        170898717   
    170906178        170917590        170921295        170953126       
170958861        170971233        171007306        171012888        171023876   
    171028907        171070005    170218464     170775003        170809327     
  170834436        170841940        170863729        170873467        170877072
       170898719        170906189        170917592        170921298       
170953127        170958862        170971235        171007309        171012889   
    171023877        171028908        171070009    170218485     170775033     
  170809328        170834458        170841941        170863735        170873468
       170877073        170898721        170906195        170917593       
170921299        170953128        170958865        170971236        171007312   
    171012891        171023878        171028917        171070013    170218486  
  170775082        170809329        170834459        170841942        170863750
       170873469        170877074        170898724        170906201       
170917597        170921301        170953132        170958866        170971238   
    171007313        171012894        171023880        171028918       
171070014    170218521     170775088        170809330        170834461       
170841944        170863754        170873470        170877075        170898726   
    170906205        170917599        170921302        170953136       
170958867        170971240        171007314        171012899        171023883   
    171028922        171070015    170218552     170775116        170809333     
  170834462        170841945        170863763        170873472        170877078
       170898731        170906230        170917600        170921306       
170953137        170958871        170971243        171007316        171012900   
    171023884        171028932        171070017    170218563     170775121     
  170809335        170834464        170841947        170863780        170873474
       170877079        170898732        170906246        170917601       
170921307        170953138        170958878        170971244        171007318   
    171012905        171023885        171028938        171070018    170218614  
  170775176        170809336        170834465        170841949        170863783
       170873482        170877081        170898735        170906249       
170917603        170921308        170953141        170958882        170971251   
    171007320        171012907        171023887        171028941       
171070024    170218621     170775182        170809341        170834484       
170841951        170863784        170873483        170877082        170898738   
    170906252        170917604        170921309        170953142       
170958883        170971252        171007322        171012910        171023889   
    171028957        171070026    170218626     170775204        170809342     
  170834488        170841952        170863787        170873484        170877084
       170898741        170906274        170917605        170921310       
170953143        170958885        170971257        171007324        171012914   
    171023892        171028958        171070027    170218628     170775209     
  170809344        170834492        170841953        170863792        170873485
       170877086        170898748        170906277        170917607       
170921311        170953145        170958891        170971259        171007326   
    171012917        171023893        171028961        171070028    170218664  
  170775235        170809345        170834498        170841956        170863806
       170873487        170877088        170898757        170906287       
170917609        170921312        170953146        170958892        170971263   
    171007327        171012921        171023896        171028970       
171070030    170218684     170775261        170809349        170834510       
170841957        170863810        170873488        170877089        170898759   
    170906305        170917612        170921314        170953150       
170958896        170971264        171007328        171012922        171023899   
    171028976        171070031    170218721     170775268        170809351     
  170834530        170841958        170863825        170873491        170877090
       170898760        170906327        170917614        170921316       
170953153        170958897        170971269        171007330        171012930   
    171023900        171028990        171070035    170218740     170775313     
  170809354        170834542        170841959        170863842        170873494
       170877091        170898764        170906337        170917615       
170921319        170953155        170958899        170971272        171007334   
    171012939        171023901        171028991        171070038    170218818  
  170775358        170809356        170834546        170841960        170863846
       170873502        170877097        170898777        170906338       
170917616        170921320        170953160        170958905        170971274   
    171007340        171012952        171023903        171029010       
171070045    170218842     170775371        170809358        170834547       
170841962        170863874        170873503        170877102        170898779   
    170906349        170917618        170921321        170953166       
170958907        170971282        171007341        171012956        171023905   
    171029015        171070046    170218854     170775392        170809361     
  170834551        170841963        170863875        170873504        170877103
       170898781        170906366        170917622        170921322       
170953170        170958909        170971284        171007342        171012961   
    171023907        171029018        171070049    170218869     170775396     
  170809366        170834552        170841965        170863876        170873505
       170877104        170898783        170906369        170917625       
170921323        170953172        170958910        170971285        171007343   
    171012972        171023908        171029020        171070050    170218907  
  170775412        170809368        170834560        170841968        170863924
       170873507        170877105        170898784        170906372       
170917626        170921324        170953174        170958912        170971288   
    171007345        171012975        171023909        171029024       
171070051   

 

SCH-A-3



--------------------------------------------------------------------------------

170218917     170775465        170809369        170834571        170841970     
  170863953        170873508        170877108        170898788        170906376
       170917628        170921325        170953175        170958921       
170971289        171007346        171012978        171023910        171029034   
    171070054    170218938     170775491        170809370        170834573     
  170841971        170863954        170873509        170877110        170898789
       170906379        170917632        170921326        170953177       
170958923        170971290        171007351        171012979        171023914   
    171029040        171070055    170218959     170775507        170809371     
  170834579        170841973        170863974        170873511        170877111
       170898792        170906381        170917633        170921329       
170953183        170958924        170971291        171007354        171012986   
    171023915        171029044        171070056    170218990     170775519     
  170809373        170834580        170841974        170863980        170873512
       170877114        170898794        170906383        170917634       
170921331        170953187        170958925        170971292        171007357   
    171012987        171023916        171029067        171070057    170218991  
  170775524        170809374        170834584        170841979        170863990
       170873514        170877115        170898799        170906384       
170917635        170921332        170953198        170958932        170971293   
    171007364        171012994        171023917        171029068       
171070059    170219004     170775529        170809375        170834602       
170841982        170864002        170873519        170877117        170898804   
    170906435        170917637        170921333        170953201       
170958933        170971298        171007367        171012998        171023918   
    171029086        171070060    170219030     170775544        170809376     
  170834609        170841984        170864077        170873522        170877118
       170898808        170906443        170917639        170921334       
170953203        170958934        170971304        171007371        171013005   
    171023919        171029090        171070062    170219045     170775559     
  170809377        170834611        170841985        170864105        170873524
       170877119        170898810        170906452        170917642       
170921335        170953205        170958935        170971308        171007376   
    171013006        171023920        171029115        171070066    170219056  
  170775569        170809378        170834616        170841986        170864131
       170873525        170877120        170898811        170906455       
170917644        170921336        170953206        170958937        170971309   
    171007377        171013010        171023921        171029123       
171070067    170219067     170775603        170809383        170834639       
170841988        170864139        170873526        170877122        170898815   
    170906466        170917646        170921338        170953207       
170958939        170971312        171007383        171013011        171023922   
    171029137        171070068    170219084     170775607        170809385     
  170834640        170841994        170864151        170873527        170877123
       170898820        170906472        170917647        170921339       
170953208        170958942        170971314        171007384        171013012   
    171023923        171029138        171070069    170219092     170775611     
  170809386        170834645        170841997        170864182        170873528
       170877124        170898825        170906473        170917649       
170921342        170953209        170958943        170971315        171007385   
    171013013        171023924        171029140        171070072    170219105  
  170775613        170809390        170834647        170841998        170864209
       170873529        170877126        170898829        170906475       
170917651        170921343        170953211        170958944        170971317   
    171007389        171013014        171023925        171029143       
171070074    170219106     170775644        170809391        170834648       
170842000        170864221        170873532        170877127        170898835   
    170906476        170917652        170921344        170953212       
170958945        170971319        171007390        171013015        171023929   
    171029146        171070077    170219120     170775663        170809392     
  170834649        170842001        170864247        170873536        170877129
       170898836        170906478        170917653        170921345       
170953214        170958963        170971321        171007392        171013016   
    171023935        171029147        171070079    170219124     170775691     
  170809398        170834650        170842002        170864257        170873538
       170877131        170898840        170906479        170917654       
170921347        170953216        170958965        170971322        171007393   
    171013017        171023940        171029151        171070082    170219125  
  170775699        170809401        170834652        170842003        170864264
       170873542        170877132        170898844        170906481       
170917655        170921350        170953218        170958968        170971323   
    171007398        171013023        171023942        171029152       
171070083    170219138     170775720        170809402        170834659       
170842004        170864272        170873543        170877133        170898849   
    170906483        170917656        170921351        170953219       
170958969        170971327        171007401        171013028        171023944   
    171029157        171070084    170219213     170775727        170809407     
  170834666        170842006        170864276        170873544        170877136
       170898851        170906488        170917657        170921354       
170953221        170958971        170971328        171007402        171013030   
    171023945        171029159        171070091    170219251     170775765     
  170809408        170834669        170842009        170864277        170873545
       170877139        170898852        170906506        170917658       
170921355        170953230        170958981        170971332        171007403   
    171013033        171023947        171029168        171070093    170219284  
  170775779        170809410        170834670        170842014        170864304
       170873546        170877140        170898855        170906512       
170917660        170921360        170953231        170958982        170971333   
    171007410        171013035        171023950        171029194       
171070095    170219297     170775810        170809413        170834677       
170842018        170864307        170873548        170877142        170898856   
    170906515        170917661        170921361        170953234       
170958987        170971334        171007411        171013039        171023951   
    171029199        171070097    170219393     170775847        170809417     
  170834678        170842019        170864320        170873551        170877143
       170898857        170906529        170917662        170921362       
170953237        170958989        170971339        171007413        171013042   
    171023952        171029202        171070099    170219395     170775853     
  170809419        170834681        170842021        170864322        170873553
       170877145        170898861        170906540        170917663       
170921363        170953245        170958990        170971340        171007415   
    171013052        171023953        171029208        171070102    170219453  
  170775854        170809420        170834682        170842022        170864339
       170873556        170877147        170898866        170906549       
170917665        170921364        170953246        170958995        170971342   
    171007418        171013061        171023954        171029215       
171070104    170219466     170775858        170809421        170834683       
170842025        170864358        170873557        170877153        170898868   
    170906551        170917667        170921367        170953247       
170959000        170971344        171007419        171013068        171023955   
    171029224        171070105    170219527     170775878        170809431     
  170834688        170842027        170864372        170873558        170877154
       170898872        170906553        170917668        170921368       
170953248        170959003        170971345        171007421        171013071   
    171023956        171029230        171070108    170219615     170775891     
  170809432        170834693        170842029        170864389        170873561
       170877155        170898878        170906556        170917669       
170921370        170953257        170959007        170971346        171007422   
    171013073        171023957        171029238        171070110    170219634  
  170775894        170809435        170834696        170842033        170864430
       170873562        170877156        170898880        170906562       
170917670        170921371        170953259        170959009        170971349   
    171007423        171013088        171023958        171029245       
171070111    170219673     170775900        170809436        170834699       
170842034        170864441        170873563        170877157        170898892   
    170906567        170917672        170921372        170953262       
170959010        170971355        171007424        171013105        171023960   
    171029247        171070112    170219692     170775961        170809441     
  170834703        170842035        170864446        170873564        170877158
       170898894        170906573        170917673        170921375       
170953272        170959011        170971357        171007426        171013107   
    171023961        171029249        171070113    170219733     170775977     
  170809445        170834706        170842036        170864448        170873565
       170877159        170898900        170906577        170917674       
170921376        170953276        170959014        170971359        171007440   
    171013115        171023962        171029260        171070114    170219747  
  170776003        170809447        170834711        170842040        170864452
       170873567        170877160        170898905        170906578       
170917681        170921377        170953279        170959016        170971362   
    171007441        171013116        171023964        171029268       
171070122    170219750     170776016        170809449        170834721       
170842041        170864460        170873568        170877162        170898916   
    170906588        170917682        170921378        170953286       
170959020        170971365        171007443        171013130        171023966   
    171029280        171070126    170219760     170776023        170809451     
  170834723        170842042        170864464        170873569        170877163
       170898917        170906589        170917683        170921379       
170953289        170959023        170971367        171007447        171013137   
    171023968        171029284        171070127    170219846     170776035     
  170809452        170834726        170842044        170864479        170873570
       170877165        170898922        170906595        170917684       
170921382        170953293        170959024        170971368        171007449   
    171013166        171023970        171029304        171070129    170219859  
  170776036        170809453        170834732        170842047        170864484
       170873571        170877167        170898923        170906597       
170917685        170921386        170953294        170959029        170971370   
    171007451        171013167        171023971        171029318       
171070130    170219872     170776043        170809454        170834733       
170842049        170864488        170873574        170877168        170898925   
    170906612        170917686        170921387        170953295       
170959030        170971376        171007455        171013168        171023972   
    171029322        171070131    170219891     170776048        170809456     
  170834734        170842051        170864497        170873578        170877169
       170898928        170906629        170917687        170921388       
170953297        170959033        170971377        171007456        171013169   
    171023974        171029329        171070133    170219915     170776050     
  170809457        170834739        170842056        170864511        170873585
       170877170        170898930        170906635        170917688       
170921390        170953302        170959034        170971380        171007471   
    171013179        171023975        171029334        171070134    170219940  
  170776053        170809458        170834740        170842057        170864519
       170873589        170877171        170898931        170906636       
170917689        170921393        170953308        170959038        170971382   
    171007472        171013201        171023977        171029339       
171070137    170219989     170776054        170809462        170834743       
170842061        170864526        170873590        170877173        170898932   
    170906641        170917690        170921394        170953309       
170959044        170971383        171007475        171013202        171023979   
    171029341        171070138    170220045     170776055        170809463     
  170834756        170842063        170864529        170873593        170877179
       170898935        170906645        170917692        170921396       
170953310        170959045        170971387        171007476        171013207   
    171023982        171029351        171070139    170220056     170776063     
  170809465        170834757        170842065        170864544        170873596
       170877182        170898941        170906652        170917694       
170921399        170953316        170959049        170971391        171007480   
    171013216        171023985        171029361        171070140    170220070  
  170776064        170809466        170834761        170842066        170864547
       170873600        170877185        170898944        170906654       
170917696        170921400        170953319        170959051        170971393   
    171007482        171013232        171023988        171029366       
171070142    170220080     170776066        170809468        170834765       
170842071        170864556        170873604        170877186        170898946   
    170906657        170917697        170921401        170953322       
170959052        170971395        171007485        171013235        171023989   
    171029369        171070143    170220083     170776074        170809470     
  170834766        170842073        170864560        170873606        170877188
       170898959        170906660        170917699        170921402       
170953325        170959053        170971396        171007486        171013236   
    171023991        171029373        171070147    170220087     170776078     
  170809472        170834767        170842074        170864564        170873608
       170877190        170898963        170906666        170917700       
170921407        170953330        170959055        170971397        171007491   
    171013237        171023992        171029376        171070149    170220109  
  170776081        170809474        170834768        170842075        170864571
       170873609        170877194        170898964        170906677       
170917702        170921411        170953333        170959058        170971399   
    171007492        171013243        171023993        171029380       
171070150    170220128     170776100        170809475        170834777       
170842079        170864577        170873612        170877196        170898965   
    170906679        170917703        170921413        170953334       
170959062        170971403        171007493        171013245        171023994   
    171029383        171070152    170220142     170776105        170809480     
  170834782        170842088        170864587        170873613        170877197
       170898968        170906688        170917704        170921414       
170953335        170959063        170971404        171007496        171013251   
    171023997        171029394        171070155    170220314     170776108     
  170809482        170834792        170842089        170864599        170873614
       170877198        170898969        170906698        170917705       
170921416        170953338        170959064        170971411        171007499   
    171013254        171023998        171029396        171070158    170220339  
  170776110        170809484        170834803        170842091        170864616
       170873617        170877200        170898970        170906700       
170917706        170921427        170953339        170959067        170971414   
    171007501        171013255        171023999        171029413       
171070159    170220350     170776115        170809486        170834807       
170842092        170864624        170873618        170877201        170898975   
    170906717        170917707        170921428        170953343       
170959071        170971417        171007502        171013267        171024000   
    171029414        171070162    170220355     170776117        170809493     
  170834809        170842093        170864625        170873619        170877202
       170898983        170906721        170917708        170921430       
170953350        170959076        170971420        171007503        171013268   
    171024001        171029416        171070165    170220393     170776124     
  170809494        170834811        170842094        170864646        170873620
       170877204        170898988        170906728        170917709       
170921431        170953351        170959079        170971424        171007504   
    171013275        171024002        171029421        171070166    170220406  
  170776130        170809496        170834830        170842095        170864650
       170873622        170877205        170898993        170906731       
170917710        170921437        170953353        170959081        170971425   
    171007506        171013279        171024004        171029427       
171070167    170220425     170776134        170809497        170834836       
170842097        170864652        170873624        170877208        170898995   
    170906737        170917713        170921438        170953354       
170959084        170971426        171007508        171013281        171024005   
    171029438        171070172    170220438     170776141        170809498     
  170834838        170842099        170864670        170873625        170877212
       170898996        170906741        170917714        170921439       
170953357        170959085        170971427        171007516        171013282   
    171024007        171029445        171070174    170220456     170776143     
  170809499        170834839        170842101        170864676        170873627
       170877213        170899003        170906742        170917715       
170921443        170953360        170959086        170971428        171007517   
    171013291        171024010        171029456        171070176    170220468  
  170776148        170809502        170834841        170842103        170864699
       170873629        170877214        170899006        170906752       
170917718        170921446        170953363        170959092        170971432   
    171007518        171013296        171024011        171029475       
171070177    170220479     170776149        170809504        170834842       
170842104        170864728        170873630        170877220        170899008   
    170906757        170917722        170921447        170953364       
170959095        170971435        171007520        171013299        171024012   
    171029481        171070178    170220486     170776152        170809509     
  170834850        170842105        170864747        170873631        170877221
       170899009        170906761        170917724        170921448       
170953365        170959096        170971438        171007521        171013300   
    171024013        171029484        171070181    170220488     170776155     
  170809510        170834861        170842107        170864754        170873633
       170877222        170899015        170906765        170917726       
170921450        170953367        170959098        170971439        171007522   
    171013303        171024014        171029488        171070182    170220511  
  170776162        170809511        170834862        170842111        170864768
       170873634        170877223        170899017        170906766       
170917727        170921451        170953374        170959100        170971440   
    171007524        171013304        171024015        171029493       
171070183   

 

SCH-A-4



--------------------------------------------------------------------------------

170220519     170776163        170809520        170834884        170842114     
  170864782        170873635        170877224        170899018        170906770
       170917728        170921454        170953377        170959103       
170971441        171007526        171013309        171024016        171029530   
    171070185    170220521     170776174        170809529        170834886     
  170842115        170864784        170873636        170877225        170899021
       170906771        170917729        170921458        170953378       
170959115        170971446        171007528        171013312        171024022   
    171029531        171070188    170220547     170776176        170809530     
  170834891        170842123        170864808        170873641        170877226
       170899022        170906783        170917730        170921459       
170953379        170959121        170971447        171007529        171013313   
    171024023        171029532        171070190    170220570     170776178     
  170809533        170834896        170842127        170864837        170873642
       170877227        170899023        170906787        170917731       
170921461        170953380        170959123        170971448        171007531   
    171013316        171024025        171029565        171070191    170220575  
  170776184        170809536        170834900        170842129        170864862
       170873644        170877228        170899025        170906788       
170917732        170921465        170953384        170959127        170971450   
    171007538        171013320        171024027        171029566       
171070192    170220576     170776191        170809538        170834909       
170842130        170864863        170873649        170877229        170899032   
    170906795        170917733        170921474        170953389       
170959128        170971451        171007541        171013345        171024029   
    171029576        171070198    170220577     170776197        170809540     
  170834920        170842131        170864865        170873650        170877232
       170899038        170906798        170917736        170921478       
170953391        170959132        170971455        171007543        171013346   
    171024034        171029581        171070202    170220635     170776205     
  170809544        170834921        170842136        170864879        170873652
       170877233        170899039        170906830        170917737       
170921480        170953396        170959141        170971457        171007544   
    171013350        171024035        171029593        171070205    170220656  
  170776211        170809549        170834922        170842139        170864881
       170873654        170877235        170899042        170906833       
170917738        170921481        170953400        170959143        170971458   
    171007548        171013351        171024036        171029599       
171070207    170220676     170776216        170809552        170834924       
170842141        170864888        170873655        170877236        170899045   
    170906839        170917739        170921485        170953403       
170959145        170971462        171007549        171013352        171024037   
    171029605        171070208    170220687     170776219        170809560     
  170834926        170842143        170864902        170873659        170877237
       170899046        170906840        170917740        170921488       
170953405        170959147        170971463        171007550        171013353   
    171024040        171029606        171070210    170220692     170776222     
  170809563        170834927        170842144        170864910        170873660
       170877239        170899047        170906868        170917742       
170921491        170953407        170959150        170971464        171007557   
    171013364        171024041        171029613        171070211    170220701  
  170776224        170809568        170834930        170842145        170864937
       170873661        170877240        170899052        170906876       
170917743        170921496        170953408        170959151        170971465   
    171007559        171013374        171024043        171029632       
171070212    170220722     170776229        170809577        170834931       
170842146        170864945        170873662        170877241        170899053   
    170906878        170917744        170921502        170953409       
170959156        170971466        171007560        171013376        171024044   
    171029649        171070214    170220737     170776232        170809594     
  170834933        170842148        170864961        170873663        170877242
       170899054        170906892        170917745        170921503       
170953421        170959158        170971469        171007562        171013390   
    171024045        171029655        171070216    170220788     170776236     
  170809596        170834941        170842149        170864977        170873664
       170877244        170899066        170906905        170917746       
170921504        170953423        170959159        170971470        171007564   
    171013392        171024046        171029671        171070219    170220798  
  170776238        170809597        170834950        170842150        170865002
       170873667        170877245        170899068        170906924       
170917748        170921507        170953425        170959167        170971474   
    171007570        171013393        171024048        171029672       
171070222    170220821     170776239        170809598        170834951       
170842151        170865009        170873668        170877246        170899073   
    170906925        170917749        170921512        170953437       
170959170        170971477        171007571        171013395        171024049   
    171029680        171070224    170220854     170776240        170809600     
  170834955        170842155        170865014        170873670        170877248
       170899076        170906933        170917755        170921513       
170953438        170959175        170971480        171007577        171013399   
    171024052        171029687        171070227    170220867     170776241     
  170809609        170834958        170842157        170865016        170873671
       170877249        170899080        170906942        170917756       
170921515        170953445        170959179        170971481        171007582   
    171013408        171024053        171029735        171070228    170220888  
  170776243        170809610        170834966        170842161        170865018
       170873672        170877250        170899082        170906944       
170917757        170921516        170953448        170959185        170971482   
    171007583        171013413        171024055        171029754       
171070229    170220891     170776244        170809613        170834967       
170842163        170865022        170873673        170877251        170899091   
    170906945        170917758        170921517        170953449       
170959188        170971488        171007584        171013415        171024056   
    171029769        171070235    170220895     170776245        170809616     
  170834974        170842165        170865037        170873675        170877253
       170899096        170906946        170917759        170921518       
170953459        170959189        170971490        171007585        171013427   
    171024057        171029770        171070236    170220896     170776255     
  170809617        170834980        170842167        170865043        170873676
       170877255        170899119        170906956        170917760       
170921520        170953461        170959190        170971491        171007587   
    171013440        171024059        171029774        171070237    170220947  
  170776269        170809618        170834981        170842173        170865054
       170873677        170877256        170899123        170906958       
170917761        170921524        170953466        170959194        170971493   
    171007589        171013441        171024062        171029780       
171070240    170220981     170776270        170809620        170834986       
170842177        170865069        170873679        170877259        170899124   
    170906978        170917762        170921527        170953468       
170959195        170971494        171007590        171013451        171024063   
    171029830        171070242    170221012     170776271        170809622     
  170834988        170842181        170865091        170873680        170877260
       170899138        170906982        170917763        170921535       
170953475        170959205        170971497        171007592        171013452   
    171024064        171029864        171070243    170221019     170776276     
  170809628        170834996        170842182        170865100        170873681
       170877263        170899139        170906983        170917764       
170921537        170953479        170959206        170971499        171007594   
    171013457        171024065        171029916        171070244    170221041  
  170776305        170809631        170834997        170842183        170865127
       170873682        170877264        170899141        170906991       
170917765        170921538        170953482        170959208        170971501   
    171007596        171013460        171024066        171029946       
171070245    170221053     170776307        170809632        170835009       
170842186        170865142        170873683        170877265        170899144   
    170907015        170917766        170921539        170953484       
170959210        170971504        171007598        171013465        171024069   
    171029959        171070247    170221057     170776309        170809633     
  170835021        170842187        170865152        170873686        170877266
       170899146        170907020        170917767        170921540       
170953485        170959212        170971506        171007599        171013472   
    171024070        171029993        171070248    170221061     170776310     
  170809638        170835029        170842188        170865156        170873688
       170877270        170899148        170907021        170917768       
170921541        170953486        170959213        170971511        171007602   
    171013473        171024071        171029994        171070250    170221067  
  170776331        170809642        170835030        170842191        170865165
       170873690        170877275        170899150        170907024       
170917769        170921543        170953489        170959215        170971512   
    171007604        171013475        171024073        171029995       
171070252    170221071     170776338        170809645        170835035       
170842192        170865179        170873694        170877277        170899155   
    170907028        170917770        170921545        170953495       
170959219        170971514        171007608        171013485        171024074   
    171030135        171070253    170221092     170776345        170809648     
  170835040        170842198        170865199        170873696        170877278
       170899163        170907049        170917771        170921547       
170953500        170959222        170971515        171007609        171013487   
    171024076        171030154        171070254    170221112     170776346     
  170809652        170835048        170842205        170865201        170873698
       170877279        170899165        170907054        170917772       
170921548        170953503        170959225        170971516        171007611   
    171013491        171024077        171030166        171070259    170221114  
  170776352        170809654        170835050        170842206        170865214
       170873699        170877280        170899170        170907055       
170917773        170921549        170953504        170959226        170971517   
    171007614        171013492        171024079        171030196       
171070260    170221121     170776353        170809656        170835054       
170842208        170865216        170873700        170877284        170899171   
    170907062        170917774        170921550        170953507       
170959231        170971518        171007615        171013494        171024080   
    171030199        171070261    170221130     170776358        170809658     
  170835058        170842209        170865233        170873701        170877285
       170899179        170907068        170917775        170921554       
170953509        170959236        170971519        171007616        171013495   
    171024081        171030206        171070262    170221135     170776363     
  170809664        170835062        170842210        170865244        170873704
       170877286        170899181        170907071        170917776       
170921557        170953514        170959241        170971521        171007617   
    171013499        171024082        171030210        171070263    170221154  
  170776382        170809665        170835065        170842213        170865246
       170873705        170877287        170899182        170907073       
170917778        170921558        170953515        170959242        170971524   
    171007620        171013500        171024083        171030222       
171070266    170221162     170776387        170809666        170835067       
170842216        170865256        170873706        170877290        170899197   
    170907074        170917779        170921561        170953519       
170959246        170971527        171007621        171013503        171024084   
    171030255        171070269    170221169     170776406        170809668     
  170835069        170842221        170865260        170873707        170877293
       170899201        170907079        170917780        170921564       
170953522        170959247        170971529        171007622        171013510   
    171024085        171030264        171070270    170221177     170776423     
  170809669        170835074        170842222        170865268        170873710
       170877294        170899209        170907100        170917781       
170921569        170953525        170959248        170971530        171007623   
    171013525        171024087        171030267        171070271    170221203  
  170776429        170809671        170835077        170842226        170865273
       170873714        170877297        170899211        170907106       
170917782        170921570        170953526        170959255        170971531   
    171007626        171013528        171024088        171030284       
171070274    170221204     170776430        170809675        170835089       
170842227        170865281        170873715        170877298        170899217   
    170907110        170917784        170921571        170953528       
170959260        170971533        171007632        171013529        171024089   
    171030307        171070275    170221207     170776432        170809677     
  170835091        170842229        170865289        170873716        170877300
       170899223        170907122        170917785        170921572       
170953530        170959263        170971535        171007637        171013531   
    171024090        171030323        171070276    170221215     170776452     
  170809678        170835097        170842230        170865292        170873717
       170877301        170899244        170907125        170917786       
170921575        170953533        170959269        170971536        171007638   
    171013541        171024091        171030435        171070282    170221218  
  170776462        170809682        170835100        170842231        170865314
       170873720        170877302        170899246        170907128       
170917787        170921576        170953534        170959273        170971537   
    171007640        171013546        171024093        171030449       
171070283    170221219     170776465        170809683        170835105       
170842233        170865316        170873722        170877303        170899250   
    170907130        170917789        170921578        170953536       
170959274        170971538        171007647        171013562        171024094   
    171052660        171070284    170221240     170776472        170809686     
  170835107        170842234        170865337        170873725        170877304
       170899251        170907131        170917790        170921582       
170953538        170959279        170971541        171007652        171013564   
    171024095        171056134        171070285    170221242     170776478     
  170809687        170835108        170842239        170865341        170873726
       170877305        170899255        170907134        170917791       
170921584        170953542        170959282        170971542        171007654   
    171013569        171024097        171056139        171070288    170221270  
  170776481        170809690        170835109        170842240        170865344
       170873728        170877306        170899264        170907140       
170917794        170921585        170953543        170959283        170971547   
    171007661        171013575        171024098        171056460       
171070290    170221271     170776483        170809693        170835112       
170842241        170865351        170873732        170877307        170899266   
    170907146        170917795        170921587        170953544       
170959288        170971548        171007662        171013576        171024100   
    171056468        171070291    170221285     170776487        170809698     
  170835116        170842242        170865357        170873734        170877311
       170899269        170907148        170917796        170921596       
170953545        170959290        170971549        171007664        171013580   
    171024102        171056706        171070292    170221299     170776494     
  170809699        170835118        170842245        170865361        170873735
       170877312        170899270        170907149        170917797       
170921598        170953549        170959291        170971550        171007666   
    171013581        171024103        171056708        171070295    170221300  
  170776499        170809706        170835120        170842254        170865370
       170873736        170877314        170899272        170907155       
170917798        170921604        170953550        170959292        170971553   
    171007674        171013583        171024104        171056723       
171070297    170221352     170776515        170809709        170835123       
170842255        170865376        170873738        170877316        170899283   
    170907161        170917799        170921607        170953551       
170959294        170971556        171007684        171013584        171024106   
    171056810        171070299    170221363     170776518        170809711     
  170835125        170842258        170865379        170873739        170877317
       170899284        170907170        170917800        170921609       
170953552        170959295        170971559        171007687        171013586   
    171024107        171056965        171070302    170221371     170776520     
  170809714        170835126        170842262        170865393        170873740
       170877320        170899289        170907180        170917801       
170921615        170953554        170959298        170971562        171007688   
    171013592        171024109        171057027        171070305    170221377  
  170776528        170809723        170835129        170842263        170865395
       170873741        170877322        170899290        170907183       
170917802        170921618        170953558        170959299        170971563   
    171007692        171013594        171024110        171057060       
171070311    170221378     170776531        170809727        170835131       
170842264        170865413        170873743        170877323        170899292   
    170907202        170917803        170921624        170953559       
170959303        170971565        171007694        171013598        171024111   
    171057184        171070313    170221410     170776546        170809728     
  170835134        170842265        170865417        170873745        170877325
       170899294        170907203        170917804        170921625       
170953563        170959304        170971570        171007697        171013599   
    171024112        171057239        171070316    170221426     170776568     
  170809729        170835135        170842266        170865425        170873746
       170877329        170899295        170907234        170917807       
170921627        170953567        170959310        170971574        171007706   
    171013610        171024114        171057272        171070317    170221452  
  170776578        170809732        170835137        170842268        170865426
       170873747        170877332        170899296        170907254       
170917808        170921635        170953569        170959311        170971575   
    171007709        171013614        171024115        171057279       
171070318    170221471     170776585        170809734        170835144       
170842269        170865430        170873750        170877333        170899298   
    170907260        170917811        170921638        170953570       
170959321        170971576        171007714        171013622        171024121   
    171057392        171070320    170221476     170776604        170809736     
  170835145        170842272        170865431        170873754        170877335
       170899304        170907262        170917812        170921642       
170953574        170959324        170971579        171007715        171013623   
    171024122        171057419        171070323    170221489     170776610     
  170809737        170835149        170842275        170865434        170873757
       170877336        170899305        170907264        170917813       
170921643        170953575        170959325        170971583        171007722   
    171013631        171024124        171057786        171070324    170221503  
  170776611        170809742        170835151        170842278        170865436
       170873758        170877337        170899309        170907269       
170917814        170921644        170953579        170959333        170971585   
    171007725        171013638        171024125        171057793       
171070327    170221514     170776614        170809745        170835152       
170842281        170865446        170873759        170877339        170899310   
    170907276        170917815        170921647        170953583       
170959336        170971586        171007735        171013644        171024127   
    171057826        171070328    170221519     170776616        170809748     
  170835153        170842287        170865454        170873762        170877346
       170899314        170907289        170917817        170921652       
170953587        170959341        170971587        171007737        171013649   
    171024128        171057840        171070331    170221531     170776617     
  170809751        170835161        170842288        170865474        170873764
       170877348        170899317        170907290        170917818       
170921656        170953589        170959343        170971588        171007740   
    171013659        171024129        171057861        171070332    170221535  
  170776619        170809752        170835165        170842290        170865493
       170873767        170877349        170899320        170907291       
170917820        170921660        170953595        170959344        170971593   
    171007743        171013667        171024130        171057877       
171070334   

 

SCH-A-5



--------------------------------------------------------------------------------

170221543     170776629        170809754        170835166        170842292     
  170865499        170873768        170877352        170899323        170907300
       170917822        170921661        170953600        170959345       
170971598        171007744        171013668        171024132        171057906   
    171070341    170221546     170776631        170809755        170835169     
  170842293        170865515        170873771        170877353        170899325
       170907309        170917823        170921663        170953601       
170959346        170971599        171007747        171013671        171024134   
    171057956        171070342    170221582     170776635        170809758     
  170835170        170842295        170865516        170873774        170877354
       170899331        170907311        170917824        170921664       
170953615        170959347        170971600        171007748        171013672   
    171024135        171057995        171070343    170221630     170776637     
  170809759        170835172        170842300        170865523        170873775
       170877358        170899340        170907313        170917826       
170921665        170953619        170959348        170971602        171007752   
    171013674        171024139        171058002        171070345    170221638  
  170776649        170809760        170835173        170842303        170865529
       170873777        170877359        170899342        170907315       
170917828        170921667        170953620        170959349        170971605   
    171007756        171013679        171024141        171058090       
171070348    170221676     170776652        170809762        170835175       
170842304        170865532        170873779        170877362        170899343   
    170907327        170917829        170921669        170953630       
170959350        170971606        171007760        171013682        171024142   
    171058242        171070351    170221683     170776658        170809764     
  170835178        170842305        170865542        170873780        170877364
       170899350        170907340        170917833        170921671       
170953632        170959353        170971608        171007765        171013684   
    171024143        171058272        171070356    170221691     170776666     
  170809769        170835187        170842307        170865546        170873783
       170877372        170899356        170907344        170917835       
170921674        170953635        170959357        170971610        171007770   
    171013687        171024145        171058293        171070362    170221692  
  170776676        170809772        170835192        170842308        170865555
       170873784        170877373        170899357        170907368       
170917841        170921678        170953639        170959368        170971611   
    171007773        171013700        171024146        171058297       
171070364    170221708     170776683        170809774        170835194       
170842310        170865589        170873787        170877376        170899365   
    170907372        170917844        170921680        170953640       
170959369        170971612        171007776        171013701        171024147   
    171058363        171070366    170221712     170776684        170809780     
  170835197        170842311        170865605        170873789        170877377
       170899369        170907373        170917845        170921681       
170953649        170959372        170971613        171007779        171013704   
    171024148        171058365        171070367    170221715     170776689     
  170809782        170835198        170842314        170865607        170873792
       170877378        170899372        170907380        170917847       
170921686        170953655        170959376        170971617        171007785   
    171013707        171024149        171058374        171070372    170221739  
  170776700        170809786        170835201        170842319        170865608
       170873797        170877379        170899379        170907381       
170917848        170921687        170953658        170959378        170971618   
    171007786        171013718        171024151        171058524       
171070373    170221783     170776703        170809787        170835202       
170842320        170865618        170873798        170877380        170899380   
    170907388        170917849        170921691        170953661       
170959382        170971619        171007788        171013726        171024152   
    171058562        171070376    170221796     170776707        170809789     
  170835205        170842322        170865627        170873799        170877382
       170899381        170907391        170917850        170921692       
170953663        170959395        170971622        171007792        171013727   
    171024153        171058636        171070380    170221819     170776716     
  170809793        170835206        170842324        170865629        170873800
       170877383        170899387        170907414        170917852       
170921695        170953664        170959414        170971623        171007793   
    171013742        171024157        171058662        171070381    170221859  
  170776727        170809794        170835210        170842326        170865630
       170873801        170877387        170899392        170907459       
170917853        170921696        170953665        170959416        170971624   
    171007794        171013752        171024158        171058686       
171070386    170221872     170776734        170809798        170835216       
170842328        170865636        170873802        170877388        170899400   
    170907474        170917854        170921697        170953666       
170959417        170971627        171007795        171013757        171024160   
    171058700        171070387    170221884     170776737        170809801     
  170835219        170842329        170865660        170873803        170877390
       170899401        170907495        170917855        170921703       
170953675        170959427        170971631        171007797        171013763   
    171024163        171058746        171070388    170221885     170776745     
  170809804        170835221        170842330        170865665        170873804
       170877391        170899406        170907500        170917857       
170921708        170953682        170959428        170971633        171007798   
    171013768        171024167        171058796        171070390    170221936  
  170776749        170809805        170835233        170842332        170865667
       170873806        170877395        170899407        170907502       
170917859        170921711        170953685        170959435        170971634   
    171007800        171013775        171024168        171058816       
171070393    170221947     170776756        170809806        170835237       
170842334        170865670        170873810        170877398        170899408   
    170907504        170917862        170921713        170953686       
170959442        170971637        171007802        171013776        171024171   
    171058879        171070394    170221966     170776761        170809808     
  170835238        170842336        170865677        170873812        170877399
       170899427        170907509        170917863        170921717       
170953688        170959446        170971642        171007805        171013789   
    171024172        171058918        171070402    170222012     170776762     
  170809812        170835240        170842337        170865688        170873813
       170877402        170899429        170907518        170917866       
170921719        170953696        170959451        170971644        171007806   
    171013799        171024174        171058923        171070403    170222018  
  170776763        170809815        170835243        170842339        170865689
       170873815        170877403        170899432        170907519       
170917867        170921721        170953697        170959457        170971645   
    171007808        171013804        171024177        171058929       
171070405    170222042     170776764        170809816        170835245       
170842340        170865693        170873818        170877407        170899446   
    170907520        170917868        170921723        170953698       
170959464        170971647        171007812        171013821        171024179   
    171058937        171070413    170222087     170776765        170809824     
  170835249        170842343        170865698        170873820        170877408
       170899448        170907528        170917869        170921725       
170953700        170959465        170971648        171007817        171013826   
    171024183        171058987        171070414    170222135     170776771     
  170809825        170835254        170842348        170865724        170873821
       170877409        170899455        170907530        170917870       
170921727        170953705        170959475        170971649        171007825   
    171013836        171024184        171059017        171070415    170222137  
  170776773        170809827        170835255        170842352        170865733
       170873822        170877411        170899460        170907536       
170917872        170921729        170953706        170959478        170971650   
    171007831        171013857        171024185        171059204       
171070423    170222151     170776774        170809838        170835258       
170842353        170865737        170873824        170877413        170899494   
    170907543        170917874        170921741        170953708       
170959480        170971652        171007833        171013863        171024186   
    171059249        171070426    170222154     170776776        170809843     
  170835263        170842354        170865743        170873825        170877414
       170899506        170907544        170917876        170921744       
170953711        170959481        170971666        171007837        171013880   
    171024187        171059357        171070427    170222158     170776780     
  170809844        170835266        170842355        170865746        170873830
       170877415        170899509        170907575        170917878       
170921747        170953712        170959482        170971668        171007838   
    171013889        171024189        171059402        171070429    170222174  
  170776781        170809846        170835271        170842357        170865748
       170873831        170877418        170899515        170907581       
170917881        170921749        170953713        170959484        170971673   
    171007839        171013892        171024191        171059419       
171070433    170222190     170776784        170809850        170835272       
170842358        170865750        170873835        170877420        170899532   
    170907583        170917883        170921750        170953719       
170959486        170971674        171007846        171013893        171024192   
    171059438        171070434    170222202     170776801        170809854     
  170835273        170842360        170865752        170873836        170877421
       170899540        170907596        170917884        170921752       
170953720        170959487        170971676        171007847        171013898   
    171024193        171059458        171070435    170222225     170776809     
  170809855        170835278        170842362        170865753        170873838
       170877422        170899542        170907613        170917889       
170921754        170953722        170959489        170971679        171007857   
    171013902        171024194        171059474        171070437    170222233  
  170776812        170809856        170835295        170842364        170865754
       170873839        170877423        170899549        170907617       
170917890        170921758        170953723        170959492        170971681   
    171007861        171013903        171024195        171059514       
171070438    170222239     170776813        170809857        170835297       
170842365        170865758        170873841        170877424        170899552   
    170907635        170917891        170921760        170953726       
170959495        170971690        171007862        171013906        171024197   
    171059534        171070441    170222241     170776831        170809859     
  170835299        170842367        170865763        170873843        170877427
       170899555        170907639        170917893        170921763       
170953729        170959502        170971691        171007866        171013907   
    171024199        171059538        171070445    170222263     170776849     
  170809860        170835310        170842368        170865765        170873845
       170877429        170899561        170907666        170917898       
170921764        170953730        170959511        170971695        171007867   
    171013909        171024200        171059642        171070451    170222279  
  170776876        170809865        170835314        170842369        170865767
       170873846        170877430        170899564        170907700       
170917899        170921765        170953734        170959523        170971697   
    171007868        171013913        171024201        171059664       
171070452    170222288     170776885        170809870        170835315       
170842370        170865769        170873847        170877431        170899568   
    170907707        170917900        170921766        170953736       
170959531        170971709        171007873        171013924        171024202   
    171059671        171070453    170222292     170776891        170809875     
  170835319        170842371        170865774        170873850        170877432
       170899574        170907726        170917902        170921769       
170953737        170959538        170971710        171007879        171013927   
    171024203        171059746        171070459    170222305     170776892     
  170809879        170835322        170842375        170865783        170873851
       170877433        170899581        170907749        170917903       
170921770        170953754        170959539        170971714        171007883   
    171013930        171024206        171059931        171070460    170222313  
  170776893        170809880        170835351        170842378        170865786
       170873852        170877434        170899584        170907769       
170917904        170921773        170953756        170959555        170971718   
    171007887        171013935        171024207        171060014       
171070461    170222315     170776898        170809881        170835353       
170842380        170865805        170873853        170877436        170899586   
    170907777        170917905        170921774        170953759       
170959559        170971719        171007892        171013939        171024209   
    171060034        171070462    170222321     170776903        170809882     
  170835355        170842381        170865809        170873855        170877437
       170899591        170907781        170917906        170921775       
170953768        170959560        170971720        171007894        171013942   
    171024210        171060035        171070463    170222330     170776904     
  170809885        170835356        170842382        170865811        170873856
       170877438        170899598        170907805        170917908       
170921777        170953769        170959562        170971721        171007895   
    171013946        171024212        171060124        171070466    170222383  
  170776913        170809888        170835357        170842383        170865812
       170873857        170877439        170899599        170907811       
170917909        170921778        170953770        170959565        170971724   
    171007896        171013949        171024218        171060132       
171070469    170222386     170776923        170809890        170835361       
170842385        170865813        170873858        170877440        170899618   
    170907817        170917910        170921779        170953771       
170959566        170971728        171007897        171013950        171024220   
    171060218        171070474    170222407     170776927        170809894     
  170835363        170842387        170865818        170873862        170877441
       170899619        170907833        170917911        170921783       
170953775        170959586        170971729        171007899        171013951   
    171024222        171060238        171070475    170222417     170776930     
  170809897        170835366        170842388        170865824        170873863
       170877442        170899627        170907834        170917912       
170921787        170953776        170959589        170971730        171007901   
    171013953        171024225        171060321        171070476    170222443  
  170776931        170809900        170835375        170842389        170865825
       170873865        170877443        170899629        170907850       
170917913        170921789        170953777        170959591        170971731   
    171007902        171013957        171024227        171060432       
171070477    170222449     170776941        170809903        170835379       
170842391        170865829        170873866        170877446        170899640   
    170907856        170917914        170921793        170953780       
170959623        170971732        171007905        171013958        171024230   
    171060449        171070479    170222451     170776942        170809905     
  170835380        170842397        170865833        170873867        170877447
       170899654        170907859        170917915        170921797       
170953781        170959626        170971733        171007906        171013967   
    171024231        171060466        171070484    170222454     170776978     
  170809906        170835392        170842400        170865834        170873869
       170877448        170899655        170907861        170917916       
170921802        170953782        170959633        170971734        171007907   
    171013973        171024234        171060559        171070485    170222496  
  170776987        170809907        170835394        170842401        170865836
       170873870        170877449        170899661        170907874       
170917917        170921806        170953783        170959634        170971736   
    171007909        171013981        171024242        171060758       
171070486    170222570     170776988        170809911        170835395       
170842402        170865845        170873872        170877455        170899666   
    170907878        170917918        170921819        170953786       
170959636        170971737        171007910        171013982        171024246   
    171060769        171070487    170222592     170776992        170809916     
  170835397        170842403        170865855        170873873        170877458
       170899690        170907888        170917919        170921825       
170953787        170959638        170971743        171007913        171013990   
    171024248        171060816        171070489    170222595     170777005     
  170809917        170835398        170842404        170865862        170873877
       170877460        170899691        170907889        170917921       
170921826        170953788        170959639        170971747        171007914   
    171013998        171024250        171060821        171070490    170222611  
  170777019        170809919        170835400        170842405        170865869
       170873878        170877461        170899696        170907890       
170917923        170921828        170953791        170959640        170971748   
    171007916        171014000        171024254        171060833       
171070491    170222630     170777027        170809924        170835409       
170842406        170865870        170873881        170877463        170899703   
    170907902        170917924        170921829        170953792       
170959642        170971751        171007917        171014002        171024257   
    171060843        171070494    170222655     170777049        170809925     
  170835412        170842410        170865872        170873884        170877465
       170899711        170907921        170917926        170921832       
170953806        170959643        170971752        171007924        171014015   
    171024259        171060845        171070500    170222678     170777084     
  170809927        170835420        170842412        170865876        170873886
       170877466        170899712        170907938        170917927       
170921833        170953807        170959645        170971753        171007928   
    171014017        171024264        171060846        171070503    170222723  
  170777102        170809930        170835425        170842418        170865877
       170873887        170877468        170899722        170907942       
170917928        170921834        170953811        170959651        170971756   
    171007930        171014021        171024265        171060852       
171070504    170222725     170777110        170809933        170835428       
170842421        170865885        170873892        170877469        170899725   
    170907943        170917929        170921836        170953817       
170959656        170971757        171007932        171014031        171024266   
    171060865        171070508    170222769     170777136        170809934     
  170835433        170842422        170865887        170873895        170877470
       170899730        170907951        170917931        170921838       
170953819        170959658        170971761        171007938        171014036   
    171024268        171060873        171070510    170222798     170777144     
  170809936        170835434        170842423        170865905        170873896
       170877475        170899733        170907960        170917933       
170921840        170953823        170959664        170971769        171007939   
    171014040        171024269        171060880        171070511    170222814  
  170777165        170809937        170835436        170842428        170865906
       170873897        170877476        170899737        170907965       
170917934        170921841        170953824        170959666        170971772   
    171007940        171014041        171024272        171060882       
171070513    170222821     170777169        170809939        170835437       
170842433        170865910        170873900        170877478        170899742   
    170907968        170917935        170921844        170953827       
170959679        170971774        171007941        171014048        171024273   
    171060887        171070515    170222899     170777188        170809947     
  170835440        170842434        170865923        170873901        170877479
       170899746        170907969        170917936        170921845       
170953831        170959681        170971776        171007946        171014053   
    171024274        171060888        171070520    170222902     170777194     
  170809950        170835443        170842440        170865926        170873906
       170877481        170899747        170907972        170917937       
170921850        170953832        170959687        170971777        171007948   
    171014061        171024275        171060920        171070521    170222916  
  170777209        170809951        170835449        170842443        170865950
       170873908        170877482        170899749        170907974       
170917938        170921851        170953835        170959694        170971780   
    171007949        171014063        171024277        171060922       
171070522    170222917     170777215        170809957        170835454       
170842446        170865952        170873911        170877483        170899753   
    170907983        170917939        170921852        170953836       
170959696        170971781        171007952        171014067        171024279   
    171060929        171070524    170222926     170777265        170809958     
  170835455        170842447        170865954        170873912        170877485
       170899754        170907988        170917940        170921854       
170953838        170959706        170971785        171007958        171014070   
    171024280        171060931        171070525    170222945     170777269     
  170809960        170835465        170842448        170865956        170873916
       170877487        170899759        170907994        170917941       
170921857        170953840        170959709        170971787        171007959   
    171014072        171024285        171060939        171070526    170222958  
  170777273        170809963        170835466        170842449        170865957
       170873920        170877489        170899762        170908029       
170917942        170921858        170953841        170959717        170971791   
    171007962        171014073        171024286        171060943       
171070528    170222964     170777281        170809976        170835467       
170842451        170865959        170873921        170877490        170899768   
    170908034        170917944        170921861        170953846       
170959718        170971792        171007965        171014074        171024287   
    171060945        171070529    170222982     170777304        170809979     
  170835477        170842452        170865980        170873922        170877491
       170899774        170908037        170917946        170921862       
170953848        170959727        170971793        171007969        171014075   
    171024288        171060954        171070531    170223001     170777305     
  170809981        170835483        170842454        170865986        170873924
       170877498        170899777        170908040        170917948       
170921864        170953853        170959729        170971800        171007972   
    171014078        171024289        171060974        171070533    170223010  
  170777337        170809982        170835490        170842457        170865988
       170873926        170877500        170899780        170908058       
170917949        170921866        170953857        170959734        170971801   
    171007973        171014079        171024292        171060980       
171070534    170223017     170777345        170809983        170835492       
170842458        170865990        170873928        170877501        170899784   
    170908064        170917951        170921869        170953860       
170959739        170971802        171007975        171014081        171024294   
    171060986        171070536    170223052     170777361        170809985     
  170835497        170842460        170865993        170873929        170877502
       170899788        170908087        170917954        170921870       
170953869        170959740        170971804        171007976        171014082   
    171024297        171060988        171070537   

 

SCH-A-6



--------------------------------------------------------------------------------

170223065     170777365        170809987        170835499        170842462     
  170865995        170873931        170877505        170899792        170908111
       170917956        170921874        170953870        170959743       
170971805        171007981        171014088        171024298        171060991   
    171070538    170223066     170777383        170809991        170835504     
  170842464        170865996        170873932        170877506        170899798
       170908123        170917957        170921876        170953872       
170959746        170971806        171007983        171014090        171024301   
    171061027        171070539    170223158     170777387        170809994     
  170835508        170842468        170866008        170873933        170877508
       170899799        170908137        170917958        170921877       
170953873        170959755        170971807        171007985        171014095   
    171024303        171061028        171070542    170223173     170777395     
  170810000        170835510        170842470        170866010        170873934
       170877509        170899804        170908142        170917959       
170921882        170953877        170959758        170971808        171007988   
    171014097        171024304        171061031        171070545    170223188  
  170777411        170810007        170835513        170842473        170866031
       170873939        170877510        170899806        170908152       
170917961        170921898        170953881        170959766        170971810   
    171007990        171014098        171024305        171061042       
171070550    170223201     170777414        170810008        170835514       
170842474        170866041        170873940        170877512        170899813   
    170908167        170917966        170921899        170953886       
170959768        170971811        171007993        171014100        171024309   
    171061043        171070552    170223202     170777429        170810013     
  170835518        170842475        170866043        170873941        170877516
       170899814        170908190        170917967        170921900       
170953887        170959772        170971812        171007996        171014101   
    171024312        171061049        171070555    170223207     170777432     
  170810014        170835519        170842476        170866048        170873943
       170877517        170899822        170908193        170917968       
170921902        170953890        170959778        170971813        171007999   
    171014104        171024315        171061052        171070557    170223224  
  170777476        170810018        170835530        170842477        170866049
       170873945        170877518        170899826        170908200       
170917969        170921903        170953896        170959779        170971816   
    171008003        171014106        171024317        171061071       
171070560    170223362     170777490        170810019        170835532       
170842479        170866051        170873946        170877520        170899848   
    170908204        170917970        170921905        170953899       
170959781        170971819        171008006        171014108        171024318   
    171061073        171070561    170223409     170777495        170810023     
  170835540        170842482        170866053        170873947        170877522
       170899851        170908208        170917971        170921906       
170953901        170959790        170971820        171008007        171014111   
    171024322        171061084        171070563    170223438     170777501     
  170810024        170835542        170842488        170866056        170873948
       170877525        170899853        170908215        170917972       
170921909        170953904        170959792        170971822        171008010   
    171014113        171024325        171061092        171070565    170223454  
  170777519        170810025        170835543        170842490        170866057
       170873949        170877526        170899857        170908221       
170917973        170921910        170953906        170959794        170971824   
    171008012        171014115        171024326        171061095       
171070566    170223605     170777531        170810026        170835559       
170842494        170866059        170873951        170877532        170899859   
    170908244        170917974        170921913        170953908       
170959800        170971826        171008013        171014116        171024331   
    171061167        171070570    170223615     170777537        170810028     
  170835564        170842496        170866060        170873952        170877533
       170899870        170908253        170917976        170921915       
170953909        170959813        170971830        171008015        171014117   
    171024332        171061177        171070571    170223619     170777548     
  170810031        170835565        170842499        170866067        170873954
       170877534        170899875        170908283        170917979       
170921919        170953911        170959826        170971831        171008022   
    171014119        171024336        171061178        171070572    170223642  
  170777550        170810033        170835567        170842503        170866069
       170873955        170877538        170899877        170908288       
170917980        170921924        170953915        170959832        170971837   
    171008025        171014121        171024339        171061182       
171070573    170223645     170777561        170810035        170835569       
170842505        170866077        170873957        170877539        170899878   
    170908310        170917981        170921928        170953916       
170959836        170971838        171008028        171014122        171024340   
    171061196        171070575    170223825     170777581        170810037     
  170835572        170842507        170866078        170873958        170877540
       170899883        170908314        170917983        170921929       
170953920        170959837        170971840        171008037        171014136   
    171024341        171061209        171070576    170223901     170777582     
  170810038        170835583        170842512        170866081        170873962
       170877541        170899890        170908315        170917984       
170921933        170953923        170959843        170971843        171008041   
    171014143        171024343        171061224        171070577    170223902  
  170777588        170810039        170835585        170842516        170866083
       170873963        170877544        170899897        170908316       
170917985        170921935        170953924        170959845        170971844   
    171008047        171014146        171024344        171061225       
171070581    170223919     170777611        170810042        170835588       
170842517        170866085        170873964        170877545        170899902   
    170908330        170917986        170921936        170953931       
170959856        170971848        171008056        171014148        171024346   
    171061230        171070586    170223959     170777618        170810043     
  170835589        170842518        170866089        170873966        170877547
       170899903        170908331        170917987        170921937       
170953933        170959857        170971850        171008064        171014149   
    171024347        171061245        171070588    170223982     170777620     
  170810044        170835590        170842524        170866090        170873969
       170877548        170899911        170908340        170917988       
170921938        170953935        170959860        170971854        171008068   
    171014151        171024348        171061253        171070593    170224042  
  170777649        170810045        170835594        170842528        170866103
       170873972        170877549        170899912        170908345       
170917991        170921942        170953937        170959882        170971856   
    171008069        171014157        171024352        171061272       
171070594    170224109     170777694        170810046        170835606       
170842531        170866106        170873973        170877550        170899916   
    170908358        170917992        170921949        170953939       
170959892        170971857        171008070        171014158        171024353   
    171061276        171070596    170224131     170777706        170810048     
  170835607        170842533        170866110        170873974        170877551
       170899920        170908359        170917993        170921954       
170953940        170959902        170971859        171008071        171014162   
    171024354        171061280        171070598    170224181     170777739     
  170810049        170835608        170842535        170866117        170873976
       170877552        170899924        170908361        170917996       
170921955        170953941        170959903        170971860        171008073   
    171014163        171024357        171061283        171070599    170224212  
  170777809        170810051        170835610        170842538        170866121
       170873979        170877556        170899927        170908369       
170917998        170921962        170953944        170959904        170971861   
    171008076        171014168        171024359        171061295       
171070600    170224215     170777819        170810052        170835611       
170842540        170866133        170873981        170877557        170899931   
    170908370        170918002        170921964        170953946       
170959905        170971865        171008077        171014169        171024360   
    171061306        171070603    170224288     170777839        170810054     
  170835613        170842541        170866137        170873982        170877559
       170899933        170908378        170918004        170921970       
170953949        170959909        170971866        171008078        171014172   
    171024364        171061320        171070605    170224382     170777842     
  170810055        170835615        170842542        170866138        170873983
       170877560        170899936        170908379        170918008       
170921972        170953953        170959918        170971868        171008079   
    171014175        171024365        171061322        171070608    170224406  
  170778813        170810056        170835616        170842546        170866145
       170873986        170877562        170899951        170908392       
170918011        170921973        170953956        170959920        170971869   
    171008081        171014176        171024373        171061331       
171070609    170224425     170779465        170810062        170835617       
170842548        170866148        170873987        170877563        170899956   
    170908393        170918013        170921975        170953957       
170959922        170971871        171008082        171014178        171024376   
    171061352        171070610    170224483     170779909        170810064     
  170835618        170842549        170866151        170873989        170877565
       170899958        170908401        170918015        170921978       
170953961        170959923        170971875        171008085        171014179   
    171024377        171061358        171070611    170224562     170779962     
  170810066        170835619        170842553        170866155        170873990
       170877566        170899963        170908407        170918016       
170921980        170953967        170959926        170971876        171008086   
    171014182        171024379        171061359        171070615    170224833  
  170780821        170810069        170835622        170842554        170866160
       170873991        170877567        170899970        170908410       
170918017        170921983        170953974        170959929        170971881   
    171008088        171014184        171024380        171061362       
171070625    170225206     170780869        170810071        170835625       
170842555        170866167        170873992        170877568        170899975   
    170908419        170918019        170921984        170953978       
170959931        170971887        171008091        171014186        171024381   
    171061363        171070629    170225234     170781051        170810074     
  170835626        170842559        170866171        170873993        170877569
       170899977        170908423        170918021        170921986       
170953982        170959935        170971888        171008094        171014191   
    171024384        171061365        171070631    170225413     170781158     
  170810075        170835627        170842562        170866172        170873994
       170877570        170899998        170908424        170918023       
170921989        170953983        170959938        170971889        171008096   
    171014196        171024386        171061366        171070635    170225538  
  170781535        170810077        170835628        170842565        170866174
       170873998        170877571        170900000        170908426       
170918024        170921995        170953989        170959941        170971891   
    171008097        171014198        171024387        171061373       
171070640    170225699     170781564        170810079        170835629       
170842571        170866175        170874005        170877572        170900003   
    170908428        170918025        170922001        170953997       
170959942        170971894        171008103        171014204        171024389   
    171061377        171070641    170700073     170781659        170810081     
  170835636        170842579        170866177        170874006        170877575
       170900007        170908433        170918026        170922002       
170954002        170959943        170971900        171008110        171014209   
    171024390        171061388        171070642    170700074     170781701     
  170810082        170835638        170842584        170866183        170874007
       170877576        170900012        170908436        170918027       
170922003        170954004        170959946        170971904        171008114   
    171014214        171024391        171061390        171070643    170700079  
  170781760        170810083        170835639        170842585        170866185
       170874010        170877579        170900013        170908442       
170918028        170922004        170954007        170959947        170971910   
    171008122        171014215        171024392        171061393       
171070644    170700123     170781768        170810086        170835640       
170842587        170866188        170874013        170877581        170900022   
    170908443        170918029        170922009        170954009       
170959953        170971912        171008123        171014222        171024393   
    171061409        171070646    170700124     170781780        170810089     
  170835643        170842588        170866189        170874014        170877582
       170900029        170908475        170918031        170922012       
170954010        170959956        170971913        171008125        171014223   
    171024394        171061414        171070648    170700182     170781785     
  170810090        170835645        170842589        170866194        170874015
       170877584        170900046        170908476        170918032       
170922018        170954013        170959960        170971914        171008126   
    171014224        171024395        171061420        171070652    170700203  
  170781819        170810091        170835655        170842590        170866197
       170874016        170877585        170900047        170908481       
170918033        170922025        170954016        170959962        170971915   
    171008136        171014231        171024399        171061423       
171070653    170700233     170781830        170810092        170835656       
170842591        170866208        170874018        170877586        170900048   
    170908482        170918035        170922026        170954018       
170959966        170971918        171008137        171014232        171024402   
    171061431        171070655    170700252     170781837        170810095     
  170835659        170842593        170866216        170874019        170877587
       170900052        170908497        170918037        170922057       
170954022        170959981        170971920        171008139        171014240   
    171024404        171061432        171070658    170700267     170781841     
  170810098        170835667        170842594        170866219        170874021
       170877589        170900053        170908502        170918039       
170922060        170954026        170959984        170971922        171008146   
    171014242        171024409        171061444        171070659    170700285  
  170781842        170810099        170835672        170842595        170866221
       170874023        170877590        170900055        170908503       
170918040        170922068        170954031        170959986        170971925   
    171008149        171014243        171024410        171061484       
171070662    170700292     170781850        170810100        170835679       
170842596        170866223        170874024        170877592        170900061   
    170908504        170918042        170922073        170954035       
170959992        170971926        171008150        171014258        171024411   
    171061485        171070663    170700310     170781869        170810102     
  170835680        170842602        170866224        170874025        170877593
       170900062        170908518        170918043        170922082       
170954036        170959993        170971929        171008153        171014260   
    171024412        171061490        171070664    170700335     170781879     
  170810105        170835683        170842604        170866229        170874026
       170877594        170900067        170908520        170918044       
170922083        170954037        170960001        170971940        171008154   
    171014269        171024418        171061516        171070665    170700362  
  170781884        170810107        170835686        170842605        170866236
       170874027        170877596        170900068        170908521       
170918045        170922084        170954038        170960009        170971941   
    171008155        171014270        171024419        171061518       
171070670    170700370     170781888        170810111        170835696       
170842606        170866243        170874028        170877598        170900071   
    170908522        170918047        170922097        170954039       
170960011        170971947        171008156        171014272        171024420   
    171061530        171070671    170700386     170781891        170810115     
  170835701        170842607        170866245        170874029        170877599
       170900074        170908523        170918048        170922099       
170954042        170960012        170971948        171008157        171014275   
    171024421        171061541        171070673    170700410     170781898     
  170810118        170835715        170842611        170866247        170874030
       170877601        170900076        170908546        170918049       
170922100        170954043        170960020        170971950        171008159   
    171014276        171024424        171061548        171070674    170700448  
  170781900        170810122        170835718        170842613        170866257
       170874031        170877602        170900081        170908555       
170918050        170922104        170954044        170960021        170971953   
    171008160        171014278        171024426        171061551       
171070679    170700457     170781902        170810124        170835721       
170842614        170866259        170874033        170877605        170900092   
    170908559        170918052        170922106        170954047       
170960024        170971954        171008161        171014289        171024427   
    171061557        171070680    170700466     170781904        170810126     
  170835722        170842615        170866263        170874034        170877607
       170900094        170908566        170918053        170922111       
170954050        170960029        170971955        171008162        171014293   
    171024428        171061570        171070682    170700513     170781910     
  170810128        170835735        170842616        170866267        170874035
       170877609        170900095        170908590        170918054       
170922113        170954051        170960030        170971956        171008164   
    171014297        171024429        171061581        171070685    170700542  
  170781919        170810134        170835737        170842618        170866276
       170874036        170877610        170900101        170908599       
170918055        170922116        170954055        170960031        170971957   
    171008170        171014308        171024430        171061587       
171070686    170700735     170781920        170810135        170835738       
170842619        170866278        170874039        170877611        170900103   
    170908604        170918058        170922117        170954056       
170960038        170971958        171008173        171014319        171024431   
    171061613        171070689    170700797     170781924        170810136     
  170835743        170842624        170866281        170874040        170877615
       170900107        170908635        170918061        170922129       
170954060        170960039        170971961        171008174        171014328   
    171024432        171061621        171070690    170700902     170781925     
  170810138        170835744        170842625        170866286        170874042
       170877618        170900109        170908672        170918062       
170922130        170954062        170960047        170971962        171008177   
    171014329        171024435        171061627        171070693    170700945  
  170781928        170810139        170835748        170842627        170866287
       170874046        170877619        170900110        170908686       
170918063        170922131        170954063        170960048        170971964   
    171008181        171014340        171024436        171061633       
171070696    170701155     170781929        170810140        170835753       
170842629        170866288        170874047        170877623        170900127   
    170908690        170918066        170922132        170954065       
170960049        170971965        171008182        171014341        171024438   
    171061639        171070698    170701522     170781937        170810142     
  170835756        170842633        170866295        170874050        170877625
       170900130        170908699        170918067        170922136       
170954071        170960052        170971971        171008188        171014347   
    171024442        171061640        171070699    170701547     170781954     
  170810143        170835757        170842634        170866307        170874051
       170877626        170900131        170908702        170918068       
170922137        170954073        170960054        170971972        171008189   
    171014356        171024444        171061641        171070700    170702317  
  170781988        170810144        170835758        170842635        170866314
       170874054        170877629        170900133        170908731       
170918070        170922138        170954084        170960064        170971975   
    171008190        171014368        171024445        171061660       
171070704    170704000     170781994        170810146        170835759       
170842636        170866317        170874055        170877630        170900134   
    170908735        170918071        170922139        170954088       
170960068        170971985        171008196        171014370        171024447   
    171061700        171070708   

 

SCH-A-7



--------------------------------------------------------------------------------

170704946     170782002        170810147        170835760        170842637     
  170866320        170874059        170877631        170900141        170908759
       170918072        170922143        170954094        170960070       
170971986        171008197        171014383        171024449        171061731   
    171070709    170705240     170782003        170810148        170835761     
  170842638        170866327        170874060        170877634        170900142
       170908762        170918073        170922144        170954095       
170960071        170971994        171008200        171014392        171024451   
    171061733        171070710    170705581     170782006        170810150     
  170835765        170842639        170866333        170874062        170877635
       170900143        170908765        170918074        170922150       
170954096        170960073        170971995        171008202        171014397   
    171024452        171061751        171070713    170705990     170782009     
  170810152        170835774        170842641        170866339        170874064
       170877636        170900144        170908776        170918077       
170922151        170954100        170960074        170971997        171008204   
    171014401        171024455        171061757        171070714    170706065  
  170782012        170810154        170835777        170842642        170866342
       170874065        170877638        170900145        170908782       
170918078        170922155        170954103        170960082        170972001   
    171008205        171014403        171024456        171061764       
171070715    170706068     170782024        170810156        170835778       
170842645        170866344        170874066        170877639        170900148   
    170908789        170918079        170922165        170954107       
170960087        170972003        171008206        171014404        171024458   
    171061793        171070719    170706085     170782025        170810161     
  170835779        170842647        170866354        170874067        170877640
       170900149        170908793        170918080        170922167       
170954110        170960101        170972005        171008207        171014405   
    171024460        171061805        171070720    170706245     170782028     
  170810165        170835780        170842648        170866362        170874068
       170877641        170900150        170908797        170918082       
170922172        170954120        170960104        170972012        171008209   
    171014408        171024461        171061807        171070723    170706367  
  170782037        170810169        170835781        170842650        170866364
       170874069        170877642        170900151        170908807       
170918083        170922176        170954122        170960105        170972014   
    171008212        171014409        171024462        171061814       
171070725    170706416     170782041        170810173        170835782       
170842652        170866368        170874071        170877643        170900153   
    170908830        170918084        170922178        170954123       
170960109        170972017        171008214        171014411        171024463   
    171061815        171070726    170706519     170782057        170810178     
  170835784        170842653        170866371        170874072        170877644
       170900156        170908835        170918085        170922180       
170954124        170960111        170972018        171008221        171014412   
    171024465        171061819        171070727    170706570     170782060     
  170810181        170835785        170842654        170866380        170874075
       170877646        170900158        170908869        170918086       
170922182        170954128        170960114        170972019        171008222   
    171014415        171024466        171061823        171070728    170706855  
  170782073        170810183        170835788        170842655        170866381
       170874078        170877647        170900159        170908883       
170918087        170922185        170954134        170960124        170972020   
    171008227        171014430        171024467        171061830       
171070729    170706910     170782083        170810187        170835794       
170842656        170866385        170874079        170877648        170900162   
    170908884        170918088        170922188        170954137       
170960126        170972022        171008231        171014431        171024470   
    171061840        171070733    170706931     170782087        170810192     
  170835797        170842657        170866390        170874081        170877652
       170900164        170908889        170918089        170922189       
170954140        170960132        170972024        171008232        171014435   
    171024472        171061842        171070734    170706943     170782108     
  170810199        170835799        170842658        170866392        170874082
       170877653        170900165        170908899        170918090       
170922191        170954151        170960133        170972026        171008234   
    171014439        171024477        171061854        171070735    170707044  
  170782137        170810204        170835802        170842659        170866404
       170874084        170877655        170900169        170908903       
170918091        170922196        170954152        170960135        170972028   
    171008235        171014445        171024478        171061860       
171070736    170707068     170782139        170810205        170835804       
170842660        170866407        170874085        170877656        170900171   
    170908921        170918093        170922198        170954153       
170960155        170972033        171008239        171014450        171024480   
    171061864        171070737    170707072     170782141        170810207     
  170835805        170842661        170866408        170874086        170877658
       170900173        170908926        170918094        170922199       
170954154        170960160        170972034        171008240        171014451   
    171024481        171061869        171070738    170707073     170782157     
  170810211        170835806        170842662        170866410        170874087
       170877660        170900174        170908941        170918095       
170922201        170954155        170960162        170972038        171008243   
    171014452        171024485        171061873        171070739    170707102  
  170782163        170810212        170835807        170842664        170866421
       170874088        170877661        170900175        170908943       
170918097        170922202        170954158        170960165        170972039   
    171008251        171014453        171024486        171061875       
171070740    170707138     170782191        170810214        170835808       
170842666        170866425        170874089        170877662        170900176   
    170908962        170918098        170922204        170954160       
170960169        170972043        171008254        171014455        171024489   
    171061878        171070741    170707171     170782247        170810217     
  170835809        170842667        170866436        170874090        170877665
       170900179        170908963        170918099        170922205       
170954161        170960171        170972044        171008257        171014458   
    171024495        171061880        171070742    170707180     170782253     
  170810222        170835810        170842668        170866437        170874091
       170877668        170900180        170908967        170918100       
170922212        170954163        170960174        170972046        171008260   
    171014459        171024500        171061887        171070744    170707183  
  170782268        170810227        170835811        170842669        170866440
       170874092        170877671        170900181        170908983       
170918101        170922213        170954165        170960194        170972048   
    171008263        171014460        171024501        171061898       
171070745    170707189     170782270        170810228        170835814       
170842670        170866444        170874094        170877673        170900183   
    170908986        170918102        170922216        170954166       
170960207        170972049        171008267        171014461        171024504   
    171061908        171070747    170707218     170782280        170810231     
  170835816        170842673        170866449        170874095        170877675
       170900184        170908996        170918103        170922219       
170954170        170960209        170972056        171008269        171014462   
    171024506        171061909        171070748    170707377     170782287     
  170810232        170835819        170842675        170866460        170874098
       170877677        170900187        170909008        170918104       
170922220        170954185        170960210        170972057        171008271   
    171014466        171024507        171061914        171070750    170707379  
  170782318        170810233        170835822        170842679        170866461
       170874099        170877678        170900192        170909011       
170918107        170922223        170954190        170960212        170972059   
    171008272        171014469        171024509        171061919       
171070751    170707389     170782326        170810235        170835834       
170842680        170866466        170874100        170877681        170900194   
    170909023        170918108        170922227        170954197       
170960214        170972065        171008277        171014470        171024510   
    171061923        171070753    170707393     170782327        170810236     
  170835844        170842681        170866468        170874102        170877682
       170900197        170909030        170918109        170922230       
170954211        170960215        170972066        171008283        171014472   
    171024511        171061931        171070754    170707396     170782350     
  170810238        170835847        170842682        170866472        170874103
       170877685        170900200        170909046        170918110       
170922237        170954215        170960217        170972070        171008284   
    171014476        171024514        171061936        171070757    170707439  
  170782378        170810239        170835849        170842683        170866478
       170874104        170877688        170900201        170909055       
170918111        170922238        170954219        170960225        170972075   
    171008290        171014477        171024516        171061937       
171070760    170707467     170782398        170810242        170835851       
170842684        170866482        170874105        170877692        170900202   
    170909058        170918113        170922239        170954220       
170960231        170972076        171008296        171014479        171024518   
    171061940        171070763    170707468     170782399        170810243     
  170835855        170842687        170866485        170874106        170877695
       170900203        170909069        170918114        170922244       
170954222        170960234        170972078        171008297        171014489   
    171024519        171061952        171070765    170707619     170782400     
  170810247        170835860        170842689        170866486        170874107
       170877697        170900204        170909073        170918116       
170922248        170954223        170960241        170972085        171008304   
    171014495        171024522        171061963        171070768    170707638  
  170782405        170810249        170835861        170842691        170866487
       170874108        170877698        170900205        170909078       
170918117        170922251        170954226        170960244        170972088   
    171008306        171014511        171024523        171061979       
171070770    170707647     170782415        170810250        170835862       
170842696        170866495        170874109        170877699        170900206   
    170909094        170918118        170922255        170954233       
170960247        170972089        171008311        171014513        171024526   
    171061989        171070771    170707648     170782424        170810253     
  170835863        170842706        170866512        170874110        170877700
       170900207        170909096        170918120        170922258       
170954234        170960260        170972091        171008312        171014514   
    171024527        171061991        171070772    170707684     170782444     
  170810256        170835865        170842707        170866514        170874111
       170877701        170900208        170909110        170918121       
170922262        170954237        170960267        170972093        171008313   
    171014515        171024528        171062003        171070773    170707717  
  170782445        170810259        170835870        170842718        170866524
       170874112        170877703        170900211        170909113       
170918123        170922274        170954241        170960277        170972094   
    171008317        171014518        171024532        171062009       
171070776    170707720     170782446        170810261        170835876       
170842719        170866526        170874113        170877705        170900213   
    170909136        170918124        170922277        170954247       
170960287        170972095        171008322        171014522        171024535   
    171062011        171070777    170707761     170782452        170810263     
  170835877        170842724        170866528        170874114        170877707
       170900220        170909147        170918125        170922283       
170954248        170960292        170972096        171008323        171014525   
    171024536        171062017        171070778    170707810     170782455     
  170810268        170835879        170842729        170866530        170874115
       170877711        170900222        170909152        170918126       
170922285        170954255        170960295        170972099        171008324   
    171014526        171024537        171062023        171070779    170707828  
  170782456        170810270        170835881        170842730        170866536
       170874121        170877712        170900224        170909166       
170918127        170922287        170954258        170960298        170972100   
    171008325        171014527        171024538        171062026       
171070780    170707831     170782460        170810276        170835885       
170842736        170866537        170874124        170877714        170900226   
    170909174        170918131        170922292        170954260       
170960302        170972105        171008327        171014528        171024539   
    171062027        171070782    170707896     170782480        170810278     
  170835894        170842740        170866561        170874129        170877715
       170900228        170909179        170918134        170922299       
170954271        170960307        170972110        171008332        171014540   
    171024541        171062056        171070784    170707901     170782481     
  170810279        170835896        170842741        170866562        170874133
       170877717        170900230        170909186        170918135       
170922301        170954272        170960311        170972114        171008340   
    171014542        171024545        171062065        171070787    170707931  
  170782495        170810281        170835900        170842743        170866564
       170874134        170877720        170900244        170909189       
170918137        170922308        170954274        170960314        170972115   
    171008351        171014546        171024547        171062068       
171070791    170707956     170782509        170810287        170835902       
170842744        170866565        170874136        170877725        170900246   
    170909198        170918138        170922309        170954276       
170960325        170972116        171008352        171014552        171024549   
    171062072        171070793    170708010     170782512        170810289     
  170835903        170842745        170866575        170874137        170877728
       170900250        170909203        170918139        170922311       
170954277        170960330        170972117        171008363        171014555   
    171024551        171062078        171070796    170708034     170782516     
  170810290        170835904        170842746        170866578        170874139
       170877729        170900252        170909218        170918140       
170922328        170954278        170960335        170972119        171008368   
    171014557        171024552        171062082        171070800    170708051  
  170782521        170810291        170835905        170842747        170866582
       170874141        170877730        170900256        170909221       
170918141        170922331        170954283        170960336        170972123   
    171008369        171014559        171024554        171062083       
171070801    170708073     170782544        170810292        170835913       
170842749        170866583        170874143        170877732        170900257   
    170909226        170918142        170922333        170954286       
170960339        170972124        171008370        171014560        171024560   
    171062088        171070803    170708080     170782546        170810294     
  170835917        170842757        170866610        170874144        170877733
       170900260        170909230        170918144        170922338       
170954288        170960341        170972129        171008376        171014561   
    171024563        171062091        171070804    170708101     170782554     
  170810297        170835922        170842760        170866612        170874145
       170877734        170900263        170909279        170918145       
170922339        170954289        170960346        170972130        171008377   
    171014564        171024565        171062106        171070805    170708119  
  170782562        170810304        170835927        170842763        170866614
       170874146        170877735        170900264        170909288       
170918148        170922340        170954290        170960350        170972133   
    171008382        171014565        171024566        171062110       
171070807    170708132     170782593        170810307        170835929       
170842765        170866616        170874147        170877738        170900265   
    170909290        170918150        170922341        170954293       
170960351        170972134        171008395        171014570        171024568   
    171062124        171070810    170708196     170782606        170810308     
  170835932        170842768        170866621        170874148        170877739
       170900266        170909292        170918151        170922342       
170954301        170960352        170972140        171008397        171014578   
    171024569        171062148        171070811    170708212     170782607     
  170810310        170835935        170842769        170866627        170874149
       170877743        170900267        170909299        170918152       
170922343        170954302        170960358        170972143        171008400   
    171014580        171024570        171062157        171070814    170708220  
  170782609        170810311        170835943        170842770        170866632
       170874150        170877744        170900269        170909307       
170918153        170922344        170954307        170960371        170972146   
    171008403        171014583        171024574        171062163       
171070819    170708242     170782614        170810314        170835948       
170842771        170866633        170874151        170877745        170900270   
    170909308        170918154        170922346        170954308       
170960373        170972149        171008405        171014588        171024576   
    171062164        171070822    170708246     170782643        170810319     
  170835952        170842772        170866634        170874152        170877748
       170900271        170909310        170918155        170922348       
170954311        170960389        170972150        171008406        171014589   
    171024585        171062170        171070828    170708423     170782644     
  170810321        170835953        170842773        170866635        170874153
       170877749        170900272        170909316        170918156       
170922349        170954312        170960392        170972153        171008408   
    171014590        171024586        171062173        171070829    170708432  
  170782654        170810323        170835954        170842775        170866636
       170874154        170877750        170900273        170909317       
170918157        170922353        170954319        170960395        170972156   
    171008411        171014591        171024589        171062178       
171070831    170708459     170782655        170810324        170835956       
170842780        170866638        170874155        170877751        170900275   
    170909320        170918158        170922354        170954321       
170960396        170972159        171008416        171014599        171024592   
    171062182        171070833    170708501     170782657        170810325     
  170835964        170842781        170866640        170874157        170877752
       170900276        170909339        170918159        170922357       
170954325        170960401        170972160        171008419        171014603   
    171024594        171062195        171070834    170708503     170782660     
  170810327        170835965        170842784        170866643        170874159
       170877753        170900277        170909342        170918162       
170922359        170954328        170960408        170972161        171008420   
    171014605        171024595        171062198        171070836    170708540  
  170782661        170810328        170835970        170842785        170866644
       170874160        170877757        170900278        170909347       
170918164        170922360        170954329        170960423        170972162   
    171008423        171014611        171024597        171062201       
171070837    170708578     170782673        170810329        170835975       
170842787        170866645        170874161        170877760        170900279   
    170909355        170918167        170922363        170954333       
170960433        170972163        171008425        171014612        171024598   
    171062208        171070843    170708600     170782675        170810330     
  170835980        170842790        170866646        170874162        170877761
       170900280        170909361        170918168        170922365       
170954346        170960441        170972164        171008426        171014614   
    171024599        171062211        171070846    170708615     170782678     
  170810332        170835981        170842792        170866647        170874164
       170877762        170900281        170909373        170918169       
170922366        170954351        170960443        170972165        171008430   
    171014617        171024600        171062216        171070848    170708644  
  170782682        170810337        170835985        170842794        170866651
       170874166        170877763        170900282        170909375       
170918171        170922369        170954354        170960452        170972170   
    171008432        171014622        171024602        171062217       
171070849    170708646     170782683        170810339        170835986       
170842799        170866656        170874168        170877765        170900283   
    170909377        170918174        170922371        170954355       
170960454        170972172        171008433        171014626        171024604   
    171062218        171070850    170708661     170782694        170810342     
  170835992        170842801        170866664        170874169        170877766
       170900284        170909382        170918176        170922377       
170954356        170960459        170972173        171008434        171014629   
    171024605        171062224        171070854    170708664     170782698     
  170810344        170835993        170842807        170866665        170874171
       170877767        170900285        170909392        170918180       
170922388        170954358        170960461        170972175        171008437   
    171014635        171024606        171062230        171070856    170708665  
  170782711        170810347        170835995        170842808        170866667
       170874172        170877771        170900286        170909398       
170918181        170922391        170954368        170960466        170972177   
    171008438        171014639        171024607        171062235       
171070858    170708669     170782746        170810351        170836004       
170842810        170866676        170874173        170877773        170900288   
    170909399        170918182        170922394        170954380       
170960472        170972179        171008440        171014640        171024608   
    171062260        171070860    170708702     170782753        170810356     
  170836008        170842813        170866677        170874175        170877774
       170900289        170909405        170918183        170922412       
170954382        170960473        170972180        171008445        171014641   
    171024611        171062272        171070862    170708706     170782761     
  170810359        170836009        170842815        170866678        170874178
       170877776        170900290        170909409        170918185       
170922413        170954385        170960476        170972185        171008446   
    171014645        171024619        171062282        171070868   

 

SCH-A-8



--------------------------------------------------------------------------------

170708825     170782765        170810362        170836010        170842816     
  170866684        170874179        170877779        170900292        170909414
       170918189        170922414        170954387        170960479       
170972187        171008452        171014668        171024622        171062297   
    171070870    170708853     170782770        170810364        170836011     
  170842820        170866686        170874180        170877780        170900301
       170909418        170918193        170922419        170954395       
170960485        170972190        171008458        171014669        171024624   
    171062313        171070875    170708944     170782789        170810369     
  170836012        170842821        170866689        170874181        170877781
       170900302        170909424        170918194        170922426       
170954404        170960490        170972191        171008459        171014677   
    171024625        171062336        171070876    170708950     170782797     
  170810370        170836013        170842824        170866693        170874182
       170877784        170900303        170909433        170918195       
170922429        170954411        170960491        170972192        171008462   
    171014678        171024626        171062338        171070877    170708951  
  170782800        170810372        170836015        170842826        170866694
       170874184        170877786        170900306        170909434       
170918199        170922431        170954415        170960503        170972193   
    171008464        171014680        171024629        171062360       
171070879    170708993     170782809        170810376        170836016       
170842827        170866695        170874185        170877787        170900307   
    170909480        170918201        170922435        170954416       
170960512        170972196        171008465        171014681        171024630   
    171062368        171070881    170709012     170782813        170810380     
  170836021        170842830        170866696        170874186        170877788
       170900309        170909488        170918202        170922438       
170954418        170960514        170972197        171008467        171014691   
    171024633        171062377        171070882    170709024     170782834     
  170810381        170836024        170842833        170866697        170874190
       170877790        170900313        170909513        170918203       
170922439        170954419        170960522        170972201        171008468   
    171014720        171024638        171062382        171070883    170709082  
  170786372        170810384        170836026        170842834        170866701
       170874193        170877794        170900314        170909554       
170918205        170922443        170954420        170960524        170972202   
    171008471        171014738        171024639        171062386       
171070887    170709134     170788959        170810389        170836028       
170842836        170866714        170874194        170877795        170900317   
    170909555        170918206        170922444        170954423       
170960528        170972205        171008473        171014740        171024640   
    171062395        171070891    170709135     170789369        170810390     
  170836032        170842842        170866720        170874195        170877797
       170900320        170909573        170918207        170922446       
170954430        170960540        170972206        171008476        171014754   
    171024642        171062397        171070892    170709142     170790463     
  170810393        170836034        170842846        170866724        170874197
       170877798        170900321        170909585        170918208       
170922447        170954438        170960549        170972208        171008482   
    171014756        171024643        171062405        171070896    170709172  
  170790751        170810395        170836038        170842848        170866733
       170874198        170877799        170900324        170909610       
170918209        170922451        170954439        170960556        170972210   
    171008486        171014781        171024646        171062408       
171070898    170709214     170791214        170810399        170836039       
170842851        170866743        170874199        170877801        170900329   
    170909628        170918210        170922453        170954441       
170960560        170972211        171008489        171014784        171024647   
    171062410        171070899    170709225     170791675        170810403     
  170836040        170842852        170866754        170874200        170877804
       170900330        170909635        170918213        170922455       
170954444        170960562        170972212        171008491        171014785   
    171024648        171062420        171070901    170709232     170791887     
  170810405        170836042        170842855        170866757        170874201
       170877806        170900331        170909638        170918214       
170922463        170954446        170960565        170972213        171008493   
    171014786        171024649        171062428        171070902    170709233  
  170791935        170810406        170836043        170842856        170866761
       170874202        170877809        170900332        170909644       
170918215        170922472        170954449        170960566        170972219   
    171008498        171014789        171024650        171062448       
171070903    170709242     170792167        170810408        170836049       
170842858        170866764        170874203        170877811        170900333   
    170909650        170918217        170922473        170954454       
170960572        170972221        171008502        171014792        171024651   
    171062462        171070905    170709258     170792197        170810411     
  170836050        170842863        170866768        170874204        170877815
       170900337        170909658        170918221        170922474       
170954458        170960575        170972222        171008512        171014793   
    171024652        171062464        171070906    170709307     170792538     
  170810412        170836051        170842864        170866770        170874205
       170877816        170900338        170909667        170918223       
170922476        170954461        170960579        170972226        171008516   
    171014799        171024653        171062465        171070907    170709345  
  170792540        170810414        170836053        170842865        170866771
       170874206        170877817        170900340        170909688       
170918225        170922481        170954462        170960582        170972229   
    171008517        171014810        171024657        171062477       
171070911    170709366     170792545        170810415        170836057       
170842866        170866778        170874208        170877818        170900341   
    170909698        170918226        170922484        170954466       
170960589        170972230        171008519        171014817        171024659   
    171062483        171070916    170709383     170792569        170810417     
  170836059        170842870        170866781        170874210        170877821
       170900344        170909700        170918227        170922488       
170954470        170960597        170972232        171008521        171014819   
    171024662        171062500        171070920    170709384     170792647     
  170810419        170836060        170842875        170866782        170874211
       170877822        170900345        170909710        170918228       
170922496        170954473        170960621        170972234        171008524   
    171014846        171024665        171062511        171070921    170709397  
  170792706        170810420        170836062        170842877        170866783
       170874212        170877823        170900346        170909719       
170918229        170922497        170954481        170960626        170972236   
    171008528        171014852        171024667        171062513       
171070922    170709406     170792707        170810422        170836064       
170842886        170866785        170874213        170877824        170900347   
    170909736        170918230        170922509        170954482       
170960642        170972239        171008531        171014853        171024668   
    171062518        171070927    170709409     170792728        170810423     
  170836065        170842887        170866792        170874214        170877825
       170900352        170909748        170918231        170922513       
170954483        170960650        170972242        171008532        171014884   
    171024669        171062522        171070928    170709415     170792882     
  170810426        170836067        170842891        170866796        170874215
       170877826        170900353        170909767        170918234       
170922523        170954484        170960651        170972243        171008534   
    171014886        171024670        171062558        171070934    170709427  
  170793060        170810431        170836069        170842893        170866801
       170874217        170877827        170900354        170909770       
170918235        170922527        170954485        170960652        170972244   
    171008535        171014907        171024672        171062580       
171070935    170709472     170793146        170810437        170836074       
170842897        170866804        170874218        170877828        170900360   
    170909781        170918236        170922531        170954488       
170960655        170972248        171008536        171014908        171024674   
    171062591        171070942    170709535     170793161        170810441     
  170836075        170842898        170866811        170874219        170877829
       170900363        170909783        170918237        170922535       
170954490        170960662        170972256        171008537        171014923   
    171024677        171062615        171070944    170709543     170793264     
  170810442        170836079        170842901        170866812        170874220
       170877833        170900374        170909788        170918238       
170922536        170954492        170960668        170972258        171008543   
    171014926        171024680        171062625        171070949    170709558  
  170793301        170810443        170836080        170842904        170866816
       170874221        170877835        170900375        170909790       
170918239        170922537        170954493        170960670        170972259   
    171008544        171014927        171024681        171062627       
171070954    170709560     170793544        170810448        170836086       
170842906        170866821        170874223        170877836        170900377   
    170909796        170918240        170922539        170954495       
170960676        170972262        171008546        171014928        171024683   
    171062631        171070955    170709588     170793751        170810449     
  170836087        170842907        170866823        170874224        170877838
       170900378        170909799        170918241        170922543       
170954496        170960680        170972264        171008548        171014938   
    171024685        171062633        171070958    170709595     170793807     
  170810454        170836090        170842908        170866826        170874225
       170877844        170900379        170909810        170918242       
170922547        170954497        170960686        170972267        171008549   
    171014940        171024686        171062635        171070963    170709597  
  170793826        170810460        170836091        170842910        170866828
       170874226        170877847        170900381        170909817       
170918244        170922562        170954498        170960694        170972270   
    171008550        171014954        171024687        171062639       
171070965    170709614     170794057        170810462        170836093       
170842912        170866830        170874229        170877855        170900382   
    170909820        170918251        170922566        170954502       
170960700        170972272        171008552        171014956        171024688   
    171062641        171070969    170709645     170794113        170810463     
  170836094        170842913        170866831        170874230        170877856
       170900386        170909831        170918252        170922568       
170954505        170960702        170972273        171008555        171014958   
    171024689        171062651        171070971    170709653     170794124     
  170810465        170836095        170842921        170866832        170874233
       170877859        170900387        170909841        170918253       
170922570        170954511        170960703        170972276        171008557   
    171014960        171024693        171062653        171070973    170709654  
  170794248        170810466        170836100        170842922        170866833
       170874235        170877860        170900391        170909870       
170918254        170922578        170954515        170960705        170972277   
    171008558        171014962        171024694        171062660       
171070976    170709662     170794253        170810469        170836101       
170842923        170866834        170874236        170877862        170900392   
    170909883        170918256        170922582        170954516       
170960720        170972278        171008560        171014972        171024696   
    171062662        171070978    170709689     170794276        170810470     
  170836103        170842926        170866835        170874237        170877863
       170900398        170909886        170918259        170922586       
170954522        170960721        170972279        171008564        171014987   
    171024697        171062687        171070979    170709705     170794296     
  170810472        170836119        170842929        170866837        170874238
       170877865        170900400        170909888        170918260       
170922590        170954526        170960728        170972280        171008565   
    171014988        171024699        171062689        171070981    170709706  
  170794318        170810473        170836125        170842935        170866839
       170874240        170877872        170900403        170909912       
170918261        170922592        170954530        170960730        170972281   
    171008568        171014996        171024702        171062693       
171070988    170709744     170794522        170810474        170836128       
170842936        170866843        170874245        170877873        170900404   
    170909924        170918262        170922593        170954531       
170960736        170972282        171008569        171014998        171024705   
    171062700        171070990    170709747     170794562        170810477     
  170836131        170842937        170866857        170874246        170877874
       170900408        170909934        170918265        170922598       
170954535        170960742        170972283        171008571        171015001   
    171024708        171062701        171070991    170709764     170794620     
  170810479        170836136        170842938        170866859        170874247
       170877875        170900410        170909937        170918267       
170922599        170954538        170960747        170972284        171008575   
    171015017        171024709        171062716        171070993    170709796  
  170794658        170810481        170836153        170842941        170866874
       170874249        170877876        170900414        170909949       
170918268        170922601        170954540        170960750        170972286   
    171008576        171015056        171024713        171062741       
171070999    170709799     170794739        170810482        170836159       
170842943        170866875        170874251        170877877        170900416   
    170909950        170918269        170922603        170954543       
170960752        170972288        171008578        171015069        171024715   
    171062769        171071000    170709814     170794747        170810483     
  170836160        170842947        170866876        170874252        170877878
       170900417        170909955        170918270        170922605       
170954544        170960754        170972289        171008579        171015077   
    171024716        171062774        171071003    170709815     170794815     
  170810484        170836163        170842949        170866877        170874253
       170877882        170900424        170909960        170918271       
170922612        170954549        170960763        170972291        171008582   
    171015081        171024717        171062783        171071007    170709820  
  170794834        170810490        170836175        170842954        170866878
       170874254        170877883        170900431        170909963       
170918272        170922614        170954550        170960766        170972292   
    171008583        171015094        171024719        171062790       
171071010    170709850     170794845        170810492        170836185       
170842955        170866879        170874255        170877884        170900436   
    170909978        170918273        170922616        170954553       
170960769        170972298        171008593        171015101        171024725   
    171062794        171071012    170709856     170794856        170810493     
  170836192        170842956        170866885        170874256        170877885
       170900440        170909984        170918275        170922617       
170954555        170960771        170972300        171008600        171015114   
    171024727        171062831        171071013    170709857     170794873     
  170810496        170836195        170842958        170866886        170874257
       170877886        170900446        170909988        170918276       
170922620        170954560        170960772        170972301        171008605   
    171015116        171024728        171062854        171071016    170709863  
  170794884        170810497        170836197        170842959        170866892
       170874258        170877888        170900447        170909995       
170918277        170922630        170954562        170960773        170972302   
    171008610        171015134        171024735        171062867       
171071017    170709865     170794885        170810498        170836201       
170842962        170866895        170874259        170877889        170900448   
    170909999        170918278        170922633        170954564       
170960775        170972303        171008613        171015138        171024740   
    171062875        171071019    170709893     170794910        170810499     
  170836202        170842963        170866897        170874260        170877890
       170900449        170910001        170918279        170922639       
170954565        170960777        170972304        171008615        171015147   
    171024743        171062880        171071021    170709917     170795017     
  170810501        170836211        170842966        170866912        170874262
       170877892        170900454        170910005        170918281       
170922641        170954569        170960778        170972305        171008619   
    171015158        171024745        171062892        171071022    170709925  
  170795123        170810503        170836215        170842967        170866924
       170874267        170877894        170900458        170910006       
170918282        170922648        170954572        170960782        170972307   
    171008622        171015159        171024747        171062903       
171071025    170709948     170795140        170810506        170836218       
170842969        170866926        170874268        170877895        170900459   
    170910016        170918283        170922649        170954573       
170960786        170972308        171008624        171015172        171024748   
    171062924        171071030    170710003     170795192        170810507     
  170836220        170842970        170866927        170874269        170877896
       170900462        170910028        170918285        170922650       
170954583        170960787        170972309        171008626        171015177   
    171024749        171062931        171071033    170710004     170795212     
  170810511        170836223        170842972        170866928        170874270
       170877898        170900464        170910053        170918289       
170922660        170954585        170960788        170972313        171008631   
    171015185        171024751        171062939        171071036    170710012  
  170795266        170810513        170836231        170842974        170866933
       170874272        170877900        170900469        170910067       
170918290        170922661        170954590        170960791        170972314   
    171008633        171015198        171024752        171062943       
171071037    170710018     170795344        170810514        170836232       
170842979        170866935        170874273        170877904        170900475   
    170910076        170918293        170922666        170954593       
170960800        170972316        171008640        171015202        171024754   
    171062954        171071039    170710024     170795369        170810515     
  170836233        170842980        170866941        170874275        170877909
       170900481        170910088        170918294        170922676       
170954595        170960802        170972323        171008643        171015204   
    171024755        171062959        171071042    170710031     170795455     
  170810516        170836239        170842981        170866944        170874277
       170877911        170900482        170910089        170918295       
170922678        170954606        170960805        170972327        171008644   
    171015227        171024756        171062971        171071043    170710033  
  170795472        170810517        170836242        170842985        170866949
       170874278        170877912        170900483        170910091       
170918296        170922679        170954608        170960806        170972330   
    171008645        171015229        171024757        171062973       
171071049    170710034     170795490        170810519        170836245       
170842987        170866950        170874279        170877913        170900484   
    170910098        170918297        170922689        170954609       
170960810        170972332        171008649        171015232        171024758   
    171062987        171071050    170710038     170795553        170810523     
  170836249        170842989        170866965        170874281        170877915
       170900489        170910099        170918298        170922690       
170954614        170960811        170972333        171008651        171015241   
    171024759        171062992        171071051    170710046     170795564     
  170810525        170836258        170842995        170866970        170874282
       170877917        170900492        170910103        170918299       
170922695        170954617        170960813        170972334        171008652   
    171015243        171024764        171062998        171071052    170710049  
  170795609        170810526        170836261        170843001        170866971
       170874283        170877920        170900496        170910108       
170918300        170922701        170954618        170960814        170972336   
    171008654        171015250        171024767        171063009       
171071053    170710053     170795621        170810530        170836263       
170843004        170866973        170874286        170877921        170900497   
    170910112        170918301        170922705        170954621       
170960816        170972338        171008658        171015251        171024769   
    171063014        171071057    170710143     170795732        170810531     
  170836267        170843006        170866975        170874291        170877923
       170900498        170910127        170918302        170922706       
170954624        170960817        170972339        171008661        171015265   
    171024771        171063042        171071061    170710163     170795818     
  170810532        170836270        170843012        170866977        170874293
       170877926        170900500        170910133        170918306       
170922709        170954628        170960818        170972340        171008662   
    171015294        171024772        171063070        171071062    170710184  
  170795876        170810536        170836271        170843016        170866983
       170874295        170877927        170900508        170910166       
170918309        170922710        170954630        170960820        170972342   
    171008664        171015301        171024778        171063075       
171071064    170710201     170795894        170810540        170836274       
170843019        170866986        170874296        170877928        170900522   
    170910189        170918310        170922711        170954633       
170960824        170972343        171008665        171015303        171024779   
    171063086        171071066    170710208     170795958        170810541     
  170836275        170843021        170866988        170874297        170877936
       170900523        170910205        170918311        170922714       
170954634        170960832        170972344        171008675        171015309   
    171024780        171063095        171071068    170710212     170795983     
  170810542        170836276        170843023        170866995        170874298
       170877937        170900526        170910212        170918312       
170922718        170954635        170960838        170972346        171008678   
    171015313        171024784        171063099        171071069    170710214  
  170796003        170810545        170836277        170843024        170867017
       170874299        170877939        170900527        170910214       
170918315        170922735        170954636        170960845        170972348   
    171008683        171015316        171024785        171063102       
171071076    170710215     170796051        170810548        170836279       
170843026        170867020        170874300        170877940        170900529   
    170910219        170918317        170922745        170954642       
170960848        170972350        171008684        171015319        171024786   
    171063115        171071078    170710220     170796086        170810551     
  170836281        170843028        170867022        170874301        170877941
       170900530        170910225        170918318        170922748       
170954648        170960850        170972357        171008687        171015322   
    171024789        171063116        171071081    170710225     170796117     
  170810553        170836284        170843029        170867023        170874302
       170877943        170900531        170910226        170918320       
170922757        170954651        170960851        170972358        171008688   
    171015331        171024796        171063123        171071085    170710266  
  170796124        170810554        170836285        170843030        170867024
       170874303        170877946        170900532        170910227       
170918322        170922769        170954663        170960856        170972359   
    171008689        171015332        171024797        171063127       
171071086    170710273     170796166        170810555        170836288       
170843031        170867027        170874304        170877948        170900533   
    170910230        170918323        170922772        170954673       
170960857        170972362        171008694        171015335        171024798   
    171063133        171071092    170710285     170796176        170810563     
  170836293        170843033        170867038        170874306        170877949
       170900535        170910231        170918324        170922773       
170954676        170960858        170972364        171008698        171015340   
    171024799        171063135        171071095    170710339     170796210     
  170810569        170836296        170843039        170867039        170874311
       170877950        170900536        170910244        170918325       
170922776        170954682        170960861        170972368        171008699   
    171015353        171024800        171063136        171071099    170710345  
  170796235        170810571        170836300        170843042        170867040
       170874315        170877951        170900537        170910265       
170918326        170922782        170954685        170960864        170972369   
    171008700        171015355        171024801        171063170       
171071100    170710350     170796286        170810586        170836301       
170843044        170867045        170874316        170877952        170900539   
    170910270        170918327        170922784        170954688       
170960866        170972370        171008704        171015359        171024804   
    171063172        171071103    170710353     170796311        170810592     
  170836307        170843045        170867052        170874317        170877953
       170900541        170910278        170918328        170922786       
170954694        170960869        170972371        171008706        171015382   
    171024809        171063181        171071104    170710355     170796320     
  170810594        170836308        170843046        170867054        170874318
       170877954        170900542        170910285        170918330       
170922793        170954706        170960870        170972372        171008713   
    171015383        171024813        171063225        171071106    170710373  
  170796365        170810595        170836312        170843054        170867057
       170874320        170877955        170900544        170910288       
170918331        170922795        170954709        170960872        170972374   
    171008717        171015391        171024815        171063243       
171071114   

 

SCH-A-9



--------------------------------------------------------------------------------

170710416     170796378        170810598        170836313        170843057     
  170867059        170874322        170877956        170900545        170910296
       170918332        170922796        170954718        170960874       
170972378        171008722        171015393        171024817        171063248   
    171071115    170710418     170796380        170810603        170836320     
  170843058        170867069        170874324        170877957        170900549
       170910300        170918333        170922801        170954726       
170960882        170972380        171008723        171015399        171024818   
    171063270        171071121    170710421     170796382        170810605     
  170836322        170843063        170867070        170874325        170877958
       170900551        170910302        170918334        170922805       
170954738        170960886        170972381        171008724        171015412   
    171024819        171063275        171071123    170710428     170796383     
  170810606        170836323        170843065        170867071        170874326
       170877959        170900552        170910314        170918335       
170922806        170954743        170960887        170972385        171008729   
    171015416        171024821        171063283        171071124    170710451  
  170796396        170810614        170836324        170843067        170867072
       170874327        170877960        170900553        170910332       
170918336        170922812        170954745        170960888        170972388   
    171008730        171015427        171024828        171063285       
171071128    170710465     170796397        170810627        170836325       
170843069        170867076        170874328        170877962        170900555   
    170910339        170918337        170922815        170954758       
170960892        170972389        171008739        171015435        171024829   
    171063286        171071133    170710469     170796401        170810629     
  170836330        170843073        170867080        170874329        170877963
       170900556        170910341        170918338        170922816       
170954763        170960895        170972393        171008746        171015439   
    171024832        171063312        171071134    170710496     170796458     
  170810633        170836331        170843078        170867081        170874331
       170877964        170900559        170910347        170918339       
170922835        170954770        170960898        170972395        171008752   
    171015440        171024834        171063341        171071135    170710497  
  170796523        170810637        170836332        170843083        170867084
       170874332        170877970        170900564        170910358       
170918340        170922837        170954782        170960899        170972396   
    171008756        171015444        171024836        171063354       
171071138    170710513     170796548        170810639        170836333       
170843084        170867086        170874333        170877973        170900565   
    170910362        170918341        170922840        170954783       
170960907        170972397        171008758        171015447        171024837   
    171063358        171071139    170710526     170796584        170810646     
  170836336        170843085        170867087        170874334        170877976
       170900569        170910365        170918342        170922845       
170954793        170960916        170972399        171008759        171015448   
    171024840        171063381        171071141    170710530     170796604     
  170810651        170836338        170843088        170867088        170874337
       170877977        170900570        170910366        170918343       
170922847        170954794        170960927        170972400        171008760   
    171015453        171024841        171063384        171071142    170710533  
  170796668        170810655        170836345        170843090        170867090
       170874338        170877978        170900571        170910370       
170918345        170922851        170954795        170960943        170972402   
    171008764        171015454        171024843        171063416       
171071149    170710554     170796676        170810663        170836346       
170843092        170867093        170874339        170877979        170900574   
    170910382        170918346        170922858        170954799       
170960948        170972403        171008767        171015456        171024844   
    171063422        171071151    170710563     170796692        170810669     
  170836354        170843101        170867094        170874341        170877985
       170900575        170910396        170918347        170922865       
170954802        170960955        170972409        171008768        171015457   
    171024845        171063425        171071155    170710574     170796729     
  170810670        170836355        170843102        170867095        170874342
       170877986        170900577        170910399        170918350       
170922867        170954805        170960956        170972411        171008770   
    171015460        171024848        171063429        171071157    170710576  
  170796749        170810688        170836356        170843106        170867096
       170874343        170877990        170900579        170910412       
170918352        170922868        170954815        170960957        170972415   
    171008771        171015463        171024850        171063436       
171071158    170710596     170796767        170810689        170836357       
170843107        170867098        170874344        170877991        170900580   
    170910414        170918353        170922877        170954829       
170960964        170972417        171008773        171015465        171024852   
    171063444        171071162    170710613     170796776        170810692     
  170836359        170843108        170867100        170874345        170877992
       170900582        170910415        170918354        170922880       
170954831        170960967        170972421        171008776        171015472   
    171024855        171063456        171071166    170710614     170796792     
  170810693        170836360        170843109        170867102        170874347
       170877993        170900584        170910416        170918358       
170922881        170954832        170960969        170972425        171008780   
    171015480        171024857        171063474        171071167    170710647  
  170796808        170810696        170836361        170843110        170867104
       170874348        170877995        170900590        170910421       
170918359        170922883        170954833        170960970        170972433   
    171008781        171015483        171024858        171063479       
171071169    170710679     170796862        170810697        170836363       
170843111        170867111        170874349        170877996        170900591   
    170910425        170918360        170922885        170954835       
170960971        170972436        171008782        171015491        171024861   
    171063487        171071172    170710690     170796863        170810698     
  170836364        170843113        170867112        170874350        170877997
       170900592        170910432        170918361        170922886       
170954836        170960973        170972442        171008784        171015495   
    171024863        171063488        171071174    170710720     170796873     
  170810701        170836366        170843118        170867114        170874351
       170877998        170900594        170910433        170918363       
170922888        170954844        170960975        170972444        171008786   
    171015502        171024864        171063493        171071175    170710725  
  170796880        170810702        170836369        170843121        170867120
       170874352        170878000        170900597        170910442       
170918364        170922892        170954863        170960977        170972447   
    171008787        171015511        171024866        171063497       
171071179    170710740     170796937        170810706        170836370       
170843126        170867124        170874353        170878001        170900598   
    170910465        170918365        170922895        170954864       
170960978        170972448        171008791        171015519        171024868   
    171063514        171071180    170710741     170796954        170810707     
  170836372        170843127        170867125        170874354        170878002
       170900600        170910469        170918366        170922902       
170954865        170960979        170972449        171008792        171015531   
    171024869        171063520        171071182    170710758     170797114     
  170810710        170836373        170843128        170867130        170874355
       170878003        170900601        170910481        170918367       
170922906        170954873        170960983        170972450        171008794   
    171015532        171024871        171063550        171071183    170710759  
  170797115        170810716        170836375        170843129        170867133
       170874356        170878004        170900605        170910500       
170918368        170922907        170954879        170960984        170972451   
    171008795        171015538        171024872        171063553       
171071185    170710762     170797162        170810718        170836376       
170843130        170867148        170874357        170878006        170900606   
    170910515        170918371        170922914        170954880       
170960988        170972453        171008796        171015545        171024873   
    171063580        171071188    170710764     170797252        170810720     
  170836379        170843131        170867155        170874358        170878007
       170900607        170910522        170918372        170922918       
170954889        170960992        170972456        171008802        171015550   
    171024875        171063609        171071190    170710802     170797265     
  170810726        170836388        170843132        170867163        170874360
       170878008        170900608        170910526        170918373       
170922921        170954892        170960995        170972459        171008803   
    171015553        171024877        171063620        171071191    170710807  
  170797423        170810728        170836390        170843135        170867167
       170874361        170878009        170900610        170910527       
170918374        170922922        170954893        170960996        170972460   
    171008804        171015565        171024880        171063629       
171071192    170710813     170797589        170810729        170836391       
170843145        170867176        170874362        170878010        170900611   
    170910531        170918376        170922927        170954894       
170960998        170972461        171008806        171015574        171024883   
    171063633        171071196    170710829     170797705        170810730     
  170836393        170843149        170867180        170874363        170878012
       170900613        170910542        170918379        170922935       
170954896        170961000        170972467        171008809        171015580   
    171024884        171063639        171071199    170710835     170797726     
  170810734        170836398        170843151        170867182        170874364
       170878013        170900616        170910543        170918382       
170922939        170954897        170961009        170972468        171008813   
    171015603        171024885        171063651        171071202    170710836  
  170797782        170810735        170836400        170843152        170867197
       170874367        170878017        170900622        170910545       
170918383        170922940        170954902        170961010        170972469   
    171008815        171015604        171024894        171063662       
171071203    170710841     170797852        170810737        170836406       
170843156        170867202        170874368        170878018        170900624   
    170910549        170918384        170922945        170954903       
170961011        170972470        171008816        171015606        171024896   
    171063664        171071204    170710846     170797882        170810740     
  170836409        170843161        170867204        170874369        170878020
       170900625        170910550        170918385        170922951       
170954904        170961012        170972474        171008825        171015607   
    171024898        171063684        171071206    170710857     170797919     
  170810741        170836412        170843164        170867205        170874370
       170878021        170900629        170910553        170918386       
170922958        170954907        170961021        170972475        171008827   
    171015608        171024899        171063686        171071210    170710879  
  170797930        170810743        170836414        170843166        170867206
       170874371        170878025        170900631        170910557       
170918389        170922959        170954908        170961022        170972476   
    171008828        171015611        171024900        171063701       
171071211    170710893     170797975        170810745        170836418       
170843169        170867219        170874372        170878027        170900633   
    170910560        170918391        170922960        170954910       
170961025        170972481        171008833        171015633        171024901   
    171063702        171071214    170710942     170798014        170810751     
  170836421        170843172        170867220        170874374        170878028
       170900635        170910569        170918392        170922964       
170954912        170961028        170972488        171008836        171015634   
    171024902        171063705        171071215    170710947     170798021     
  170810753        170836423        170843173        170867230        170874375
       170878029        170900636        170910592        170918393       
170922966        170954913        170961031        170972492        171008841   
    171015636        171024903        171063735        171071220    170710949  
  170798059        170810756        170836429        170843174        170867234
       170874377        170878031        170900637        170910595       
170918395        170922969        170954914        170961033        170972493   
    171008843        171015640        171024904        171063741       
171071222    170710967     170798066        170810765        170836438       
170843177        170867237        170874378        170878032        170900638   
    170910602        170918396        170922971        170954915       
170961036        170972494        171008846        171015642        171024906   
    171063761        171071226    170710974     170798089        170810770     
  170836440        170843178        170867242        170874380        170878033
       170900641        170910629        170918397        170922974       
170954919        170961037        170972502        171008848        171015651   
    171024907        171063770        171071228    170710990     170798128     
  170810774        170836441        170843179        170867243        170874381
       170878034        170900642        170910632        170918400       
170922984        170954921        170961039        170972505        171008852   
    171015663        171024908        171063776        171071233    170711002  
  170798218        170810787        170836442        170843182        170867249
       170874382        170878035        170900645        170910637       
170918401        170922988        170954922        170961045        170972506   
    171008853        171015672        171024909        171063789       
171071234    170711005     170798229        170810791        170836445       
170843183        170867257        170874384        170878036        170900646   
    170910644        170918402        170922991        170954925       
170961048        170972507        171008861        171015675        171024911   
    171063797        171071235    170711019     170798248        170810801     
  170836448        170843190        170867265        170874385        170878038
       170900652        170910649        170918403        170922997       
170954926        170961050        170972511        171008866        171015683   
    171024914        171063808        171071238    170711042     170798260     
  170810802        170836449        170843191        170867272        170874386
       170878039        170900656        170910675        170918405       
170923002        170954927        170961051        170972513        171008868   
    171015685        171024916        171063830        171071241    170711049  
  170798333        170810810        170836452        170843193        170867276
       170874387        170878040        170900659        170910679       
170918408        170923003        170954930        170961057        170972515   
    171008870        171015697        171024918        171063844       
171071243    170711051     170798396        170810813        170836457       
170843194        170867279        170874390        170878041        170900660   
    170910710        170918410        170923007        170954932       
170961058        170972516        171008872        171015700        171024919   
    171063847        171071250    170711060     170798432        170810815     
  170836466        170843196        170867280        170874391        170878042
       170900661        170910724        170918413        170923008       
170954935        170961061        170972518        171008873        171015703   
    171024921        171063859        171071256    170711072     170798511     
  170810823        170836469        170843200        170867284        170874396
       170878044        170900662        170910733        170918414       
170923010        170954943        170961062        170972520        171008876   
    171015707        171024923        171063860        171071257    170711073  
  170798529        170810824        170836472        170843204        170867288
       170874397        170878045        170900665        170910735       
170918415        170923011        170954945        170961067        170972522   
    171008877        171015713        171024924        171063868       
171071258    170711075     170798556        170810825        170836474       
170843206        170867295        170874400        170878046        170900668   
    170910737        170918417        170923014        170954947       
170961068        170972523        171008878        171015718        171024926   
    171063899        171071259   

 

SCH-A-10



--------------------------------------------------------------------------------

170711083     170798618        170810826        170836477        170843211     
  170867296        170874401        170878048        170900672        170910744
       170918418        170923021        170954949        170961070       
170972525        171008879        171015721        171024927        171063905   
    171071263    170711093     170798749        170810827        170836478     
  170843212        170867297        170874402        170878049        170900677
       170910749        170918419        170923026        170954952       
170961071        170972529        171008881        171015736        171024928   
    171063928        171071265    170711103     170798755        170810828     
  170836484        170843213        170867299        170874403        170878051
       170900678        170910768        170918420        170923036       
170954954        170961074        170972535        171008883        171015737   
    171024930        171063972        171071270    170711137     170798773     
  170810830        170836489        170843214        170867300        170874404
       170878055        170900680        170910773        170918421       
170923037        170954959        170961078        170972536        171008884   
    171015741        171024932        171063976        171071272    170711151  
  170798804        170810834        170836495        170843216        170867306
       170874405        170878056        170900681        170910774       
170918423        170923043        170954960        170961079        170972537   
    171008887        171015749        171024935        171064050       
171071274    170711174     170798841        170810837        170836497       
170843217        170867311        170874406        170878057        170900682   
    170910782        170918426        170923046        170954963       
170961082        170972538        171008889        171015750        171024936   
    171064057        171071275    170711179     170798903        170810840     
  170836498        170843221        170867317        170874408        170878058
       170900683        170910792        170918427        170923050       
170954972        170961088        170972545        171008890        171015751   
    171024940        171064061        171071278    170711197     170798936     
  170810841        170836499        170843222        170867319        170874410
       170878059        170900686        170910794        170918428       
170923054        170954973        170961089        170972547        171008896   
    171015753        171024943        171064063        171071279    170711200  
  170798941        170810857        170836501        170843226        170867322
       170874411        170878060        170900688        170910796       
170918430        170923062        170954974        170961090        170972549   
    171008898        171015758        171024949        171064066       
171071281    170711201     170798964        170810860        170836505       
170843229        170867323        170874412        170878063        170900689   
    170910798        170918431        170923063        170954978       
170961093        170972550        171008899        171015759        171024951   
    171064067        171071282    170711207     170799023        170810867     
  170836507        170843230        170867324        170874413        170878065
       170900690        170910809        170918432        170923064       
170954985        170961099        170972552        171008900        171015761   
    171024952        171064069        171071283    170711216     170799050     
  170810872        170836509        170843234        170867325        170874415
       170878066        170900692        170910810        170918433       
170923074        170954988        170961101        170972553        171008901   
    171015771        171024953        171064071        171071285    170711219  
  170799090        170810879        170836511        170843240        170867327
       170874416        170878071        170900693        170910811       
170918437        170923080        170954992        170961104        170972557   
    171008902        171015780        171024954        171064073       
171071289    170711225     170799098        170810881        170836513       
170843248        170867330        170874418        170878072        170900694   
    170910817        170918438        170923102        170954998       
170961106        170972564        171008910        171015781        171024956   
    171064074        171071293    170711227     170799225        170810883     
  170836515        170843249        170867334        170874421        170878074
       170900695        170910822        170918439        170923105       
170955001        170961107        170972568        171008912        171015793   
    171024957        171064075        171071294    170711236     170799229     
  170810885        170836517        170843254        170867348        170874423
       170878075        170900697        170910827        170918440       
170923106        170955007        170961114        170972570        171008913   
    171015807        171024958        171064076        171071295    170711237  
  170799291        170810886        170836519        170843255        170867356
       170874424        170878076        170900698        170910837       
170918441        170923107        170955012        170961121        170972575   
    171008915        171015810        171024959        171064077       
171071298    170711265     170799293        170810889        170836523       
170843258        170867360        170874425        170878077        170900700   
    170910838        170918442        170923110        170955013       
170961129        170972578        171008916        171015816        171024960   
    171064081        171071300    170711295     170799296        170810891     
  170836526        170843266        170867371        170874426        170878081
       170900701        170910849        170918443        170923112       
170955014        170961130        170972580        171008917        171015826   
    171024964        171064082        171071301    170711311     170799341     
  170810896        170836535        170843267        170867376        170874428
       170878082        170900702        170910912        170918445       
170923115        170955017        170961131        170972581        171008918   
    171015828        171024965        171064084        171071305    170711324  
  170799343        170810898        170836539        170843269        170867378
       170874429        170878084        170900703        170910932       
170918447        170923118        170955019        170961132        170972584   
    171008920        171015835        171024966        171064085       
171071306    170711328     170799369        170810907        170836541       
170843272        170867383        170874432        170878085        170900707   
    170910933        170918449        170923119        170955020       
170961133        170972587        171008922        171015853        171024969   
    171064086        171071309    170711337     170799378        170810911     
  170836543        170843274        170867384        170874434        170878087
       170900708        170910948        170918450        170923125       
170955021        170961140        170972590        171008923        171015855   
    171024971        171064087        171071310    170711338     170799386     
  170810923        170836545        170843280        170867389        170874435
       170878090        170900709        170910949        170918451       
170923128        170955025        170961145        170972592        171008924   
    171015871        171024972        171064093        171071312    170711344  
  170799401        170810926        170836547        170843283        170867391
       170874436        170878092        170900710        170910973       
170918452        170923141        170955026        170961146        170972593   
    171008925        171015873        171024974        171064095       
171071319    170711350     170799410        170810936        170836548       
170843287        170867398        170874437        170878093        170900712   
    170910974        170918453        170923144        170955027       
170961150        170972597        171008926        171015876        171024975   
    171064102        171071320    170711374     170799412        170810937     
  170836559        170843288        170867399        170874439        170878094
       170900713        170910976        170918455        170923149       
170955029        170961157        170972598        171008927        171015877   
    171024980        171064103        171071321    170711378     170799419     
  170810938        170836562        170843289        170867401        170874441
       170878095        170900714        170910981        170918456       
170923150        170955030        170961158        170972599        171008929   
    171015879        171024981        171064104        171071322    170711380  
  170799425        170810944        170836563        170843290        170867404
       170874442        170878096        170900724        170910983       
170918458        170923153        170955032        170961162        170972600   
    171008932        171015887        171024983        171064109       
171071328    170711414     170799430        170810949        170836564       
170843291        170867407        170874443        170878097        170900727   
    170910990        170918460        170923163        170955033       
170961172        170972603        171008942        171015890        171024985   
    171064110        171071330    170711424     170799432        170810952     
  170836567        170843294        170867431        170874444        170878098
       170900729        170910991        170918462        170923166       
170955035        170961173        170972605        171008943        171015892   
    171024986        171064111        171071331    170711488     170799436     
  170810954        170836568        170843297        170867440        170874445
       170878100        170900735        170911000        170918463       
170923170        170955041        170961174        170972609        171008944   
    171015897        171024987        171064114        171071334    170711535  
  170799438        170810959        170836572        170843299        170867442
       170874447        170878101        170900742        170911010       
170918464        170923191        170955042        170961175        170972614   
    171008947        171015901        171024990        171064117       
171071336    170711551     170799444        170810961        170836575       
170843300        170867443        170874448        170878105        170900743   
    170911014        170918465        170923196        170955043       
170961190        170972616        171008949        171015906        171024992   
    171064118        171071339    170711582     170799447        170810963     
  170836577        170843301        170867448        170874449        170878106
       170900744        170911023        170918467        170923200       
170955044        170961193        170972620        171008951        171015924   
    171024993        171064120        171071341    170711587     170799464     
  170810964        170836579        170843302        170867449        170874452
       170878108        170900745        170911024        170918468       
170923201        170955045        170961200        170972621        171008952   
    171015928        171024995        171064123        171071343    170711621  
  170799465        170810967        170836580        170843304        170867451
       170874453        170878110        170900749        170911035       
170918471        170923202        170955048        170961202        170972623   
    171008955        171015948        171024996        171064125       
171071345    170711652     170799472        170810969        170836583       
170843306        170867457        170874455        170878111        170900751   
    170911061        170918472        170923205        170955049       
170961206        170972624        171008956        171015965        171025002   
    171064128        171071346    170711702     170799473        170810975     
  170836587        170843307        170867459        170874457        170878112
       170900752        170911063        170918474        170923218       
170955051        170961208        170972627        171008958        171015977   
    171025004        171064129        171071347    170711717     170799476     
  170810983        170836589        170843308        170867462        170874459
       170878116        170900755        170911067        170918476       
170923228        170955052        170961210        170972630        171008959   
    171015987        171025005        171064134        171071349    170711743  
  170799483        170810984        170836593        170843310        170867470
       170874460        170878118        170900770        170911071       
170918479        170923235        170955055        170961212        170972631   
    171008960        171016005        171025007        171064137       
171071350    170711756     170799485        170810990        170836594       
170843315        170867473        170874461        170878119        170900771   
    170911077        170918480        170923253        170955058       
170961215        170972636        171008961        171016009        171025008   
    171064139        171071352    170711775     170799511        170810995     
  170836596        170843316        170867474        170874462        170878121
       170900772        170911082        170918481        170923259       
170955059        170961222        170972637        171008962        171016014   
    171025010        171064140        171071355    170711784     170799514     
  170810996        170836599        170843317        170867475        170874464
       170878122        170900773        170911089        170918482       
170923271        170955060        170961224        170972639        171008963   
    171016016        171025012        171064146        171071357    170711822  
  170799521        170810997        170836606        170843318        170867492
       170874465        170878123        170900774        170911091       
170918483        170923272        170955061        170961227        170972640   
    171008965        171016029        171025013        171064167       
171071358    170711843     170799522        170811000        170836609       
170843319        170867504        170874467        170878124        170900779   
    170911093        170918484        170923278        170955062       
170961231        170972642        171008966        171016035        171025014   
    171064169        171071359    170711853     170799524        170811001     
  170836612        170843324        170867517        170874472        170878125
       170900783        170911095        170918485        170923279       
170955063        170961233        170972645        171008969        171016041   
    171025016        171064171        171071360    170711854     170799542     
  170811002        170836614        170843326        170867527        170874474
       170878129        170900784        170911101        170918486       
170923284        170955067        170961234        170972646        171008973   
    171016046        171025017        171064173        171071362    170711855  
  170799546        170811004        170836616        170843327        170867534
       170874475        170878130        170900787        170911120       
170918487        170923290        170955068        170961235        170972648   
    171008976        171016060        171025019        171064174       
171071363    170711861     170799553        170811006        170836617       
170843331        170867544        170874477        170878131        170900792   
    170911125        170918488        170923291        170955069       
170961239        170972649        171008978        171016061        171025021   
    171064184        171071366    170711864     170799556        170811010     
  170836618        170843332        170867545        170874478        170878133
       170900794        170911132        170918489        170923293       
170955070        170961240        170972650        171008981        171016079   
    171025023        171064190        171071367    170711883     170799557     
  170811014        170836620        170843333        170867551        170874479
       170878135        170900797        170911143        170918490       
170923296        170955074        170961245        170972651        171008983   
    171016089        171025030        171064192        171071369    170711893  
  170799564        170811017        170836629        170843337        170867553
       170874480        170878137        170900803        170911154       
170918492        170923309        170955081        170961250        170972652   
    171008984        171016131        171025031        171064199       
171071372    170711902     170799565        170811020        170836631       
170843339        170867556        170874483        170878138        170900804   
    170911172        170918493        170923312        170955082       
170961261        170972653        171008985        171016146        171025036   
    171064200        171071373    170711904     170799572        170811025     
  170836632        170843341        170867560        170874484        170878141
       170900810        170911176        170918496        170923313       
170955091        170961271        170972654        171008986        171016150   
    171025039        171064203        171071374    170711942     170799573     
  170811026        170836634        170843346        170867565        170874485
       170878143        170900814        170911177        170918497       
170923326        170955092        170961272        170972655        171008988   
    171016151        171025040        171064204        171071375    170711947  
  170799588        170811027        170836638        170843348        170867567
       170874491        170878144        170900821        170911188       
170918500        170923331        170955096        170961274        170972656   
    171008989        171016154        171025042        171064205       
171071378    170712112     170799591        170811035        170836648       
170843359        170867573        170874493        170878145        170900822   
    170911189        170918501        170923334        170955097       
170961282        170972658        171008990        171016156        171025043   
    171064212        171071379    170712125     170799596        170811040     
  170836656        170843364        170867574        170874494        170878146
       170900824        170911190        170918502        170923336       
170955098        170961285        170972660        171008991        171016160   
    171025045        171064219        171071381   

 

SCH-A-11



--------------------------------------------------------------------------------

170712128     170799603        170811054        170836658        170843373     
  170867575        170874495        170878150        170900831        170911192
       170918504        170923338        170955102        170961293       
170972661        171008992        171016161        171025047        171064220   
    171071384    170712181     170799611        170811059        170836661     
  170843374        170867578        170874497        170878153        170900835
       170911207        170918505        170923348        170955104       
170961300        170972662        171008993        171016164        171025051   
    171064221        171071387    170712198     170799616        170811061     
  170836665        170843375        170867579        170874498        170878154
       170900836        170911226        170918506        170923349       
170955111        170961302        170972663        171008995        171016166   
    171025052        171064222        171071388    170712205     170799627     
  170811064        170836669        170843376        170867583        170874499
       170878155        170900842        170911239        170918508       
170923352        170955112        170961306        170972664        171008997   
    171016168        171025053        171064224        171071392    170712337  
  170799634        170811065        170836672        170843377        170867586
       170874500        170878157        170900846        170911242       
170918510        170923359        170955114        170961312        170972668   
    171008998        171016180        171025054        171064225       
171071393    170712340     170799651        170811076        170836681       
170843378        170867589        170874501        170878158        170900848   
    170911272        170918511        170923361        170955115       
170961323        170972669        171008999        171016184        171025057   
    171064227        171071395    170712344     170799653        170811077     
  170836682        170843386        170867590        170874502        170878163
       170900849        170911291        170918512        170923375       
170955116        170961324        170972670        171009000        171016185   
    171025058        171064236        171071401    170712363     170799655     
  170811079        170836686        170843391        170867600        170874504
       170878165        170900850        170911322        170918513       
170923380        170955118        170961339        170972676        171009001   
    171016187        171025060        171064244        171071408    170712366  
  170799656        170811091        170836688        170843393        170867608
       170874505        170878166        170900851        170911336       
170918515        170923388        170955121        170961344        170972679   
    171009002        171016189        171025062        171064251       
171071410    170712409     170799661        170811092        170836696       
170843394        170867613        170874506        170878167        170900854   
    170911347        170918516        170923391        170955122       
170961349        170972680        171009003        171016193        171025063   
    171064252        171071412    170712411     170799674        170811094     
  170836697        170843400        170867615        170874507        170878168
       170900856        170911354        170918517        170923396       
170955124        170961352        170972681        171009006        171016198   
    171025065        171064253        171071413    170712421     170799692     
  170811105        170836699        170843402        170867616        170874508
       170878171        170900862        170911360        170918518       
170923399        170955125        170961361        170972683        171009007   
    171016203        171025066        171064264        171071417    170712428  
  170799726        170811111        170836702        170843410        170867619
       170874509        170878172        170900865        170911362       
170918519        170923402        170955126        170961391        170972689   
    171009008        171016208        171025068        171064266       
171071420    170712450     170799727        170811113        170836705       
170843414        170867623        170874510        170878174        170900869   
    170911363        170918520        170923407        170955127       
170961394        170972694        171009010        171016211        171025069   
    171064267        171071426    170712454     170799728        170811119     
  170836713        170843420        170867628        170874511        170878180
       170900880        170911365        170918522        170923414       
170955128        170961402        170972695        171009012        171016229   
    171025077        171064275        171071428    170712460     170799731     
  170811121        170836719        170843427        170867629        170874512
       170878181        170900881        170911404        170918524       
170923426        170955129        170961403        170972696        171009016   
    171016234        171025079        171064294        171071429    170712462  
  170799736        170811133        170836723        170843428        170867633
       170874515        170878182        170900884        170911406       
170918525        170923439        170955130        170961404        170972699   
    171009017        171016238        171025080        171064298       
171071430    170712472     170799740        170811135        170836724       
170843433        170867637        170874516        170878183        170900885   
    170911411        170918526        170923440        170955131       
170961417        170972700        171009018        171016240        171025082   
    171064300        171071431    170712475     170799743        170811138     
  170836726        170843435        170867638        170874519        170878185
       170900886        170911422        170918527        170923452       
170955132        170961435        170972701        171009020        171016246   
    171025084        171064303        171071436    170712503     170799752     
  170811139        170836728        170843438        170867651        170874520
       170878186        170900888        170911423        170918529       
170923456        170955134        170961436        170972702        171009023   
    171016257        171025085        171064328        171071438    170712530  
  170799756        170811140        170836729        170843439        170867653
       170874521        170878187        170900892        170911431       
170918530        170923467        170955141        170961438        170972703   
    171009024        171016261        171025087        171064329       
171071442    170712589     170799758        170811141        170836735       
170843440        170867658        170874522        170878188        170900893   
    170911438        170918532        170923468        170955142       
170961442        170972708        171009026        171016265        171025089   
    171064334        171071444    170712617     170799806        170811142     
  170836746        170843441        170867663        170874525        170878191
       170900896        170911454        170918533        170923476       
170955143        170961448        170972710        171009027        171016267   
    171025092        171064336        171071445    170712643     170799807     
  170811145        170836751        170843445        170867671        170874526
       170878192        170900899        170911487        170918535       
170923479        170955145        170961452        170972712        171009028   
    171016268        171025093        171064337        171071447    170712645  
  170799809        170811154        170836756        170843447        170867693
       170874527        170878193        170900901        170911493       
170918536        170923486        170955146        170961453        170972713   
    171009030        171016275        171025094        171064341       
171071448    170712650     170799813        170811156        170836760       
170843448        170867695        170874530        170878195        170900902   
    170911495        170918538        170923488        170955148       
170961457        170972714        171009031        171016280        171025095   
    171064342        171071449    170712659     170799822        170811159     
  170836761        170843449        170867706        170874531        170878199
       170900905        170911503        170918540        170923504       
170955150        170961462        170972720        171009033        171016285   
    171025096        171064343        171071451    170712682     170799823     
  170811166        170836762        170843457        170867715        170874532
       170878200        170900915        170911504        170918542       
170923510        170955152        170961465        170972722        171009035   
    171016287        171025097        171064350        171071453    170712687  
  170799829        170811168        170836764        170843458        170867716
       170874533        170878201        170900916        170911518       
170918543        170923515        170955153        170961474        170972724   
    171009037        171016297        171025098        171064351       
171071454    170712765     170799834        170811175        170836765       
170843460        170867718        170874534        170878202        170900919   
    170911523        170918544        170923519        170955154       
170961477        170972725        171009042        171016300        171025099   
    171064362        171071455    170712798     170799839        170811179     
  170836767        170843461        170867720        170874535        170878203
       170900920        170911526        170918545        170923524       
170955155        170961478        170972727        171009044        171016320   
    171025100        171064363        171071456    170712806     170799853     
  170811180        170836772        170843465        170867727        170874540
       170878204        170900923        170911539        170918546       
170923526        170955157        170961479        170972731        171009045   
    171016321        171025101        171064365        171071459    170712815  
  170799859        170811189        170836777        170843468        170867728
       170874541        170878205        170900926        170911562       
170918547        170923527        170955158        170961488        170972732   
    171009054        171016323        171025103        171064366       
171071461    170712846     170799865        170811196        170836778       
170843469        170867733        170874542        170878206        170900928   
    170911582        170918548        170923530        170955160       
170961489        170972734        171009055        171016331        171025105   
    171064369        171071464    170712907     170799869        170811201     
  170836779        170843471        170867740        170874543        170878207
       170900937        170911585        170918550        170923532       
170955161        170961490        170972735        171009056        171016335   
    171025109        171064373        171071465    170712950     170799876     
  170811206        170836782        170843475        170867742        170874544
       170878210        170900940        170911593        170918553       
170923534        170955163        170961494        170972739        171009059   
    171016339        171025110        171064375        171071467    170712953  
  170799884        170811209        170836790        170843476        170867744
       170874546        170878214        170900941        170911627       
170918555        170923544        170955165        170961501        170972740   
    171009062        171016346        171025113        171064379       
171071468    170712979     170799885        170811213        170836791       
170843478        170867748        170874548        170878215        170900942   
    170911634        170918556        170923546        170955170       
170961509        170972744        171009068        171016347        171025114   
    171064380        171071472    170713002     170799887        170811214     
  170836792        170843494        170867749        170874549        170878216
       170900943        170911655        170918557        170923556       
170955171        170961510        170972750        171009071        171016357   
    171025116        171064381        171071474    170713003     170799888     
  170811221        170836796        170843497        170867754        170874550
       170878220        170900947        170911678        170918558       
170923560        170955173        170961512        170972751        171009072   
    171016367        171025117        171064393        171071475    170713108  
  170799899        170811225        170836797        170843498        170867759
       170874551        170878221        170900949        170911700       
170918560        170923571        170955174        170961513        170972753   
    171009081        171016368        171025120        171064400       
171071477    170713141     170799902        170811227        170836798       
170843501        170867760        170874552        170878224        170900952   
    170911701        170918561        170923576        170955175       
170961514        170972755        171009082        171016385        171025123   
    171064410        171071480    170713200     170799903        170811231     
  170836801        170843502        170867761        170874553        170878228
       170900953        170911732        170918564        170923582       
170955176        170961517        170972756        171009085        171016387   
    171025126        171064411        171071482    170713243     170799911     
  170811239        170836806        170843509        170867764        170874554
       170878229        170900954        170911753        170918565       
170923585        170955177        170961522        170972757        171009088   
    171016391        171025127        171064418        171071484    170713288  
  170799915        170811242        170836808        170843517        170867769
       170874555        170878230        170900955        170911784       
170918567        170923593        170955178        170961523        170972758   
    171009089        171016403        171025128        171064423       
171071486    170713312     170799916        170811246        170836817       
170843521        170867775        170874556        170878233        170900957   
    170911799        170918568        170923595        170955179       
170961528        170972760        171009090        171016416        171025132   
    171064425        171071490    170713321     170799937        170811250     
  170836819        170843532        170867778        170874557        170878235
       170900960        170911809        170918569        170923603       
170955180        170961533        170972762        171009092        171016432   
    171025134        171064426        171071491    170713339     170799941     
  170811254        170836822        170843535        170867789        170874560
       170878237        170900964        170911811        170918572       
170923606        170955183        170961535        170972765        171009093   
    171016437        171025135        171064430        171071493    170713343  
  170799946        170811258        170836824        170843537        170867795
       170874561        170878238        170900969        170911813       
170918575        170923607        170955184        170961536        170972766   
    171009094        171016439        171025136        171064433       
171071499    170713347     170799951        170811259        170836826       
170843545        170867803        170874563        170878244        170900971   
    170911822        170918576        170923613        170955188       
170961538        170972768        171009095        171016444        171025143   
    171064437        171071502    170713373     170799952        170811262     
  170836827        170843555        170867809        170874565        170878246
       170900972        170911823        170918577        170923620       
170955190        170961539        170972769        171009096        171016453   
    171025148        171064439        171071503    170713406     170799959     
  170811266        170836834        170843559        170867811        170874566
       170878247        170900974        170911824        170918578       
170923625        170955193        170961552        170972773        171009098   
    171016460        171025151        171064440        171071504    170713431  
  170799970        170811268        170836836        170843561        170867812
       170874568        170878248        170900978        170911825       
170918579        170923631        170955196        170961564        170972776   
    171009099        171016478        171025156        171064445       
171071505    170713531     170799976        170811269        170836837       
170843573        170867815        170874574        170878249        170900981   
    170911836        170918580        170923646        170955197       
170961566        170972781        171009101        171016480        171025158   
    171064455        171071506    170713547     170799978        170811277     
  170836840        170843574        170867824        170874578        170878250
       170900985        170911845        170918581        170923659       
170955198        170961568        170972787        171009102        171016490   
    171025159        171064460        171071513    170713548     170799980     
  170811278        170836855        170843581        170867825        170874580
       170878251        170900992        170911856        170918582       
170923671        170955200        170961569        170972788        171009107   
    171016495        171025162        171064468        171071514    170713563  
  170799981        170811279        170836863        170843584        170867826
       170874581        170878252        170900993        170911860       
170918583        170923686        170955201        170961588        170972789   
    171009108        171016503        171025163        171064472       
171071515    170713589     170799982        170811280        170836867       
170843590        170867832        170874582        170878253        170900995   
    170911865        170918588        170923692        170955205       
170961592        170972790        171009109        171016506        171025165   
    171064473        171071524    170713611     170799983        170811281     
  170836881        170843592        170867840        170874583        170878254
       170900996        170911866        170918590        170923698       
170955206        170961598        170972795        171009111        171016509   
    171025166        171064475        171071525    170713614     170799996     
  170811286        170836882        170843594        170867841        170874585
       170878255        170901003        170911881        170918592       
170923699        170955211        170961599        170972796        171009112   
    171016519        171025167        171064483        171071529    170713691  
  170800000        170811287        170836891        170843596        170867843
       170874587        170878257        170901005        170911894       
170918593        170923703        170955212        170961601        170972799   
    171009113        171016521        171025168        171064486       
171071530    170713743     170800001        170811289        170836895       
170843603        170867844        170874588        170878258        170901007   
    170911903        170918594        170923718        170955213       
170961607        170972800        171009114        171016522        171025169   
    171064487        171071532   

 

SCH-A-12



--------------------------------------------------------------------------------

170713761     170800002        170811291        170836901        170843608     
  170867848        170874589        170878259        170901009        170911907
       170918595        170923728        170955214        170961609       
170972801        171009116        171016542        171025171        171064491   
    171071540    170713764     170800009        170811293        170836910     
  170843615        170867850        170874590        170878261        170901012
       170911909        170918598        170923729        170955215       
170961615        170972807        171009118        171016551        171025175   
    171064503        171071543    170713795     170800011        170811299     
  170836914        170843617        170867854        170874592        170878262
       170901014        170911918        170918599        170923739       
170955216        170961620        170972808        171009121        171016559   
    171025176        171064508        171071544    170713839     170800012     
  170811300        170836919        170843624        170867857        170874593
       170878264        170901017        170911933        170918600       
170923747        170955218        170961624        170972811        171009122   
    171016560        171025179        171064512        171071548    170713857  
  170800017        170811301        170836925        170843626        170867861
       170874594        170878265        170901021        170911953       
170918602        170923752        170955219        170961628        170972812   
    171009123        171016595        171025182        171064515       
171071549    170713905     170800027        170811302        170836926       
170843630        170867862        170874595        170878266        170901024   
    170911962        170918607        170923778        170955221       
170961630        170972813        171009127        171016602        171025186   
    171064517        171071551    170714032     170800031        170811304     
  170836937        170843634        170867865        170874596        170878267
       170901026        170911992        170918608        170923792       
170955222        170961634        170972817        171009130        171016618   
    171025187        171064523        171071558    170714061     170800039     
  170811306        170836947        170843636        170867867        170874597
       170878269        170901027        170911995        170918610       
170923825        170955223        170961639        170972819        171009131   
    171016620        171025188        171064524        171071560    170714065  
  170800041        170811308        170836970        170843640        170867868
       170874598        170878270        170901029        170912005       
170918611        170923831        170955226        170961641        170972820   
    171009133        171016631        171025189        171064530       
171071564    170714159     170800046        170811309        170836971       
170843642        170867869        170874599        170878271        170901035   
    170912008        170918612        170923848        170955228       
170961645        170972821        171009134        171016638        171025190   
    171064536        171071565    170714244     170800048        170811311     
  170836980        170843643        170867875        170874601        170878274
       170901036        170912009        170918614        170923850       
170955229        170961647        170972822        171009136        171016658   
    171025191        171064542        171071566    170714279     170800054     
  170811325        170836986        170843646        170867883        170874602
       170878276        170901037        170912010        170918615       
170923877        170955231        170961649        170972827        171009137   
    171016664        171025193        171064543        171071567    170714288  
  170800057        170811327        170836988        170843648        170867885
       170874603        170878277        170901041        170912019       
170918617        170923899        170955233        170961664        170972829   
    171009138        171016684        171025194        171064548       
171071568    170714291     170800059        170811330        170836989       
170843650        170867897        170874604        170878279        170901052   
    170912024        170918621        170923908        170955234       
170961665        170972830        171009141        171016685        171025197   
    171064550        171071571    170714296     170800060        170811335     
  170836994        170843651        170867903        170874605        170878280
       170901054        170912026        170918623        170923909       
170955236        170961668        170972831        171009143        171016696   
    171025198        171064553        171071577    170714400     170800075     
  170811338        170836996        170843656        170867907        170874609
       170878281        170901056        170912027        170918624       
170923923        170955238        170961669        170972833        171009146   
    171016697        171025199        171064554        171071581    170714404  
  170800076        170811340        170837000        170843657        170867911
       170874610        170878282        170901057        170912040       
170918625        170923924        170955240        170961672        170972838   
    171009153        171016710        171025201        171064564       
171071583    170714465     170800079        170811341        170837011       
170843658        170867912        170874611        170878287        170901058   
    170912041        170918626        170923946        170955241       
170961677        170972841        171009155        171016712        171025202   
    171064572        171071590    170714574     170800096        170811352     
  170837013        170843659        170867918        170874615        170878290
       170901088        170912043        170918627        170923961       
170955244        170961680        170972842        171009156        171016715   
    171025208        171064574        171071594    170714579     170800097     
  170811354        170837019        170843662        170867922        170874617
       170878292        170901089        170912053        170918628       
170923965        170955245        170961683        170972843        171009157   
    171016720        171025211        171064578        171071595    170714607  
  170800100        170811364        170837022        170843663        170867923
       170874618        170878296        170901092        170912115       
170918630        170923971        170955246        170961689        170972844   
    171009159        171016727        171025215        171064582       
171071596    170714622     170800101        170811365        170837030       
170843667        170867935        170874619        170878298        170901097   
    170912121        170918631        170923973        170955248       
170961706        170972856        171009160        171016732        171025216   
    171064583        171071598    170714719     170800119        170811368     
  170837036        170843670        170867940        170874621        170878300
       170901100        170912125        170918632        170923974       
170955249        170961710        170972858        171009162        171016742   
    171025219        171064586        171071600    170714743     170800120     
  170811369        170837041        170843671        170867955        170874622
       170878301        170901104        170912126        170918638       
170923978        170955250        170961714        170972864        171009165   
    171016759        171025221        171064587        171071602    170715135  
  170800121        170811370        170837043        170843673        170867963
       170874623        170878302        170901109        170912130       
170918639        170923979        170955260        170961718        170972865   
    171009167        171016787        171025223        171064595       
171071605    170715393     170800152        170811372        170837045       
170843674        170867968        170874624        170878303        170901111   
    170912140        170918640        170923984        170955262       
170961745        170972866        171009168        171016792        171025224   
    171064597        171071606    170715465     170800154        170811375     
  170837050        170843676        170867971        170874625        170878304
       170901112        170912142        170918643        170923988       
170955263        170961747        170972872        171009169        171016798   
    171025225        171064599        171071609    170715620     170800163     
  170811380        170837056        170843684        170867975        170874627
       170878308        170901114        170912144        170918645       
170923996        170955266        170961751        170972874        171009171   
    171016811        171025226        171064606        171071613    170716151  
  170800169        170811384        170837060        170843691        170867985
       170874630        170878309        170901115        170912152       
170918651        170923997        170955267        170961772        170972876   
    171009172        171016817        171025232        171064613       
171071614    170716265     170800170        170811386        170837063       
170843696        170867997        170874631        170878311        170901118   
    170912161        170918652        170923998        170955270       
170961773        170972877        171009173        171016830        171025234   
    171064617        171071615    170716439     170800179        170811388     
  170837065        170843700        170867999        170874634        170878319
       170901123        170912163        170918654        170924007       
170955271        170961777        170972878        171009174        171016835   
    171025236        171064622        171071617    170717118     170800188     
  170811390        170837070        170843701        170868005        170874635
       170878323        170901126        170912164        170918656       
170924008        170955272        170961779        170972882        171009178   
    171016848        171025237        171064625        171071618    170718579  
  170800210        170811403        170837075        170843702        170868009
       170874636        170878324        170901128        170912169       
170918658        170924012        170955274        170961789        170972887   
    171009179        171016857        171025239        171064626       
171071620    170721576     170800218        170811405        170837087       
170843704        170868013        170874638        170878328        170901131   
    170912175        170918660        170924017        170955275       
170961792        170972888        171009180        171016863        171025240   
    171064629        171071622    170721893     170800225        170811410     
  170837092        170843710        170868016        170874639        170878331
       170901134        170912179        170918661        170924020       
170955276        170961798        170972890        171009181        171016940   
    171025243        171064634        171071623    170722143     170800233     
  170811412        170837094        170843719        170868018        170874641
       170878333        170901136        170912191        170918662       
170924026        170955278        170961807        170972892        171009182   
    171016980        171025244        171064638        171071626    170722257  
  170800239        170811413        170837101        170843722        170868030
       170874642        170878334        170901142        170912242       
170918664        170924033        170955279        170961811        170972895   
    171009184        171016981        171025245        171064640       
171071633    170722433     170800246        170811416        170837104       
170843723        170868032        170874643        170878335        170901145   
    170912245        170918665        170924040        170955280       
170961829        170972900        171009186        171016983        171025246   
    171064641        171071637    170722455     170800258        170811424     
  170837106        170843726        170868036        170874644        170878337
       170901147        170912256        170918668        170924064       
170955282        170961844        170972901        171009189        171016996   
    171025248        171064642        171071641    170722461     170800263     
  170811427        170837111        170843727        170868037        170874645
       170878338        170901148        170912273        170918670       
170924108        170955283        170961847        170972904        171009191   
    171017001        171025249        171064645        171071642    170722475  
  170800264        170811434        170837117        170843728        170868040
       170874646        170878339        170901150        170912277       
170918671        170924137        170955284        170961853        170972906   
    171009192        171017016        171025252        171064648       
171071643    170722655     170800272        170811435        170837152       
170843730        170868045        170874647        170878341        170901151   
    170912285        170918672        170924138        170955286       
170961860        170972912        171009195        171017021        171025254   
    171064651        171071644    170723000     170800281        170811436     
  170837175        170843731        170868053        170874648        170878342
       170901157        170912317        170918674        170924143       
170955287        170961869        170972913        171009196        171017039   
    171025255        171064654        171071645    170723164     170800284     
  170811437        170837194        170843732        170868059        170874649
       170878344        170901159        170912329        170918675       
170924144        170955288        170961874        170972929        171009197   
    171017052        171025256        171064656        171071646    170723174  
  170800304        170811439        170837196        170843735        170868060
       170874650        170878350        170901161        170912338       
170918676        170924195        170955291        170961877        170972931   
    171009199        171017054        171025257        171064660       
171071649    170723190     170800329        170811443        170837199       
170843736        170868063        170874651        170878352        170901162   
    170912339        170918681        170924204        170955295       
170961887        170972934        171009201        171017081        171025258   
    171064661        171071654    170723307     170800341        170811457     
  170837225        170843737        170868065        170874652        170878353
       170901163        170912364        170918684        170924207       
170955298        170961888        170972936        171009203        171017094   
    171025259        171064668        171071657    170723348     170800356     
  170811463        170837238        170843738        170868067        170874653
       170878357        170901165        170912371        170918691       
170924210        170955301        170961895        170972947        171009206   
    171017101        171025260        171064674        171071664    170723352  
  170800366        170811464        170837243        170843741        170868070
       170874654        170878358        170901171        170912382       
170918692        170924211        170955302        170961898        170972949   
    171009207        171017105        171025265        171064675       
171071667    170723387     170800370        170811468        170837254       
170843746        170868071        170874655        170878359        170901174   
    170912399        170918693        170924219        170955304       
170961900        170972951        171009210        171017111        171025267   
    171064680        171071668    170723405     170800379        170811471     
  170837262        170843752        170868084        170874656        170878360
       170901175        170912409        170918695        170924249       
170955305        170961901        170972952        171009213        171017116   
    171025268        171064681        171071672    170723423     170800385     
  170811476        170837263        170843757        170868086        170874658
       170878361        170901184        170912412        170918696       
170924330        170955309        170961903        170972955        171009215   
    171017130        171025269        171064682        171071673    170723470  
  170800386        170811484        170837265        170843761        170868089
       170874659        170878362        170901186        170912416       
170918697        170924379        170955310        170961906        170972957   
    171009216        171017151        171025272        171064685       
171071677    170723512     170800389        170811487        170837269       
170843765        170868093        170874661        170878364        170901192   
    170912418        170918700        170924385        170955311       
170961924        170972959        171009223        171017155        171025273   
    171064690        171071678    170723541     170800399        170811488     
  170837288        170843769        170868103        170874662        170878365
       170901193        170912434        170918702        170924391       
170955312        170961927        170972960        171009234        171017172   
    171025274        171064699        171071683    170723563     170800407     
  170811490        170837296        170843776        170868106        170874663
       170878367        170901195        170912436        170918706       
170924392        170955315        170961928        170972961        171009235   
    171017173        171025276        171064700        171071684    170723588  
  170800416        170811494        170837300        170843781        170868111
       170874665        170878372        170901196        170912442       
170918707        170924410        170955316        170961931        170972962   
    171009236        171017174        171025277        171064705       
171071686    170723590     170800419        170811496        170837312       
170843798        170868117        170874669        170878375        170901197   
    170912447        170918709        170924438        170955317       
170961941        170972966        171009237        171017187        171025281   
    171064706        171071690    170723592     170800421        170811522     
  170837320        170843802        170868124        170874670        170878376
       170901200        170912454        170918711        170924506       
170955321        170961946        170972967        171009238        171017218   
    171025286        171064707        171071693    170723607     170800432     
  170811524        170837341        170843807        170868130        170874671
       170878377        170901205        170912460        170918712       
170924525        170955322        170961953        170972976        171009240   
    171017230        171025288        171064708        171071695    170723688  
  170800436        170811525        170837349        170843808        170868132
       170874672        170878378        170901209        170912466       
170918714        170924566        170955325        170961954        170972986   
    171009241        171017264        171025289        171064710       
171071700    170723708     170800437        170811543        170837381       
170843809        170868135        170874673        170878381        170901214   
    170912469        170918715        170924627        170955327       
170961955        170972991        171009242        171017269        171025290   
    171064711        171071701    170723744     170800442        170811557     
  170837400        170843810        170868144        170874675        170878383
       170901217        170912471        170918719        170924636       
170955330        170961979        170972992        171009243        171017276   
    171025291        171064720        171071704    170723840     170800445     
  170811559        170837401        170843819        170868146        170874678
       170878390        170901221        170912480        170918721       
170924648        170955331        170961985        170972994        171009247   
    171017278        171025293        171064724        171071705    170723842  
  170800450        170811562        170837403        170843823        170868148
       170874679        170878391        170901225        170912489       
170918724        170924702        170955335        170961987        170972995   
    171009248        171017281        171025294        171064726       
171071706    170723856     170800453        170811566        170837411       
170843840        170868151        170874680        170878392        170901227   
    170912490        170918725        170924720        170955339       
170961990        170973001        171009253        171017287        171025296   
    171064740        171071711    170723874     170800463        170811570     
  170837414        170843845        170868153        170874681        170878393
       170901230        170912505        170918726        170924726       
170955340        170961995        170973006        171009256        171017289   
    171025297        171064743        171071712    170723907     170800479     
  170811576        170837435        170843849        170868154        170874683
       170878394        170901234        170912527        170918727       
170924759        170955342        170962005        170973014        171009257   
    171017301        171025299        171064756        171071714    170723937  
  170800482        170811578        170837440        170843852        170868155
       170874684        170878396        170901236        170912528       
170918730        170924794        170955345        170962007        170973017   
    171009260        171017311        171025305        171064757       
171071720    170723943     170800489        170811579        170837445       
170843853        170868157        170874685        170878400        170901238   
    170912548        170918733        170924812        170955346       
170962013        170973018        171009261        171017324        171025311   
    171064762        171071721    170723946     170800496        170811589     
  170837454        170843855        170868158        170874686        170878401
       170901245        170912549        170918738        170924861       
170955347        170962034        170973021        171009262        171017337   
    171025313        171064763        171071723    170723955     170800504     
  170811592        170837459        170843857        170868159        170874687
       170878407        170901248        170912554        170918740       
170924872        170955348        170962044        170973025        171009263   
    171017341        171025317        171064767        171071728    170723959  
  170800507        170811593        170837466        170843859        170868161
       170874693        170878412        170901249        170912557       
170918741        170924873        170955349        170962048        170973026   
    171009264        171017348        171025318        171064769       
171071732   

 

SCH-A-13



--------------------------------------------------------------------------------

170723964     170800513        170811595        170837498        170843860     
  170868164        170874694        170878413        170901251        170912571
       170918742        170924936        170955350        170962050       
170973028        171009266        171017386        171025321        171064770   
    171071735    170723984     170800518        170811598        170837499     
  170843863        170868165        170874695        170878417        170901252
       170912581        170918743        170924961        170955353       
170962053        170973032        171009270        171017396        171025324   
    171064772        171071738    170724009     170800522        170811599     
  170837512        170843866        170868167        170874698        170878418
       170901258        170912583        170918746        170924969       
170955354        170962060        170973034        171009274        171017427   
    171025325        171064777        171071742    170724063     170800526     
  170811601        170837522        170843867        170868171        170874700
       170878419        170901259        170912585        170918748       
170925019        170955355        170962068        170973035        171009276   
    171017429        171025327        171064780        171071744    170724086  
  170800528        170811603        170837524        170843868        170868186
       170874701        170878420        170901260        170912590       
170918749        170925056        170955357        170962072        170973037   
    171009280        171017442        171025331        171064782       
171071747    170724087     170800530        170811604        170837534       
170843869        170868187        170874704        170878422        170901264   
    170912592        170918755        170925112        170955361       
170962077        170973039        171009281        171017447        171025334   
    171064785        171071748    170724088     170800535        170811611     
  170837538        170843870        170868188        170874705        170878423
       170901269        170912595        170918756        170925113       
170955362        170962078        170973040        171009283        171017496   
    171025336        171064787        171071749    170724129     170800538     
  170811616        170837539        170843873        170868190        170874708
       170878424        170901271        170912603        170918757       
170925130        170955364        170962091        170973042        171009285   
    171017510        171025337        171064788        171071750    170724130  
  170800540        170811620        170837582        170843874        170868193
       170874709        170878428        170901275        170912625       
170918760        170925151        170955365        170962092        170973043   
    171009286        171017561        171025339        171064789       
171071751    170724131     170800547        170811622        170837597       
170843877        170868194        170874710        170878430        170901278   
    170912630        170918763        170925152        170955366       
170962094        170973049        171009287        171017573        171025342   
    171064794        171071752    170724133     170800548        170811624     
  170837601        170843886        170868203        170874711        170878433
       170901279        170912660        170918765        170925169       
170955369        170962095        170973050        171009290        171017587   
    171025347        171064801        171071753    170724137     170800552     
  170811630        170837605        170843889        170868204        170874712
       170878436        170901284        170912666        170918766       
170925179        170955371        170962105        170973051        171009291   
    171017590        171025349        171064802        171071755    170724139  
  170800562        170811631        170837632        170843891        170868205
       170874713        170878438        170901288        170912668       
170918768        170925182        170955372        170962109        170973057   
    171009295        171017618        171025350        171064803       
171071756    170724141     170800564        170811632        170837637       
170843897        170868207        170874714        170878439        170901290   
    170912669        170918769        170925187        170955373       
170962125        170973058        171009296        171017628        171025351   
    171064807        171071757    170724205     170800579        170811637     
  170837647        170843898        170868209        170874715        170878442
       170901300        170912674        170918771        170925197       
170955376        170962129        170973062        171009297        171017648   
    171025352        171064808        171071761    170724210     170800580     
  170811648        170837669        170843900        170868210        170874716
       170878443        170901301        170912688        170918772       
170925234        170955377        170962135        170973064        171009298   
    171017653        171025353        171064817        171071762    170724214  
  170800586        170811654        170837670        170843903        170868211
       170874717        170878445        170901302        170912691       
170918773        170925256        170955378        170962146        170973066   
    171009299        171017654        171025355        171064822       
171071769    170724229     170800594        170811656        170837675       
170843908        170868212        170874719        170878446        170901303   
    170912697        170918779        170925285        170955379       
170962151        170973079        171009301        171017655        171025356   
    171064824        171071772    170724236     170800598        170811658     
  170837692        170843909        170868215        170874720        170878448
       170901304        170912700        170918780        170925295       
170955380        170962153        170973084        171009304        171017660   
    171025357        171064825        171071773    170724238     170800601     
  170811661        170837715        170843917        170868220        170874721
       170878449        170901307        170912723        170918781       
170925405        170955381        170962155        170973089        171009305   
    171017673        171025358        171064830        171071776    170724266  
  170800605        170811664        170837721        170843922        170868222
       170874722        170878450        170901310        170912729       
170918782        170925445        170955385        170962180        170973093   
    171009310        171017674        171025362        171064831       
171071778    170724287     170800622        170811669        170837726       
170843930        170868224        170874723        170878453        170901313   
    170912731        170918784        170925461        170955388       
170962197        170973094        171009311        171017676        171025363   
    171064832        171071780    170724306     170800623        170811679     
  170837729        170843932        170868225        170874725        170878456
       170901314        170912742        170918786        170925474       
170955390        170962203        170973095        171009314        171017680   
    171025364        171064841        171071783    170724307     170800624     
  170811681        170837736        170843941        170868232        170874727
       170878457        170901316        170912758        170918787       
170925540        170955397        170962206        170973099        171009316   
    171017697        171025365        171064843        171071784    170724321  
  170800627        170811694        170837768        170843942        170868261
       170874730        170878459        170901318        170912762       
170918789        170925550        170955398        170962227        170973100   
    171009317        171017712        171025369        171064850       
171071786    170724334     170800639        170811701        170837771       
170843945        170868264        170874731        170878461        170901320   
    170912764        170918790        170925554        170955399       
170962242        170973109        171009318        171017717        171025371   
    171064854        171071787    170724365     170800640        170811716     
  170837793        170843948        170868265        170874732        170878463
       170901321        170912766        170918791        170925566       
170955400        170962251        170973110        171009319        171017722   
    171025372        171064865        171071788    170724391     170800650     
  170811722        170837796        170843951        170868268        170874733
       170878467        170901322        170912768        170918792       
170925568        170955405        170962274        170973112        171009321   
    171017734        171025373        171064868        171071792    170724415  
  170800658        170811730        170837806        170843955        170868275
       170874734        170878468        170901324        170912782       
170918793        170925581        170955406        170962289        170973114   
    171009323        171017744        171025377        171064873       
171071793    170724423     170800682        170811732        170837811       
170843958        170868276        170874735        170878469        170901325   
    170912789        170918795        170925607        170955407       
170962297        170973115        171009324        171017745        171025378   
    171064877        171071794    170724448     170800685        170811734     
  170837850        170843959        170868282        170874736        170878471
       170901326        170912798        170918796        170925626       
170955410        170962302        170973116        171009325        171017765   
    171025380        171064878        171071795    170724466     170800693     
  170811735        170837860        170843960        170868283        170874737
       170878472        170901327        170912801        170918799       
170925677        170955411        170962318        170973117        171009326   
    171017773        171025384        171064880        171071797    170724470  
  170800698        170811738        170837861        170843963        170868284
       170874738        170878474        170901333        170912802       
170918802        170925713        170955412        170962320        170973125   
    171009327        171017774        171025385        171064883       
171071798    170724489     170800715        170811739        170837864       
170843965        170868288        170874739        170878477        170901334   
    170912804        170918804        170925753        170955413       
170962323        170973128        171009328        171017790        171025386   
    171064885        171071800    170724504     170800716        170811744     
  170837890        170843969        170868292        170874742        170878478
       170901335        170912805        170918806        170925761       
170955415        170962326        170973130        171009331        171017803   
    171025387        171064890        171071804    170724537     170800739     
  170811745        170837896        170843981        170868293        170874745
       170878479        170901342        170912812        170918807       
170925841        170955418        170962353        170973131        171009332   
    171017814        171025389        171064892        171071805    170724542  
  170800742        170811748        170837903        170843993        170868300
       170874747        170878480        170901348        170912827       
170918810        170925869        170955419        170962368        170973135   
    171009333        171017815        171025392        171064893       
171071809    170724560     170800743        170811755        170837910       
170843996        170868305        170874748        170878481        170901352   
    170912836        170918813        170925959        170955420       
170962371        170973136        171009334        171017817        171025393   
    171064898        171071810    170724561     170800748        170811762     
  170837912        170843999        170868311        170874750        170878483
       170901354        170912840        170918814        170925995       
170955421        170962382        170973139        171009335        171017825   
    171025394        171064899        171071811    170724573     170800754     
  170811765        170837915        170844002        170868312        170874751
       170878485        170901356        170912847        170918815       
170926046        170955422        170962385        170973141        171009339   
    171017856        171025396        171064902        171071813    170724589  
  170800764        170811773        170837920        170844003        170868313
       170874752        170878489        170901357        170912850       
170918817        170926073        170955426        170962386        170973144   
    171009341        171017865        171025400        171064906       
171071815    170724590     170800776        170811778        170837925       
170844007        170868314        170874753        170878490        170901361   
    170912853        170918821        170926104        170955429       
170962390        170973145        171009343        171017866        171025402   
    171064907        171071816    170724630     170800779        170811799     
  170837926        170844026        170868318        170874756        170878495
       170901362        170912861        170918822        170926118       
170955432        170962399        170973148        171009347        171017884   
    171025404        171064912        171071817    170724648     170800781     
  170811803        170837932        170844039        170868322        170874759
       170878497        170901363        170912866        170918825       
170926124        170955434        170962403        170973153        171009348   
    171017885        171025407        171064917        171071819    170724649  
  170800787        170811804        170837940        170844044        170868323
       170874760        170878498        170901364        170912872       
170918830        170926147        170955436        170962408        170973155   
    171009351        171017889        171025409        171064918       
171071820    170724681     170800802        170811807        170837963       
170844047        170868326        170874761        170878503        170901366   
    170912878        170918831        170926150        170955439       
170962416        170973157        171009352        171017898        171025411   
    171064919        171071821    170724691     170800803        170811813     
  170837971        170844048        170868331        170874762        170878506
       170901372        170912883        170918832        170926153       
170955442        170962419        170973167        171009353        171017904   
    171025412        171064921        171071826    170724854     170800804     
  170811818        170837976        170844050        170868334        170874763
       170878507        170901374        170912892        170918833       
170926165        170955443        170962430        170973171        171009355   
    171017917        171025414        171064928        171071827    170724857  
  170800806        170811821        170837977        170844054        170868339
       170874766        170878510        170901375        170912901       
170918834        170926185        170955444        170962437        170973177   
    171009356        171017937        171025417        171064931       
171071832    170724865     170800815        170811822        170837981       
170844056        170868340        170874767        170878514        170901377   
    170912907        170918836        170926194        170955445       
170962438        170973182        171009357        171017956        171025419   
    171064934        171071837    170724873     170800818        170811826     
  170837991        170844064        170868342        170874768        170878515
       170901382        170912908        170918837        170926202       
170955446        170962439        170973183        171009358        171017977   
    171025420        171064936        171071839    170725018     170800829     
  170811828        170838001        170844068        170868345        170874770
       170878517        170901387        170912911        170918838       
170926222        170955449        170962441        170973188        171009359   
    171018009        171025422        171064941        171071840    170725035  
  170800840        170811832        170838005        170844070        170868352
       170874771        170878518        170901388        170912935       
170918839        170926257        170955451        170962443        170973189   
    171009362        171018025        171025423        171064947       
171071842    170725160     170800876        170811834        170838017       
170844071        170868353        170874773        170878522        170901392   
    170912943        170918841        170926259        170955454       
170962456        170973192        171009363        171018037        171025425   
    171064955        171071843    170725161     170800877        170811835     
  170838041        170844072        170868354        170874776        170878528
       170901395        170912947        170918842        170926386       
170955455        170962460        170973194        171009364        171018058   
    171025427        171064968        171071844    170725166     170800884     
  170811838        170838047        170844076        170868355        170874777
       170878530        170901397        170912957        170918843       
170926415        170955456        170962463        170973198        171009365   
    171018059        171025430        171064972        171071846    170725267  
  170800893        170811841        170838048        170844084        170868357
       170874778        170878531        170901398        170912961       
170918844        170926419        170955457        170962476        170973200   
    171009366        171018073        171025432        171064973       
171071849    170725283     170800897        170811842        170838068       
170844086        170868359        170874779        170878533        170901400   
    170912963        170918845        170926428        170955458       
170962484        170973201        171009367        171018082        171025433   
    171064980        171071852    170725292     170800911        170811851     
  170838081        170844088        170868361        170874780        170878534
       170901401        170912964        170918846        170926434       
170955459        170962493        170973205        171009368        171018083   
    171025434        171064991        171071853    170725364     170800912     
  170811863        170838085        170844090        170868365        170874781
       170878535        170901402        170912975        170918847       
170926441        170955464        170962499        170973207        171009369   
    171018094        171025435        171064992        171071854    170725365  
  170800929        170811864        170838090        170844094        170868373
       170874782        170878539        170901405        170912977       
170918848        170926463        170955467        170962505        170973209   
    171009370        171018103        171025438        171064996       
171071863    170725391     170800935        170811865        170838091       
170844106        170868380        170874783        170878544        170901406   
    170912980        170918849        170926491        170955471       
170962518        170973212        171009371        171018134        171025439   
    171065008        171071865    170725406     170800936        170811868     
  170838094        170844116        170868391        170874784        170878545
       170901409        170912996        170918850        170926492       
170955473        170962523        170973213        171009372        171018138   
    171025442        171065018        171071866    170725416     170800939     
  170811869        170838102        170844119        170868395        170874790
       170878546        170901410        170912999        170918851       
170926494        170955480        170962524        170973214        171009373   
    171018142        171025444        171065020        171071868    170725551  
  170800942        170811873        170838107        170844122        170868406
       170874793        170878549        170901411        170913001       
170918852        170926497        170955481        170962526        170973224   
    171009375        171018144        171025445        171065022       
171071869    170725573     170800946        170811877        170838116       
170844123        170868407        170874794        170878550        170901413   
    170913005        170918853        170926526        170955483       
170962558        170973225        171009377        171018168        171025446   
    171065027        171071872    170725584     170800948        170811893     
  170838159        170844140        170868411        170874799        170878551
       170901416        170913007        170918855        170926549       
170955485        170962565        170973229        171009380        171018188   
    171025447        171065028        171071873    170725648     170800949     
  170811894        170838163        170844143        170868416        170874802
       170878552        170901418        170913008        170918857       
170926550        170955486        170962572        170973230        171009381   
    171018248        171025449        171065033        171071879    170725650  
  170800965        170811897        170838164        170844146        170868422
       170874804        170878554        170901420        170913011       
170918858        170926558        170955488        170962575        170973233   
    171009383        171018253        171025453        171065035       
171071880    170725746     170800968        170811898        170838169       
170844152        170868423        170874807        170878557        170901423   
    170913022        170918859        170926607        170955490       
170962577        170973234        171009386        171018262        171025456   
    171065039        171071884    170725782     170800969        170811900     
  170838171        170844153        170868432        170874810        170878564
       170901424        170913025        170918861        170926609       
170955491        170962581        170973235        171009387        171018283   
    171025457        171065043        171071885    170725866     170800972     
  170811901        170838190        170844160        170868435        170874811
       170878565        170901425        170913029        170918862       
170926628        170955493        170962583        170973236        171009388   
    171018292        171025460        171065046        171071886    170725878  
  170800973        170811902        170838197        170844170        170868442
       170874812        170878566        170901426        170913030       
170918863        170926646        170955494        170962590        170973244   
    171009389        171018293        171025462        171065048       
171071887    170725887     170800974        170811908        170838216       
170844185        170868445        170874813        170878567        170901439   
    170913037        170918864        170926650        170955496       
170962591        170973251        171009390        171018295        171025466   
    171065050        171071888    170725903     170801004        170811934     
  170838218        170844189        170868454        170874814        170878569
       170901441        170913049        170918866        170926676       
170955500        170962593        170973254        171009391        171018309   
    171025467        171065059        171071889    170725933     170801028     
  170811937        170838268        170844198        170868464        170874816
       170878571        170901446        170913062        170918867       
170926723        170955502        170962595        170973255        171009393   
    171018329        171025470        171065061        171071892    170725935  
  170801029        170811939        170838275        170844199        170868470
       170874817        170878573        170901447        170913081       
170918871        170926735        170955506        170962596        170973258   
    171009397        171018340        171025474        171065070       
171071893    170726038     170801034        170811942        170838287       
170844201        170868478        170874818        170878578        170901460   
    170913101        170918872        170926830        170955507       
170962599        170973263        171009398        171018347        171025475   
    171065075        171071895    170726103     170801039        170811945     
  170838290        170844202        170868483        170874819        170878583
       170901462        170913110        170918876        170926868       
170955512        170962602        170973266        171009402        171018356   
    171025476        171065087        171071896    170726234     170801045     
  170811948        170838294        170844208        170868485        170874821
       170878585        170901471        170913117        170918878       
170926873        170955513        170962609        170973272        171009405   
    171018368        171025477        171065093        171071897    170726258  
  170801047        170811949        170838296        170844211        170868487
       170874822        170878587        170901474        170913122       
170918879        170926876        170955514        170962610        170973273   
    171009409        171018369        171025478        171065094       
171071898    170726296     170801063        170811956        170838304       
170844214        170868491        170874823        170878588        170901475   
    170913132        170918882        170926896        170955516       
170962617        170973278        171009411        171018383        171025479   
    171065104        171071899    170726362     170801065        170811960     
  170838307        170844220        170868500        170874824        170878590
       170901476        170913142        170918883        170926901       
170955517        170962618        170973280        171009413        171018388   
    171025485        171065109        171071900    170726372     170801078     
  170811961        170838308        170844223        170868504        170874825
       170878593        170901486        170913148        170918885       
170926951        170955521        170962625        170973289        171009414   
    171018408        171025489        171065110        171071902   

 

SCH-A-14



--------------------------------------------------------------------------------

170726500     170801082        170811964        170838317        170844225     
  170868505        170874826        170878596        170901489        170913152
       170918887        170926958        170955524        170962626       
170973292        171009418        171018411        171025492        171065113   
    171071904    170726528     170801086        170811965        170838319     
  170844230        170868507        170874827        170878599        170901491
       170913157        170918889        170927053        170955525       
170962627        170973293        171009419        171018418        171025494   
    171065119        171071905    170726542     170801090        170811967     
  170838326        170844231        170868509        170874829        170878600
       170901495        170913162        170918891        170927055       
170955527        170962629        170973294        171009421        171018420   
    171025495        171065130        171071906    170726551     170801094     
  170811971        170838334        170844232        170868511        170874830
       170878604        170901496        170913163        170918894       
170927056        170955530        170962637        170973296        171009425   
    171018424        171025496        171065136        171071908    170726563  
  170801101        170811973        170838337        170844241        170868513
       170874832        170878605        170901502        170913166       
170918896        170927123        170955531        170962651        170973300   
    171009426        171018432        171025498        171065178       
171071909    170726588     170801107        170811974        170838367       
170844249        170868523        170874833        170878606        170901506   
    170913168        170918898        170927176        170955532       
170962655        170973305        171009428        171018458        171025500   
    171065226        171071913    170726611     170801110        170811975     
  170838375        170844264        170868529        170874835        170878607
       170901507        170913173        170918903        170927189       
170955533        170962660        170973307        171009429        171018467   
    171025502        171065231        171071914    170726748     170801120     
  170811976        170838376        170844275        170868541        170874837
       170878608        170901508        170913177        170918904       
170927272        170955534        170962676        170973310        171009430   
    171018468        171025504        171065232        171071916    170726773  
  170801122        170811979        170838377        170844276        170868544
       170874838        170878611        170901509        170913190       
170918905        170927306        170955535        170962707        170973319   
    171009440        171018472        171025506        171065235       
171071917    170726845     170801135        170811985        170838378       
170844280        170868549        170874841        170878613        170901510   
    170913192        170918907        170927312        170955538       
170962708        170973320        171009442        171018474        171025507   
    171065237        171071922    170726862     170801178        170811987     
  170838380        170844285        170868550        170874842        170878614
       170901511        170913199        170918909        170927327       
170955539        170962711        170973322        171009444        171018478   
    171025512        171065244        171071923    170726917     170801184     
  170811989        170838390        170844291        170868556        170874846
       170878615        170901513        170913215        170918911       
170927335        170955544        170962714        170973325        171009445   
    171018487        171025521        171065247        171071928    170726927  
  170801207        170811990        170838393        170844298        170868559
       170874847        170878616        170901515        170913222       
170918912        170927348        170955548        170962715        170973327   
    171009447        171018499        171025522        171065278       
171071930    170726988     170801223        170811996        170838394       
170844303        170868563        170874849        170878620        170901517   
    170913226        170918914        170927359        170955550       
170962718        170973331        171009448        171018500        171025525   
    171065280        171071938    170727012     170801227        170812004     
  170838397        170844305        170868564        170874850        170878625
       170901525        170913239        170918916        170927361       
170955553        170962723        170973333        171009450        171018503   
    171025527        171065283        171071939    170727046     170801238     
  170812012        170838417        170844311        170868570        170874853
       170878626        170901532        170913243        170918917       
170927372        170955557        170962728        170973334        171009451   
    171018513        171025529        171065284        171071941    170727082  
  170801244        170812013        170838426        170844314        170868573
       170874854        170878627        170901540        170913253       
170918918        170927381        170955559        170962739        170973335   
    171009454        171018523        171025535        171065291       
171071944    170727090     170801257        170812016        170838431       
170844324        170868575        170874855        170878629        170901541   
    170913265        170918919        170927392        170955560       
170962741        170973336        171009455        171018534        171025536   
    171065293        171071945    170727092     170801258        170812019     
  170838446        170844334        170868577        170874856        170878630
       170901542        170913277        170918920        170927398       
170955565        170962743        170973337        171009457        171018539   
    171025537        171065296        171071952    170727123     170801260     
  170812025        170838447        170844337        170868581        170874857
       170878631        170901544        170913279        170918921       
170927428        170955572        170962746        170973349        171009460   
    171018561        171025540        171065316        171071954    170727141  
  170801275        170812028        170838463        170844338        170868583
       170874858        170878633        170901546        170913280       
170918923        170927654        170955575        170962749        170973352   
    171009461        171018572        171025542        171065324       
171071960    170727205     170801278        170812031        170838485       
170844340        170868591        170874859        170878634        170901547   
    170913286        170918924        170927719        170955576       
170962755        170973365        171009462        171018578        171025544   
    171065325        171071966    170727224     170801284        170812032     
  170838489        170844346        170868595        170874860        170878635
       170901548        170913288        170918925        170927829       
170955577        170962756        170973368        171009464        171018594   
    171025547        171065327        171071969    170727233     170801301     
  170812035        170838494        170844361        170868596        170874861
       170878636        170901549        170913296        170918926       
170927848        170955578        170962760        170973373        171009465   
    171018595        171025556        171065328        171071972    170727263  
  170801303        170812038        170838502        170844363        170868598
       170874862        170878637        170901550        170913297       
170918927        170927917        170955582        170962764        170973376   
    171009466        171018601        171025558        171065340       
171071975    170727325     170801314        170812042        170838507       
170844368        170868608        170874864        170878639        170901554   
    170913300        170918929        170927923        170955587       
170962775        170973378        171009467        171018611        171025560   
    171065357        171071981    170727363     170801321        170812044     
  170838508        170844370        170868621        170874865        170878641
       170901556        170913319        170918931        170927934       
170955588        170962781        170973390        171009468        171018620   
    171025562        171065358        171071983    170727365     170801322     
  170812046        170838553        170844372        170868627        170874867
       170878647        170901557        170913328        170918932       
170927941        170955590        170962783        170973393        171009473   
    171018628        171025565        171065368        171071984    170727377  
  170801326        170812048        170838555        170844380        170868632
       170874868        170878649        170901558        170913339       
170918934        170927977        170955592        170962788        170973397   
    171009475        171018653        171025569        171065371       
171071989    170727380     170801332        170812050        170838562       
170844401        170868635        170874869        170878652        170901565   
    170913348        170918937        170928105        170955593       
170962795        170973398        171009479        171018654        171025570   
    171065373        171071991    170727412     170801334        170812053     
  170838568        170844406        170868646        170874871        170878654
       170901567        170913350        170918938        170928154       
170955594        170962799        170973399        171009480        171018660   
    171025572        171065380        171071995    170727414     170801336     
  170812063        170838571        170844407        170868653        170874873
       170878656        170901573        170913357        170918940       
170928159        170955598        170962817        170973402        171009482   
    171018662        171025574        171065392        171071996    170727540  
  170801343        170812064        170838582        170844409        170868690
       170874874        170878662        170901581        170913360       
170918941        170928236        170955603        170962818        170973403   
    171009483        171018684        171025577        171065393       
171071999    170727546     170801355        170812072        170838595       
170844416        170868694        170874878        170878668        170901585   
    170913366        170918944        170928258        170955608       
170962819        170973404        171009486        171018698        171025578   
    171065394        171072005    170727595     170801359        170812073     
  170838602        170844419        170868697        170874879        170878670
       170901593        170913369        170918946        170928262       
170955610        170962821        170973407        171009490        171018705   
    171025579        171065395        171072006    170727616     170801360     
  170812075        170838603        170844424        170868698        170874880
       170878672        170901604        170913411        170918947       
170928267        170955611        170962828        170973408        171009492   
    171018712        171025581        171065398        171072007    170727624  
  170801361        170812079        170838628        170844425        170868699
       170874881        170878673        170901606        170913445       
170918948        170928330        170955613        170962829        170973410   
    171009493        171018714        171025582        171065401       
171072009    170727630     170801365        170812091        170838632       
170844430        170868703        170874882        170878674        170901607   
    170913459        170918950        170928370        170955618       
170962833        170973412        171009496        171018719        171025583   
    171065402        171072012    170727648     170801373        170812094     
  170838646        170844434        170868709        170874884        170878675
       170901612        170913460        170918952        170928394       
170955620        170962836        170973413        171009498        171018722   
    171025584        171065409        171072013    170727686     170801388     
  170812095        170838650        170844441        170868713        170874885
       170878678        170901614        170913466        170918953       
170928395        170955621        170962841        170973419        171009499   
    171018728        171025590        171065416        171072014    170727733  
  170801398        170812104        170838654        170844446        170868717
       170874886        170878681        170901616        170913471       
170918954        170928431        170955622        170962845        170973420   
    171009509        171018734        171025591        171065420       
171072016    170727813     170801411        170812108        170838661       
170844450        170868719        170874888        170878682        170901617   
    170913478        170918955        170928473        170955625       
170962851        170973421        171009510        171018741        171025592   
    171065424        171072019    170727835     170801415        170812113     
  170838666        170844452        170868725        170874889        170878684
       170901623        170913481        170918957        170928485       
170955629        170962852        170973423        171009511        171018746   
    171025593        171065429        171072022    170727865     170801420     
  170812114        170838693        170844457        170868726        170874890
       170878686        170901626        170913484        170918958       
170928498        170955631        170962857        170973425        171009512   
    171018749        171025594        171065430        171072024    170727927  
  170801421        170812116        170838694        170844484        170868733
       170874892        170878690        170901628        170913492       
170918959        170928501        170955632        170962858        170973428   
    171009513        171018760        171025595        171065431       
171072025    170727929     170801425        170812121        170838705       
170844496        170868743        170874894        170878692        170901629   
    170913493        170918960        170928515        170955634       
170962860        170973436        171009514        171018764        171025596   
    171065432        171072026    170727932     170801434        170812122     
  170838713        170844497        170868746        170874896        170878694
       170901635        170913508        170918964        170928517       
170955635        170962863        170973438        171009516        171018773   
    171025598        171065435        171072028    170727940     170801435     
  170812123        170838717        170844499        170868748        170874897
       170878698        170901637        170913512        170918967       
170928580        170955642        170962868        170973441        171009517   
    171018778        171025600        171065436        171072029    170727947  
  170801452        170812130        170838730        170844510        170868764
       170874898        170878700        170901654        170913523       
170918968        170928628        170955649        170962869        170973445   
    171009520        171018784        171025603        171065437       
171072030    170728019     170801456        170812132        170838731       
170844513        170868797        170874899        170878703        170901655   
    170913525        170918969        170928650        170955653       
170962875        170973446        171009521        171018801        171025604   
    171065438        171072031    170728024     170801459        170812141     
  170838733        170844514        170868805        170874900        170878704
       170901658        170913539        170918971        170928737       
170955656        170962882        170973452        171009522        171018807   
    171025606        171065439        171072032    170728091     170801461     
  170812146        170838744        170844521        170868818        170874901
       170878707        170901660        170913544        170918972       
170928794        170955664        170962891        170973453        171009525   
    171018821        171025608        171065445        171072038    170728113  
  170801465        170812147        170838745        170844535        170868826
       170874902        170878708        170901662        170913547       
170918974        170928817        170955667        170962892        170973457   
    171009530        171018830        171025610        171065446       
171072040    170728151     170801467        170812148        170838753       
170844539        170868839        170874903        170878712        170901663   
    170913558        170918975        170928830        170955668       
170962900        170973460        171009531        171018831        171025612   
    171065449        171072041    170728164     170801483        170812152     
  170838766        170844541        170868840        170874905        170878717
       170901675        170913564        170918976        170928836       
170955670        170962901        170973463        171009532        171018836   
    171025614        171065450        171072047    170728183     170801486     
  170812153        170838768        170844543        170868841        170874906
       170878718        170901678        170913588        170918977       
170928847        170955671        170962917        170973464        171009533   
    171018844        171025615        171065451        171072049    170728185  
  170801487        170812162        170838770        170844544        170868843
       170874907        170878719        170901679        170913598       
170918979        170928880        170955673        170962927        170973466   
    171009534        171018850        171025617        171065452       
171072051    170728203     170801495        170812164        170838773       
170844549        170868846        170874908        170878722        170901681   
    170913602        170918980        170928942        170955680       
170962930        170973467        171009535        171018853        171025618   
    171065457        171072052    170728206     170801513        170812167     
  170838776        170844556        170868847        170874910        170878723
       170901698        170913605        170918983        170928950       
170955683        170962936        170973469        171009536        171018862   
    171025620        171065459        171072056    170728263     170801518     
  170812168        170838777        170844562        170868853        170874912
       170878726        170901699        170913606        170918984       
170928957        170955684        170962938        170973471        171009537   
    171018866        171025621        171065461        171072057    170728271  
  170801524        170812169        170838788        170844565        170868865
       170874917        170878729        170901701        170913615       
170918985        170929035        170955685        170962945        170973473   
    171009541        171018871        171025622        171065476       
171072060    170728352     170801529        170812175        170838789       
170844572        170868869        170874924        170878731        170901709   
    170913624        170918989        170929047        170955686       
170962946        170973474        171009542        171018876        171025624   
    171065479        171072063    170728360     170801530        170812183     
  170838791        170844575        170868871        170874925        170878734
       170901719        170913626        170918991        170929091       
170955687        170962949        170973475        171009543        171018886   
    171025625        171065484        171072070    170728363     170801538     
  170812184        170838799        170844583        170868873        170874926
       170878735        170901726        170913646        170918992       
170929119        170955688        170962964        170973477        171009551   
    171018900        171025626        171065509        171072075    170728369  
  170801540        170812185        170838801        170844584        170868882
       170874929        170878737        170901745        170913651       
170918994        170929192        170955690        170962967        170973478   
    171009553        171018931        171025627        171065513       
171072076    170728444     170801543        170812186        170838807       
170844585        170868891        170874931        170878738        170901750   
    170913655        170918995        170929198        170955694       
170962968        170973479        171009557        171018939        171025628   
    171065516        171072078    170728452     170801544        170812188     
  170838819        170844593        170868895        170874933        170878739
       170901770        170913657        170918996        170929320       
170955697        170962977        170973481        171009558        171018940   
    171025631        171065521        171072082    170728457     170801546     
  170812192        170838820        170844594        170868919        170874934
       170878740        170901771        170913659        170918997       
170929323        170955700        170962986        170973482        171009561   
    171018943        171025633        171065525        171072086    170728458  
  170801548        170812201        170838821        170844596        170868925
       170874935        170878746        170901783        170913660       
170918999        170929327        170955702        170962988        170973487   
    171009562        171018946        171025634        171065526       
171072087    170728459     170801551        170812203        170838822       
170844599        170868930        170874939        170878747        170901785   
    170913661        170919000        170929355        170955703       
170962989        170973489        171009563        171018953        171025635   
    171065530        171072090    170728487     170801553        170812206     
  170838829        170844601        170868933        170874940        170878748
       170901789        170913676        170919003        170929375       
170955707        170962991        170973490        171009564        171018962   
    171025639        171065535        171072091    170728532     170801568     
  170812211        170838830        170844602        170868936        170874941
       170878750        170901791        170913690        170919004       
170929392        170955711        170962998        170973492        171009565   
    171018972        171025640        171065536        171072092    170728538  
  170801584        170812215        170838836        170844606        170868937
       170874942        170878751        170901794        170913697       
170919006        170929400        170955716        170963003        170973514   
    171009566        171018975        171025642        171065537       
171072093    170728550     170801590        170812221        170838840       
170844610        170868958        170874943        170878753        170901796   
    170913701        170919007        170929411        170955720       
170963027        170973517        171009568        171018982        171025643   
    171065543        171072094    170728603     170801617        170812223     
  170838849        170844612        170868961        170874944        170878754
       170901810        170913728        170919009        170929546       
170955724        170963029        170973518        171009569        171018998   
    171025644        171065548        171072096    170728647     170801627     
  170812225        170838850        170844614        170868966        170874945
       170878757        170901811        170913729        170919011       
170929576        170955725        170963044        170973519        171009570   
    171019005        171025647        171065560        171072097    170728672  
  170801644        170812233        170838857        170844616        170868978
       170874946        170878758        170901813        170913745       
170919013        170929583        170955727        170963058        170973525   
    171009575        171019011        171025649        171065571       
171072098    170728689     170801657        170812236        170838858       
170844617        170868989        170874947        170878759        170901814   
    170913751        170919015        170929616        170955728       
170963081        170973526        171009580        171019014        171025652   
    171065621        171072101    170728712     170801664        170812237     
  170838862        170844626        170869011        170874948        170878761
       170901815        170913759        170919017        170929644       
170955731        170963086        170973533        171009582        171019017   
    171025653        171065628        171072104    170728717     170801668     
  170812240        170838864        170844635        170869014        170874949
       170878762        170901821        170913779        170919018       
170929692        170955732        170963089        170973535        171009588   
    171019019        171025654        171065640        171072105    170728744  
  170801669        170812242        170838867        170844636        170869020
       170874951        170878764        170901823        170913784       
170919021        170929761        170955734        170963090        170973536   
    171009589        171019030        171025656        171065648       
171072107   

 

SCH-A-15



--------------------------------------------------------------------------------

170728754     170801680        170812245        170838868        170844637     
  170869030        170874952        170878767        170901824        170913786
       170919022        170929794        170955736        170963101       
170973537        171009592        171019034        171025660        171065652   
    171072110    170728758     170801692        170812246        170838869     
  170844641        170869031        170874953        170878769        170901827
       170913792        170919026        170929804        170955740       
170963102        170973542        171009593        171019042        171025661   
    171065657        171072114    170728769     170801694        170812247     
  170838871        170844643        170869036        170874954        170878770
       170901830        170913794        170919027        170929808       
170955742        170963110        170973545        171009598        171019047   
    171025662        171065665        171072117    170728773     170801696     
  170812251        170838879        170844646        170869041        170874955
       170878772        170901831        170913800        170919031       
170929820        170955743        170963111        170973546        171009599   
    171019050        171025667        171065673        171072120    170728785  
  170801710        170812262        170838887        170844648        170869043
       170874956        170878773        170901834        170913805       
170919032        170929827        170955744        170963117        170973548   
    171009601        171019052        171025670        171065679       
171072126    170728786     170801714        170812264        170838888       
170844654        170869057        170874959        170878774        170901835   
    170913809        170919033        170929847        170955746       
170963119        170973552        171009604        171019056        171025672   
    171065680        171072134    170728787     170801715        170812268     
  170838893        170844659        170869064        170874960        170878776
       170901836        170913814        170919035        170929849       
170955747        170963126        170973555        171009607        171019063   
    171025675        171065683        171072141    170728789     170801724     
  170812276        170838895        170844660        170869070        170874962
       170878777        170901838        170913816        170919036       
170929917        170955752        170963133        170973558        171009611   
    171019072        171025677        171065686        171072142    170728790  
  170801727        170812277        170838900        170844662        170869075
       170874963        170878778        170901839        170913823       
170919038        170929924        170955753        170963145        170973561   
    171009613        171019097        171025678        171065689       
171072144    170728805     170801736        170812281        170838907       
170844664        170869078        170874965        170878779        170901843   
    170913827        170919039        170930001        170955754       
170963162        170973562        171009614        171019098        171025681   
    171065697        171072147    170728816     170801737        170812285     
  170838911        170844668        170869081        170874966        170878781
       170901844        170913836        170919040        170930005       
170955755        170963184        170973563        171009615        171019115   
    171025685        171065700        171072152    170728817     170801746     
  170812286        170838913        170844685        170869086        170874967
       170878783        170901849        170913840        170919042       
170930020        170955756        170963200        170973564        171009617   
    171019118        171025686        171065704        171072160    170728822  
  170801757        170812290        170838914        170844686        170869093
       170874968        170878785        170901851        170913855       
170919043        170930024        170955758        170963201        170973565   
    171009619        171019130        171025687        171065707       
171072167    170728825     170801776        170812295        170838918       
170844688        170869102        170874970        170878786        170901852   
    170913860        170919049        170930053        170955759       
170963210        170973568        171009622        171019132        171025688   
    171065709        171072172    170728827     170801781        170812301     
  170838919        170844690        170869105        170874971        170878788
       170901856        170913863        170919050        170930142       
170955760        170963226        170973571        171009623        171019142   
    171025689        171065710        171072174    170728828     170801789     
  170812306        170838928        170844695        170869120        170874972
       170878792        170901858        170913865        170919051       
170930192        170955762        170963229        170973575        171009625   
    171019143        171025695        171065712        171072178    170728829  
  170801815        170812308        170838929        170844705        170869126
       170874973        170878793        170901860        170913870       
170919053        170930194        170955764        170963265        170973576   
    171009626        171019176        171025696        171065714       
171072181    170728830     170801820        170812309        170838942       
170844709        170869128        170874975        170878794        170901861   
    170913875        170919054        170930231        170955770       
170963266        170973579        171009629        171019177        171025698   
    171065718        171072183    170728884     170801824        170812323     
  170838945        170844714        170869130        170874978        170878796
       170901863        170913878        170919056        170930243       
170955771        170963272        170973580        171009630        171019181   
    171025701        171065730        171072186    170728892     170801831     
  170812326        170838949        170844716        170869136        170874980
       170878800        170901864        170913880        170919057       
170930273        170955774        170963275        170973581        171009631   
    171019182        171025702        171065731        171072188    170728894  
  170801835        170812342        170838954        170844721        170869160
       170874981        170878801        170901865        170913898       
170919058        170930378        170955775        170963287        170973583   
    171009632        171019202        171025703        171065750       
171072196    170728940     170801837        170812350        170838959       
170844723        170869163        170874982        170878804        170901866   
    170913903        170919060        170930387        170955778       
170963288        170973587        171009634        171019207        171025704   
    171065753        171072197    170728978     170801840        170812352     
  170838961        170844730        170869165        170874983        170878805
       170901867        170913905        170919061        170930392       
170955779        170963296        170973588        171009635        171019210   
    171025707        171065754        171072205    170729023     170801848     
  170812353        170838967        170844743        170869172        170874984
       170878806        170901872        170913909        170919062       
170930413        170955785        170963300        170973590        171009641   
    171019212        171025708        171065759        171072207    170729080  
  170801858        170812357        170838968        170844746        170869178
       170874985        170878808        170901873        170913912       
170919063        170930434        170955786        170963313        170973591   
    171009646        171019224        171025711        171065761       
171072210    170729095     170801874        170812359        170838971       
170844753        170869182        170874986        170878809        170901874   
    170913918        170919064        170930436        170955789       
170963321        170973593        171009647        171019226        171025714   
    171065764        171072211    170729102     170801886        170812367     
  170838973        170844757        170869187        170874987        170878810
       170901878        170913921        170919066        170930445       
170955795        170963324        170973596        171009652        171019242   
    171025715        171065767        171072215    170729107     170801889     
  170812370        170838996        170844773        170869193        170874988
       170878811        170901879        170913923        170919067       
170930464        170955801        170963334        170973601        171009653   
    171019247        171025716        171065783        171072216    170729128  
  170801893        170812373        170839000        170844774        170869195
       170874989        170878813        170901880        170913938       
170919068        170930529        170955802        170963337        170973604   
    171009654        171019260        171025717        171065787       
171072217    170729252     170801897        170812375        170839005       
170844796        170869197        170874991        170878814        170901881   
    170913951        170919069        170930615        170955804       
170963341        170973619        171009655        171019262        171025720   
    171065791        171072222    170729289     170801899        170812379     
  170839006        170844811        170869206        170874992        170878815
       170901883        170913967        170919070        170930645       
170955805        170963347        170973623        171009657        171019277   
    171025723        171065811        171072223    170729293     170801900     
  170812383        170839007        170844812        170869210        170874993
       170878817        170901888        170913969        170919071       
170930653        170955807        170963350        170973626        171009658   
    171019280        171025724        171065816        171072228    170729295  
  170801920        170812388        170839009        170844817        170869223
       170874995        170878818        170901889        170913974       
170919072        170930664        170955809        170963362        170973628   
    171009659        171019283        171025728        171065818       
171072231    170729307     170801925        170812401        170839011       
170844818        170869224        170874996        170878821        170901890   
    170913994        170919074        170930694        170955810       
170963392        170973629        171009660        171019297        171025730   
    171065821        171072232    170729348     170801926        170812407     
  170839017        170844824        170869226        170874998        170878822
       170901892        170914003        170919075        170930700       
170955812        170963395        170973632        171009664        171019300   
    171025731        171065823        171072234    170729358     170801935     
  170812418        170839018        170844827        170869230        170874999
       170878825        170901895        170914011        170919076       
170930730        170955813        170963404        170973633        171009669   
    171019308        171025735        171065836        171072236    170729362  
  170801937        170812422        170839019        170844828        170869231
       170875003        170878826        170901896        170914014       
170919079        170930739        170955816        170963416        170973639   
    171009671        171019319        171025738        171065841       
171072237    170729363     170801938        170812425        170839020       
170844855        170869233        170875004        170878827        170901898   
    170914015        170919080        170930747        170955819       
170963417        170973640        171009672        171019336        171025742   
    171065846        171072238    170729386     170801947        170812426     
  170839024        170844869        170869240        170875005        170878828
       170901899        170914031        170919082        170930763       
170955820        170963446        170973644        171009676        171019338   
    171025743        171065847        171072245    170729392     170801952     
  170812429        170839026        170844872        170869244        170875007
       170878829        170901900        170914040        170919084       
170930797        170955821        170963459        170973645        171009677   
    171019339        171025744        171065857        171072251    170729450  
  170801958        170812430        170839027        170844875        170869246
       170875008        170878833        170901904        170914063       
170919085        170930805        170955824        170963460        170973646   
    171009678        171019343        171025745        171065860       
171072253    170729453     170801959        170812431        170839030       
170844876        170869263        170875009        170878834        170901908   
    170914078        170919086        170930823        170955825       
170963469        170973647        171009682        171019346        171025747   
    171065872        171072254    170729459     170801963        170812432     
  170839031        170844877        170869266        170875010        170878835
       170901910        170914083        170919088        170930857       
170955826        170963478        170973649        171009684        171019348   
    171025749        171065891        171072255    170729462     170801965     
  170812437        170839034        170844879        170869269        170875011
       170878836        170901918        170914085        170919090       
170930959        170955827        170963492        170973651        171009685   
    171019349        171025753        171065901        171072256    170729591  
  170801972        170812439        170839043        170844880        170869274
       170875013        170878841        170901920        170914095       
170919095        170930988        170955832        170963499        170973652   
    171009688        171019356        171025755        171065920       
171072263    170729606     170801978        170812440        170839051       
170844881        170869279        170875014        170878842        170901923   
    170914101        170919098        170931020        170955834       
170963500        170973653        171009689        171019357        171025756   
    171065922        171072266    170729630     170801998        170812450     
  170839053        170844886        170869291        170875016        170878844
       170901924        170914119        170919102        170931028       
170955835        170963501        170973656        171009696        171019362   
    171025757        171065923        171072270    170729642     170802011     
  170812456        170839055        170844888        170869292        170875018
       170878845        170901925        170914123        170919103       
170931047        170955840        170963502        170973657        171009698   
    171019385        171025758        171065925        171072271    170729709  
  170802016        170812459        170839058        170844891        170869298
       170875020        170878846        170901927        170914126       
170919104        170931057        170955842        170963516        170973660   
    171009700        171019410        171025759        171065930       
171072273    170729749     170802024        170812472        170839061       
170844908        170869307        170875022        170878847        170901928   
    170914131        170919106        170931059        170955843       
170963523        170973664        171009701        171019412        171025762   
    171065933        171072276    170729751     170802042        170812480     
  170839065        170844914        170869317        170875023        170878849
       170901931        170914133        170919109        170931060       
170955844        170963527        170973666        171009702        171019413   
    171025763        171065936        171072277    170729786     170802055     
  170812486        170839067        170844920        170869328        170875025
       170878853        170901932        170914136        170919110       
170931088        170955845        170963537        170973668        171009707   
    171019425        171025768        171065953        171072278    170729802  
  170802057        170812492        170839069        170844922        170869339
       170875026        170878854        170901934        170914140       
170919112        170931112        170955847        170963541        170973669   
    171009709        171019434        171025770        171065964       
171072280    170729816     170802058        170812496        170839070       
170844924        170869356        170875028        170878855        170901940   
    170914143        170919113        170931181        170955849       
170963558        170973677        171009710        171019440        171025771   
    171065970        171072282    170729844     170802061        170812497     
  170839074        170844945        170869368        170875032        170878857
       170901947        170914144        170919115        170931212       
170955851        170963561        170973683        171009714        171019444   
    171025773        171065983        171072283    170729858     170802063     
  170812500        170839075        170844946        170869370        170875033
       170878858        170901948        170914145        170919116       
170931225        170955853        170963568        170973684        171009721   
    171019452        171025774        171065995        171072284   

 

SCH-A-16



--------------------------------------------------------------------------------

170729894     170802074        170812502        170839081        170844948     
  170869383        170875035        170878859        170901950        170914147
       170919118        170931249        170955855        170963582       
170973690        171009726        171019466        171025775        171065999   
    171072287    170729905     170802076        170812503        170839085     
  170844966        170869385        170875036        170878860        170901954
       170914149        170919119        170931299        170955856       
170963599        170973695        171009742        171019477        171025777   
    171066000        171072290    170729929     170802084        170812504     
  170839086        170844971        170869398        170875038        170878863
       170901957        170914164        170919120        170931314       
170955859        170963615        170973700        171009743        171019482   
    171025780        171066043        171072294    170729956     170802092     
  170812505        170839092        170844987        170869409        170875039
       170878864        170901958        170914167        170919124       
170931347        170955863        170963669        170973704        171009750   
    171019488        171025781        171066050        171072297    170729982  
  170802098        170812506        170839099        170844988        170869412
       170875040        170878865        170901959        170914173       
170919126        170931356        170955864        170963672        170973708   
    171009751        171019489        171025782        171066051       
171072298    170730003     170802105        170812513        170839100       
170844998        170869426        170875044        170878866        170901960   
    170914174        170919127        170931532        170955865       
170963673        170973709        171009761        171019507        171025783   
    171066054        171072299    170730041     170802109        170812520     
  170839101        170845010        170869434        170875045        170878867
       170901961        170914182        170919128        170931559       
170955867        170963679        170973715        171009763        171019510   
    171025785        171066063        171072304    170730049     170802110     
  170812541        170839106        170845038        170869451        170875047
       170878868        170901962        170914186        170919129       
170931572        170955869        170963684        170973719        171009765   
    171019523        171025786        171066079        171072306    170730104  
  170802117        170812544        170839118        170845052        170869477
       170875049        170878871        170901963        170914191       
170919130        170931574        170955870        170963686        170973726   
    171009766        171019531        171025787        171066081       
171072312    170730115     170802138        170812549        170839119       
170845054        170869487        170875051        170878872        170901964   
    170914194        170919132        170931578        170955871       
170963698        170973727        171009768        171019538        171025790   
    171066083        171072314    170730128     170802139        170812550     
  170839123        170845056        170869488        170875052        170878873
       170901965        170914210        170919134        170931595       
170955872        170963712        170973729        171009774        171019540   
    171025791        171066084        171072322    170730139     170802158     
  170812552        170839125        170845064        170869499        170875053
       170878875        170901968        170914214        170919137       
170931602        170955873        170963713        170973730        171009775   
    171019541        171025794        171066095        171072327    170730144  
  170802163        170812554        170839133        170845066        170869501
       170875054        170878876        170901969        170914224       
170919139        170931605        170955875        170963714        170973731   
    171009781        171019543        171025798        171066097       
171072328    170730158     170802175        170812559        170839134       
170845067        170869502        170875055        170878878        170901971   
    170914229        170919141        170931611        170955876       
170963715        170973740        171009782        171019550        171025799   
    171066099        171072332    170730169     170802176        170812560     
  170839135        170845072        170869505        170875057        170878879
       170901972        170914231        170919142        170931612       
170955878        170963741        170973742        171009783        171019568   
    171025800        171066105        171072334    170730193     170802180     
  170812562        170839139        170845075        170869520        170875058
       170878880        170901973        170914243        170919143       
170931685        170955881        170963742        170973745        171009784   
    171019569        171025802        171066106        171072335    170730205  
  170802183        170812563        170839140        170845076        170869526
       170875059        170878882        170901979        170914245       
170919144        170931691        170955884        170963756        170973748   
    171009785        171019574        171025803        171066108       
171072342    170730248     170802186        170812570        170839150       
170845080        170869528        170875062        170878883        170901980   
    170914247        170919145        170931705        170955886       
170963763        170973752        171009787        171019575        171025806   
    171066111        171072354    170730351     170802195        170812572     
  170839157        170845084        170869538        170875063        170878884
       170901981        170914252        170919147        170931715       
170955888        170963776        170973754        171009788        171019580   
    171025807        171066115        171072356    170730375     170802198     
  170812574        170839158        170845106        170869539        170875064
       170878886        170901983        170914261        170919148       
170931720        170955889        170963780        170973755        171009789   
    171019588        171025809        171066116        171072363    170730413  
  170802204        170812575        170839169        170845112        170869540
       170875066        170878888        170901985        170914269       
170919150        170931725        170955890        170963790        170973758   
    171009790        171019599        171025811        171066118       
171072366    170730420     170802206        170812578        170839171       
170845115        170869550        170875067        170878889        170902001   
    170914280        170919151        170931774        170955893       
170963811        170973759        171009791        171019601        171025813   
    171066125        171072368    170730503     170802209        170812583     
  170839184        170845124        170869558        170875070        170878890
       170902004        170914283        170919153        170931841       
170955895        170963813        170973761        171009792        171019629   
    171025815        171066126        171072369    170730520     170802211     
  170812587        170839186        170845126        170869563        170875072
       170878891        170902007        170914287        170919154       
170931847        170955897        170963815        170973766        171009793   
    171019633        171025816        171066129        171072370    170730522  
  170802221        170812593        170839190        170845129        170869572
       170875073        170878894        170902008        170914307       
170919156        170931848        170955898        170963822        170973767   
    171009796        171019639        171025817        171066133       
171072377    170730532     170802226        170812598        170839194       
170845130        170869588        170875074        170878895        170902010   
    170914315        170919157        170931863        170955899       
170963827        170973768        171009798        171019640        171025820   
    171066134        171072379    170730550     170802227        170812599     
  170839197        170845131        170869602        170875075        170878898
       170902012        170914316        170919158        170931866       
170955900        170963830        170973769        171009802        171019641   
    171025821        171066135        171072380    170730620     170802232     
  170812606        170839199        170845134        170869614        170875076
       170878901        170902017        170914317        170919159       
170931867        170955901        170963838        170973770        171009804   
    171019659        171025823        171066139        171072381    170730635  
  170802233        170812609        170839200        170845137        170869621
       170875077        170878903        170902019        170914319       
170919160        170931881        170955902        170963840        170973771   
    171009806        171019660        171025824        171066144       
171072387    170730638     170802237        170812611        170839201       
170845138        170869623        170875078        170878904        170902023   
    170914330        170919162        170931884        170955903       
170963857        170973772        171009807        171019672        171025825   
    171066145        171072397    170730703     170802241        170812627     
  170839204        170845143        170869633        170875080        170878908
       170902032        170914331        170919163        170931961       
170955904        170963869        170973773        171009811        171019681   
    171025826        171066146        171072398    170730708     170802251     
  170812631        170839209        170845151        170869639        170875081
       170878910        170902047        170914350        170919164       
170931964        170955906        170963871        170973778        171009812   
    171019682        171025828        171066152        171072404    170730718  
  170802258        170812632        170839216        170845152        170869653
       170875082        170878911        170902048        170914356       
170919167        170932018        170955909        170963878        170973780   
    171009813        171019683        171025831        171066153       
171072405    170730724     170802267        170812634        170839217       
170845171        170869662        170875083        170878917        170902050   
    170914362        170919168        170932022        170955911       
170963893        170973783        171009815        171019692        171025833   
    171066155        171072406    170730730     170802272        170812636     
  170839219        170845173        170869666        170875084        170878919
       170902053        170914369        170919170        170932084       
170955912        170963899        170973785        171009819        171019698   
    171025834        171066164        171072407    170730769     170802277     
  170812637        170839221        170845191        170869673        170875085
       170878921        170902054        170914373        170919171       
170932106        170955913        170963906        170973788        171009820   
    171019707        171025835        171066171        171072416    170730828  
  170802278        170812644        170839225        170845239        170869682
       170875086        170878922        170902055        170914378       
170919172        170932140        170955914        170963908        170973792   
    171009823        171019722        171025839        171066173       
171072422    170730835     170802288        170812651        170839227       
170845261        170869687        170875087        170878924        170902058   
    170914391        170919173        170932141        170955918       
170963912        170973794        171009825        171019746        171025840   
    171066174        171072426    170730847     170802303        170812652     
  170839230        170845263        170869690        170875088        170878926
       170902059        170914393        170919180        170932155       
170955919        170963915        170973800        171009826        171019748   
    171025841        171066175        171072429    170730856     170802304     
  170812660        170839234        170845270        170869695        170875089
       170878928        170902066        170914394        170919181       
170932157        170955921        170963927        170973807        171009828   
    171019751        171025842        171066176        171072430    170730867  
  170802305        170812667        170839236        170845283        170869696
       170875091        170878931        170902067        170914396       
170919182        170932202        170955924        170963932        170973808   
    171009829        171019764        171025843        171066177       
171072434    170730897     170802310        170812669        170839239       
170845284        170869713        170875093        170878936        170902068   
    170914406        170919183        170932204        170955926       
170963933        170973809        171009833        171019774        171025846   
    171066178        171072439    170731135     170802318        170812670     
  170839243        170845307        170869714        170875094        170878938
       170902071        170914407        170919186        170932303       
170955928        170963937        170973810        171009834        171019783   
    171025848        171066180        171072440    170731152     170802329     
  170812671        170839244        170845311        170869721        170875095
       170878939        170902072        170914411        170919187       
170932349        170955931        170963943        170973812        171009835   
    171019799        171025854        171066183        171072442    170731201  
  170802338        170812673        170839247        170845316        170869723
       170875096        170878940        170902076        170914415       
170919188        170932356        170955932        170963954        170973815   
    171009836        171019800        171025856        171066185       
171072443    170731202     170802346        170812674        170839250       
170845321        170869728        170875098        170878943        170902078   
    170914433        170919189        170932361        170955934       
170963958        170973819        171009839        171019809        171025857   
    171066193        171072445    170731207     170802354        170812682     
  170839262        170845327        170869731        170875099        170878945
       170902079        170914445        170919191        170932367       
170955936        170963964        170973825        171009842        171019811   
    171025859        171066201        171072448    170731213     170802357     
  170812688        170839275        170845332        170869749        170875100
       170878948        170902080        170914453        170919193       
170932383        170955938        170963969        170973831        171009843   
    171019813        171025860        171066202        171072449    170731215  
  170802358        170812689        170839278        170845366        170869763
       170875101        170878950        170902084        170914455       
170919194        170932439        170955939        170963977        170973834   
    171009845        171019818        171025861        171066207       
171072450    170731222     170802360        170812692        170839291       
170845376        170869772        170875102        170878951        170902087   
    170914457        170919197        170932472        170955940       
170963981        170973836        171009846        171019822        171025862   
    171066209        171072452    170731236     170802375        170812697     
  170839292        170845381        170869775        170875103        170878953
       170902088        170914458        170919198        170932509       
170955941        170963994        170973844        171009848        171019841   
    171025865        171066218        171072455    170731307     170802377     
  170812702        170839302        170845388        170869777        170875104
       170878956        170902090        170914459        170919199       
170932513        170955943        170964002        170973846        171009851   
    171019847        171025866        171066219        171072458    170731340  
  170802385        170812706        170839303        170845394        170869788
       170875105        170878960        170902092        170914460       
170919202        170932515        170955948        170964031        170973850   
    171009854        171019853        171025867        171066221       
171072461    170731400     170802392        170812708        170839304       
170845402        170869794        170875109        170878965        170902095   
    170914465        170919204        170932526        170955953       
170964043        170973852        171009862        171019856        171025870   
    171066222        171072462    170731450     170802395        170812716     
  170839314        170845407        170869799        170875110        170878970
       170902098        170914469        170919205        170932527       
170955955        170964061        170973853        171009865        171019857   
    171025872        171066223        171072463    170731482     170802401     
  170812720        170839316        170845408        170869808        170875111
       170878971        170902100        170914471        170919206       
170932529        170955956        170964065        170973856        171009870   
    171019858        171025873        171066225        171072465    170731537  
  170802407        170812723        170839317        170845435        170869816
       170875112        170878973        170902101        170914477       
170919207        170932534        170955961        170964072        170973857   
    171009872        171019867        171025874        171066226       
171072466    170731546     170802412        170812730        170839320       
170845440        170869827        170875113        170878974        170902102   
    170914478        170919208        170932551        170955963       
170964073        170973859        171009873        171019870        171025878   
    171066229        171072469    170731548     170802436        170812732     
  170839324        170845445        170869839        170875115        170878975
       170902105        170914480        170919209        170932572       
170955966        170964076        170973861        171009874        171019873   
    171025879        171066232        171072473    170731564     170802442     
  170812734        170839326        170845448        170869840        170875119
       170878985        170902108        170914482        170919210       
170932585        170955967        170964081        170973867        171009876   
    171019888        171025880        171066234        171072477    170731730  
  170802447        170812744        170839338        170845452        170869844
       170875120        170878986        170902109        170914498       
170919211        170932597        170955968        170964095        170973871   
    171009880        171019894        171025884        171066238       
171072479    170731878     170802459        170812745        170839342       
170845453        170869869        170875121        170878987        170902111   
    170914501        170919213        170932619        170955971       
170964097        170973873        171009882        171019900        171025886   
    171066241        171072483    170731913     170802462        170812755     
  170839357        170845454        170869871        170875124        170878988
       170902114        170914505        170919214        170932620       
170955973        170964103        170973875        171009883        171019902   
    171025887        171066246        171072484    170732017     170802463     
  170812757        170839358        170845456        170869872        170875125
       170878989        170902116        170914508        170919215       
170932646        170955976        170964105        170973879        171009884   
    171019906        171025890        171066249        171072485    170732033  
  170802481        170812760        170839361        170845463        170869888
       170875129        170878991        170902117        170914510       
170919217        170932653        170955978        170964113        170973881   
    171009885        171019908        171025891        171066252       
171072489    170732042     170802492        170812761        170839363       
170845496        170869889        170875130        170878994        170902119   
    170914516        170919220        170932684        170955982       
170964114        170973882        171009886        171019913        171025892   
    171066253        171072493    170732068     170802493        170812762     
  170839378        170845502        170869891        170875132        170878996
       170902120        170914517        170919221        170932687       
170955985        170964115        170973883        171009890        171019916   
    171025893        171066254        171072494    170732069     170802496     
  170812763        170839380        170845576        170869894        170875134
       170879000        170902121        170914522        170919223       
170932694        170955986        170964120        170973884        171009896   
    171019917        171025894        171066255        171072496    170732109  
  170802498        170812764        170839381        170845594        170869900
       170875135        170879001        170902122        170914523       
170919226        170932702        170955988        170964137        170973886   
    171009897        171019918        171025896        171066263       
171072497    170732199     170802508        170812766        170839389       
170845649        170869911        170875137        170879003        170902123   
    170914524        170919228        170932717        170955989       
170964143        170973889        171009898        171019923        171025898   
    171066264        171072499    170732326     170802516        170812767     
  170839397        170845675        170869930        170875138        170879005
       170902124        170914536        170919229        170932765       
170955990        170964146        170973891        171009899        171019935   
    171025899        171066266        171072500    170732501     170802527     
  170812771        170839408        170845676        170869944        170875140
       170879011        170902126        170914537        170919230       
170932836        170955991        170964148        170973896        171009901   
    171019953        171025901        171066267        171072501    170732663  
  170802537        170812772        170839409        170845749        170869954
       170875142        170879013        170902128        170914546       
170919231        170932856        170955994        170964151        170973898   
    171009902        171019966        171025902        171066275       
171072502    170732700     170802544        170812774        170839418       
170845818        170869970        170875144        170879014        170902134   
    170914553        170919232        170932890        170955996       
170964155        170973904        171009904        171019983        171025903   
    171066278        171072503    170732769     170802550        170812777     
  170839422        170845830        170869983        170875146        170879015
       170902138        170914559        170919236        170932894       
170955998        170964160        170973906        171009907        171020036   
    171025904        171066279        171072505    170732952     170802558     
  170812778        170839428        170845853        170869984        170875147
       170879019        170902139        170914569        170919237       
170932943        170955999        170964226        170973907        171009910   
    171020045        171025905        171066283        171072510    170733032  
  170802566        170812780        170839434        170845859        170869988
       170875148        170879027        170902140        170914571       
170919240        170933025        170956000        170964227        170973910   
    171009911        171020047        171025906        171066285       
171072512    170733048     170802577        170812781        170839435       
170845861        170869989        170875151        170879029        170902144   
    170914572        170919241        170933040        170956002       
170964237        170973912        171009916        171020074        171025908   
    171066289        171072513    170733088     170802587        170812782     
  170839438        170845876        170869992        170875152        170879034
       170902149        170914573        170919244        170933046       
170956010        170964243        170973913        171009919        171020085   
    171025913        171066290        171072515    170733125     170802594     
  170812786        170839441        170845879        170869994        170875154
       170879035        170902150        170914576        170919245       
170933053        170956011        170964255        170973915        171009920   
    171020092        171025914        171066291        171072521    170733231  
  170802613        170812787        170839443        170845880        170870001
       170875155        170879038        170902154        170914578       
170919246        170933080        170956013        170964264        170973917   
    171009923        171020105        171025917        171066295       
171072522    170733296     170802617        170812795        170839447       
170845882        170870006        170875158        170879040        170902155   
    170914579        170919247        170933093        170956014       
170964267        170973920        171009925        171020108        171025918   
    171066296        171072528    170733593     170802628        170812799     
  170839448        170849415        170870044        170875160        170879042
       170902158        170914588        170919248        170933131       
170956015        170964277        170973921        171009927        171020109   
    171025921        171066298        171072531    170733619     170802646     
  170812810        170839449        170849722        170870051        170875161
       170879043        170902159        170914592        170919251       
170933149        170956017        170964285        170973922        171009929   
    171020120        171025922        171066301        171072532   

 

SCH-A-17



--------------------------------------------------------------------------------

170733738     170802661        170812813        170839450        170850145     
  170870064        170875163        170879044        170902166        170914599
       170919252        170933166        170956018        170964294       
170973923        171009931        171020121        171025923        171066305   
    171072533    170734020     170802676        170812817        170839451     
  170850767        170870074        170875166        170879046        170902168
       170914607        170919254        170933191        170956019       
170964299        170973925        171009936        171020130        171025925   
    171066306        171072536    170734072     170802677        170812818     
  170839454        170850824        170870078        170875167        170879048
       170902169        170914608        170919255        170933224       
170956020        170964307        170973927        171009937        171020131   
    171025926        171066307        171072538    170734176     170802682     
  170812819        170839457        170850839        170870079        170875170
       170879052        170902170        170914614        170919256       
170933247        170956021        170964308        170973929        171009938   
    171020136        171025931        171066309        171072539    170734194  
  170802691        170812822        170839468        170850841        170870104
       170875171        170879059        170902174        170914615       
170919259        170933271        170956022        170964314        170973930   
    171009942        171020137        171025932        171066311       
171072542    170734349     170802704        170812839        170839470       
170850842        170870106        170875172        170879061        170902178   
    170914619        170919260        170933326        170956026       
170964330        170973932        171009946        171020158        171025933   
    171066312        171072545    170734416     170802705        170812843     
  170839474        170850852        170870116        170875173        170879062
       170902179        170914623        170919261        170933333       
170956027        170964334        170973933        171009950        171020161   
    171025934        171066313        171072546    170734734     170802714     
  170812848        170839479        170850906        170870118        170875174
       170879063        170902181        170914625        170919263       
170933383        170956029        170964338        170973935        171009951   
    171020163        171025935        171066325        171072548    170734906  
  170802717        170812853        170839486        170850979        170870119
       170875175        170879064        170902182        170914630       
170919265        170933392        170956031        170964343        170973937   
    171009958        171020164        171025936        171066329       
171072555    170735109     170802718        170812854        170839489       
170850985        170870123        170875176        170879068        170902183   
    170914636        170919266        170933397        170956032       
170964348        170973938        171009959        171020172        171025938   
    171066332        171072557    170735154     170802719        170812868     
  170839490        170850991        170870127        170875177        170879069
       170902190        170914642        170919268        170933454       
170956035        170964358        170973939        171009960        171020177   
    171025939        171066338        171072559    170735396     170802723     
  170812875        170839504        170850992        170870156        170875178
       170879079        170902191        170914643        170919271       
170933469        170956036        170964360        170973940        171009963   
    171020180        171025942        171066344        171072563    170735555  
  170802741        170812876        170839506        170851032        170870164
       170875179        170879080        170902192        170914647       
170919273        170933538        170956037        170964364        170973947   
    171009964        171020181        171025943        171066356       
171072567    170735562     170802761        170812891        170839510       
170851061        170870175        170875180        170879083        170902194   
    170914651        170919274        170933556        170956038       
170964369        170973948        171009969        171020197        171025945   
    171066357        171072568    170736642     170802766        170812895     
  170839521        170851073        170870189        170875181        170879089
       170902196        170914660        170919275        170933562       
170956039        170964384        170973953        171009971        171020199   
    171025946        171066358        171072571    170736706     170802773     
  170812898        170839524        170851076        170870201        170875183
       170879091        170902197        170914664        170919276       
170933577        170956043        170964405        170973955        171009973   
    171020202        171025949        171066363        171072572    170736708  
  170802780        170812899        170839526        170851146        170870207
       170875184        170879098        170902200        170914666       
170919277        170933589        170956044        170964407        170973957   
    171009975        171020214        171025950        171066364       
171072573    170736885     170802794        170812902        170839531       
170851156        170870208        170875186        170879100        170902202   
    170914669        170919279        170933596        170956046       
170964408        170973960        171009976        171020215        171025951   
    171066369        171072575    170737327     170802796        170812906     
  170839533        170851157        170870209        170875189        170879104
       170902204        170914670        170919280        170933646       
170956053        170964411        170973962        171009981        171020222   
    171025952        171066374        171072579    170737569     170802814     
  170812907        170839535        170851159        170870234        170875191
       170879105        170902205        170914673        170919281       
170933655        170956057        170964417        170973972        171009983   
    171020223        171025954        171066379        171072580    170737613  
  170802818        170812916        170839540        170851161        170870242
       170875193        170879109        170902208        170914674       
170919283        170933679        170956059        170964419        170973973   
    171009985        171020227        171025955        171066382       
171072601    170737902     170802819        170812920        170839542       
170851188        170870243        170875195        170879110        170902209   
    170914676        170919285        170933691        170956062       
170964420        170973977        171009990        171020231        171025958   
    171066384        171072603    170737993     170802833        170812927     
  170839545        170851258        170870251        170875196        170879113
       170902212        170914680        170919286        170933696       
170956063        170964427        170973985        171009993        171020234   
    171025961        171066385        171072609    170738029     170802847     
  170812935        170839552        170851264        170870253        170875197
       170879114        170902218        170914685        170919287       
170933744        170956065        170964431        170973987        171009994   
    171020239        171025965        171066388        171072610    170738427  
  170802854        170812940        170839553        170851343        170870254
       170875199        170879115        170902220        170914691       
170919288        170933750        170956067        170964433        170973990   
    171009995        171020243        171025967        171066389       
171072611    170738770     170802856        170812942        170839558       
170851357        170870255        170875200        170879117        170902221   
    170914693        170919289        170933762        170956070       
170964434        170973991        171009996        171020254        171025970   
    171066390        171072612    170738913     170802875        170812945     
  170839559        170851359        170870258        170875201        170879119
       170902223        170914696        170919290        170933771       
170956071        170964435        170973997        171010000        171020261   
    171025972        171066394        171072616    170739143     170802882     
  170812946        170839561        170851400        170870259        170875202
       170879120        170902229        170914699        170919291       
170933794        170956072        170964437        170973998        171010001   
    171020274        171025974        171066396        171072617    170739182  
  170802884        170812956        170839562        170851403        170870261
       170875206        170879125        170902232        170914701       
170919293        170933797        170956075        170964447        170973999   
    171010007        171020288        171025976        171066398       
171072618    170739183     170802890        170812962        170839564       
170851404        170870275        170875207        170879127        170902233   
    170914715        170919295        170933820        170956076       
170964448        170974008        171010009        171020289        171025977   
    171066400        171072619    170739191     170802896        170812964     
  170839566        170851443        170870277        170875208        170879128
       170902235        170914716        170919298        170933857       
170956080        170964451        170974014        171010012        171020290   
    171025979        171066402        171072620    170739225     170802913     
  170812972        170839574        170851470        170870278        170875209
       170879129        170902236        170914718        170919299       
170933906        170956087        170964461        170974015        171010016   
    171020292        171025980        171066406        171072621    170739302  
  170802924        170812977        170839575        170851495        170870284
       170875210        170879131        170902237        170914722       
170919301        170933943        170956088        170964474        170974018   
    171010019        171020295        171025981        171066409       
171072624    170739380     170802925        170812988        170839581       
170851501        170870287        170875211        170879132        170902238   
    170914725        170919302        170933962        170956089       
170964475        170974021        171010022        171020301        171025982   
    171066411        171072627    170739397     170802947        170812991     
  170839590        170851548        170870294        170875212        170879133
       170902239        170914732        170919305        170933981       
170956091        170964478        170974022        171010023        171020305   
    171025983        171066412        171072628    170739403     170802966     
  170812998        170839596        170851569        170870310        170875213
       170879135        170902240        170914733        170919307       
170934006        170956093        170964507        170974030        171010025   
    171020314        171025984        171066413        171072632    170739651  
  170802969        170813006        170839597        170851570        170870321
       170875214        170879136        170902241        170914737       
170919309        170934072        170956095        170964517        170974031   
    171010029        171020318        171025985        171066414       
171072636    170739771     170802970        170813009        170839599       
170851590        170870322        170875215        170879137        170902242   
    170914742        170919310        170934147        170956097       
170964522        170974034        171010030        171020321        171025986   
    171066418        171072637    170739893     170802972        170813010     
  170839600        170851703        170870328        170875219        170879140
       170902247        170914743        170919312        170934183       
170956098        170964528        170974035        171010034        171020331   
    171025990        171066422        171072639    170739915     170802999     
  170813011        170839607        170851731        170870335        170875220
       170879141        170902249        170914744        170919314       
170934219        170956106        170964537        170974038        171010036   
    171020332        171025991        171066423        171072640    170739980  
  170803005        170813012        170839609        170851740        170870344
       170875222        170879142        170902251        170914748       
170919316        170934265        170956110        170964560        170974039   
    171010037        171020370        171025992        171066424       
171072641    170739996     170803006        170813013        170839611       
170851839        170870347        170875223        170879144        170902253   
    170914754        170919318        170934293        170956114       
170964568        170974050        171010039        171020372        171025994   
    171066431        171072644    170740007     170803007        170813022     
  170839615        170851874        170870381        170875224        170879150
       170902254        170914763        170919319        170934310       
170956117        170964569        170974051        171010044        171020377   
    171025995        171066433        171072646    170740037     170803014     
  170813026        170839616        170851883        170870390        170875225
       170879155        170902257        170914766        170919320       
170934321        170956118        170964576        170974062        171010045   
    171020378        171025996        171066434        171072647    170740049  
  170803017        170813028        170839618        170851962        170870394
       170875227        170879156        170902258        170914773       
170919321        170934356        170956121        170964595        170974064   
    171010047        171020381        171025998        171066442       
171072650    170740062     170803023        170813030        170839625       
170851966        170870395        170875228        170879157        170902259   
    170914779        170919323        170934404        170956122       
170964603        170974065        171010048        171020382        171026001   
    171066443        171072651    170740082     170803050        170813032     
  170839633        170852007        170870399        170875231        170879160
       170902263        170914784        170919325        170934430       
170956124        170964612        170974068        171010049        171020395   
    171026004        171066444        171072653    170740084     170803052     
  170813035        170839635        170852008        170870406        170875233
       170879164        170902265        170914793        170919326       
170934433        170956125        170964613        170974069        171010052   
    171020397        171026005        171066445        171072658    170740110  
  170803058        170813042        170839637        170852191        170870407
       170875234        170879171        170902269        170914797       
170919328        170934447        170956127        170964619        170974074   
    171010053        171020410        171026006        171066447       
171072661    170740122     170803062        170813044        170839648       
170852237        170870411        170875237        170879173        170902270   
    170914798        170919329        170934474        170956131       
170964630        170974076        171010058        171020415        171026008   
    171066452        171072663    170740131     170803072        170813045     
  170839653        170852291        170870415        170875239        170879174
       170902271        170914799        170919331        170934504       
170956133        170964631        170974077        171010060        171020420   
    171026010        171066458        171072664    170740137     170803073     
  170813050        170839656        170852316        170870421        170875240
       170879175        170902273        170914802        170919332       
170934529        170956134        170964634        170974081        171010062   
    171020421        171026013        171066469        171072668    170740141  
  170803075        170813062        170839659        170852340        170870423
       170875242        170879178        170902277        170914811       
170919334        170934545        170956135        170964641        170974082   
    171010063        171020427        171026014        171066470       
171072670    170740143     170803085        170813064        170839660       
170852349        170870433        170875246        170879190        170902278   
    170914813        170919337        170934551        170956136       
170964645        170974083        171010067        171020433        171026015   
    171066473        171072678    170740169     170803119        170813067     
  170839663        170852422        170870446        170875248        170879194
       170902282        170914824        170919338        170934588       
170956137        170964665        170974085        171010068        171020434   
    171026016        171066474        171072681    170740178     170803129     
  170813071        170839679        170852488        170870466        170875249
       170879197        170902283        170914826        170919340       
170934603        170956139        170964666        170974090        171010069   
    171020435        171026017        171066479        171072685    170740212  
  170803141        170813074        170839692        170852490        170870473
       170875251        170879201        170902284        170914837       
170919341        170934628        170956140        170964672        170974092   
    171010070        171020442        171026018        171066483       
171072689    170740246     170803143        170813078        170839709       
170852500        170870488        170875255        170879204        170902296   
    170914840        170919342        170934651        170956142       
170964682        170974093        171010074        171020450        171026019   
    171066488        171072691    170740277     170803144        170813085     
  170839712        170852504        170870490        170875256        170879206
       170902298        170914842        170919344        170934669       
170956143        170964709        170974095        171010075        171020453   
    171026021        171066495        171072695    170740292     170803156     
  170813087        170839717        170852514        170870493        170875258
       170879209        170902302        170914844        170919345       
170934709        170956145        170964721        170974096        171010076   
    171020456        171026022        171066507        171072699    170740309  
  170803166        170813093        170839721        170852516        170870498
       170875259        170879211        170902303        170914845       
170919348        170934782        170956147        170964722        170974097   
    171010078        171020457        171026027        171066510       
171072700    170740319     170803196        170813096        170839734       
170852519        170870507        170875262        170879213        170902306   
    170914847        170919349        170934796        170956148       
170964723        170974098        171010079        171020459        171026028   
    171066511        171072703    170740425     170803215        170813101     
  170839741        170852522        170870513        170875263        170879214
       170902307        170914849        170919351        170934817       
170956150        170964726        170974099        171010081        171020463   
    171026030        171066515        171072704    170740472     170803220     
  170813107        170839753        170852528        170870514        170875269
       170879219        170902308        170914854        170919352       
170934826        170956152        170964751        170974100        171010085   
    171020464        171026035        171066523        171072707    170740479  
  170803238        170813112        170839755        170852533        170870521
       170875271        170879220        170902310        170914857       
170919353        170934844        170956153        170964757        170974103   
    171010093        171020466        171026036        171066528       
171072708    170740526     170803255        170813118        170839757       
170852534        170870523        170875272        170879221        170902312   
    170914863        170919355        170934850        170956155       
170964762        170974105        171010094        171020469        171026037   
    171066529        171072709    170740566     170803270        170813138     
  170839764        170852535        170870524        170875273        170879223
       170902318        170914865        170919356        170934857       
170956159        170964769        170974106        171010095        171020474   
    171026044        171066534        171072711    170740613     170803298     
  170813142        170839768        170852536        170870527        170875274
       170879225        170902323        170914866        170919357       
170934915        170956160        170964780        170974108        171010098   
    171020480        171026050        171066537        171072712    170740656  
  170803309        170813144        170839775        170852543        170870546
       170875277        170879228        170902324        170914869       
170919358        170934952        170956161        170964782        170974111   
    171010101        171020481        171026052        171066539       
171072713    170740669     170803311        170813151        170839779       
170852559        170870581        170875278        170879230        170902326   
    170914870        170919360        170934957        170956164       
170964805        170974115        171010103        171020490        171026055   
    171066541        171072715    170740730     170803312        170813153     
  170839783        170852581        170870583        170875279        170879231
       170902331        170914873        170919361        170934989       
170956166        170964807        170974116        171010104        171020491   
    171026058        171066546        171072721    170740743     170803318     
  170813157        170839787        170852602        170870599        170875280
       170879238        170902332        170914877        170919362       
170935037        170956170        170964808        170974120        171010105   
    171020492        171026059        171066548        171072722    170740750  
  170803328        170813158        170839791        170852607        170870603
       170875281        170879246        170902333        170914878       
170919364        170935069        170956171        170964813        170974125   
    171010106        171020495        171026060        171066550       
171072724    170740762     170803329        170813173        170839793       
170852608        170870604        170875283        170879247        170902335   
    170914883        170919365        170935118        170956173       
170964817        170974134        171010107        171020497        171026062   
    171066554        171072726    170740778     170803342        170813178     
  170839797        170852614        170870610        170875284        170879248
       170902341        170914887        170919366        170935122       
170956175        170964824        170974140        171010108        171020498   
    171026064        171066556        171072727    170740780     170803349     
  170813186        170839800        170852620        170870615        170875285
       170879251        170902342        170914888        170919367       
170935134        170956176        170964827        170974143        171010109   
    171020500        171026065        171066564        171072730    170740876  
  170803356        170813187        170839805        170852624        170870616
       170875288        170879252        170902344        170914891       
170919368        170935164        170956177        170964828        170974144   
    171010113        171020521        171026067        171066570       
171072733    170740901     170803361        170813188        170839812       
170852628        170870618        170875290        170879254        170902347   
    170914903        170919369        170935169        170956183       
170964829        170974146        171010115        171020523        171026068   
    171066576        171072736    170740911     170803365        170813200     
  170839814        170852631        170870625        170875291        170879255
       170902353        170914907        170919370        170935173       
170956184        170964836        170974150        171010116        171020525   
    171026069        171066578        171072740    170740913     170803368     
  170813207        170839815        170852649        170870628        170875292
       170879256        170902354        170914910        170919371       
170935174        170956185        170964841        170974152        171010117   
    171020526        171026075        171066581        171072744    170740941  
  170803410        170813213        170839822        170852650        170870629
       170875293        170879257        170902355        170914913       
170919374        170935236        170956186        170964842        170974157   
    171010120        171020527        171026076        171066586       
171072747    170740952     170803426        170813215        170839826       
170852676        170870635        170875294        170879262        170902358   
    170914916        170919375        170935254        170956191       
170964845        170974159        171010122        171020529        171026080   
    171066590        171072750    170741003     170803427        170813222     
  170839828        170852685        170870648        170875297        170879265
       170902362        170914917        170919376        170935279       
170956192        170964849        170974161        171010124        171020531   
    171026082        171066597        171072751   

 

SCH-A-18



--------------------------------------------------------------------------------

170741018     170803431        170813229        170839831        170852686     
  170870650        170875298        170879266        170902363        170914918
       170919377        170935289        170956193        170964852       
170974162        171010128        171020532        171026086        171066600   
    171072753    170741034     170803435        170813248        170839833     
  170852687        170870663        170875301        170879268        170902364
       170914921        170919378        170935353        170956194       
170964861        170974163        171010130        171020542        171026088   
    171066601        171072754    170741036     170803438        170813251     
  170839836        170852691        170870684        170875302        170879278
       170902365        170914931        170919380        170935377       
170956198        170964862        170974165        171010131        171020544   
    171026089        171066603        171072756    170741053     170803445     
  170813252        170839837        170852706        170870705        170875303
       170879280        170902373        170914934        170919381       
170935386        170956203        170964874        170974166        171010132   
    171020554        171026092        171066608        171072757    170741081  
  170803456        170813256        170839838        170852710        170870710
       170875304        170879283        170902374        170914941       
170919384        170935390        170956204        170964883        170974167   
    171010133        171020556        171026094        171066609       
171072760    170741143     170803475        170813259        170839840       
170852711        170870722        170875307        170879285        170902375   
    170914943        170919385        170935399        170956206       
170964886        170974171        171010135        171020565        171026095   
    171066611        171072761    170741211     170803477        170813263     
  170839843        170852716        170870728        170875308        170879286
       170902377        170914945        170919386        170935496       
170956208        170964888        170974185        171010139        171020566   
    171026098        171066613        171072765    170741228     170803478     
  170813264        170839849        170852719        170870744        170875309
       170879292        170902378        170914946        170919388       
170935507        170956209        170964892        170974187        171010144   
    171020569        171026104        171066614        171072766    170741254  
  170803480        170813267        170839852        170852722        170870745
       170875311        170879293        170902383        170914947       
170919389        170935623        170956213        170964897        170974195   
    171010148        171020586        171026105        171066615       
171072771    170741259     170803523        170813273        170839854       
170852724        170870759        170875312        170879294        170902388   
    170914949        170919390        170935625        170956214       
170964899        170974197        171010149        171020588        171026107   
    171066618        171072773    170741310     170803539        170813274     
  170839856        170852728        170870766        170875313        170879295
       170902390        170914950        170919391        170935652       
170956216        170964909        170974203        171010150        171020590   
    171026109        171066619        171072774    170741324     170803566     
  170813280        170839857        170852730        170870769        170875314
       170879299        170902392        170914952        170919394       
170935657        170956218        170964919        170974205        171010151   
    171020594        171026113        171066620        171072782    170741350  
  170803597        170813286        170839858        170852733        170870772
       170875316        170879300        170902394        170914953       
170919398        170935674        170956224        170964921        170974206   
    171010152        171020614        171026118        171066622       
171072783    170741371     170803605        170813288        170839860       
170852738        170870775        170875317        170879307        170902395   
    170914954        170919399        170935704        170956227       
170964937        170974207        171010154        171020623        171026119   
    171066623        171072784    170741387     170803618        170813290     
  170839861        170852742        170870783        170875318        170879308
       170902397        170914957        170919400        170935724       
170956228        170964939        170974211        171010155        171020633   
    171026121        171066625        171072786    170741403     170803643     
  170813294        170839864        170852743        170870786        170875320
       170879310        170902399        170914961        170919401       
170935759        170956231        170964942        170974212        171010159   
    171020637        171026124        171066627        171072789    170741405  
  170803647        170813295        170839873        170852746        170870793
       170875322        170879316        170902401        170914964       
170919402        170935778        170956234        170964958        170974213   
    171010162        171020640        171026125        171066629       
171072792    170741406     170803656        170813303        170839876       
170852798        170870802        170875324        170879317        170902405   
    170914965        170919405        170935802        170956236       
170964967        170974214        171010163        171020649        171026127   
    171066630        171072793    170741417     170803664        170813305     
  170839878        170852805        170870805        170875327        170879319
       170902406        170914971        170919408        170935804       
170956239        170964990        170974218        171010166        171020660   
    171026128        171066631        171072795    170741419     170803688     
  170813312        170839879        170852806        170870807        170875330
       170879320        170902407        170914972        170919411       
170935828        170956241        170965003        170974220        171010169   
    171020667        171026133        171066633        171072796    170741428  
  170803692        170813318        170839884        170852824        170870808
       170875331        170879322        170902411        170914973       
170919412        170935846        170956243        170965015        170974221   
    171010173        171020668        171026134        171066634       
171072797    170741472     170803699        170813320        170839888       
170852835        170870809        170875332        170879324        170902412   
    170914975        170919416        170935861        170956245       
170965018        170974223        171010174        171020673        171026139   
    171066636        171072805    170741474     170803713        170813325     
  170839893        170852838        170870810        170875333        170879327
       170902414        170914981        170919420        170935863       
170956248        170965027        170974228        171010175        171020677   
    171026141        171066640        171072822    170741520     170803722     
  170813326        170839903        170852850        170870818        170875335
       170879331        170902416        170914984        170919421       
170935927        170956249        170965033        170974229        171010178   
    171020681        171026143        171066643        171072824    170741534  
  170803743        170813328        170839905        170852875        170870820
       170875336        170879336        170902417        170914990       
170919422        170935932        170956256        170965047        170974241   
    171010179        171020687        171026144        171066644       
171072827    170741538     170803747        170813333        170839909       
170852888        170870826        170875337        170879338        170902420   
    170914994        170919423        170935956        170956257       
170965071        170974243        171010182        171020688        171026148   
    171066645        171072829    170741617     170803764        170813336     
  170839911        170852899        170870827        170875338        170879347
       170902422        170915000        170919425        170935995       
170956261        170965086        170974246        171010185        171020690   
    171026149        171066646        171072831    170741631     170803771     
  170813337        170839912        170852922        170870837        170875339
       170879349        170902426        170915001        170919426       
170936007        170956264        170965088        170974247        171010186   
    171020693        171026150        171066651        171072834    170741669  
  170803778        170813340        170839913        170852927        170870838
       170875341        170879350        170902427        170915003       
170919427        170936058        170956266        170965089        170974248   
    171010191        171020695        171026152        171066653       
171072838    170741670     170803781        170813342        170839916       
170852929        170870845        170875342        170879351        170902428   
    170915004        170919428        170936065        170956267       
170965090        170974249        171010193        171020698        171026154   
    171066655        171072844    170741699     170803795        170813352     
  170839918        170852930        170870853        170875344        170879353
       170902430        170915006        170919429        170936096       
170956269        170965112        170974253        171010194        171020703   
    171026157        171066658        171072846    170741727     170803797     
  170813356        170839919        170852941        170870856        170875347
       170879357        170902433        170915009        170919432       
170936098        170956270        170965121        170974254        171010195   
    171020706        171026159        171066661        171072852    170741731  
  170803829        170813358        170839921        170852942        170870884
       170875348        170879365        170902434        170915013       
170919434        170936101        170956271        170965123        170974257   
    171010198        171020707        171026163        171066665       
171072854    170741734     170803849        170813362        170839925       
170852957        170870888        170875349        170879368        170902435   
    170915019        170919437        170936124        170956272       
170965129        170974258        171010199        171020712        171026164   
    171066668        171072855    170741742     170803853        170813364     
  170839926        170852976        170870891        170875350        170879374
       170902437        170915025        170919438        170936172       
170956275        170965134        170974270        171010202        171020731   
    171026167        171066669        171072856    170741743     170803859     
  170813366        170839930        170852990        170870898        170875351
       170879378        170902442        170915026        170919439       
170936173        170956276        170965140        170974271        171010207   
    171020733        171026169        171066673        171072859    170741751  
  170803877        170813381        170839933        170852991        170870899
       170875352        170879387        170902443        170915030       
170919440        170936177        170956278        170965141        170974273   
    171010209        171020739        171026170        171066674       
171072860    170741753     170803927        170813382        170839935       
170852993        170870913        170875353        170879391        170902444   
    170915038        170919443        170936195        170956287       
170965172        170974275        171010212        171020741        171026174   
    171066677        171072864    170741759     170803936        170813383     
  170839936        170853002        170870918        170875355        170879395
       170902445        170915042        170919445        170936204       
170956288        170965188        170974278        171010215        171020745   
    171026175        171066680        171072869    170741766     170803940     
  170813384        170839938        170853005        170870933        170875357
       170879396        170902447        170915044        170919448       
170936206        170956289        170965220        170974281        171010218   
    171020747        171026176        171066684        171072871    170741817  
  170803994        170813387        170839939        170853012        170870936
       170875358        170879402        170902451        170915052       
170919449        170936223        170956293        170965251        170974282   
    171010221        171020750        171026177        171066686       
171072872    170741824     170804023        170813389        170839947       
170853014        170870947        170875359        170879407        170902453   
    170915053        170919451        170936263        170956295       
170965263        170974283        171010222        171020753        171026178   
    171066690        171072874    170741847     170804054        170813400     
  170839954        170853020        170870954        170875362        170879418
       170902457        170915054        170919452        170936282       
170956296        170965266        170974285        171010223        171020754   
    171026180        171066692        171072875    170741865     170804094     
  170813408        170839955        170853035        170870956        170875364
       170879422        170902458        170915055        170919453       
170936296        170956299        170965268        170974286        171010226   
    171020759        171026182        171066693        171072877    170741867  
  170804095        170813426        170839956        170853037        170870959
       170875366        170879426        170902462        170915056       
170919454        170936317        170956300        170965269        170974291   
    171010232        171020761        171026185        171066694       
171072882    170741875     170804127        170813438        170839957       
170853047        170870961        170875368        170879430        170902466   
    170915062        170919455        170936343        170956301       
170965277        170974295        171010233        171020763        171026189   
    171066696        171072883    170741877     170804128        170813443     
  170839959        170853048        170870964        170875369        170879431
       170902467        170915069        170919457        170936351       
170956305        170965289        170974302        171010234        171020777   
    171026191        171066699        171072885    170741881     170804129     
  170813449        170839961        170853049        170870973        170875370
       170879432        170902471        170915070        170919459       
170936362        170956306        170965320        170974304        171010238   
    171020791        171026193        171066700        171072893    170741920  
  170804172        170813451        170839975        170853053        170870978
       170875373        170879434        170902477        170915071       
170919460        170936384        170956307        170965325        170974307   
    171010239        171020796        171026195        171066702       
171072896    170741927     170804183        170813453        170839979       
170853058        170870979        170875374        170879435        170902479   
    170915072        170919461        170936386        170956309       
170965331        170974309        171010241        171020799        171026196   
    171066704        171072898    170741952     170804188        170813454     
  170839980        170853065        170870980        170875376        170879436
       170902481        170915077        170919465        170936464       
170956311        170965352        170974310        171010242        171020809   
    171026199        171066708        171072899    170741988     170804206     
  170813466        170839992        170853093        170870983        170875382
       170879438        170902485        170915078        170919466       
170936487        170956314        170965364        170974311        171010244   
    171020810        171026200        171066709        171072900    170742005  
  170804219        170813467        170839994        170853110        170870996
       170875383        170879441        170902487        170915080       
170919470        170936516        170956315        170965401        170974313   
    171010245        171020811        171026201        171066711       
171072902    170742006     170804239        170813470        170840002       
170853130        170871014        170875387        170879449        170902488   
    170915081        170919472        170936554        170956316       
170965419        170974314        171010246        171020830        171026202   
    171066712        171072904    170742008     170804263        170813472     
  170840003        170853141        170871015        170875388        170879453
       170902489        170915083        170919473        170936629       
170956322        170965428        170974315        171010250        171020839   
    171026203        171066714        171072905    170742021     170804271     
  170813479        170840007        170853165        170871018        170875389
       170879455        170902495        170915085        170919475       
170936674        170956324        170965446        170974316        171010252   
    171020844        171026207        171066715        171072910    170742029  
  170804292        170813485        170840008        170853180        170871022
       170875391        170879459        170902496        170915086       
170919476        170936701        170956325        170965452        170974317   
    171010254        171020846        171026208        171066716       
171072913    170742082     170804303        170813487        170840009       
170853182        170871029        170875392        170879460        170902498   
    170915087        170919477        170936734        170956328       
170965493        170974320        171010255        171020847        171026209   
    171066720        171072916    170742090     170804308        170813497     
  170840011        170853184        170871032        170875394        170879463
       170902499        170915090        170919482        170936825       
170956329        170965502        170974323        171010258        171020852   
    171026211        171066722        171072918    170742107     170804313     
  170813509        170840012        170853215        170871040        170875395
       170879464        170902502        170915091        170919485       
170936853        170956334        170965512        170974328        171010261   
    171020861        171026212        171066725        171072920    170742163  
  170804334        170813511        170840013        170853218        170871056
       170875397        170879467        170902504        170915094       
170919487        170936931        170956336        170965514        170974329   
    171010264        171020866        171026214        171066726       
171072923    170742204     170804336        170813512        170840016       
170853220        170871062        170875402        170879469        170902508   
    170915095        170919488        170936969        170956337       
170965519        170974330        171010267        171020871        171026216   
    171066729        171072924    170742234     170804345        170813517     
  170840019        170853225        170871068        170875404        170879472
       170902509        170915097        170919490        170937016       
170956338        170965555        170974339        171010268        171020873   
    171026219        171066734        171072926    170742241     170804364     
  170813518        170840023        170853226        170871073        170875405
       170879473        170902510        170915102        170919491       
170937027        170956341        170965567        170974350        171010272   
    171020876        171026220        171066738        171072927    170742291  
  170804411        170813521        170840024        170853243        170871101
       170875406        170879476        170902512        170915104       
170919493        170937033        170956342        170965584        170974356   
    171010273        171020887        171026221        171066741       
171072929    170742294     170804413        170813528        170840030       
170853251        170871112        170875407        170879480        170902514   
    170915106        170919494        170937040        170956347       
170965614        170974358        171010276        171020889        171026222   
    171066744        171072931    170742301     170804417        170813533     
  170840034        170853254        170871116        170875408        170879484
       170902515        170915107        170919495        170937049       
170956348        170965621        170974360        171010277        171020893   
    171026223        171066748        171072937    170742324     170804423     
  170813536        170840035        170853257        170871119        170875412
       170879488        170902516        170915108        170919496       
170937084        170956349        170965642        170974361        171010278   
    171020894        171026224        171066749        171072944    170742340  
  170804425        170813540        170840037        170853258        170871123
       170875413        170879489        170902517        170915109       
170919497        170937151        170956350        170965659        170974365   
    171010279        171020906        171026226        171066755       
171072947    170742376     170804442        170813543        170840038       
170853259        170871128        170875417        170879490        170902518   
    170915110        170919501        170937174        170956352       
170965660        170974372        171010282        171020909        171026230   
    171066758        171072953    170742387     170804452        170813547     
  170840040        170853266        170871142        170875418        170879493
       170902520        170915114        170919502        170937227       
170956356        170965662        170974379        171010283        171020916   
    171026232        171066760        171072954    170742423     170804458     
  170813557        170840041        170853275        170871146        170875419
       170879497        170902521        170915115        170919504       
170937244        170956357        170965693        170974381        171010286   
    171020921        171026233        171066762        171072955    170742450  
  170804477        170813561        170840042        170853278        170871163
       170875420        170879498        170902522        170915123       
170919505        170937247        170956361        170965718        170974382   
    171010288        171020922        171026236        171066763       
171072956    170742452     170804481        170813563        170840043       
170853280        170871164        170875421        170879500        170902523   
    170915130        170919506        170937271        170956363       
170965737        170974383        171010291        171020931        171026237   
    171066766        171072959    170742454     170804490        170813564     
  170840044        170853293        170871167        170875423        170879503
       170902525        170915144        170919508        170937336       
170956365        170965756        170974385        171010294        171020935   
    171026239        171066771        171072964    170742457     170804511     
  170813565        170840049        170853303        170871169        170875426
       170879505        170902526        170915145        170919509       
170937339        170956367        170965770        170974389        171010295   
    171020940        171026240        171066781        171072965    170742461  
  170804539        170813567        170840050        170853318        170871171
       170875427        170879506        170902530        170915150       
170919510        170937357        170956368        170965775        170974391   
    171010296        171020947        171026243        171066787       
171072972   

 

SCH-A-19



--------------------------------------------------------------------------------

170742464     170804543        170813571        170840051        170853321     
  170871173        170875428        170879510        170902532        170915152
       170919511        170937430        170956370        170965793       
170974392        171010297        171020970        171026244        171066792   
    171072973    170742466     170804544        170813588        170840054     
  170853323        170871174        170875429        170879514        170902533
       170915155        170919513        170937445        170956371       
170965802        170974403        171010300        171020972        171026246   
    171066793        171072975    170742475     170804545        170813589     
  170840055        170853330        170871180        170875430        170879516
       170902535        170915158        170919514        170937458       
170956375        170965811        170974412        171010302        171020977   
    171026250        171066795        171072978    170742491     170804555     
  170813593        170840056        170853342        170871182        170875432
       170879517        170902536        170915160        170919515       
170937470        170956378        170965822        170974413        171010304   
    171020982        171026251        171066802        171072980    170742492  
  170804556        170813602        170840057        170853355        170871184
       170875433        170879520        170902537        170915163       
170919516        170937551        170956379        170965839        170974414   
    171010305        171020990        171026252        171066803       
171072981    170742502     170804568        170813604        170840058       
170853370        170871186        170875440        170879524        170902538   
    170915165        170919519        170937575        170956380       
170965918        170974418        171010306        171020993        171026253   
    171066807        171072982    170742505     170804611        170813613     
  170840059        170853377        170871190        170875442        170879528
       170902539        170915171        170919520        170937583       
170956386        170965922        170974427        171010311        171020994   
    171026254        171066813        171072983    170742508     170804633     
  170813615        170840060        170853383        170871191        170875443
       170879529        170902543        170915173        170919522       
170937601        170956387        170965944        170974428        171010315   
    171020995        171026256        171066814        171072988    170742514  
  170804655        170813616        170840063        170853396        170871205
       170875446        170879531        170902544        170915175       
170919523        170937661        170956388        170965948        170974435   
    171010320        171020997        171026257        171066816       
171072990    170742517     170804673        170813617        170840067       
170853399        170871206        170875447        170879532        170902548   
    170915179        170919524        170937682        170956390       
170965961        170974440        171010321        171021001        171026259   
    171066820        171072992    170742524     170804690        170813618     
  170840069        170853400        170871213        170875448        170879534
       170902553        170915184        170919529        170937739       
170956391        170965985        170974444        171010323        171021002   
    171026260        171066821        171073006    170742543     170804697     
  170813628        170840072        170853401        170871217        170875450
       170879536        170902554        170915187        170919531       
170937742        170956392        170966022        170974446        171010324   
    171021006        171026261        171066824        171073007    170742563  
  170804714        170813640        170840077        170853402        170871223
       170875451        170879537        170902555        170915190       
170919533        170937756        170956395        170966074        170974451   
    171010327        171021010        171026262        171066826       
171073012    170742565     170804741        170813648        170840080       
170853409        170871230        170875452        170879540        170902559   
    170915197        170919534        170937770        170956400       
170966077        170974453        171010328        171021011        171026263   
    171066830        171073018    170742567     170804748        170813652     
  170840081        170853422        170871236        170875453        170879545
       170902560        170915210        170919535        170937806       
170956402        170966090        170974454        171010329        171021025   
    171026264        171066832        171073019    170742583     170804755     
  170813653        170840082        170853426        170871240        170875455
       170879548        170902561        170915212        170919537       
170937814        170956405        170966110        170974459        171010330   
    171021027        171026265        171066834        171073023    170742588  
  170804767        170813660        170840084        170853427        170871249
       170875461        170879549        170902562        170915216       
170919538        170937828        170956406        170966151        170974462   
    171010331        171021030        171026266        171066837       
171073028    170742590     170804777        170813666        170840085       
170853457        170871251        170875462        170879553        170902566   
    170915220        170919539        170937859        170956408       
170966170        170974463        171010335        171021045        171026267   
    171066838        171073029    170742595     170804782        170813670     
  170840087        170853459        170871255        170875464        170879555
       170902570        170915224        170919540        170937916       
170956410        170966184        170974465        171010344        171021054   
    171026268        171066839        171073030    170742596     170804785     
  170813677        170840088        170853463        170871256        170875465
       170879557        170902574        170915226        170919541       
170937924        170956411        170966194        170974466        171010345   
    171021060        171026270        171066841        171073033    170742607  
  170804857        170813687        170840090        170853467        170871259
       170875466        170879558        170902575        170915235       
170919542        170937986        170956414        170966205        170974469   
    171010346        171021067        171026274        171066843       
171073036    170742610     170804870        170813689        170840092       
170853473        170871262        170875467        170879561        170902579   
    170915238        170919543        170938041        170956416       
170966222        170974472        171010352        171021069        171026275   
    171066844        171073041    170742622     170804879        170813705     
  170840093        170853475        170871275        170875469        170879565
       170902580        170915244        170919546        170938098       
170956420        170966229        170974473        171010355        171021074   
    171026276        171066849        171073042    170742626     170804886     
  170813715        170840097        170853484        170871277        170875470
       170879566        170902588        170915246        170919547       
170938138        170956421        170966240        170974477        171010358   
    171021075        171026277        171066850        171073045    170742628  
  170804896        170813717        170840100        170853489        170871285
       170875472        170879568        170902593        170915247       
170919549        170938208        170956422        170966250        170974484   
    171010359        171021076        171026278        171066852       
171073047    170742631     170804915        170813721        170840102       
170853495        170871293        170875474        170879570        170902596   
    170915257        170919555        170938218        170956424       
170966260        170974487        171010360        171021079        171026281   
    171066854        171073050    170742635     170804935        170813726     
  170840103        170853496        170871295        170875475        170879571
       170902597        170915259        170919558        170938305       
170956427        170966273        170974488        171010361        171021080   
    171026286        171066857        171073051    170742646     170804941     
  170813727        170840104        170853500        170871298        170875480
       170879572        170902600        170915263        170919561       
170938316        170956430        170966279        170974492        171010363   
    171021083        171026287        171066859        171073055    170742649  
  170804944        170813740        170840105        170853504        170871299
       170875481        170879574        170902601        170915264       
170919563        170938318        170956431        170966289        170974493   
    171010366        171021094        171026288        171066860       
171073057    170742650     170804951        170813744        170840108       
170853511        170871304        170875483        170879575        170902602   
    170915274        170919564        170938324        170956438       
170966291        170974494        171010369        171021102        171026289   
    171066863        171073058    170742653     170804958        170813752     
  170840111        170853514        170871309        170875484        170879576
       170902604        170915287        170919566        170938348       
170956439        170966298        170974495        171010370        171021109   
    171026290        171066864        171073062    170742681     170805011     
  170813760        170840112        170853515        170871311        170875487
       170879577        170902605        170915288        170919567       
170938360        170956440        170966303        170974500        171010371   
    171021110        171026292        171066865        171073065    170742690  
  170805016        170813761        170840113        170853519        170871315
       170875488        170879579        170902606        170915290       
170919568        170938374        170956445        170966314        170974505   
    171010376        171021113        171026293        171066866       
171073068    170742694     170805021        170813771        170840114       
170853534        170871316        170875489        170879586        170902607   
    170915296        170919572        170938386        170956448       
170966351        170974506        171010378        171021118        171026295   
    171066867        171073071    170742712     170805028        170813780     
  170840115        170853539        170871321        170875490        170879587
       170902608        170915297        170919573        170938426       
170956450        170966357        170974507        171010379        171021123   
    171026296        171066871        171073073    170742717     170805055     
  170813782        170840116        170853544        170871323        170875494
       170879588        170902609        170915305        170919574       
170938428        170956451        170966391        170974513        171010380   
    171021127        171026298        171066873        171073075    170742720  
  170805056        170813787        170840119        170853550        170871324
       170875495        170879591        170902611        170915308       
170919575        170938435        170956452        170966424        170974517   
    171010381        171021132        171026300        171066879       
171073079    170742721     170805073        170813793        170840120       
170853569        170871329        170875496        170879596        170902616   
    170915310        170919576        170938455        170956455       
170966430        170974522        171010382        171021133        171026301   
    171066881        171073082    170742730     170805085        170813795     
  170840121        170853572        170871331        170875498        170879597
       170902619        170915312        170919578        170938468       
170956457        170966467        170974523        171010383        171021136   
    171026303        171066887        171073084    170742744     170805097     
  170813801        170840123        170853575        170871332        170875501
       170879599        170902625        170915314        170919579       
170938485        170956459        170966519        170974524        171010384   
    171021142        171026306        171066891        171073086    170742746  
  170805117        170813804        170840125        170853577        170871334
       170875502        170879600        170902627        170915316       
170919580        170938486        170956460        170966527        170974533   
    171010388        171021155        171026307        171066895       
171073096    170742749     170805138        170813806        170840129       
170853587        170871340        170875503        170879601        170902629   
    170915321        170919584        170938512        170956461       
170966537        170974535        171010393        171021157        171026308   
    171066897        171073099    170742756     170805141        170813810     
  170840131        170853594        170871353        170875506        170879603
       170902630        170915330        170919586        170938535       
170956462        170966543        170974539        171010394        171021165   
    171026310        171066899        171073100    170742758     170805153     
  170813842        170840133        170853603        170871355        170875507
       170879604        170902631        170915335        170919587       
170938538        170956463        170966548        170974550        171010395   
    171021166        171026312        171066900        171073102    170742760  
  170805168        170813859        170840134        170853613        170871358
       170875508        170879608        170902632        170915337       
170919589        170938540        170956465        170966561        170974556   
    171010397        171021177        171026313        171066911       
171073107    170742761     170805175        170813882        170840139       
170853620        170871359        170875510        170879609        170902633   
    170915345        170919590        170938549        170956466       
170966566        170974557        171010403        171021182        171026314   
    171066912        171073110    170742765     170805194        170813885     
  170840142        170853635        170871360        170875511        170879614
       170902634        170915346        170919591        170938578       
170956467        170966576        170974562        171010404        171021184   
    171026315        171066913        171073118    170742767     170805218     
  170813901        170840146        170853654        170871370        170875512
       170879615        170902636        170915347        170919592       
170938689        170956468        170966581        170974580        171010405   
    171021188        171026317        171066914        171073120    170742784  
  170805221        170813907        170840147        170853666        170871375
       170875513        170879616        170902639        170915350       
170919593        170938724        170956469        170966599        170974581   
    171010407        171021190        171026320        171066915       
171073125    170742798     170805222        170813916        170840148       
170853672        170871379        170875515        170879621        170902640   
    170915351        170919595        170938745        170956472       
170966608        170974585        171010409        171021207        171026322   
    171066916        171073129    170742808     170805259        170813920     
  170840149        170853697        170871381        170875516        170879622
       170902641        170915352        170919596        170938779       
170956473        170966610        170974587        171010411        171021211   
    171026326        171066917        171073130    170742816     170805277     
  170813931        170840150        170853709        170871384        170875519
       170879623        170902642        170915353        170919598       
170938794        170956477        170966615        170974589        171010412   
    171021220        171026327        171066918        171073138    170742821  
  170805279        170813939        170840152        170853712        170871388
       170875521        170879624        170902644        170915354       
170919602        170938918        170956479        170966616        170974596   
    171010418        171021223        171026328        171066926       
171073140    170742825     170805290        170813943        170840153       
170853718        170871391        170875522        170879625        170902652   
    170915360        170919604        170938920        170956480       
170966619        170974598        171010423        171021226        171026329   
    171066928        171073141    170742829     170805303        170813950     
  170840154        170853719        170871394        170875524        170879626
       170902658        170915364        170919608        170938950       
170956482        170966639        170974599        171010425        171021245   
    171026330        171066929        171073142    170742834     170805307     
  170813954        170840155        170853726        170871400        170875525
       170879628        170902660        170915365        170919610       
170938956        170956485        170966653        170974600        171010426   
    171021246        171026331        171066932        171073143    170742843  
  170805311        170813970        170840156        170853736        170871405
       170875526        170879630        170902663        170915368       
170919611        170938961        170956486        170966657        170974601   
    171010427        171021249        171026336        171066934       
171073146    170742849     170805323        170813979        170840157       
170853739        170871410        170875528        170879653        170902664   
    170915369        170919612        170938965        170956488       
170966684        170974602        171010429        171021251        171026339   
    171066935        171073148    170742851     170805339        170813984     
  170840159        170853757        170871427        170875532        170879654
       170902665        170915370        170919614        170938972       
170956490        170966696        170974603        171010431        171021254   
    171026340        171066941        171073149    170742875     170805355     
  170814000        170840161        170853759        170871435        170875537
       170879666        170902666        170915374        170919615       
170939015        170956491        170966704        170974604        171010432   
    171021267        171026341        171066947        171073154    170742886  
  170805356        170814002        170840162        170853764        170871437
       170875538        170879667        170902671        170915375       
170919617        170939031        170956492        170966716        170974605   
    171010433        171021269        171026342        171066950       
171073156    170742896     170805364        170814013        170840163       
170853769        170871440        170875540        170879675        170902674   
    170915378        170919618        170939059        170956494       
170966729        170974606        171010435        171021270        171026343   
    171066951        171073161    170742897     170805394        170814015     
  170840164        170853801        170871443        170875541        170879677
       170902676        170915382        170919620        170939128       
170956496        170966739        170974607        171010438        171021278   
    171026347        171066954        171073165    170742911     170805398     
  170814017        170840168        170853802        170871444        170875542
       170879680        170902677        170915384        170919621       
170939146        170956502        170966746        170974608        171010439   
    171021279        171026348        171066959        171073166    170742916  
  170805404        170814018        170840172        170853811        170871447
       170875543        170879683        170902680        170915385       
170919622        170939147        170956503        170966767        170974612   
    171010440        171021282        171026351        171066966       
171073168    170742925     170805406        170814023        170840175       
170853821        170871448        170875544        170879686        170902684   
    170915389        170919623        170939153        170956507       
170966779        170974613        171010441        171021284        171026352   
    171066970        171073170    170742926     170805417        170814030     
  170840178        170853822        170871449        170875546        170879687
       170902685        170915391        170919624        170939175       
170956508        170966781        170974616        171010443        171021286   
    171026353        171066973        171073183    170742940     170805458     
  170814031        170840179        170853824        170871450        170875548
       170879688        170902687        170915392        170919625       
170939191        170956510        170966788        170974618        171010444   
    171021287        171026355        171066974        171073186    170742966  
  170805484        170814035        170840180        170853832        170871457
       170875549        170879689        170902688        170915398       
170919627        170939200        170956511        170966813        170974621   
    171010446        171021295        171026357        171066984       
171073189    170742973     170805487        170814040        170840181       
170853834        170871462        170875550        170879692        170902689   
    170915399        170919629        170939255        170956514       
170966816        170974625        171010447        171021297        171026358   
    171066986        171073191    170742981     170805490        170814041     
  170840182        170853838        170871471        170875551        170879693
       170902691        170915405        170919631        170939260       
170956515        170966833        170974626        171010448        171021298   
    171026360        171066987        171073193    170742983     170805502     
  170814047        170840189        170853852        170871473        170875554
       170879694        170902693        170915407        170919633       
170939334        170956519        170966844        170974629        171010449   
    171021300        171026361        171066988        171073198    170742986  
  170805529        170814051        170840193        170853866        170871480
       170875556        170879695        170902694        170915410       
170919634        170939352        170956522        170966871        170974633   
    171010450        171021302        171026362        171066992       
171073199    170742995     170805576        170814057        170840194       
170853879        170871482        170875557        170879696        170902695   
    170915412        170919635        170939364        170956523       
170966881        170974635        171010452        171021305        171026368   
    171066995        171073200    170743000     170805578        170814060     
  170840196        170853887        170871485        170875558        170879699
       170902697        170915414        170919639        170939377       
170956524        170966888        170974636        171010453        171021308   
    171026369        171066996        171073201    170743006     170805581     
  170814062        170840197        170853900        170871490        170875563
       170879700        170902699        170915420        170919640       
170939422        170956527        170966894        170974640        171010454   
    171021311        171026373        171066997        171073202    170743011  
  170805590        170814070        170840198        170853954        170871493
       170875565        170879701        170902700        170915429       
170919641        170939425        170956530        170966926        170974648   
    171010455        171021322        171026376        171066998       
171073204    170743016     170805599        170814074        170840200       
170853986        170871495        170875566        170879702        170902701   
    170915430        170919642        170939442        170956531       
170966929        170974650        171010459        171021323        171026377   
    171066999        171073206    170743018     170805641        170814077     
  170840201        170854006        170871497        170875571        170879703
       170902702        170915433        170919643        170939458       
170956532        170966938        170974651        171010461        171021328   
    171026380        171067005        171073208    170743024     170805647     
  170814078        170840202        170854013        170871498        170875572
       170879704        170902703        170915435        170919647       
170939460        170956535        170966940        170974652        171010462   
    171021331        171026381        171067006        171073210    170743026  
  170805649        170814080        170840203        170854024        170871500
       170875578        170879705        170902705        170915443       
170919649        170939473        170956540        170966955        170974658   
    171010464        171021339        171026383        171067009       
171073211    170743031     170805674        170814082        170840205       
170854035        170871501        170875580        170879706        170902707   
    170915444        170919650        170939533        170956541       
170966977        170974663        171010465        171021344        171026384   
    171067011        171073215    170743034     170805679        170814087     
  170840206        170854056        170871504        170875583        170879708
       170902708        170915445        170919651        170939584       
170956542        170967005        170974664        171010468        171021345   
    171026385        171067016        171073218    170743045     170805742     
  170814091        170840208        170854070        170871505        170875584
       170879710        170902709        170915448        170919652       
170939604        170956543        170967006        170974668        171010471   
    171021348        171026386        171067020        171073220    170743046  
  170805776        170814095        170840212        170854096        170871506
       170875589        170879716        170902710        170915452       
170919654        170939627        170956545        170967016        170974678   
    171010474        171021356        171026388        171067021       
171073224    170743050     170805784        170814098        170840213       
170854097        170871508        170875590        170879717        170902711   
    170915453        170919656        170939648        170956546       
170967017        170974684        171010475        171021365        171026390   
    171067022        171073227    170743054     170805794        170814109     
  170840215        170854114        170871509        170875592        170879718
       170902712        170915457        170919658        170939655       
170956547        170967040        170974690        171010478        171021367   
    171026395        171067029        171073232    170743058     170805814     
  170814112        170840216        170854120        170871510        170875595
       170879719        170902717        170915458        170919659       
170939720        170956550        170967092        170974691        171010479   
    171021368        171026398        171067032        171073234    170743068  
  170805836        170814121        170840217        170854121        170871511
       170875596        170879720        170902718        170915460       
170919661        170939735        170956551        170967106        170974692   
    171010480        171021370        171026399        171067038       
171073236    170743072     170805842        170814138        170840219       
170854122        170871512        170875597        170879722        170902720   
    170915462        170919663        170939759        170956554       
170967110        170974702        171010482        171021376        171026400   
    171067040        171073241    170743074     170805852        170814144     
  170840221        170854123        170871518        170875598        170879723
       170902725        170915464        170919664        170939863       
170956558        170967118        170974719        171010486        171021381   
    171026401        171067041        171073242    170743079     170805861     
  170814145        170840223        170854129        170871519        170875599
       170879724        170902726        170915465        170919666       
170939865        170956559        170967123        170974723        171010487   
    171021385        171026406        171067047        171073243    170743082  
  170805865        170814155        170840225        170854135        170871520
       170875600        170879726        170902730        170915466       
170919668        170939971        170956561        170967137        170974728   
    171010489        171021387        171026410        171067058       
171073244    170743083     170805873        170814158        170840226       
170854179        170871521        170875601        170879727        170902734   
    170915471        170919670        170939979        170956562       
170967158        170974734        171010494        171021392        171026411   
    171067059        171073249   

 

SCH-A-20



--------------------------------------------------------------------------------

170743084     170805877        170814175        170840229        170854208     
  170871523        170875602        170879728        170902736        170915472
       170919672        170939996        170956566        170967160       
170974736        171010497        171021396        171026412        171067062   
    171073251    170743091     170805882        170814180        170840230     
  170854212        170871524        170875603        170879729        170902740
       170915474        170919673        170940008        170956567       
170967210        170974743        171010499        171021400        171026413   
    171067064        171073254    170743093     170805888        170814184     
  170840231        170854229        170871527        170875604        170879732
       170902742        170915476        170919674        170940033       
170956568        170967213        170974747        171010500        171021404   
    171026416        171067069        171073263    170743100     170805897     
  170814188        170840232        170854230        170871529        170875605
       170879735        170902743        170915477        170919675       
170940071        170956571        170967216        170974755        171010502   
    171021409        171026417        171067071        171073265    170743119  
  170805905        170814196        170840233        170854240        170871532
       170875607        170879736        170902744        170915478       
170919676        170940080        170956572        170967224        170974756   
    171010503        171021419        171026419        171067078       
171073267    170743121     170805925        170814201        170840236       
170854248        170871533        170875611        170879746        170902746   
    170915479        170919677        170940202        170956573       
170967234        170974763        171010505        171021423        171026425   
    171067081        171073269    170743122     170805928        170814202     
  170840237        170854263        170871535        170875612        170879748
       170902747        170915480        170919679        170940205       
170956576        170967242        170974768        171010507        171021427   
    171026429        171067090        171073271    170743123     170805929     
  170814203        170840238        170854266        170871537        170875614
       170879749        170902751        170915487        170919680       
170940211        170956580        170967279        170974773        171010514   
    171021428        171026430        171067097        171073272    170743144  
  170805963        170814204        170840239        170854275        170871538
       170875617        170879754        170902752        170915491       
170919681        170940224        170956589        170967284        170974774   
    171010519        171021430        171026431        171067100       
171073274    170743145     170805965        170814217        170840242       
170854294        170871539        170875618        170879755        170902754   
    170915497        170919682        170940242        170956590       
170967292        170974778        171010521        171021442        171026432   
    171067105        171073276    170743146     170805972        170814235     
  170840244        170854296        170871541        170875619        170879756
       170902755        170915498        170919683        170940256       
170956595        170967305        170974782        171010524        171021446   
    171026441        171067109        171073277    170743147     170805977     
  170814245        170840246        170854303        170871543        170875620
       170879757        170902756        170915512        170919684       
170940266        170956597        170967323        170974788        171010526   
    171021448        171026443        171067122        171073278    170743148  
  170805983        170814246        170840249        170854313        170871547
       170875621        170879759        170902757        170915514       
170919685        170940280        170956598        170967334        170974789   
    171010527        171021449        171026448        171067123       
171073280    170743149     170805991        170814248        170840257       
170854316        170871548        170875625        170879762        170902759   
    170915516        170919686        170940303        170956603       
170967344        170974790        171010536        171021456        171026452   
    171067127        171073286    170743161     170806009        170814261     
  170840258        170854332        170871550        170875626        170879764
       170902761        170915519        170919687        170940307       
170956609        170967350        170974791        171010537        171021460   
    171026453        171067128        171073288    170743162     170806064     
  170814268        170840259        170854333        170871557        170875630
       170879765        170902765        170915521        170919692       
170940318        170956615        170967366        170974796        171010539   
    171021463        171026454        171067129        171073290    170743164  
  170806083        170814278        170840260        170854337        170871558
       170875631        170879768        170902768        170915524       
170919696        170940329        170956619        170967371        170974797   
    171010540        171021464        171026455        171067131       
171073292    170743165     170806097        170814279        170840262       
170854344        170871559        170875633        170879769        170902772   
    170915530        170919697        170940381        170956623       
170967376        170974801        171010544        171021468        171026457   
    171067132        171073293    170743177     170806099        170814284     
  170840265        170854347        170871561        170875634        170879785
       170902774        170915538        170919698        170940389       
170956624        170967380        170974806        171010546        171021470   
    171026458        171067135        171073295    170743191     170806127     
  170814285        170840266        170854348        170871563        170875636
       170879788        170902779        170915542        170919700       
170940430        170956625        170967397        170974813        171010550   
    171021484        171026459        171067137        171073298    170743193  
  170806128        170814286        170840268        170854353        170871564
       170875639        170879797        170902781        170915546       
170919701        170940435        170956626        170967451        170974814   
    171010551        171021487        171026465        171067139       
171073300    170743195     170806130        170814290        170840269       
170854355        170871566        170875641        170879801        170902782   
    170915548        170919703        170940446        170956627       
170967459        170974819        171010557        171021488        171026466   
    171067152        171073302    170743201     170806152        170814294     
  170840270        170854357        170871569        170875643        170879810
       170902786        170915549        170919705        170940469       
170956629        170967464        170974821        171010558        171021491   
    171026467        171067156        171073306    170743211     170806161     
  170814296        170840276        170854358        170871571        170875644
       170879811        170902791        170915550        170919706       
170940481        170956633        170967469        170974822        171010560   
    171021494        171026470        171067158        171073307    170743217  
  170806172        170814300        170840278        170854360        170871572
       170875645        170879816        170902792        170915556       
170919708        170940511        170956635        170967476        170974828   
    171010561        171021501        171026471        171067159       
171073309    170743226     170806173        170814301        170840279       
170854365        170871573        170875647        170879817        170902794   
    170915559        170919709        170940529        170956637       
170967477        170974830        171010562        171021504        171026474   
    171067165        171073310    170743230     170806194        170814309     
  170840280        170854372        170871577        170875649        170879818
       170902795        170915560        170919710        170940560       
170956639        170967506        170974831        171010566        171021505   
    171026475        171067167        171073311    170743239     170806196     
  170814310        170840281        170854386        170871581        170875650
       170879824        170902802        170915561        170919711       
170940571        170956640        170967513        170974838        171010567   
    171021506        171026476        171067184        171073313    170743248  
  170806208        170814322        170840282        170854403        170871582
       170875652        170879827        170902804        170915562       
170919716        170940572        170956641        170967540        170974846   
    171010570        171021514        171026477        171067185       
171073314    170743251     170806214        170814329        170840283       
170854409        170871586        170875653        170879828        170902808   
    170915563        170919717        170940647        170956644       
170967547        170974856        171010572        171021515        171026478   
    171067189        171073317    170743255     170806218        170814331     
  170840284        170854416        170871587        170875654        170879830
       170902811        170915564        170919719        170940669       
170956646        170967557        170974857        171010573        171021518   
    171026481        171067190        171073322    170743262     170806223     
  170814337        170840285        170854420        170871591        170875655
       170879832        170902815        170915568        170919720       
170940686        170956648        170967565        170974858        171010576   
    171021519        171026488        171067191        171073326    170743263  
  170806232        170814341        170840286        170854421        170871592
       170875656        170879835        170902818        170915569       
170919721        170940700        170956649        170967579        170974863   
    171010579        171021521        171026489        171067193       
171073329    170743264     170806238        170814353        170840287       
170854426        170871597        170875657        170879836        170902820   
    170915573        170919722        170940795        170956651       
170967585        170974865        171010585        171021522        171026490   
    171067198        171073330    170743278     170806242        170814357     
  170840289        170854430        170871602        170875658        170879839
       170902821        170915581        170919723        170940834       
170956652        170967591        170974870        171010587        171021528   
    171026491        171067199        171073331    170743286     170806245     
  170814361        170840290        170854433        170871604        170875659
       170879840        170902823        170915585        170919724       
170940861        170956653        170967618        170974876        171010589   
    171021535        171026492        171067204        171073332    170743302  
  170806259        170814362        170840291        170854442        170871606
       170875660        170879841        170902826        170915588       
170919728        170940882        170956658        170967623        170974877   
    171010597        171021541        171026496        171067209       
171073335    170743308     170806270        170814366        170840295       
170854444        170871610        170875661        170879847        170902832   
    170915590        170919731        170940889        170956659       
170967642        170974883        171010599        171021546        171026500   
    171067213        171073340    170743313     170806276        170814367     
  170840297        170854445        170871612        170875665        170879854
       170902833        170915601        170919734        170940902       
170956661        170967643        170974886        171010600        171021559   
    171026502        171067218        171073342    170743321     170806279     
  170814368        170840299        170854449        170871615        170875666
       170879858        170902835        170915602        170919735       
170940906        170956666        170967648        170974898        171010601   
    171021566        171026507        171067222        171073343    170743322  
  170806290        170814397        170840300        170854453        170871616
       170875667        170879859        170902836        170915607       
170919737        170940923        170956668        170967662        170974902   
    171010602        171021573        171026508        171067223       
171073344    170743332     170806310        170814416        170840301       
170854460        170871617        170875668        170879861        170902837   
    170915608        170919738        170940933        170956671       
170967678        170974903        171010607        171021579        171026512   
    171067226        171073346    170743340     170806311        170814418     
  170840303        170854467        170871619        170875669        170879868
       170902838        170915610        170919740        170940947       
170956674        170967696        170974909        171010608        171021580   
    171026515        171067229        171073348    170743347     170806312     
  170814423        170840304        170854470        170871620        170875670
       170879870        170902844        170915613        170919741       
170940959        170956675        170967701        170974917        171010613   
    171021582        171026517        171067232        171073349    170743357  
  170806315        170814427        170840306        170854471        170871624
       170875671        170879873        170902845        170915614       
170919742        170940960        170956677        170967706        170974921   
    171010614        171021586        171026518        171067234       
171073351    170743358     170806317        170814430        170840307       
170854472        170871626        170875672        170879874        170902847   
    170915618        170919743        170940985        170956678       
170967715        170974925        171010617        171021589        171026520   
    171067236        171073353    170743359     170806322        170814438     
  170840310        170854491        170871627        170875673        170879890
       170902848        170915625        170919744        170941002       
170956679        170967718        170974926        171010618        171021591   
    171026523        171067238        171073360    170743363     170806332     
  170814440        170840311        170854492        170871632        170875677
       170879894        170902849        170915632        170919745       
170941054        170956681        170967723        170974928        171010620   
    171021594        171026524        171067241        171073366    170743367  
  170806342        170814445        170840312        170854493        170871634
       170875678        170879905        170902851        170915637       
170919746        170941081        170956684        170967725        170974930   
    171010622        171021600        171026526        171067242       
171073367    170743368     170806344        170814447        170840313       
170854508        170871635        170875679        170879911        170902855   
    170915644        170919747        170941099        170956686       
170967727        170974934        171010623        171021603        171026528   
    171067244        171073368    170743377     170806351        170814454     
  170840315        170854514        170871641        170875682        170879913
       170902856        170915646        170919748        170941144       
170956689        170967729        170974938        171010625        171021608   
    171026530        171067245        171073372    170743380     170806356     
  170814461        170840317        170854530        170871642        170875683
       170879915        170902857        170915649        170919749       
170941155        170956692        170967735        170974968        171010629   
    171021609        171026531        171067246        171073376    170743386  
  170806378        170814465        170840319        170854531        170871646
       170875684        170879916        170902858        170915651       
170919752        170941174        170956693        170967752        170974976   
    171010634        171021619        171026541        171067249       
171073377    170743394     170806379        170814466        170840321       
170854534        170871647        170875685        170879931        170902859   
    170915654        170919755        170941198        170956694       
170967776        170974983        171010635        171021621        171026553   
    171067253        171073384    170743403     170806381        170814481     
  170840325        170854535        170871648        170875686        170879933
       170902863        170915655        170919756        170941235       
170956696        170967796        170974986        171010638        171021622   
    171026560        171067254        171073389    170743411     170806384     
  170814489        170840327        170854538        170871655        170875687
       170879936        170902867        170915666        170919757       
170941248        170956699        170967812        170974989        171010639   
    171021629        171026561        171067259        171073394    170743412  
  170806390        170814493        170840328        170854545        170871656
       170875689        170879937        170902868        170915668       
170919758        170941262        170956701        170967814        170974991   
    171010646        171021633        171026562        171067260       
171073395    170743413     170806392        170814494        170840329       
170854551        170871658        170875692        170879939        170902869   
    170915669        170919759        170941266        170956702       
170967830        170974994        171010647        171021638        171026564   
    171067264        171073397    170743416     170806405        170814506     
  170840330        170854566        170871659        170875693        170879940
       170902873        170915670        170919760        170941267       
170956703        170967837        170975008        171010648        171021640   
    171026565        171067265        171073402    170743419     170806415     
  170814511        170840331        170854582        170871661        170875694
       170879943        170902877        170915671        170919764       
170941303        170956704        170967850        170975010        171010649   
    171021641        171026569        171067269        171073407    170743421  
  170806434        170814533        170840332        170854588        170871662
       170875695        170879949        170902878        170915673       
170919765        170941306        170956707        170967858        170975011   
    171010653        171021647        171026572        171067270       
171073411    170743429     170806435        170814538        170840336       
170854592        170871663        170875697        170879956        170902881   
    170915674        170919767        170941355        170956708       
170967870        170975012        171010660        171021648        171026573   
    171067275        171073414    170743438     170806444        170814565     
  170840337        170854600        170871664        170875700        170879960
       170902886        170915676        170919769        170941359       
170956709        170967872        170975014        171010661        171021653   
    171026574        171067278        171073422    170743445     170806446     
  170814583        170840340        170854606        170871668        170875701
       170879964        170902887        170915679        170919772       
170941382        170956710        170967889        170975015        171010666   
    171021662        171026575        171067285        171073424    170743454  
  170806448        170814586        170840342        170854611        170871670
       170875704        170879966        170902890        170915681       
170919774        170941398        170956711        170967893        170975016   
    171010667        171021665        171026576        171067287       
171073425    170743456     170806451        170814588        170840344       
170854618        170871672        170875705        170879970        170902894   
    170915684        170919775        170941555        170956712       
170967895        170975020        171010669        171021667        171026581   
    171067297        171073426    170743457     170806453        170814590     
  170840346        170854620        170871676        170875706        170879971
       170902895        170915687        170919776        170941590       
170956713        170967900        170975023        171010670        171021671   
    171026583        171067299        171073429    170743465     170806460     
  170814594        170840348        170854636        170871678        170875713
       170879975        170902896        170915702        170919777       
170941664        170956714        170967915        170975025        171010671   
    171021672        171026586        171067309        171073435    170743468  
  170806474        170814601        170840349        170854646        170871679
       170875714        170879979        170902897        170915711       
170919778        170941691        170956715        170967958        170975026   
    171010674        171021673        171026588        171067311       
171073436    170743469     170806491        170814608        170840350       
170854650        170871682        170875715        170879987        170902898   
    170915712        170919780        170941692        170956718       
170967959        170975030        171010675        171021675        171026589   
    171067316        171073439    170743477     170806494        170814610     
  170840351        170854666        170871683        170875717        170879989
       170902901        170915714        170919782        170941799       
170956719        170968036        170975032        171010678        171021676   
    171026590        171067317        171073440    170743478     170806500     
  170814618        170840352        170854679        170871684        170875718
       170879998        170902905        170915717        170919783       
170941821        170956720        170968039        170975034        171010683   
    171021680        171026594        171067318        171073442    170743491  
  170806508        170814624        170840355        170854684        170871685
       170875720        170880011        170902912        170915720       
170919784        170941887        170956723        170968046        170975041   
    171010686        171021682        171026595        171067320       
171073444    170743498     170806529        170814644        170840357       
170854687        170871686        170875721        170880015        170902913   
    170915725        170919786        170941896        170956724       
170968051        170975044        171010687        171021685        171026598   
    171067322        171073453    170743508     170806540        170814645     
  170840358        170854690        170871689        170875725        170880018
       170902914        170915730        170919787        170941897       
170956725        170968060        170975047        171010688        171021687   
    171026601        171067323        171073454    170743509     170806541     
  170814649        170840360        170854702        170871691        170875731
       170880019        170902915        170915733        170919791       
170941927        170956727        170968068        170975049        171010689   
    171021688        171026602        171067325        171073456    170743513  
  170806550        170814659        170840364        170854738        170871694
       170875735        170880020        170902917        170915735       
170919792        170941950        170956728        170968070        170975051   
    171010695        171021690        171026603        171067326       
171073459    170743527     170806558        170814674        170840366       
170854751        170871699        170875736        170880025        170902918   
    170915745        170919795        170941973        170956729       
170968078        170975054        171010696        171021691        171026605   
    171067329        171073461    170743534     170806570        170814679     
  170840367        170854759        170871700        170875739        170880031
       170902919        170915753        170919796        170941978       
170956730        170968094        170975063        171010698        171021692   
    171026606        171067330        171073465    170743547     170806575     
  170814684        170840368        170854761        170871703        170875740
       170880037        170902921        170915754        170919797       
170941986        170956734        170968101        170975068        171010701   
    171021693        171026609        171067332        171073468    170743551  
  170806584        170814686        170840369        170854782        170871704
       170875741        170880040        170902925        170915756       
170919798        170942007        170956735        170968108        170975070   
    171010702        171021697        171026611        171067344       
171073472    170743570     170806587        170814690        170840370       
170854790        170871708        170875743        170880043        170902926   
    170915758        170919800        170942061        170956738       
170968134        170975076        171010703        171021700        171026614   
    171067355        171073474    170743595     170806590        170814691     
  170840371        170854791        170871711        170875746        170880044
       170902928        170915774        170919801        170942093       
170956740        170968139        170975077        171010704        171021703   
    171026615        171067358        171073478    170743611     170806595     
  170814693        170840373        170854797        170871713        170875747
       170880047        170902929        170915776        170919802       
170942101        170956741        170968147        170975080        171010705   
    171021708        171026618        171067360        171073480    170743618  
  170806617        170814727        170840375        170854798        170871715
       170875749        170880054        170902930        170915777       
170919803        170942105        170956742        170968155        170975081   
    171010706        171021710        171026621        171067364       
171073484    170743623     170806646        170814736        170840380       
170854804        170871722        170875750        170880056        170902934   
    170915780        170919804        170942133        170956744       
170968164        170975082        171010707        171021718        171026622   
    171067365        171073489    170743624     170806647        170814740     
  170840382        170854807        170871724        170875751        170880064
       170902937        170915781        170919806        170942251       
170956746        170968171        170975096        171010709        171021719   
    171026624        171067367        171073496    170743635     170806666     
  170814744        170840383        170854815        170871728        170875752
       170880065        170902938        170915789        170919808       
170942278        170956748        170968176        170975120        171010711   
    171021723        171026632        171067371        171073501    170743637  
  170806668        170814754        170840385        170854840        170871729
       170875753        170880068        170902940        170915794       
170919810        170942318        170956750        170968177        170975131   
    171010713        171021724        171026641        171067376       
171073507    170743640     170806671        170814756        170840389       
170854860        170871731        170875757        170880069        170902941   
    170915796        170919811        170942360        170956752       
170968192        170975146        171010714        171021726        171026647   
    171067377        171073511    170743656     170806692        170814759     
  170840392        170854877        170871732        170875758        170880076
       170902942        170915819        170919812        170942384       
170956755        170968196        170975149        171010718        171021730   
    171026648        171067378        171073513    170743662     170806706     
  170814766        170840395        170854891        170871735        170875760
       170880078        170902947        170915823        170919813       
170942385        170956756        170968198        170975150        171010719   
    171021731        171026649        171067383        171073515    170743670  
  170806711        170814771        170840396        170854910        170871739
       170875762        170880084        170902949        170915831       
170919815        170942505        170956762        170968201        170975153   
    171010722        171021739        171026651        171067391       
171073517    170743680     170806722        170814818        170840398       
170854923        170871740        170875771        170880085        170902952   
    170915841        170919816        170942525        170956763       
170968207        170975157        171010723        171021740        171026654   
    171067392        171073519    170743684     170806730        170814821     
  170840399        170854930        170871741        170875772        170880097
       170902953        170915843        170919818        170942596       
170956764        170968210        170975169        171010725        171021741   
    171026657        171067397        171073520    170743686     170806736     
  170814848        170840400        170854931        170871743        170875773
       170880099        170902955        170915846        170919821       
170942632        170956768        170968227        170975176        171010727   
    171021745        171026658        171067402        171073521    170743689  
  170806747        170814857        170840404        170854934        170871746
       170875777        170880100        170902956        170915851       
170919826        170942667        170956773        170968237        170975185   
    171010730        171021746        171026663        171067408       
171073522    170743693     170806748        170814861        170840409       
170854935        170871747        170875780        170880118        170902963   
    170915853        170919827        170942679        170956777       
170968239        170975194        171010731        171021749        171026666   
    171067411        171073530    170743700     170806754        170814868     
  170840410        170854946        170871748        170875781        170880121
       170902965        170915854        170919828        170942695       
170956778        170968240        170975216        171010732        171021752   
    171026667        171067416        171073531    170743720     170806764     
  170814877        170840412        170854963        170871749        170875782
       170880129        170902966        170915858        170919830       
170942757        170956780        170968245        170975219        171010733   
    171021756        171026669        171067421        171073532   

 

SCH-A-21



--------------------------------------------------------------------------------

170743740     170806766        170814879        170840413        170854965     
  170871751        170875783        170880132        170902967        170915863
       170919834        170942792        170956781        170968246       
170975223        171010736        171021762        171026672        171067422   
    171073533    170743741     170806769        170814880        170840418     
  170854967        170871752        170875784        170880152        170902976
       170915864        170919836        170942795        170956783       
170968255        170975229        171010737        171021776        171026673   
    171067424        171073536    170743756     170806779        170814882     
  170840420        170854973        170871756        170875786        170880153
       170902977        170915869        170919837        170942807       
170956785        170968262        170975230        171010741        171021777   
    171026675        171067432        171073542    170743800     170806782     
  170814887        170840421        170854979        170871757        170875788
       170880159        170902985        170915872        170919839       
170942817        170956789        170968263        170975239        171010747   
    171021778        171026676        171067440        171073546    170743802  
  170806788        170814891        170840422        170854991        170871758
       170875790        170880161        170902987        170915873       
170919840        170942827        170956791        170968267        170975240   
    171010749        171021780        171026679        171067442       
171073549    170743813     170806793        170814900        170840426       
170855004        170871764        170875792        170880163        170902988   
    170915878        170919841        170942832        170956793       
170968273        170975242        171010753        171021790        171026681   
    171067443        171073552    170743815     170806794        170814905     
  170840427        170855005        170871765        170875798        170880164
       170902990        170915879        170919843        170942844       
170956797        170968275        170975243        171010758        171021791   
    171026683        171067446        171073557    170743818     170806800     
  170814911        170840429        170855011        170871770        170875799
       170880165        170902993        170915888        170919845       
170942853        170956798        170968277        170975244        171010760   
    171021793        171026685        171067452        171073558    170743820  
  170806809        170814919        170840430        170855021        170871771
       170875801        170880169        170902995        170915894       
170919847        170942880        170956799        170968291        170975245   
    171010762        171021794        171026689        171067454       
171073561    170743828     170806813        170814925        170840431       
170855022        170871773        170875802        170880172        170902997   
    170915898        170919848        170942951        170956801       
170968300        170975248        171010764        171021802        171026692   
    171067455        171073566    170743841     170806814        170814927     
  170840432        170855023        170871775        170875805        170880179
       170903000        170915901        170919851        170942987       
170956803        170968305        170975250        171010768        171021808   
    171026694        171067458        171073572    170743847     170806820     
  170814939        170840433        170855024        170871776        170875808
       170880187        170903002        170915902        170919852       
170942990        170956804        170968311        170975252        171010771   
    171021812        171026695        171067461        171073576    170743869  
  170806825        170814944        170840435        170855025        170871778
       170875810        170880194        170903003        170915905       
170919854        170943019        170956806        170968316        170975253   
    171010773        171021814        171026696        171067462       
171073577    170743870     170806854        170814953        170840437       
170855026        170871780        170875814        170880206        170903005   
    170915910        170919856        170943044        170956808       
170968320        170975254        171010775        171021815        171026697   
    171067465        171073578    170743878     170806870        170814974     
  170840438        170855039        170871787        170875816        170880210
       170903007        170915915        170919858        170943055       
170956809        170968355        170975264        171010784        171021818   
    171026700        171067466        171073579    170743906     170806872     
  170814980        170840440        170855049        170871790        170875818
       170880215        170903010        170915920        170919859       
170943062        170956810        170968369        170975268        171010787   
    171021821        171026702        171067470        171073580    170743917  
  170806878        170814992        170840441        170855050        170871793
       170875820        170880222        170903014        170915921       
170919862        170943072        170956814        170968379        170975274   
    171010788        171021831        171026705        171067472       
171073582    170743919     170806901        170814999        170840442       
170855056        170871795        170875823        170880244        170903017   
    170915922        170919863        170943113        170956816       
170968384        170975276        171010789        171021832        171026708   
    171067473        171073586    170743920     170806919        170815001     
  170840444        170855059        170871796        170875824        170880248
       170903018        170915923        170919864        170943124       
170956817        170968390        170975278        171010791        171021833   
    171026709        171067474        171073596    170743924     170806923     
  170815004        170840445        170855066        170871801        170875825
       170880249        170903028        170915924        170919865       
170943145        170956821        170968395        170975284        171010795   
    171021834        171026718        171067477        171073597    170743925  
  170806930        170815009        170840447        170855069        170871805
       170875826        170880254        170903031        170915927       
170919866        170943158        170956822        170968406        170975292   
    171010796        171021836        171026721        171067486       
171073600    170743927     170806932        170815023        170840448       
170855074        170871810        170875829        170880261        170903033   
    170915929        170919869        170943185        170956823       
170968416        170975296        171010803        171021842        171026723   
    171067488        171073603    170743955     170806938        170815050     
  170840452        170855075        170871814        170875831        170880262
       170903034        170915931        170919871        170943236       
170956828        170968424        170975306        171010806        171021845   
    171026725        171067490        171073604    170743957     170806942     
  170815051        170840455        170855079        170871815        170875832
       170880267        170903036        170915933        170919872       
170943319        170956833        170968437        170975307        171010810   
    171021850        171026727        171067492        171073607    170743959  
  170806965        170815054        170840456        170855087        170871816
       170875835        170880270        170903037        170915934       
170919873        170943375        170956836        170968455        170975309   
    171010811        171021851        171026729        171067495       
171073608    170743963     170806988        170815070        170840461       
170855091        170871818        170875836        170880273        170903038   
    170915938        170919874        170943383        170956840       
170968462        170975311        171010813        171021858        171026732   
    171067496        171073609    170743964     170806996        170815072     
  170840462        170855093        170871821        170875840        170880275
       170903044        170915939        170919876        170943402       
170956841        170968467        170975312        171010815        171021862   
    171026734        171067502        171073610    170743979     170807000     
  170815080        170840463        170855102        170871823        170875845
       170880278        170903045        170915940        170919877       
170943404        170956842        170968468        170975313        171010816   
    171021864        171026736        171067506        171073611    170743991  
  170807033        170815083        170840464        170855115        170871826
       170875846        170880279        170903046        170915943       
170919878        170943468        170956843        170968475        170975325   
    171010817        171021866        171026741        171067507       
171073612    170744004     170807037        170815084        170840465       
170855116        170871827        170875847        170880300        170903047   
    170915950        170919879        170943472        170956845       
170968496        170975338        171010818        171021867        171026742   
    171067508        171073614    170744011     170807048        170815086     
  170840467        170855118        170871831        170875848        170880301
       170903048        170915951        170919880        170943486       
170956847        170968498        170975343        171010824        171021870   
    171026743        171067509        171073615    170744017     170807055     
  170815097        170840468        170855136        170871832        170875850
       170880302        170903051        170915952        170919881       
170943493        170956851        170968514        170975367        171010825   
    171021872        171026745        171067510        171073617    170744018  
  170807057        170815098        170840472        170855161        170871835
       170875852        170880309        170903053        170915954       
170919882        170943501        170956853        170968522        170975374   
    171010827        171021874        171026747        171067511       
171073622    170744019     170807058        170815103        170840475       
170855166        170871837        170875854        170880312        170903054   
    170915960        170919883        170943505        170956858       
170968527        170975384        171010830        171021875        171026749   
    171067512        171073623    170744021     170807060        170815135     
  170840478        170855171        170871838        170875859        170880317
       170903055        170915962        170919884        170943516       
170956859        170968533        170975386        171010835        171021876   
    171026750        171067514        171073624    170744029     170807066     
  170815141        170840479        170855178        170871839        170875861
       170880318        170903057        170915963        170919887       
170943519        170956860        170968542        170975396        171010838   
    171021877        171026751        171067515        171073627    170744038  
  170807070        170815144        170840480        170855180        170871840
       170875864        170880329        170903059        170915965       
170919889        170943599        170956861        170968554        170975433   
    171010839        171021879        171026752        171067522       
171073629    170744043     170807077        170815152        170840482       
170855183        170871841        170875865        170880336        170903062   
    170915969        170919890        170943629        170956863       
170968558        170975444        171010840        171021880        171026754   
    171067523        171073631    170744045     170807080        170815154     
  170840487        170855184        170871843        170875866        170880337
       170903065        170915971        170919892        170943678       
170956864        170968573        170975447        171010841        171021882   
    171026757        171067524        171073639    170744062     170807081     
  170815157        170840492        170855186        170871844        170875868
       170880339        170903066        170915973        170919893       
170943686        170956865        170968588        170975453        171010842   
    171021884        171026759        171067525        171073640    170744069  
  170807083        170815172        170840493        170855187        170871851
       170875869        170880340        170903067        170915976       
170919897        170943706        170956866        170968600        170975457   
    171010845        171021885        171026760        171067527       
171073643    170744081     170807087        170815180        170840495       
170855192        170871852        170875872        170880341        170903069   
    170915988        170919899        170943707        170956867       
170968601        170975468        171010848        171021887        171026761   
    171067531        171073644    170744084     170807093        170815192     
  170840496        170855194        170871856        170875875        170880349
       170903072        170915991        170919900        170943708       
170956869        170968602        170975473        171010852        171021896   
    171026765        171067532        171073646    170744092     170807096     
  170815196        170840497        170855196        170871858        170875876
       170880354        170903076        170915995        170919901       
170943715        170956871        170968607        170975477        171010853   
    171021903        171026766        171067533        171073647    170744096  
  170807106        170815199        170840498        170855214        170871860
       170875877        170880356        170903080        170916007       
170919902        170943805        170956873        170968617        170975491   
    171010856        171021904        171026767        171067537       
171073650    170744100     170807119        170815205        170840499       
170855215        170871863        170875878        170880359        170903081   
    170916008        170919903        170943826        170956876       
170968627        170975494        171010857        171021906        171026768   
    171067541        171073652    170744111     170807121        170815215     
  170840501        170855216        170871864        170875879        170880363
       170903082        170916016        170919906        170943840       
170956877        170968638        170975501        171010858        171021914   
    171026772        171067550        171073653    170744113     170807126     
  170815236        170840502        170855220        170871865        170875883
       170880368        170903085        170916017        170919907       
170943885        170956878        170968654        170975521        171010859   
    171021916        171026776        171067552        171073656    170744114  
  170807131        170815252        170840503        170855228        170871871
       170875884        170880370        170903090        170916018       
170919908        170943908        170956880        170968655        170975528   
    171010863        171021921        171026781        171067553       
171073658    170744116     170807133        170815259        170840505       
170855229        170871873        170875885        170880372        170903093   
    170916019        170919912        170943929        170956882       
170968659        170975533        171010864        171021922        171026782   
    171067556        171073660    170744121     170807139        170815267     
  170840510        170855230        170871879        170875890        170880373
       170903094        170916020        170919913        170943931       
170956883        170968665        170975534        171010868        171021923   
    171026783        171067557        171073663    170744122     170807140     
  170815277        170840511        170855232        170871882        170875891
       170880382        170903096        170916024        170919915       
170943952        170956887        170968674        170975547        171010869   
    171021924        171026785        171067558        171073667    170744125  
  170807148        170815282        170840514        170855233        170871883
       170875892        170880389        170903099        170916026       
170919917        170943960        170956889        170968683        170975560   
    171010871        171021926        171026789        171067560       
171073669    170744128     170807150        170815295        170840518       
170855235        170871884        170875893        170880390        170903101   
    170916034        170919918        170943972        170956890       
170968686        170975562        171010872        171021927        171026791   
    171067567        171073672    170744129     170807155        170815302     
  170840522        170855237        170871885        170875894        170880393
       170903102        170916036        170919919        170943978       
170956891        170968687        170975582        171010874        171021928   
    171026792        171067570        171073675    170744133     170807156     
  170815315        170840524        170855240        170871887        170875895
       170880400        170903104        170916037        170919920       
170944039        170956894        170968712        170975600        171010875   
    171021929        171026793        171067572        171073680    170744134  
  170807159        170815318        170840525        170855244        170871890
       170875896        170880402        170903106        170916039       
170919923        170944083        170956896        170968715        170975654   
    171010877        171021932        171026797        171067573       
171073681    170744144     170807160        170815326        170840527       
170855245        170871891        170875897        170880406        170903107   
    170916043        170919927        170944084        170956900       
170968719        170975672        171010878        171021934        171026799   
    171067575        171073683    170744158     170807162        170815330     
  170840528        170855248        170871892        170875898        170880414
       170903108        170916044        170919930        170944115       
170956904        170968730        170975677        171010882        171021945   
    171026800        171067578        171073695    170744184     170807168     
  170815334        170840529        170855255        170871893        170875901
       170880424        170903109        170916045        170919932       
170944122        170956907        170968732        170975688        171010883   
    171021947        171026801        171067581        171073707    170744193  
  170807188        170815345        170840530        170855259        170871895
       170875902        170880425        170903113        170916051       
170919934        170944135        170956908        170968744        170975699   
    171010889        171021954        171026802        171067583       
171073713    170744200     170807196        170815352        170840531       
170855261        170871896        170875905        170880431        170903114   
    170916053        170919935        170944185        170956909       
170968751        170975707        171010891        171021956        171026803   
    171067586        171073714    170744220     170807197        170815357     
  170840533        170855269        170871898        170875906        170880433
       170903115        170916055        170919936        170944193       
170956910        170968760        170975710        171010893        171021957   
    171026806        171067588        171073717    170744253     170807198     
  170815363        170840534        170855273        170871899        170875912
       170880434        170903116        170916057        170919938       
170944204        170956916        170968764        170975734        171010894   
    171021960        171026810        171067590        171073718    170744258  
  170807201        170815374        170840535        170855278        170871900
       170875913        170880435        170903117        170916061       
170919941        170944272        170956917        170968765        170975745   
    171010896        171021962        171026811        171067594       
171073719    170744265     170807203        170815382        170840536       
170855284        170871901        170875914        170880437        170903119   
    170916063        170919942        170944334        170956918       
170968779        170975746        171010898        171021964        171026813   
    171067595        171073722    170744270     170807204        170815395     
  170840537        170855286        170871902        170875915        170880438
       170903122        170916066        170919944        170944354       
170956922        170968781        170975753        171010903        171021965   
    171026814        171067613        171073728    170744273     170807206     
  170815400        170840539        170855289        170871903        170875916
       170880440        170903125        170916070        170919945       
170944366        170956923        170968782        170975758        171010906   
    171021967        171026815        171067617        171073730    170744278  
  170807211        170815414        170840540        170855303        170871904
       170875917        170880442        170903126        170916077       
170919947        170944384        170956927        170968785        170975766   
    171010908        171021968        171026817        171067632       
171073735    170744281     170807213        170815418        170840543       
170855310        170871905        170875918        170880443        170903128   
    170916079        170919948        170944446        170956928       
170968790        170975788        171010911        171021970        171026818   
    171067639        171073740    170744297     170807215        170815422     
  170840544        170855311        170871906        170875923        170880447
       170903136        170916081        170919949        170944450       
170956931        170968791        170975791        171010912        171021971   
    171026819        171067644        171073747    170744342     170807221     
  170815425        170840547        170855314        170871914        170875924
       170880448        170903138        170916084        170919951       
170944468        170956933        170968800        170975803        171010920   
    171021972        171026820        171067646        171073748    170744344  
  170807225        170815426        170840548        170855315        170871917
       170875925        170880449        170903141        170916086       
170919954        170944486        170956934        170968801        170975813   
    171010921        171021973        171026821        171067651       
171073751    170744345     170807230        170815436        170840552       
170855316        170871919        170875927        170880450        170903143   
    170916088        170919956        170944512        170956936       
170968806        170975840        171010923        171021979        171026822   
    171067652        171073752    170744380     170807235        170815437     
  170840553        170855318        170871920        170875928        170880452
       170903144        170916090        170919957        170944525       
170956937        170968808        170975866        171010926        171021982   
    171026826        171067653        171073755    170744388     170807236     
  170815439        170840554        170855319        170871925        170875930
       170880455        170903146        170916092        170919958       
170944551        170956938        170968811        170975868        171010929   
    171021984        171026827        171067656        171073757    170744400  
  170807237        170815444        170840557        170855320        170871926
       170875931        170880458        170903147        170916093       
170919960        170944610        170956939        170968813        170975871   
    171010934        171021985        171026828        171067671       
171073766    170744402     170807238        170815448        170840562       
170855321        170871928        170875933        170880460        170903150   
    170916094        170919961        170944617        170956942       
170968816        170975873        171010937        171021988        171026829   
    171067674        171073767    170744406     170807239        170815453     
  170840568        170855322        170871929        170875934        170880462
       170903151        170916095        170919962        170944649       
170956944        170968818        170975879        171010944        171021991   
    171026832        171067677        171073770    170744409     170807242     
  170815454        170840569        170855324        170871931        170875935
       170880463        170903155        170916097        170919963       
170944712        170956945        170968832        170975882        171010946   
    171021992        171026833        171067681        171073771    170744423  
  170807243        170815467        170840570        170855325        170871932
       170875936        170880465        170903161        170916101       
170919964        170944756        170956946        170968840        170975884   
    171010951        171022006        171026834        171067694       
171073777    170744424     170807249        170815479        170840576       
170855326        170871933        170875937        170880470        170903165   
    170916104        170919966        170944758        170956949       
170968842        170975889        171010953        171022011        171026835   
    171067695        171073785    170744431     170807252        170815482     
  170840580        170855327        170871936        170875938        170880472
       170903168        170916107        170919968        170944776       
170956952        170968850        170975899        171010955        171022018   
    171026836        171067697        171073790    170744434     170807254     
  170815483        170840584        170855336        170871942        170875939
       170880476        170903169        170916108        170919969       
170944784        170956953        170968851        170975918        171010959   
    171022021        171026837        171067698        171073791    170744440  
  170807257        170815484        170840585        170855343        170871943
       170875940        170880478        170903172        170916115       
170919973        170944980        170956954        170968853        170975926   
    171010960        171022024        171026838        171067719       
171073792    170744448     170807261        170815493        170840586       
170855364        170871944        170875944        170880483        170903179   
    170916116        170919975        170945020        170956956       
170968854        170975928        171010961        171022028        171026839   
    171067721        171073799    170744458     170807264        170815498     
  170840588        170855371        170871947        170875945        170880485
       170903186        170916120        170919976        170945024       
170956958        170968855        170975935        171010965        171022033   
    171026840        171067722        171073800    170744465     170807269     
  170815500        170840589        170855413        170871949        170875946
       170880486        170903188        170916121        170919977       
170945152        170956959        170968861        170975948        171010969   
    171022041        171026841        171067724        171073802    170744467  
  170807275        170815508        170840590        170855422        170871950
       170875947        170880487        170903190        170916122       
170919979        170945159        170956960        170968865        170975956   
    171010980        171022047        171026842        171067738       
171073805   

 

SCH-A-22



--------------------------------------------------------------------------------

170744481     170807277        170815509        170840591        170855440     
  170871955        170875948        170880490        170903192        170916126
       170919982        170945218        170956962        170968870       
170975970        171010982        171022048        171026846        171067742   
    171073808    170744492     170807284        170815516        170840592     
  170855447        170871959        170875949        170880507        170903193
       170916127        170919984        170945268        170956963       
170968889        170975977        171010983        171022060        171026848   
    171067745        171073810    170744544     170807285        170815518     
  170840593        170855456        170871961        170875950        170880511
       170903196        170916130        170919985        170945312       
170956965        170968890        170975978        171010985        171022061   
    171026849        171067746        171073812    170744552     170807292     
  170815522        170840594        170855462        170871965        170875952
       170880514        170903197        170916131        170919986       
170945316        170956968        170968892        170975985        171010991   
    171022067        171026856        171067749        171073814    170744555  
  170807294        170815523        170840596        170855468        170871966
       170875953        170880522        170903206        170916132       
170919988        170945317        170956969        170968895        170975990   
    171010997        171022070        171026862        171067751       
171073823    170744557     170807297        170815525        170840597       
170855483        170871970        170875955        170880523        170903208   
    170916134        170919989        170945342        170956970       
170968898        170975994        171010999        171022073        171026864   
    171067761        171073830    170744559     170807303        170815535     
  170840598        170855484        170871971        170875957        170880543
       170903210        170916135        170919990        170945345       
170956972        170968899        170976007        171011002        171022076   
    171026866        171067767        171073831    170744585     170807304     
  170815554        170840599        170855497        170871974        170875959
       170880549        170903213        170916136        170919991       
170945366        170956974        170968908        170976019        171011006   
    171022078        171026867        171067769        171073833    170744631  
  170807305        170815565        170840600        170855504        170871976
       170875960        170880561        170903215        170916137       
170919993        170945441        170956977        170968909        170976050   
    171011009        171022081        171026868        171067771       
171073834    170744633     170807307        170815573        170840602       
170855506        170871979        170875962        170880562        170903217   
    170916139        170919994        170945478        170956978       
170968911        170976052        171011010        171022086        171026872   
    171067772        171073841    170744637     170807312        170815578     
  170840603        170855507        170871981        170875963        170880574
       170903220        170916141        170919995        170945562       
170956980        170968912        170976079        171011011        171022096   
    171026874        171067781        171073842    170744646     170807316     
  170815579        170840604        170855510        170871985        170875965
       170880579        170903221        170916143        170919997       
170945576        170956981        170968927        170976090        171011013   
    171022098        171026875        171067782        171073843    170744694  
  170807320        170815592        170840605        170855511        170871986
       170875966        170880580        170903229        170916144       
170919998        170945588        170956984        170968939        170976143   
    171011016        171022099        171026876        171067788       
171073844    170744708     170807325        170815595        170840606       
170855544        170871989        170875967        170880582        170903233   
    170916146        170919999        170945591        170956985       
170968944        170976175        171011018        171022106        171026877   
    171067796        171073849    170744726     170807327        170815603     
  170840607        170855553        170871990        170875968        170880591
       170903236        170916149        170920003        170945634       
170956993        170968945        170976201        171011019        171022122   
    171026880        171067811        171073856    170744737     170807330     
  170815604        170840608        170855556        170871992        170875969
       170880593        170903237        170916151        170920004       
170945640        170956996        170968956        170976209        171011021   
    171022126        171026881        171067812        171073862    170744760  
  170807332        170815610        170840609        170855567        170871994
       170875973        170880595        170903244        170916152       
170920008        170945647        170956997        170968966        170976243   
    171011022        171022132        171026884        171067816       
171073864    170744778     170807333        170815613        170840610       
170855570        170871995        170875974        170880606        170903264   
    170916153        170920010        170945676        170957000       
170968967        170976301        171011023        171022135        171026886   
    171067822        171073865    170744786     170807337        170815614     
  170840611        170855574        170871996        170875975        170880607
       170903267        170916154        170920012        170945681       
170957001        170968969        170976302        171011025        171022137   
    171026888        171067825        171073867    170744787     170807338     
  170815617        170840614        170855576        170871998        170875976
       170880612        170903269        170916157        170920014       
170945739        170957005        170968974        170976329        171011029   
    171022138        171026890        171067827        171073868    170744806  
  170807339        170815623        170840615        170855583        170871999
       170875977        170880622        170903271        170916158       
170920016        170945860        170957006        170968976        170976344   
    171011033        171022141        171026893        171067831       
171073875    170744816     170807345        170815625        170840616       
170855592        170872000        170875978        170880626        170903273   
    170916160        170920017        170945901        170957007       
170968979        170976397        171011038        171022143        171026894   
    171067838        171073878    170744822     170807346        170815626     
  170840618        170855605        170872002        170875982        170880633
       170903277        170916163        170920019        170945909       
170957011        170968985        170976455        171011039        171022145   
    171026896        171067840        171073884    170744825     170807347     
  170815627        170840621        170855622        170872003        170875984
       170880648        170903278        170916170        170920020       
170945930        170957012        170968986        170976487        171011042   
    171022148        171026897        171067843        171073887    170744844  
  170807348        170815643        170840624        170855631        170872006
       170875985        170880652        170903279        170916175       
170920021        170945960        170957013        170968987        170976529   
    171011043        171022154        171026901        171067853       
171073888    170744856     170807349        170815645        170840625       
170855635        170872008        170875987        170880672        170903281   
    170916177        170920022        170946056        170957015       
170969006        170976577        171011050        171022155        171026902   
    171067854        171073900    170744868     170807351        170815647     
  170840629        170855639        170872009        170875988        170880676
       170903287        170916178        170920024        170946074       
170957018        170969008        170976583        171011055        171022169   
    171026903        171067873        171073906    170744874     170807352     
  170815680        170840631        170855648        170872010        170875989
       170880678        170903295        170916182        170920026       
170946078        170957019        170969016        170976613        171011058   
    171022172        171026904        171067882        171073907    170744877  
  170807353        170815684        170840632        170855649        170872011
       170875990        170880687        170903296        170916184       
170920027        170946096        170957022        170969028        170976861   
    171011067        171022175        171026906        171067888       
171073909    170744878     170807354        170815687        170840633       
170855650        170872018        170875991        170880693        170903302   
    170916187        170920033        170946116        170957024       
170969030        170976902        171011069        171022182        171026908   
    171067897        171073911    170744879     170807358        170815689     
  170840635        170855666        170872020        170875992        170880694
       170903303        170916188        170920036        170946122       
170957027        170969039        170977061        171011071        171022188   
    171026929        171067898        171073912    170744881     170807361     
  170815703        170840636        170855673        170872022        170875994
       170880698        170903306        170916189        170920038       
170946123        170957028        170969040        170977200        171011072   
    171022189        171026932        171067900        171073915    170744891  
  170807367        170815704        170840637        170855674        170872024
       170875996        170880700        170903307        170916194       
170920039        170946246        170957029        170969043        170977211   
    171011078        171022192        171026935        171067908       
171073921    170744906     170807373        170815706        170840639       
170855678        170872025        170875997        170880705        170903313   
    170916200        170920040        170946277        170957031       
170969045        170977304        171011079        171022193        171026936   
    171067915        171073929    170744913     170807374        170815724     
  170840640        170855682        170872026        170876000        170880711
       170903314        170916204        170920041        170946283       
170957032        170969046        170977491        171011081        171022196   
    171026937        171067916        171073939    170744927     170807379     
  170815728        170840641        170855685        170872029        170876001
       170880713        170903318        170916206        170920044       
170946336        170957033        170969051        170977556        171011085   
    171022198        171026938        171067923        171073942    170744938  
  170807387        170815741        170840644        170855686        170872032
       170876002        170880718        170903320        170916209       
170920045        170946384        170957034        170969055        170977625   
    171011087        171022199        171026942        171067925       
171073943    170744949     170807388        170815747        170840645       
170855691        170872034        170876005        170880726        170903321   
    170916210        170920047        170946407        170957036       
170969062        170977667        171011090        171022201        171026943   
    171067943        171073947    170744953     170807392        170815750     
  170840646        170855705        170872036        170876007        170880731
       170903323        170916214        170920048        170946429       
170957041        170969071        170977755        171011091        171022205   
    171026944        171067946        171073960    170744954     170807402     
  170815772        170840651        170855716        170872038        170876008
       170880736        170903328        170916219        170920054       
170946500        170957042        170969072        170977876        171011092   
    171022210        171026946        171067949        171073961    170744955  
  170807405        170815780        170840653        170855724        170872040
       170876009        170880753        170903329        170916220       
170920057        170946541        170957045        170969075        170977902   
    171011093        171022212        171026947        171067955       
171073963    170744956     170807406        170815782        170840654       
170855730        170872044        170876010        170880774        170903331   
    170916222        170920058        170946620        170957046       
170969091        170977975        171011096        171022213        171026950   
    171067957        171073964    170744958     170807416        170815792     
  170840656        170855736        170872045        170876011        170880785
       170903338        170916225        170920059        170946732       
170957047        170969092        170977978        171011097        171022220   
    171026951        171067959        171073968    170744960     170807417     
  170815800        170840658        170855750        170872046        170876014
       170880786        170903342        170916230        170920062       
170946822        170957050        170969095        170978034        171011101   
    171022221        171026953        171067961        171073974    170744962  
  170807418        170815804        170840660        170855752        170872047
       170876015        170880788        170903344        170916234       
170920063        170946832        170957059        170969102        170978069   
    171011103        171022222        171026958        171067962       
171073975    170744975     170807420        170815811        170840661       
170855754        170872050        170876017        170880799        170903350   
    170916235        170920065        170946859        170957060       
170969105        170978217        171011107        171022223        171026960   
    171067965        171073978    170744976     170807421        170815828     
  170840665        170855771        170872056        170876018        170880834
       170903355        170916237        170920066        170946874       
170957061        170969116        170979877        171011110        171022225   
    171026962        171067968        171073979    170744977     170807423     
  170815845        170840668        170855776        170872057        170876019
       170880837        170903356        170916239        170920067       
170946879        170957065        170969129        170981000        171011112   
    171022226        171026968        171067969        171073983    170744981  
  170807424        170815868        170840669        170855782        170872058
       170876020        170880839        170903360        170916240       
170920072        170946881        170957067        170969133        170982342   
    171011113        171022228        171026970        171067971       
171073985    170744984     170807428        170815902        170840670       
170855796        170872059        170876021        170880840        170903362   
    170916244        170920074        170946890        170957068       
170969136        170985489        171011114        171022229        171026972   
    171067974        171073994    170744985     170807430        170815910     
  170840671        170855805        170872061        170876026        170880844
       170903370        170916245        170920082        170946896       
170957069        170969138        170992182        171011116        171022232   
    171026973        171067975        171073999    170744994     170807441     
  170815914        170840672        170855807        170872062        170876027
       170880854        170903371        170916248        170920083       
170946971        170957070        170969140        170993859        171011119   
    171022233        171026976        171067978        171074000    170744998  
  170807443        170815928        170840674        170855809        170872063
       170876028        170880857        170903372        170916250       
170920086        170946973        170957071        170969141        170995336   
    171011122        171022235        171026980        171067980       
171074002    170745002     170807445        170815932        170840675       
170855819        170872064        170876030        170880871        170903377   
    170916252        170920087        170946979        170957072       
170969148        170997367        171011123        171022237        171026982   
    171067981        171074004    170745019     170807446        170815933     
  170840678        170855825        170872065        170876031        170880880
       170903379        170916255        170920088        170946982       
170957074        170969149        170999236        171011126        171022238   
    171026985        171067983        171074005    170745034     170807449     
  170815953        170840679        170855845        170872066        170876032
       170880890        170903381        170916264        170920089       
170947003        170957075        170969152        170999559        171011131   
    171022239        171026986        171067984        171074013    170745044  
  170807451        170815962        170840681        170855908        170872069
       170876034        170880906        170903382        170916268       
170920090        170947004        170957076        170969163        171000416   
    171011134        171022245        171026988        171067985       
171074016    170745054     170807452        170815965        170840683       
170855914        170872070        170876035        170880907        170903386   
    170916269        170920092        170947025        170957078       
170969164        171001423        171011135        171022248        171026989   
    171067988        171074019    170745076     170807453        170815974     
  170840684        170855924        170872071        170876036        170880910
       170903397        170916270        170920101        170947033       
170957081        170969167        171001808        171011139        171022249   
    171026990        171067991        171074030    170745111     170807459     
  170815980        170840686        170855928        170872072        170876037
       170880924        170903401        170916279        170920104       
170947037        170957082        170969179        171001833        171011140   
    171022250        171026991        171067992        171074034    170745129  
  170807460        170816004        170840687        170855937        170872073
       170876039        170880934        170903402        170916282       
170920107        170947054        170957085        170969181        171001923   
    171011146        171022252        171026996        171067994       
171074039    170745130     170807470        170816020        170840689       
170855984        170872074        170876041        170880948        170903403   
    170916285        170920110        170947057        170957093       
170969184        171001971        171011148        171022258        171026997   
    171067997        171074043    170745136     170807479        170816059     
  170840690        170855989        170872076        170876042        170880957
       170903404        170916286        170920111        170947062       
170957094        170969186        171002029        171011157        171022259   
    171027000        171068005        171074046    170745142     170807483     
  170816077        170840692        170856024        170872080        170876043
       170880965        170903412        170916287        170920112       
170947065        170957095        170969191        171002113        171011161   
    171022260        171027003        171068007        171074047    170745200  
  170807485        170816107        170840693        170856028        170872081
       170876044        170880971        170903419        170916291       
170920113        170947068        170957101        170969193        171002129   
    171011162        171022262        171027004        171068009       
171074052    170745221     170807487        170816145        170840694       
170856036        170872082        170876045        170880972        170903425   
    170916294        170920115        170947076        170957103       
170969196        171002167        171011164        171022264        171027005   
    171068010        171074053    170745229     170807489        170816167     
  170840695        170856055        170872083        170876046        170880975
       170903427        170916301        170920116        170947171       
170957106        170969199        171002307        171011165        171022265   
    171027009        171068022        171074069    170745230     170807496     
  170816170        170840696        170856058        170872085        170876047
       170880977        170903433        170916302        170920120       
170947174        170957108        170969200        171002615        171011166   
    171022266        171027010        171068026        171074079    170745276  
  170807505        170816186        170840698        170856061        170872088
       170876049        170880990        170903434        170916304       
170920125        170947192        170957109        170969203        171002624   
    171011167        171022268        171027014        171068028       
171074088    170745283     170807508        170816189        170840699       
170856069        170872090        170876052        170881003        170903435   
    170916311        170920127        170947261        170957112       
170969204        171002826        171011170        171022269        171027015   
    171068029        171074097    170745332     170807512        170816215     
  170840700        170856087        170872094        170876054        170881009
       170903437        170916312        170920128        170947262       
170957114        170969208        171003149        171011172        171022272   
    171027017        171068030        171074102    170745336     170807517     
  170816216        170840705        170856101        170872095        170876055
       170881014        170903449        170916314        170920130       
170947337        170957119        170969216        171003270        171011175   
    171022274        171027021        171068032        171074105    170745495  
  170807521        170816244        170840706        170856108        170872097
       170876056        170881029        170903451        170916326       
170920131        170947432        170957120        170969218        171003496   
    171011176        171022275        171027022        171068042       
171074110    170745606     170807523        170816248        170840710       
170856109        170872098        170876059        170881036        170903454   
    170916330        170920134        170947454        170957121       
170969226        171003632        171011178        171022279        171027025   
    171068046        171074111    170747990     170807529        170816259     
  170840711        170856118        170872102        170876060        170881038
       170903458        170916336        170920135        170947509       
170957122        170969227        171003704        171011181        171022282   
    171027027        171068049        171074116    170748019     170807533     
  170816277        170840712        170856119        170872103        170876062
       170881041        170903460        170916338        170920136       
170947526        170957124        170969233        171003756        171011183   
    171022283        171027030        171068053        171074135    170748216  
  170807535        170816293        170840713        170856134        170872104
       170876063        170881042        170903465        170916339       
170920139        170947544        170957128        170969251        171003896   
    171011184        171022287        171027031        171068054       
171074137    170748259     170807536        170816308        170840714       
170856142        170872106        170876064        170881045        170903467   
    170916347        170920140        170947554        170957129       
170969252        171004160        171011186        171022289        171027037   
    171068055        171074139    170748681     170807541        170816311     
  170840715        170856150        170872108        170876066        170881050
       170903470        170916349        170920146        170947585       
170957130        170969257        171004228        171011188        171022291   
    171027038        171068056        171074141    170748919     170807545     
  170816327        170840716        170856153        170872112        170876067
       170881051        170903472        170916352        170920147       
170947623        170957132        170969259        171004298        171011189   
    171022292        171027039        171068057        171074142    170749690  
  170807557        170816337        170840717        170856156        170872114
       170876068        170881056        170903473        170916357       
170920150        170947706        170957134        170969264        171004584   
    171011190        171022297        171027040        171068060       
171074148    170750150     170807558        170816344        170840720       
170856164        170872116        170876069        170881060        170903475   
    170916361        170920151        170947763        170957136       
170969265        171004593        171011191        171022301        171027041   
    171068061        171074159    170750191     170807559        170816365     
  170840722        170856167        170872117        170876070        170881067
       170903476        170916372        170920152        170947828       
170957138        170969266        171004597        171011192        171022306   
    171027049        171068062        171074163    170750397     170807561     
  170816414        170840725        170856177        170872118        170876071
       170881075        170903477        170916373        170920155       
170947835        170957144        170969267        171004601        171011194   
    171022309        171027051        171068071        171074168    170750940  
  170807562        170816424        170840726        170856187        170872121
       170876072        170881076        170903480        170916377       
170920157        170947885        170957145        170969268        171004612   
    171011197        171022310        171027052        171068074       
171074170    170750964     170807564        170816429        170840727       
170856195        170872123        170876073        170881092        170903481   
    170916380        170920159        170947887        170957147       
170969273        171004613        171011198        171022315        171027053   
    171068076        171074173    170751194     170807568        170816434     
  170840728        170856202        170872125        170876075        170881119
       170903485        170916381        170920162        170947943       
170957148        170969277        171004648        171011199        171022316   
    171027056        171068080        171074175    170751422     170807571     
  170816438        170840730        170856212        170872127        170876076
       170881123        170903487        170916382        170920167       
170947944        170957149        170969278        171004650        171011202   
    171022317        171027058        171068082        171074180    170751511  
  170807572        170816444        170840731        170856225        170872128
       170876077        170881126        170903496        170916383       
170920169        170947957        170957154        170969280        171004654   
    171011206        171022319        171027059        171068083       
171074182    170752104     170807573        170816456        170840733       
170856233        170872130        170876078        170881130        170903497   
    170916386        170920170        170947997        170957155       
170969285        171004660        171011207        171022320        171027061   
    171068084        171074183    170752292     170807579        170816465     
  170840735        170856239        170872132        170876079        170881131
       170903500        170916387        170920171        170948035       
170957157        170969287        171004665        171011208        171022324   
    171027062        171068090        171074184    170752892     170807590     
  170816484        170840736        170856255        170872133        170876080
       170881140        170903505        170916390        170920173       
170948053        170957159        170969288        171004673        171011210   
    171022325        171027064        171068091        171074187    170753257  
  170807595        170816547        170840743        170856266        170872134
       170876082        170881142        170903506        170916395       
170920174        170948060        170957163        170969289        171004679   
    171011214        171022330        171027068        171068092       
171074189    170753711     170807596        170816563        170840747       
170856271        170872135        170876083        170881146        170903507   
    170916400        170920176        170948087        170957164       
170969292        171004695        171011216        171022332        171027075   
    171068096        171074193   

 

SCH-A-23



--------------------------------------------------------------------------------

170753728     170807597        170816566        170840751        170856286     
  170872137        170876084        170881149        170903508        170916404
       170920179        170948106        170957166        170969294       
171004706        171011222        171022338        171027082        171068097   
    171074197    170753852     170807599        170816579        170840752     
  170856295        170872139        170876087        170881150        170903509
       170916405        170920180        170948137        170957167       
170969295        171004707        171011224        171022340        171027084   
    171068098        171074199    170753875     170807606        170816612     
  170840755        170856297        170872141        170876089        170881156
       170903510        170916407        170920184        170948138       
170957168        170969299        171004712        171011226        171022341   
    171027087        171068099        171074200    170753961     170807612     
  170816618        170840758        170856300        170872142        170876090
       170881159        170903511        170916409        170920187       
170948141        170957171        170969300        171004719        171011227   
    171022343        171027090        171068105        171074203    170754225  
  170807617        170816651        170840760        170856301        170872143
       170876092        170881178        170903513        170916410       
170920188        170948160        170957175        170969303        171004724   
    171011228        171022347        171027099        171068106       
171074207    170754344     170807624        170816695        170840761       
170856305        170872151        170876093        170881182        170903515   
    170916414        170920189        170948161        170957178       
170969305        171004729        171011232        171022349        171027100   
    171068108        171074213    170754449     170807645        170816702     
  170840765        170856334        170872154        170876096        170881189
       170903516        170916415        170920190        170948170       
170957179        170969314        171004730        171011233        171022351   
    171027101        171068109        171074215    170754470     170807655     
  170816708        170840769        170856355        170872157        170876098
       170881194        170903517        170916417        170920192       
170948185        170957181        170969320        171004731        171011237   
    171022358        171027104        171068110        171074222    170754480  
  170807662        170816742        170840772        170856380        170872160
       170876099        170881197        170903519        170916424       
170920195        170948192        170957183        170969321        171004737   
    171011242        171022359        171027105        171068115       
171074229    170754619     170807666        170816793        170840776       
170856383        170872162        170876100        170881200        170903526   
    170916432        170920197        170948211        170957184       
170969323        171004738        171011243        171022365        171027106   
    171068122        171074241    170754709     170807670        170816806     
  170840777        170856388        170872163        170876101        170881201
       170903527        170916433        170920199        170948220       
170957187        170969326        171004739        171011246        171022368   
    171027108        171068123        171074246    170754713     170807676     
  170816865        170840778        170856411        170872165        170876102
       170881202        170903529        170916434        170920200       
170948225        170957188        170969328        171004742        171011247   
    171022370        171027109        171068124        171074249    170754798  
  170807679        170816871        170840780        170856417        170872173
       170876103        170881210        170903532        170916435       
170920201        170948244        170957189        170969330        171004747   
    171011256        171022371        171027112        171068128       
171074252    170754856     170807682        170816916        170840785       
170856432        170872177        170876104        170881219        170903534   
    170916437        170920202        170948249        170957191       
170969332        171004758        171011265        171022377        171027113   
    171068129        171074262    170754977     170807683        170816959     
  170840793        170856433        170872180        170876105        170881225
       170903537        170916439        170920203        170948254       
170957192        170969334        171004763        171011266        171022378   
    171027114        171068132        171074268    170754990     170807684     
  170817011        170840794        170856439        170872182        170876106
       170881235        170903551        170916441        170920204       
170948269        170957197        170969335        171004774        171011267   
    171022381        171027115        171068133        171074269    170755022  
  170807690        170817035        170840795        170856444        170872183
       170876109        170881236        170903554        170916443       
170920205        170948304        170957200        170969336        171004777   
    171011272        171022383        171027116        171068134       
171074270    170755083     170807693        170817042        170840796       
170856446        170872184        170876110        170881237        170903556   
    170916445        170920206        170948313        170957206       
170969345        171004779        171011274        171022385        171027118   
    171068135        171074271    170755144     170807698        170817061     
  170840803        170856450        170872185        170876111        170881241
       170903559        170916446        170920207        170948342       
170957218        170969347        171004782        171011275        171022386   
    171027119        171068137        171074273    170755157     170807705     
  170817115        170840804        170856453        170872186        170876112
       170881249        170903562        170916447        170920208       
170948349        170957222        170969354        171004792        171011280   
    171022390        171027121        171068142        171074277    170755181  
  170807711        170817117        170840805        170856456        170872187
       170876113        170881262        170903566        170916448       
170920209        170948407        170957225        170969356        171004801   
    171011281        171022397        171027122        171068143       
171074282    170755182     170807713        170817153        170840809       
170856511        170872189        170876115        170881263        170903571   
    170916450        170920215        170948431        170957227       
170969357        171004812        171011283        171022398        171027124   
    171068146        171074289    170755195     170807714        170817195     
  170840810        170856519        170872190        170876116        170881267
       170903572        170916452        170920216        170948443       
170957229        170969365        171004817        171011286        171022402   
    171027126        171068148        171074290    170755226     170807715     
  170817236        170840814        170856520        170872193        170876117
       170881269        170903573        170916453        170920217       
170948448        170957233        170969366        171004820        171011292   
    171022410        171027131        171068156        171074298    170755239  
  170807716        170817270        170840818        170856523        170872194
       170876118        170881272        170903577        170916464       
170920223        170948450        170957242        170969370        171004821   
    171011293        171022415        171027134        171068157       
171074300    170755253     170807721        170817300        170840820       
170856524        170872195        170876119        170881273        170903578   
    170916465        170920224        170948467        170957243       
170969374        171004844        171011294        171022418        171027135   
    171068158        171074310    170755265     170807725        170817307     
  170840822        170856528        170872200        170876120        170881279
       170903580        170916466        170920226        170948503       
170957244        170969375        171004850        171011296        171022419   
    171027140        171068159        171074319    170755383     170807727     
  170817308        170840825        170856533        170872203        170876121
       170881281        170903586        170916468        170920230       
170948537        170957245        170969376        171004853        171011297   
    171022422        171027142        171068160        171074324    170755472  
  170807732        170817318        170840826        170856540        170872204
       170876122        170881293        170903589        170916469       
170920231        170948547        170957250        170969377        171004863   
    171011301        171022423        171027143        171068161       
171074327    170755476     170807742        170817328        170840827       
170856544        170872205        170876123        170881299        170903590   
    170916473        170920234        170948550        170957253       
170969379        171004864        171011302        171022426        171027158   
    171068164        171074335    170755477     170807744        170817355     
  170840828        170856559        170872211        170876124        170881302
       170903591        170916475        170920235        170948554       
170957258        170969380        171004871        171011304        171022430   
    171027159        171068166        171074336    170755532     170807753     
  170817388        170840831        170856561        170872212        170876125
       170881307        170903594        170916476        170920241       
170948572        170957260        170969381        171004874        171011306   
    171022431        171027160        171068168        171074339    170755617  
  170807756        170817500        170840834        170856562        170872215
       170876126        170881314        170903595        170916477       
170920242        170948579        170957261        170969382        171004880   
    171011309        171022434        171027162        171068170       
171074342    170755752     170807757        170817528        170840835       
170856577        170872217        170876128        170881317        170903596   
    170916478        170920243        170948586        170957263       
170969385        171004883        171011312        171022436        171027165   
    171068172        171074346    170755753     170807760        170817561     
  170840837        170856590        170872221        170876133        170881330
       170903597        170916482        170920244        170948593       
170957266        170969387        171004894        171011313        171022454   
    171027168        171068175        171074349    170755848     170807761     
  170817761        170840839        170856615        170872222        170876134
       170881333        170903601        170916483        170920247       
170948596        170957268        170969395        171004897        171011314   
    171022466        171027173        171068179        171074365    170755890  
  170807766        170818955        170840840        170856621        170872223
       170876135        170881340        170903604        170916484       
170920252        170948610        170957270        170969396        171004904   
    171011317        171022467        171027175        171068180       
171074367    170755931     170807770        170818996        170840843       
170856625        170872228        170876139        170881360        170903605   
    170916486        170920254        170948611        170957272       
170969399        171004906        171011319        171022474        171027178   
    171068181        171074368    170756000     170807773        170819026     
  170840845        170856626        170872231        170876140        170881364
       170903606        170916490        170920255        170948615       
170957273        170969401        171004909        171011320        171022475   
    171027181        171068182        171074370    170756001     170807774     
  170819364        170840846        170856628        170872232        170876142
       170881365        170903608        170916496        170920257       
170948630        170957276        170969403        171004916        171011328   
    171022484        171027190        171068185        171074371    170756057  
  170807775        170819802        170840847        170856635        170872233
       170876146        170881371        170903609        170916497       
170920259        170948638        170957277        170969405        171004929   
    171011331        171022489        171027191        171068186       
171074389    170756103     170807777        170819869        170840849       
170856637        170872235        170876147        170881379        170903611   
    170916498        170920260        170948644        170957278       
170969408        171004933        171011337        171022490        171027192   
    171068188        171074391    170756142     170807786        170820139     
  170840852        170856638        170872237        170876148        170881383
       170903612        170916502        170920261        170948645       
170957290        170969412        171004943        171011338        171022495   
    171027195        171068189        171074393    170756144     170807789     
  170820615        170840853        170856644        170872242        170876150
       170881390        170903613        170916506        170920262       
170948664        170957295        170969417        171004944        171011339   
    171022496        171027202        171068190        171074395    170756158  
  170807793        170820888        170840856        170856647        170872246
       170876151        170881396        170903617        170916507       
170920263        170948673        170957296        170969423        171004950   
    171011340        171022500        171027204        171068191       
171074396    170756219     170807795        170821319        170840861       
170856649        170872247        170876152        170881399        170903619   
    170916525        170920265        170948683        170957300       
170969426        171004959        171011343        171022503        171027206   
    171068192        171074401    170756253     170807799        170821452     
  170840864        170856652        170872248        170876153        170881421
       170903620        170916526        170920266        170948700       
170957330        170969435        171004962        171011344        171022507   
    171027207        171068193        171074417    170756293     170807800     
  170821767        170840866        170856654        170872252        170876155
       170881434        170903624        170916535        170920269       
170948703        170957331        170969436        171004964        171011346   
    171022510        171027209        171068195        171074420    170756306  
  170807806        170821877        170840869        170856658        170872260
       170876156        170881444        170903629        170916536       
170920270        170948708        170957332        170969438        171004965   
    171011347        171022511        171027213        171068205       
171074451    170756335     170807807        170821884        170840870       
170856670        170872261        170876157        170881456        170903630   
    170916537        170920271        170948717        170957335       
170969440        171005005        171011348        171022512        171027215   
    171068206        171074452    170756380     170807810        170822055     
  170840871        170856676        170872262        170876158        170881464
       170903631        170916546        170920273        170948752       
170957337        170969443        171005012        171011352        171022514   
    171027216        171068208        171074457    170756390     170807811     
  170822066        170840873        170856677        170872265        170876159
       170881483        170903633        170916550        170920274       
170948767        170957340        170969445        171005051        171011355   
    171022515        171027219        171068211        171074460    170756446  
  170807817        170822468        170840877        170856679        170872268
       170876160        170881485        170903636        170916554       
170920279        170948786        170957341        170969448        171005060   
    171011357        171022517        171027220        171068217       
171074477    170756502     170807818        170822704        170840879       
170856688        170872270        170876161        170881498        170903639   
    170916555        170920283        170948797        170957346       
170969449        171005066        171011358        171022526        171027221   
    171068219        171074479    170756519     170807819        170822776     
  170840882        170856698        170872272        170876163        170881499
       170903642        170916557        170920284        170948798       
170957348        170969450        171005068        171011360        171022543   
    171027225        171068221        171074488    170756521     170807820     
  170822959        170840883        170856721        170872274        170876164
       170881502        170903648        170916559        170920285       
170948818        170957350        170969452        171005074        171011361   
    171022545        171027229        171068222        171074494    170756529  
  170807821        170823152        170840889        170856722        170872278
       170876165        170881503        170903651        170916560       
170920289        170948826        170957352        170969455        171005084   
    171011366        171022546        171027232        171068223       
171074524    170756543     170807825        170823438        170840890       
170856723        170872279        170876170        170881521        170903659   
    170916563        170920291        170948827        170957353       
170969467        171005086        171011367        171022554        171027234   
    171068224        171074529    170756548     170807829        170823474     
  170840891        170856729        170872281        170876171        170881540
       170903661        170916566        170920292        170948831       
170957357        170969473        171005087        171011368        171022556   
    171027235        171068226        171074531    170756563     170807830     
  170823519        170840892        170856732        170872284        170876174
       170881552        170903663        170916568        170920293       
170948861        170957358        170969475        171005094        171011369   
    171022558        171027236        171068228        171074534    170756572  
  170807832        170823570        170840894        170856735        170872287
       170876175        170881557        170903681        170916571       
170920296        170948869        170957361        170969477        171005102   
    171011370        171022560        171027237        171068230       
171074537    170756577     170807834        170823776        170840898       
170856739        170872291        170876176        170881559        170903684   
    170916576        170920298        170948895        170957363       
170969484        171005104        171011378        171022565        171027238   
    171068234        171074544    170756580     170807835        170823834     
  170840904        170856741        170872293        170876177        170881568
       170903687        170916583        170920299        170948907       
170957364        170969485        171005106        171011379        171022568   
    171027239        171068235        171074555    170756596     170807841     
  170823906        170840905        170856744        170872297        170876178
       170881573        170903691        170916584        170920301       
170948912        170957366        170969487        171005117        171011383   
    171022583        171027240        171068236        171074567    170756597  
  170807843        170823918        170840906        170856751        170872300
       170876181        170881584        170903692        170916585       
170920302        170948921        170957367        170969490        171005118   
    171011385        171022584        171027241        171068237       
171074571    170756610     170807844        170823939        170840908       
170856760        170872301        170876183        170881586        170903694   
    170916586        170920305        170948932        170957368       
170969492        171005123        171011386        171022590        171027246   
    171068240        171074576    170756622     170807845        170824324     
  170840909        170856765        170872302        170876184        170881591
       170903695        170916587        170920308        170948951       
170957371        170969493        171005127        171011390        171022595   
    171027249        171068243        171074577    170756629     170807847     
  170824372        170840911        170856784        170872303        170876185
       170881605        170903710        170916588        170920310       
170948952        170957372        170969494        171005129        171011391   
    171022597        171027251        171068244        171074582    170756633  
  170807848        170824403        170840914        170856789        170872304
       170876186        170881616        170903713        170916590       
170920314        170948955        170957373        170969499        171005131   
    171011394        171022605        171027252        171068247       
171074588    170756637     170807849        170824423        170840915       
170856797        170872309        170876187        170881617        170903715   
    170916591        170920315        170948958        170957375       
170969504        171005136        171011395        171022608        171027253   
    171068250        171074590    170756640     170807850        170824829     
  170840916        170856799        170872312        170876188        170881630
       170903723        170916596        170920316        170948965       
170957377        170969505        171005137        171011401        171022610   
    171027255        171068251        171074591    170756646     170807851     
  170824844        170840919        170856801        170872314        170876189
       170881642        170903725        170916598        170920318       
170948986        170957378        170969509        171005148        171011405   
    171022614        171027257        171068252        171074604    170756648  
  170807856        170825001        170840920        170856807        170872315
       170876190        170881646        170903727        170916599       
170920319        170948997        170957379        170969517        171005151   
    171011414        171022617        171027264        171068254       
171074612    170756649     170807857        170825127        170840923       
170856809        170872317        170876192        170881659        170903728   
    170916605        170920320        170949020        170957389       
170969524        171005153        171011415        171022618        171027269   
    171068255        171074621    170756650     170807864        170825210     
  170840925        170856813        170872319        170876196        170881668
       170903737        170916606        170920323        170949032       
170957391        170969531        171005157        171011417        171022620   
    171027271        171068256        171074626    170756653     170807865     
  170825392        170840929        170856838        170872332        170876201
       170881669        170903743        170916608        170920325       
170949073        170957397        170969536        171005159        171011422   
    171022621        171027273        171068257        171074628    170756654  
  170807866        170825398        170840931        170856840        170872334
       170876202        170881672        170903747        170916611       
170920326        170949086        170957398        170969538        171005169   
    171011423        171022623        171027275        171068258       
171074632    170756661     170807868        170825404        170840932       
170856841        170872336        170876205        170881683        170903753   
    170916616        170920328        170949091        170957399       
170969540        171005172        171011432        171022624        171027276   
    171068259        171074636    170756668     170807870        170825460     
  170840933        170856853        170872341        170876206        170881684
       170903761        170916617        170920330        170949096       
170957400        170969543        171005178        171011433        171022625   
    171027280        171068262        171074637    170756672     170807873     
  170825627        170840934        170856864        170872346        170876207
       170881685        170903766        170916619        170920331       
170949099        170957402        170969552        171005185        171011438   
    171022628        171027284        171068263        171074650    170756683  
  170807877        170825670        170840935        170856868        170872347
       170876208        170881699        170903775        170916620       
170920332        170949132        170957403        170969555        171005188   
    171011440        171022633        171027285        171068266       
171074651    170756687     170807878        170825686        170840938       
170856869        170872349        170876209        170881706        170903779   
    170916626        170920333        170949139        170957404       
170969557        171005212        171011446        171022634        171027288   
    171068267        171074657    170756688     170807879        170825745     
  170840949        170856876        170872350        170876210        170881715
       170903780        170916627        170920334        170949148       
170957408        170969565        171005213        171011447        171022636   
    171027293        171068270        171074669    170756702     170807890     
  170825759        170840952        170856879        170872353        170876212
       170881717        170903794        170916628        170920336       
170949152        170957413        170969574        171005217        171011453   
    171022637        171027295        171068273        171074673    170756711  
  170807892        170825873        170840954        170856887        170872355
       170876213        170881719        170903802        170916629       
170920337        170949165        170957415        170969575        171005220   
    171011455        171022641        171027298        171068275       
171074680    170756729     170807897        170825892        170840955       
170856888        170872357        170876214        170881750        170903803   
    170916630        170920339        170949168        170957417       
170969577        171005222        171011457        171022642        171027300   
    171068277        171074681    170756733     170807898        170826017     
  170840958        170856891        170872359        170876215        170881752
       170903809        170916631        170920340        170949177       
170957420        170969579        171005228        171011461        171022646   
    171027304        171068281        171074684    170756761     170807899     
  170826045        170840960        170856898        170872360        170876217
       170881763        170903819        170916632        170920341       
170949194        170957423        170969587        171005243        171011462   
    171022647        171027306        171068282        171074689    170756768  
  170807903        170826080        170840961        170856903        170872361
       170876220        170881767        170903821        170916633       
170920342        170949205        170957425        170969603        171005253   
    171011471        171022649        171027307        171068283       
171074692    170756770     170807905        170826113        170840966       
170856908        170872362        170876221        170881774        170903822   
    170916635        170920344        170949223        170957427       
170969604        171005257        171011473        171022652        171027309   
    171068284        171074695    170756776     170807908        170826127     
  170840967        170856923        170872363        170876222        170881779
       170903823        170916637        170920345        170949229       
170957446        170969608        171005260        171011477        171022653   
    171027311        171068287        171074710    170756777     170807917     
  170826135        170840969        170856957        170872365        170876223
       170881785        170903824        170916638        170920347       
170949240        170957453        170969611        171005275        171011479   
    171022655        171027314        171068293        171074716    170756789  
  170807919        170826136        170840976        170856963        170872371
       170876224        170881805        170903833        170916639       
170920348        170949246        170957457        170969612        171005276   
    171011483        171022658        171027319        171068295       
171074744    170756794     170807921        170826172        170840977       
170856965        170872372        170876225        170881806        170903838   
    170916643        170920349        170949247        170957460       
170969614        171005278        171011486        171022660        171027320   
    171068297        171074746    170756801     170807928        170826186     
  170840979        170856970        170872375        170876226        170881815
       170903841        170916644        170920350        170949267       
170957461        170969623        171005294        171011487        171022661   
    171027322        171068298        171074751    170756816     170807934     
  170826190        170840983        170856978        170872377        170876228
       170881822        170903847        170916645        170920353       
170949273        170957463        170969624        171005311        171011488   
    171022663        171027324        171068299        171074757    170756829  
  170807935        170826260        170840988        170856980        170872378
       170876231        170881843        170903849        170916647       
170920354        170949306        170957464        170969628        171005320   
    171011492        171022666        171027327        171068300       
171074761    170756831     170807948        170826278        170840992       
170856987        170872380        170876239        170881847        170903851   
    170916648        170920355        170949337        170957475       
170969629        171005332        171011493        171022671        171027331   
    171068302        171074762    170756833     170807957        170826318     
  170840996        170856990        170872383        170876240        170881860
       170903854        170916651        170920356        170949347       
170957477        170969636        171005334        171011500        171022677   
    171027334        171068303        171074763   

 

SCH-A-24



--------------------------------------------------------------------------------

170756843     170807959        170826330        170840997        170856991     
  170872384        170876241        170881864        170903857        170916652
       170920357        170949355        170957483        170969639       
171005336        171011501        171022678        171027337        171068305   
    171074765    170756854     170807962        170826453        170840998     
  170856992        170872388        170876243        170881870        170903862
       170916659        170920358        170949356        170957492       
170969640        171005349        171011504        171022679        171027338   
    171068308        171074773    170756864     170807964        170826638     
  170840999        170856995        170872392        170876244        170881898
       170903864        170916665        170920359        170949398       
170957494        170969659        171005381        171011506        171022682   
    171027347        171068313        171074774    170756881     170807970     
  170826832        170841000        170856999        170872393        170876246
       170881911        170903867        170916667        170920360       
170949408        170957496        170969662        171005388        171011513   
    171022684        171027350        171068316        171074788    170756888  
  170807985        170826854        170841004        170857007        170872400
       170876247        170881913        170903876        170916674       
170920362        170949425        170957502        170969664        171005389   
    171011514        171022685        171027351        171068321       
171074793    170756906     170807986        170826903        170841005       
170857015        170872404        170876249        170881914        170903880   
    170916675        170920363        170949438        170957504       
170969666        171005393        171011520        171022690        171027353   
    171068325        171074809    170756915     170807992        170826931     
  170841006        170857020        170872411        170876253        170881921
       170903886        170916677        170920366        170949439       
170957508        170969670        171005398        171011524        171022694   
    171027357        171068331        171074815    170756928     170807994     
  170827002        170841007        170857037        170872414        170876254
       170881926        170903888        170916678        170920367       
170949453        170957510        170969700        171005401        171011529   
    171022697        171027358        171068332        171074822    170756934  
  170807995        170827017        170841008        170857038        170872417
       170876256        170881942        170903894        170916680       
170920368        170949467        170957511        170969701        171005426   
    171011530        171022698        171027360        171068334       
171074826    170756936     170807996        170827058        170841012       
170857046        170872421        170876258        170881982        170903901   
    170916686        170920370        170949473        170957512       
170969704        171005430        171011532        171022699        171027361   
    171068341        171074830    170756938     170807999        170827081     
  170841014        170857048        170872423        170876261        170881984
       170903902        170916687        170920371        170949480       
170957513        170969706        171005432        171011539        171022700   
    171027362        171068345        171074831    170756939     170808005     
  170827126        170841017        170857049        170872425        170876262
       170881986        170903904        170916690        170920372       
170949487        170957514        170969710        171005439        171011546   
    171022701        171027367        171068346        171074833    170756940  
  170808007        170827149        170841018        170857050        170872427
       170876263        170881989        170903905        170916697       
170920374        170949573        170957515        170969712        171005442   
    171011548        171022705        171027368        171068347       
171074834    170756941     170808011        170827184        170841021       
170857051        170872428        170876264        170881996        170903912   
    170916698        170920375        170949575        170957520       
170969718        171005450        171011553        171022711        171027369   
    171068349        171074835    170756951     170808012        170827260     
  170841023        170857068        170872429        170876265        170882003
       170903918        170916700        170920376        170949601       
170957523        170969751        171005452        171011554        171022712   
    171027370        171068350        171074839    170756954     170808015     
  170827378        170841024        170857072        170872436        170876266
       170882011        170903920        170916701        170920377       
170949620        170957524        170969755        171005459        171011555   
    171022716        171027374        171068353        171074844    170756958  
  170808026        170827403        170841025        170857101        170872439
       170876267        170882045        170903922        170916702       
170920378        170949621        170957528        170969757        171005465   
    171011556        171022720        171027378        171068355       
171074848    170756959     170808039        170827409        170841026       
170857102        170872441        170876269        170882061        170903923   
    170916709        170920380        170949681        170957529       
170969761        171005492        171011559        171022724        171027380   
    171068357        171074852    170756960     170808040        170827410     
  170841027        170857116        170872443        170876270        170882084
       170903924        170916711        170920381        170949695       
170957531        170969762        171005518        171011561        171022730   
    171027381        171068361        171074868    170756962     170808042     
  170827477        170841028        170857129        170872444        170876271
       170882133        170903931        170916712        170920383       
170949704        170957543        170969767        171005535        171011562   
    171022733        171027385        171068362        171074881    170756965  
  170808046        170827489        170841033        170857130        170872445
       170876272        170882137        170903932        170916714       
170920384        170949709        170957548        170969770        171005556   
    171011563        171022736        171027391        171068363       
171074883    170756977     170808055        170827534        170841034       
170857132        170872447        170876273        170882141        170903933   
    170916718        170920385        170949738        170957549       
170969771        171005567        171011564        171022739        171027392   
    171068364        171074886    170756978     170808056        170827573     
  170841035        170857154        170872449        170876274        170882147
       170903939        170916719        170920386        170949742       
170957550        170969775        171005576        171011567        171022741   
    171027393        171068371        171074888    170756985     170808057     
  170827578        170841037        170857166        170872452        170876275
       170882168        170903941        170916722        170920388       
170949766        170957555        170969778        171005582        171011569   
    171022744        171027394        171068376        171074892    170757000  
  170808059        170827591        170841039        170857169        170872454
       170876277        170882176        170903944        170916723       
170920390        170949768        170957558        170969779        171005587   
    171011571        171022746        171027399        171068377       
171074893    170757001     170808061        170827615        170841046       
170857198        170872458        170876278        170882194        170903946   
    170916724        170920391        170949783        170957559       
170969781        171005589        171011572        171022751        171027400   
    171068379        171074894    170757002     170808063        170827627     
  170841050        170857222        170872462        170876280        170882195
       170903948        170916725        170920392        170949789       
170957561        170969782        171005597        171011574        171022755   
    171027402        171068382        171074912    170757018     170808065     
  170827634        170841052        170857235        170872464        170876281
       170882209        170903950        170916728        170920393       
170949797        170957562        170969783        171005606        171011580   
    171022756        171027403        171068385        171074913    170757021  
  170808069        170827644        170841059        170857281        170872467
       170876283        170882257        170903957        170916731       
170920395        170949830        170957563        170969786        171005618   
    171011581        171022758        171027409        171068386       
171074922    170757031     170808074        170827655        170841063       
170857290        170872468        170876284        170882268        170903966   
    170916733        170920397        170949847        170957564       
170969787        171005640        171011582        171022762        171027410   
    171068387        171074928    170757038     170808081        170827656     
  170841067        170857295        170872473        170876286        170882332
       170903967        170916734        170920398        170949860       
170957569        170969791        171005641        171011584        171022769   
    171027416        171068389        171074930    170757063     170808083     
  170827734        170841070        170857297        170872475        170876288
       170882335        170903973        170916735        170920400       
170949886        170957572        170969793        171005653        171011587   
    171022772        171027417        171068390        171074933    170757070  
  170808085        170827737        170841073        170857301        170872476
       170876289        170893701        170903974        170916737       
170920402        170949896        170957576        170969796        171005661   
    171011589        171022776        171027418        171068391       
171074939    170757076     170808086        170827751        170841077       
170857318        170872485        170876290        170893885        170903975   
    170916740        170920403        170949963        170957579       
170969797        171005685        171011590        171022785        171027419   
    171068392        171074945    170757079     170808087        170827780     
  170841081        170857338        170872489        170876292        170894141
       170903981        170916745        170920404        170949979       
170957583        170969798        171005696        171011591        171022790   
    171027422        171068401        171074948    170757080     170808089     
  170827790        170841084        170857340        170872490        170876293
       170894203        170903982        170916746        170920405       
170950001        170957585        170969799        171005708        171011594   
    171022794        171027428        171068403        171074951    170757081  
  170808090        170828027        170841086        170857358        170872491
       170876294        170895086        170903983        170916747       
170920406        170950014        170957588        170969803        171005717   
    171011597        171022796        171027429        171068406       
171074954    170757098     170808092        170828049        170841089       
170857363        170872493        170876297        170895103        170903989   
    170916749        170920408        170950016        170957591       
170969807        171005719        171011601        171022797        171027431   
    171068407        171074955    170757103     170808093        170828086     
  170841094        170857368        170872494        170876303        170895107
       170903991        170916750        170920409        170950017       
170957592        170969812        171005736        171011603        171022809   
    171027432        171068413        171074956    170757107     170808094     
  170828159        170841096        170857376        170872498        170876305
       170895113        170903994        170916752        170920412       
170950027        170957593        170969818        171005737        171011607   
    171022811        171027433        171068423        171074957    170757120  
  170808099        170828204        170841099        170857400        170872501
       170876307        170895137        170904000        170916753       
170920413        170950048        170957599        170969820        171005741   
    171011610        171022815        171027434        171068435       
171074958    170757123     170808117        170828207        170841101       
170857405        170872502        170876308        170895150        170904005   
    170916754        170920414        170950059        170957605       
170969822        171005800        171011612        171022819        171027435   
    171068443        171074959    170757127     170808119        170828211     
  170841102        170857445        170872507        170876309        170895151
       170904013        170916756        170920415        170950090       
170957606        170969826        171005804        171011618        171022820   
    171027439        171068446        171074961    170757130     170808120     
  170828271        170841103        170857465        170872514        170876311
       170895156        170904015        170916759        170920416       
170950091        170957608        170969830        171005810        171011619   
    171022822        171027440        171068453        171074967    170757137  
  170808125        170828276        170841107        170857501        170872515
       170876312        170895160        170904021        170916761       
170920418        170950103        170957610        170969833        171005815   
    171011620        171022823        171027441        171068460       
171074975    170757140     170808130        170828280        170841108       
170857508        170872518        170876313        170895164        170904026   
    170916762        170920419        170950128        170957611       
170969837        171005845        171011621        171022828        171027443   
    171068469        171074977    170757145     170808133        170828402     
  170841110        170857517        170872521        170876314        170895193
       170904027        170916764        170920420        170950131       
170957615        170969839        171005848        171011622        171022830   
    171027446        171068471        171074979    170757147     170808139     
  170828577        170841112        170857527        170872524        170876316
       170895222        170904028        170916767        170920423       
170950152        170957618        170969843        171005851        171011623   
    171022831        171027449        171068473        171074981    170757151  
  170808140        170828739        170841113        170857529        170872527
       170876321        170895225        170904030        170916771       
170920425        170950153        170957620        170969851        171005852   
    171011626        171022834        171027450        171068474       
171074985    170757152     170808142        170828777        170841116       
170857539        170872528        170876322        170895227        170904033   
    170916778        170920426        170950162        170957621       
170969858        171005868        171011631        171022838        171027452   
    171068476        171074988    170757153     170808150        170828797     
  170841118        170857547        170872530        170876323        170895229
       170904037        170916779        170920427        170950175       
170957623        170969874        171005890        171011635        171022841   
    171027454        171068479        171074989    170757160     170808154     
  170828813        170841119        170857550        170872534        170876324
       170895231        170904038        170916783        170920430       
170950191        170957625        170969881        171005902        171011637   
    171022843        171027456        171068488        171074991    170757161  
  170808161        170828856        170841121        170857558        170872535
       170876325        170895259        170904041        170916784       
170920435        170950197        170957627        170969886        171005935   
    171011641        171022845        171027457        171068494       
171074994    170757162     170808165        170828857        170841122       
170857581        170872536        170876326        170895266        170904047   
    170916788        170920438        170950204        170957629       
170969895        171006024        171011650        171022846        171027458   
    171068495        171075007    170757169     170808168        170829011     
  170841123        170857607        170872537        170876327        170895269
       170904048        170916790        170920443        170950210       
170957630        170969904        171006069        171011652        171022852   
    171027460        171068503        171075010    170757187     170808169     
  170829132        170841124        170857610        170872538        170876328
       170895277        170904049        170916792        170920445       
170950215        170957631        170969915        171006104        171011654   
    171022854        171027463        171068504        171075014    170757192  
  170808171        170829136        170841126        170857614        170872541
       170876329        170895280        170904052        170916795       
170920447        170950217        170957632        170969917        171006117   
    171011656        171022864        171027466        171068508       
171075018    170757193     170808172        170829142        170841128       
170857627        170872542        170876332        170895282        170904054   
    170916796        170920448        170950227        170957633       
170969922        171006122        171011661        171022865        171027467   
    171068511        171075025    170757196     170808180        170829168     
  170841129        170857641        170872544        170876333        170895297
       170904055        170916804        170920452        170950260       
170957634        170969930        171006129        171011667        171022870   
    171027468        171068512        171075027    170757207     170808182     
  170829240        170841130        170857646        170872545        170876334
       170895306        170904056        170916805        170920453       
170950262        170957635        170969931        171006162        171011669   
    171022878        171027469        171068516        171075028    170757212  
  170808184        170829246        170841135        170857649        170872546
       170876342        170895313        170904059        170916808       
170920454        170950267        170957638        170969941        171006193   
    171011675        171022879        171027470        171068519       
171075034    170757214     170808185        170829260        170841136       
170857656        170872548        170876344        170895314        170904062   
    170916810        170920455        170950272        170957643       
170969944        171006218        171011677        171022882        171027471   
    171068520        171075035    170757224     170808188        170829319     
  170841137        170857688        170872549        170876346        170895317
       170904064        170916811        170920457        170950279       
170957645        170969946        171006220        171011678        171022887   
    171027473        171068525        171075041    170757225     170808189     
  170829372        170841140        170857743        170872550        170876347
       170895321        170904067        170916814        170920458       
170950304        170957647        170969947        171006227        171011680   
    171022891        171027475        171068526        171075053    170757236  
  170808195        170829406        170841145        170857776        170872551
       170876349        170895326        170904071        170916815       
170920460        170950306        170957651        170969950        171006294   
    171011687        171022894        171027476        171068528       
171075054    170757238     170808199        170829456        170841146       
170857808        170872552        170876350        170895337        170904072   
    170916818        170920462        170950309        170957654       
170969952        171006295        171011691        171022899        171027477   
    171068530        171075056    170757240     170808201        170829484     
  170841147        170857844        170872554        170876351        170895362
       170904074        170916819        170920463        170950333       
170957655        170969954        171006304        171011693        171022900   
    171027478        171068532        171075071    170757241     170808203     
  170829567        170841148        170857848        170872556        170876352
       170895363        170904080        170916820        170920464       
170950346        170957661        170969956        171006305        171011695   
    171022901        171027483        171068536        171075074    170757248  
  170808211        170829616        170841154        170857862        170872557
       170876353        170895368        170904089        170916827       
170920465        170950348        170957664        170969960        171006307   
    171011701        171022904        171027484        171068541       
171075097    170757266     170808212        170829665        170841157       
170857875        170872559        170876354        170895378        170904091   
    170916831        170920466        170950362        170957665       
170969961        171006308        171011703        171022905        171027485   
    171068543        171075099    170757270     170808218        170829688     
  170841161        170857883        170872561        170876355        170895392
       170904095        170916832        170920467        170950366       
170957668        170969969        171006309        171011704        171022908   
    171027488        171068545        171075105    170757287     170808219     
  170829696        170841163        170857898        170872562        170876356
       170895416        170904100        170916835        170920470       
170950372        170957669        170969971        171006314        171011707   
    171022909        171027489        171068548        171075107    170757300  
  170808220        170829699        170841164        170857919        170872568
       170876358        170895419        170904102        170916837       
170920471        170950373        170957672        170969977        171006316   
    171011711        171022911        171027490        171068550       
171075109    170757305     170808224        170829706        170841169       
170857926        170872569        170876361        170895457        170904107   
    170916840        170920474        170950377        170957677       
170969979        171006317        171011714        171022912        171027491   
    171068551        171075115    170757306     170808230        170829744     
  170841170        170857929        170872572        170876362        170895460
       170904113        170916847        170920478        170950389       
170957679        170969980        171006319        171011715        171022914   
    171027492        171068556        171075116    170757307     170808235     
  170829747        170841171        170857934        170872573        170876363
       170895466        170904115        170916848        170920479       
170950412        170957680        170969985        171006320        171011725   
    171022915        171027498        171068560        171075120    170757318  
  170808238        170829860        170841172        170857940        170872579
       170876365        170895518        170904116        170916851       
170920481        170950431        170957682        170969987        171006322   
    171011726        171022919        171027502        171068561       
171075129    170757332     170808241        170829938        170841173       
170857950        170872580        170876366        170895525        170904117   
    170916853        170920485        170950448        170957683       
170969992        171006323        171011727        171022920        171027504   
    171068563        171075136    170757336     170808246        170829940     
  170841174        170857962        170872589        170876367        170895527
       170904120        170916855        170920488        170950460       
170957685        170969996        171006325        171011730        171022925   
    171027509        171068564        171075139    170757340     170808247     
  170829953        170841188        170857969        170872595        170876368
       170895574        170904121        170916857        170920489       
170950479        170957686        170970001        171006330        171011731   
    171022932        171027515        171068568        171075140    170757341  
  170808248        170830171        170841189        170857976        170872596
       170876369        170895583        170904135        170916860       
170920490        170950483        170957688        170970003        171006331   
    171011734        171022937        171027518        171068569       
171075151    170757342     170808249        170830279        170841191       
170857992        170872601        170876370        170895596        170904138   
    170916865        170920491        170950511        170957690       
170970005        171006332        171011737        171022947        171027519   
    171068574        171075155    170757343     170808250        170830283     
  170841193        170858040        170872602        170876371        170895606
       170904147        170916867        170920494        170950512       
170957692        170970009        171006338        171011739        171022948   
    171027520        171068575        171075157    170757362     170808252     
  170830300        170841194        170858042        170872603        170876372
       170895607        170904148        170916868        170920495       
170950519        170957694        170970011        171006341        171011740   
    171022949        171027523        171068576        171075158    170757371  
  170808253        170830318        170841195        170858052        170872605
       170876376        170895628        170904160        170916869       
170920497        170950523        170957699        170970019        171006342   
    171011741        171022950        171027524        171068583       
171075163    170757383     170808255        170830442        170841197       
170858056        170872607        170876377        170895639        170904161   
    170916870        170920499        170950535        170957704       
170970024        171006351        171011742        171022963        171027525   
    171068587        171075169    170757388     170808256        170830514     
  170841201        170858065        170872610        170876378        170895642
       170904165        170916871        170920502        170950559       
170957711        170970027        171006352        171011743        171022965   
    171027527        171068592        171075174    170757391     170808258     
  170830559        170841204        170858076        170872611        170876384
       170895647        170904171        170916877        170920509       
170950560        170957713        170970031        171006353        171011744   
    171022967        171027528        171068596        171075191    170757407  
  170808261        170830572        170841207        170858084        170872613
       170876387        170895649        170904178        170916880       
170920512        170950563        170957715        170970032        171006354   
    171011746        171022969        171027529        171068599       
171075208    170757413     170808262        170830582        170841209       
170858092        170872616        170876388        170895652        170904182   
    170916881        170920513        170950564        170957716       
170970034        171006355        171011747        171022970        171027533   
    171068602        171075210    170757414     170808266        170830599     
  170841211        170858098        170872618        170876391        170895659
       170904183        170916883        170920515        170950565       
170957718        170970037        171006358        171011748        171022978   
    171027536        171068603        171075215    170757417     170808267     
  170830724        170841213        170858106        170872620        170876393
       170895665        170904184        170916885        170920516       
170950580        170957725        170970038        171006359        171011749   
    171022979        171027539        171068605        171075217    170757426  
  170808269        170830792        170841215        170858109        170872621
       170876394        170895671        170904185        170916886       
170920518        170950583        170957728        170970045        171006360   
    171011752        171022980        171027545        171068607       
171075219    170757437     170808277        170830824        170841216       
170858116        170872625        170876396        170895673        170904198   
    170916889        170920519        170950601        170957730       
170970048        171006362        171011754        171022984        171027551   
    171068611        171075227    170757445     170808278        170830859     
  170841220        170858117        170872626        170876397        170895676
       170904199        170916890        170920520        170950604       
170957735        170970049        171006363        171011755        171022987   
    171027552        171068612        171075240    170757461     170808281     
  170830905        170841221        170858119        170872628        170876399
       170895699        170904203        170916892        170920524       
170950617        170957736        170970051        171006364        171011757   
    171022990        171027553        171068614        171075252    170757463  
  170808286        170830920        170841222        170858124        170872634
       170876400        170895701        170904208        170916893       
170920527        170950619        170957741        170970052        171006365   
    171011758        171022991        171027557        171068620       
171075257    170757464     170808291        170830942        170841223       
170858140        170872635        170876401        170895714        170904210   
    170916894        170920528        170950623        170957742       
170970056        171006366        171011760        171022992        171027558   
    171068621        171075259    170757491     170808292        170830945     
  170841224        170858141        170872636        170876402        170895722
       170904211        170916897        170920529        170950625       
170957744        170970062        171006368        171011762        171022993   
    171027559        171068624        171075275    170757497     170808298     
  170830952        170841225        170858156        170872637        170876403
       170895733        170904218        170916898        170920530       
170950629        170957745        170970064        171006370        171011763   
    171023001        171027561        171068627        171075277    170757509  
  170808302        170830956        170841228        170858160        170872640
       170876404        170895750        170904224        170916900       
170920532        170950651        170957746        170970065        171006371   
    171011768        171023003        171027564        171068629       
171075281    170757510     170808304        170830965        170841229       
170858168        170872644        170876406        170895753        170904226   
    170916901        170920533        170950682        170957747       
170970075        171006373        171011770        171023004        171027567   
    171068636        171075303    170757511     170808305        170830972     
  170841232        170858175        170872645        170876407        170895754
       170904233        170916902        170920534        170950689       
170957748        170970076        171006374        171011777        171023007   
    171027569        171068637        171075304    170757513     170808310     
  170830981        170841233        170858179        170872646        170876408
       170895756        170904241        170916904        170920537       
170950702        170957749        170970078        171006375        171011780   
    171023011        171027570        171068640        171075305   

 

SCH-A-25



--------------------------------------------------------------------------------

170757516     170808312        170831017        170841235        170858191     
  170872647        170876409        170895782        170904244        170916905
       170920538        170950720        170957750        170970079       
171006377        171011782        171023012        171027573        171068641   
    171075315    170757535     170808313        170831054        170841236     
  170858205        170872651        170876410        170895803        170904247
       170916907        170920539        170950726        170957751       
170970081        171006378        171011785        171023015        171027574   
    171068642        171075316    170757551     170808314        170831103     
  170841237        170858225        170872653        170876411        170895804
       170904249        170916909        170920540        170950737       
170957752        170970085        171006379        171011786        171023016   
    171027580        171068644        171075333    170757555     170808321     
  170831112        170841240        170858230        170872656        170876412
       170895806        170904251        170916911        170920541       
170950747        170957754        170970088        171006380        171011789   
    171023022        171027581        171068645        171075337    170757574  
  170808322        170831113        170841241        170858239        170872657
       170876413        170895817        170904254        170916914       
170920542        170950748        170957757        170970089        171006381   
    171011792        171023025        171027584        171068651       
171075346    170757580     170808326        170831120        170841245       
170858270        170872658        170876414        170895823        170904255   
    170916915        170920546        170950765        170957761       
170970092        171006382        171011793        171023028        171027586   
    171068654        171075351    170757581     170808331        170831142     
  170841252        170858272        170872665        170876415        170895827
       170904258        170916921        170920548        170950802       
170957764        170970094        171006383        171011795        171023029   
    171027587        171068656        171075354    170757593     170808332     
  170831155        170841253        170858274        170872668        170876417
       170895832        170904274        170916923        170920550       
170950809        170957767        170970104        171006385        171011796   
    171023030        171027590        171068664        171075358    170757605  
  170808333        170831167        170060655        170858282        170872670
       170876419        170895834        170904277        170916924       
170920554        170950817        170957771        170970107        171006386   
    171011797        171023032        171027591        171068666       
171075360    170757620     170808337        170831182        170060820       
170858317        170872672        170876423        170895879        170904281   
    170916928        170920555        170950820        170957772       
170970120        171006392        171011799        171023036        171027596   
    171068670        171075366    170757628     170808342        170831184     
  170062434        170858318        170872673        170876424        170895913
       170904282        170916932        170920556        170950856       
170957774        170970127        171006393        171011801        171023039   
    171027599        171068673        171075378    170757630     170808344     
  170831215        170066844        170858321        170872682        170876426
       170895915        170904283        170916933        170920557       
170950865        170957775        170970129        171006394        171011802   
    171023040        171027601        171068680        171075381    170757641  
  170808346        170831226        170068033        170858327        170872689
       170876427        170895917        170904284        170916934       
170920560        170950870        170957780        170970133        171006396   
    171011805        171023042        171027603        171068681       
171075385    170757643     170808351        170831255        170068096       
170858328        170872695        170876428        170895926        170904285   
    170916936        170920561        170950898        170957782       
170970134        171006399        171011806        171023045        171027605   
    171068682        171075388    170757648     170808353        170831294     
  170068185        170858339        170872696        170876432        170895942
       170904289        170916937        170920563        170950941       
170957785        170970135        171006400        171011807        171023047   
    171027607        171068696        171075401    170757652     170808356     
  170831318        170068501        170858348        170872698        170876433
       170895954        170904290        170916942        170920566       
170950954        170957787        170970139        171006402        171011811   
    171023052        171027608        171068699        171075402    170757656  
  170808357        170831384        170068509        170858356        170872702
       170876434        170895959        170904294        170916949       
170920570        170950961        170957788        170970146        171006404   
    171011812        171023053        171027609        171068703       
171075407    170757660     170808361        170831448        170068520       
170858360        170872713        170876435        170895972        170904297   
    170916950        170920571        170950966        170957789       
170970153        171006407        171011815        171023054        171027611   
    171068704        171075417    170757668     170808364        170831454     
  170068523        170858388        170872714        170876438        170895988
       170904299        170916951        170920572        170950976       
170957792        170970158        171006409        171011816        171023059   
    171027617        171068705        171075421    170757672     170808367     
  170831467        170068553        170858393        170872715        170876439
       170896004        170904300        170916952        170920574       
170950977        170957793        170970161        171006411        171011819   
    171023062        171027620        171068707        171075425    170757674  
  170808381        170831483        170068642        170858401        170872718
       170876441        170896007        170904302        170916953       
170920575        170950979        170957795        170970163        171006412   
    171011822        171023066        171027624        171068709       
171075428    170757703     170808383        170831520        170068702       
170858427        170872720        170876442        170896012        170904303   
    170916956        170920578        170951016        170957797       
170970166        171006414        171011823        171023067        171027626   
    171068715        171075442    170757705     170808384        170831527     
  170068741        170858432        170872721        170876443        170896032
       170904305        170916959        170920581        170951018       
170957799        170970167        171006415        171011826        171023068   
    171027629        171068717        171075444    170757706     170808389     
  170831562        170068853        170858435        170872723        170876444
       170896048        170904306        170916962        170920583       
170951033        170957801        170970169        171006416        171011830   
    171023072        171027631        171068719        171075446    170757707  
  170808392        170831580        170068912        170858436        170872725
       170876445        170896051        170904308        170916963       
170920591        170951037        170957804        170970170        171006418   
    171011831        171023073        171027633        171068727       
171075449    170757708     170808404        170831591        170069114       
170858437        170872726        170876448        170896073        170904310   
    170916965        170920593        170951040        170957805       
170970172        171006419        171011833        171023075        171027635   
    171068729        171075451    170757725     170808407        170831596     
  170069151        170858452        170872727        170876451        170896149
       170904312        170916966        170920594        170951045       
170957806        170970187        171006429        171011834        171023076   
    171027637        171068731        171075452    170757733     170808408     
  170831608        170069174        170858460        170872728        170876453
       170896151        170904317        170916967        170920595       
170951047        170957810        170970193        171006430        171011836   
    171023077        171027638        171068733        171075463    170757742  
  170808414        170831635        170069182        170858507        170872729
       170876454        170896159        170904321        170916968       
170920596        170951048        170957811        170970197        171006431   
    171011837        171023078        171027641        171068734       
171075464    170757746     170808416        170831665        170069354       
170858525        170872730        170876456        170896166        170904329   
    170916969        170920598        170951058        170957813       
170970202        171006438        171011838        171023079        171027642   
    171068737        171075465    170757759     170808417        170831685     
  170069392        170858529        170872731        170876457        170896170
       170904330        170916970        170920599        170951068       
170957817        170970212        171006441        171011843        171023080   
    171027646        171068748        171075472    170757762     170808418     
  170831687        170069618        170858552        170872732        170876460
       170896174        170904333        170916973        170920600       
170951071        170957820        170970213        171006443        171011845   
    171023084        171027648        171068750        171075473    170757772  
  170808419        170831732        170069872        170858560        170872736
       170876462        170896193        170904334        170916976       
170920602        170951072        170957821        170970216        171006445   
    171011846        171023092        171027651        171068752       
171075474    170757778     170808420        170831738        170070166       
170858564        170872740        170876463        170896200        170904336   
    170916978        170920605        170951075        170957825       
170970217        171006451        171011849        171023096        171027653   
    171068754        171075476    170757784     170808421        170831754     
  170070212        170858576        170872747        170876464        170896206
       170904339        170916980        170920607        170951077       
170957826        170970218        171006457        171011853        171023098   
    171027657        171068755        171075478    170757785     170808424     
  170831770        170070214        170858582        170872750        170876468
       170896220        170904341        170916982        170920608       
170951079        170957828        170970220        171006458        171011855   
    171023099        171027658        171068757        171075479    170757786  
  170808425        170831773        170070259        170858600        170872751
       170876469        170896223        170904344        170916983       
170920609        170951082        170957829        170970226        171006461   
    171011856        171023100        171027661        171068758       
171075481    170757789     170808430        170831815        170070266       
170858622        170872757        170876470        170896228        170904347   
    170916985        170920610        170951087        170957830       
170970229        171006467        171011857        171023102        171027666   
    171068763        171075485    170757792     170808436        170831858     
  170070311        170858629        170872758        170876472        170896229
       170904348        170916986        170920611        170951093       
170957831        170970231        171006468        171011861        171023105   
    171027667        171068782        171075486    170757793     170808439     
  170831861        170070330        170858664        170872759        170876473
       170896235        170904352        170916987        170920612       
170951095        170957832        170970232        171006469        171011863   
    171023106        171027669        171068788        171075488    170757817  
  170808442        170831874        170070367        170858669        170872769
       170876475        170896241        170904355        170916990       
170920615        170951105        170957834        170970234        171006471   
    171011869        171023107        171027670        171068796       
171075489    170757818     170808444        170831886        170070370       
170858682        170872770        170876476        170896244        170904356   
    170916993        170920620        170951108        170957836       
170970236        171006473        171011871        171023110        171027671   
    171068798        171075491    170757842     170808445        170831926     
  170073308        170858706        170872771        170876477        170896246
       170904357        170916995        170920621        170951110       
170957844        170970237        171006476        171011872        171023111   
    171027673        171068800        171075494    170757844     170808448     
  170831933        170073309        170858724        170872774        170876479
       170896250        170904358        170916997        170920625       
170951118        170957845        170970246        171006478        171011875   
    171023112        171027674        171068805        171075498    170757845  
  170808451        170831949        170073344        170858725        170872780
       170876480        170896252        170904360        170916998       
170920627        170951121        170957850        170970248        171006483   
    171011877        171023114        171027675        171068809       
171075506    170757848     170808454        170831979        170073404       
170858727        170872781        170876481        170896258        170904362   
    170916999        170920628        170951127        170957855       
170970249        171006484        171011878        171023116        171027677   
    171068810        171075507    170757851     170808455        170832023     
  170073436        170858750        170872785        170876483        170896259
       170904382        170917000        170920630        170951142       
170957856        170970251        171006486        171011880        171023117   
    171027678        171068811        171075508    170757852     170808459     
  170832048        170073515        170858827        170872786        170876484
       170896272        170904386        170917001        170920631       
170951144        170957857        170970255        171006487        171011881   
    171023118        171027682        171068812        171075515    170757853  
  170808460        170832075        170073650        170858837        170872787
       170876485        170896273        170904388        170917004       
170920632        170951152        170957868        170970258        171006488   
    171011884        171023123        171027683        171068816       
171075524    170757855     170808461        170832091        170073654       
170858845        170872791        170876486        170896275        170904389   
    170917005        170920635        170951160        170957872       
170970260        171006489        171011886        171023128        171027687   
    171068825        171075536    170757856     170808467        170832094     
  170073704        170858880        170872793        170876489        170896276
       170904399        170917007        170920636        170951175       
170957874        170970263        171006493        171011887        171023132   
    171027688        171068828        171075537    170757858     170808469     
  170832125        170073708        170858888        170872794        170876492
       170896277        170904401        170917012        170920637       
170951180        170957875        170970264        171006496        171011894   
    171023133        171027690        171068831        171075544    170757859  
  170808470        170832198        170073814        170858891        170872795
       170876493        170896281        170904402        170917014       
170920639        170951195        170957876        170970268        171006507   
    171011895        171023136        171027691        171068840       
171075561    170757867     170808472        170832209        170074027       
170858897        170872799        170876495        170896282        170904404   
    170917015        170920640        170951198        170957880       
170970270        171006509        171011896        171023137        171027694   
    171068842        171075566    170757877     170808480        170832215     
  170074195        170858932        170872800        170876496        170896286
       170904406        170917016        170920641        170951202       
170957881        170970271        171006512        171011898        171023141   
    171027695        171068843        171075572    170757879     170808481     
  170832233        170074295        170858947        170872801        170876502
       170896291        170904418        170917017        170920642       
170951203        170957886        170970272        171006514        171011899   
    171023142        171027696        171068844        171075585    170757905  
  170808484        170832255        170074358        170858967        170872804
       170876503        170896304        170904419        170917018       
170920643        170951204        170957890        170970273        171006522   
    171011900        171023146        171027698        171068848       
171075586    170757917     170808485        170832279        170074421       
170858969        170872805        170876505        170896313        170904422   
    170917019        170920645        170951209        170957892       
170970274        171006524        171011912        171023148        171027699   
    171068849        171075594    170757918     170808486        170832288     
  170074608        170859012        170872806        170876507        170896320
       170904424        170917022        170920648        170951210       
170957894        170970275        171006530        171011915        171023149   
    171027701        171068855        171075599    170757935     170808489     
  170832292        170074705        170859013        170872807        170876508
       170896334        170904427        170917034        170920650       
170951211        170957897        170970276        171006532        171011917   
    171023153        171027703        171068857        171075609    170757938  
  170808490        170832296        170074775        170859043        170872808
       170876509        170896336        170904428        170917037       
170920652        170951216        170957898        170970284        171006535   
    171011919        171023154        171027706        171068858       
171075616    170757943     170808491        170832300        170074806       
170859068        170872810        170876511        170896346        170904430   
    170917038        170920653        170951218        170957902       
170970285        171006537        171011931        171023155        171027707   
    171068860        171075623    170757958     170808492        170832323     
  170074930        170859074        170872811        170876512        170896382
       170904432        170917039        170920654        170951232       
170957904        170970288        171006541        171011943        171023157   
    171027710        171068863        171075625    170757962     170808503     
  170832325        170074944        170859089        170872812        170876516
       170896395        170904433        170917041        170920655       
170951242        170957907        170970289        171006542        171011945   
    171023158        171027711        171068864        171075635    170757975  
  170808504        170832368        170074996        170859101        170872817
       170876517        170896402        170904435        170917043       
170920657        170951247        170957908        170970290        171006543   
    171011950        171023163        171027713        171068865       
171075637    170757981     170808505        170832379        170075063       
170859108        170872820        170876519        170896404        170904437   
    170917045        170920658        170951249        170957909       
170970293        171006553        171011951        171023168        171027718   
    171068867        171075640    170757995     170808507        170832380     
  170075132        170859154        170872822        170876521        170896405
       170904438        170917046        170920660        170951258       
170957910        170970295        171006556        171011956        171023170   
    171027720        171068871        171075641    170758006     170808508     
  170832394        170075135        170859155        170872831        170876522
       170896409        170904443        170917048        170920661       
170951261        170957911        170970300        171006559        171011957   
    171023175        171027728        171068873        171075644    170758008  
  170808509        170832413        170075177        170859172        170872834
       170876523        170896422        170904444        170917051       
170920663        170951267        170957913        170970306        171006562   
    171011958        171023179        171027730        171068875       
171075647    170758015     170808510        170832425        170075181       
170859235        170872835        170876525        170896428        170904447   
    170917054        170920668        170951286        170957917       
170970309        171006566        171011963        171023180        171027733   
    171068877        171075649    170758022     170808513        170832431     
  170075210        170859253        170872836        170876527        170896442
       170904448        170917056        170920672        170951287       
170957919        170970312        171006567        171011970        171023181   
    171027736        171068878        171075652    170758026     170808514     
  170832433        170075235        170859270        170872837        170876528
       170896444        170904449        170917061        170920673       
170951295        170957920        170970314        171006569        171011971   
    171023182        171027737        171068879        171075655    170758028  
  170808518        170832434        170075271        170859279        170872839
       170876529        170896469        170904451        170917062       
170920675        170951300        170957925        170970321        171006570   
    171011975        171023185        171027739        171068889       
171075658    170758049     170808520        170832436        170075313       
170859280        170872840        170876530        170896492        170904452   
    170917063        170920676        170951305        170957930       
170970330        171006574        171011982        171023190        171027741   
    171068890        171075660    170758090     170808524        170832455     
  170075616        170859281        170872841        170876532        170896529
       170904456        170917064        170920679        170951314       
170957931        170970337        171006577        171011986        171023192   
    171027743        171068891        171075664    170758098     170808536     
  170832469        170075720        170859289        170872842        170876533
       170896536        170904459        170917066        170920680       
170951326        170957932        170970340        171006579        171011987   
    171023193        171027745        171068892        171075666    170758099  
  170808537        170832479        170075750        170859317        170872851
       170876534        170896561        170904464        170917070       
170920681        170951327        170957934        170970348        171006580   
    171011988        171023196        171027746        171068897       
171075684    170758104     170808546        170832489        170075752       
170859346        170872852        170876536        170896602        170904466   
    170917071        170920682        170951329        170957935       
170970355        171006582        171011989        171023202        171027749   
    171068902        171075685    170758109     170808550        170832494     
  170075757        170859362        170872857        170876537        170896608
       170904471        170917076        170920684        170951333       
170957936        170970360        171006583        171011990        171023209   
    171027752        171068903        171075686    170758112     170808553     
  170832498        170075767        170859445        170872858        170876540
       170896625        170904472        170917077        170920685       
170951334        170957938        170970366        171006585        171011993   
    171023210        171027758        171068907        171075691    170758114  
  170808555        170832506        170075770        170859446        170872862
       170876541        170896627        170904480        170917078       
170920686        170951342        170957940        170970381        171006586   
    171011996        171023218        171027759        171068912       
171075695    170758115     170808559        170832509        170075782       
170859448        170872865        170876542        170896628        170904481   
    170917083        170920687        170951345        170957944       
170970383        171006587        171011997        171023220        171027768   
    171068919        171075697    170758121     170808560        170832525     
  170076124        170859462        170872868        170876546        170896634
       170904486        170917085        170920688        170951346       
170957947        170970385        171006588        171012002        171023221   
    171027771        171068939        171075706    170758135     170808565     
  170832530        170076316        170859465        170872869        170876548
       170896637        170904489        170917088        170920689       
170951352        170957948        170970388        171006602        171012004   
    171023227        171027772        171068942        171075714    170758154  
  170808567        170832546        170841255        170859479        170872871
       170876549        170896640        170904495        170917089       
170920693        170951358        170957950        170970391        171006609   
    171012005        171023234        171027774        171068943       
171075715    170758156     170808568        170832557        170841256       
170859496        170872872        170876551        170896666        170904502   
    170917090        170920696        170951366        170957951       
170970392        171006610        171012007        171023236        171027785   
    171068944        171075718    170758159     170808569        170832558     
  170841258        170859497        170872876        170876552        170896674
       170904506        170917091        170920697        170951371       
170957957        170970393        171006611        171012017        171023237   
    171027788        171068949        171075725    170758168     170808570     
  170832561        170841260        170859498        170872878        170876554
       170896688        170904508        170917093        170920699       
170951378        170957961        170970397        171006614        171012019   
    171023253        171027789        171068952        171075731    170758169  
  170808582        170832562        170841261        170859528        170872879
       170876556        170896691        170904512        170917094       
170920700        170951383        170957963        170970398        171006616   
    171012020        171023256        171027791        171068955       
171075737    170758174     170808591        170832571        170841263       
170859556        170872882        170876559        170896695        170904514   
    170917097        170920703        170951391        170957965       
170970399        171006617        171012021        171023260        171027798   
    171068957        171075762    170758178     170808592        170832572     
  170841264        170859563        170872883        170876560        170896699
       170904518        170917098        170920705        170951396       
170957969        170970403        171006618        171012027        171023261   
    171027799        171068968        171075763    170758180     170808594     
  170832574        170841266        170859568        170872884        170876561
       170896700        170904519        170917101        170920706       
170951444        170957973        170970405        171006621        171012028   
    171023264        171027800        171068972        171075765    170758181  
  170808596        170832579        170841267        170859572        170872885
       170876562        170896702        170904521        170917102       
170920707        170951450        170957975        170970408        171006622   
    171012029        171023265        171027808        171068975       
171075770    170758191     170808601        170832591        170841268       
170859671        170872886        170876563        170896713        170904524   
    170917103        170920708        170951451        170957978       
170970409        171006623        171012032        171023266        171027810   
    171068981        171075783    170758194     170808602        170832599     
  170841269        170859685        170872887        170876565        170896728
       170904525        170917104        170920709        170951465       
170957983        170970411        171006624        171012035        171023268   
    171027816        171068994        171075784    170758208     170808606     
  170832601        170841271        170859701        170872889        170876566
       170896730        170904528        170917105        170920710       
170951471        170957988        170970414        171006625        171012036   
    171023275        171027818        171068999        171075789    170758209  
  170808607        170832614        170841278        170859704        170872890
       170876568        170896736        170904530        170917106       
170920712        170951474        170957991        170970416        171006627   
    171012040        171023276        171027823        171069000       
171075799    170758217     170808609        170832615        170841280       
170859708        170872897        170876571        170896792        170904532   
    170917107        170920715        170951475        170957993       
170970420        171006628        171012043        171023277        171027824   
    171069005        171075810    170758224     170808612        170832628     
  170841281        170859712        170872898        170876573        170896816
       170904536        170917110        170920718        170951479       
170957994        170970429        171006630        171012044        171023278   
    171027825        171069006        171075814    170758228     170808613     
  170832629        170841282        170859724        170872899        170876577
       170896827        170904537        170917111        170920719       
170951480        170957998        170970432        171006634        171012047   
    171023279        171027828        171069007        171075823    170758230  
  170808615        170832653        170841283        170859728        170872900
       170876578        170896872        170904538        170917114       
170920724        170951485        170957999        170970433        171006637   
    171012048        171023280        171027833        171069009       
171075826    170758234     170808618        170832662        170841285       
170859756        170872902        170876579        170896906        170904539   
    170917115        170920729        170951491        170958004       
170970437        171006641        171012049        171023282        171027835   
    171069010        171075835    170758240     170808619        170832671     
  170841286        170859761        170872903        170876580        170896907
       170904541        170917116        170920731        170951493       
170958006        170970440        171006644        171012050        171023283   
    171027843        171069011        171075837    170758242     170808621     
  170832674        170841287        170859773        170872904        170876581
       170896923        170904542        170917118        170920733       
170951494        170958012        170970445        171006646        171012051   
    171023284        171027844        171069014        171075856   

 

SCH-A-26



--------------------------------------------------------------------------------

170758245     170808624        170832676        170841288        170859792     
  170872912        170876582        170896959        170904543        170917119
       170920734        170951495        170958015        170970446       
171006652        171012055        171023286        171027847        171069015   
    171075868    170758247     170808629        170832694        170841291     
  170859817        170872914        170876583        170896969        170904544
       170917120        170920736        170951497        170958018       
170970448        171006654        171012056        171023288        171027851   
    171069016        171075871    170758256     170808631        170832703     
  170841292        170859860        170872915        170876584        170896975
       170904547        170917121        170920738        170951498       
170958019        170970450        171006655        171012059        171023289   
    171027857        171069018        171075881    170758262     170808632     
  170832710        170841293        170859864        170872916        170876585
       170896988        170904549        170917126        170920739       
170951501        170958024        170970456        171006656        171012060   
    171023292        171027859        171069020        171075888    170758263  
  170808641        170832716        170841294        170859932        170872917
       170876587        170897022        170904550        170917128       
170920742        170951504        170958025        170970457        171006657   
    171012064        171023295        171027860        171069022       
171075890    170758264     170808643        170832745        170841295       
170859933        170872923        170876588        170897026        170904552   
    170917130        170920750        170951510        170958026       
170970458        171006659        171012066        171023296        171027865   
    171069035        171075891    170758270     170808644        170832749     
  170841296        170859934        170872926        170876589        170897037
       170904553        170917134        170920751        170951511       
170958030        170970461        171006663        171012072        171023303   
    171027878        171069041        171075899    170758273     170808646     
  170832765        170841300        170859950        170872928        170876591
       170897038        170904555        170917136        170920753       
170951515        170958034        170970465        171006665        171012074   
    171023305        171027879        171069046        171075914    170758275  
  170808651        170832782        170841302        170859954        170872929
       170876592        170897052        170904562        170917137       
170920755        170951520        170958038        170970473        171006666   
    171012075        171023306        171027883        171069050       
171075915    170758277     170808653        170832810        170841307       
170859968        170872931        170876593        170897056        170904563   
    170917138        170920758        170951524        170958040       
170970474        171006667        171012076        171023308        171027884   
    171069051        171075919    170758280     170808655        170832813     
  170841308        170860007        170872933        170876594        170897069
       170904564        170917139        170920759        170951526       
170958041        170970486        171006668        171012078        171023309   
    171027885        171069053        171075933    170758295     170808657     
  170832822        170841309        170860035        170872936        170876595
       170897087        170904567        170917144        170920761       
170951533        170958042        170970498        171006669        171012079   
    171023311        171027889        171069056        171075937    170758315  
  170808659        170832825        170841310        170860039        170872938
       170876596        170897092        170904581        170917148       
170920762        170951548        170958044        170970501        171006672   
    171012080        171023313        171027892        171069061       
171075961    170758316     170808660        170832829        170841315       
170860045        170872939        170876599        170897093        170904582   
    170917151        170920765        170951555        170958046       
170970503        171006673        171012084        171023315        171027894   
    171069064        171075969    170758324     170808663        170832866     
  170841317        170860047        170872940        170876600        170897099
       170904586        170917152        170920769        170951562       
170958047        170970509        171006676        171012085        171023317   
    171027899        171069065        171075973    170758328     170808664     
  170832868        170841322        170860050        170872943        170876603
       170897109        170904588        170917153        170920770       
170951568        170958049        170970510        171006677        171012090   
    171023318        171027902        171069066        171075975    170758330  
  170808665        170832873        170841323        170860063        170872945
       170876604        170897110        170904591        170917154       
170920771        170951587        170958052        170970515        171006678   
    171012092        171023319        171027903        171069073       
171075978    170758335     170808667        170832881        170841324       
170860074        170872946        170876605        170897121        170904592   
    170917155        170920772        170951591        170958056       
170970516        171006679        171012093        171023320        171027905   
    171069075        171075982    170758345     170808670        170832884     
  170841329        170860086        170872947        170876606        170897125
       170904593        170917158        170920773        170951593       
170958057        170970520        171006681        171012094        171023322   
    171027908        171069076        171075997    170758368     170808671     
  170832885        170841331        170860125        170872952        170876607
       170897157        170904596        170917160        170920774       
170951613        170958058        170970524        171006685        171012097   
    171023323        171027909        171069077        171076032    170758374  
  170808672        170832886        170841332        170860136        170872953
       170876610        170897167        170904600        170917161       
170920775        170951626        170958062        170970533        171006690   
    171012098        171023325        171027910        171069087       
171076033    170758384     170808674        170832887        170841335       
170860138        170872956        170876611        170897186        170904603   
    170917162        170920776        170951627        170958064       
170970534        171006691        171012101        171023328        171027917   
    171069094        171076038    170758385     170808678        170832928     
  170841336        170860160        170872957        170876614        170897196
       170904604        170917163        170920780        170951628       
170958072        170970536        171006694        171012107        171023330   
    171027919        171069095        171076040    170758386     170808693     
  170832941        170841337        170860175        170872959        170876617
       170897207        170904607        170917164        170920781       
170951629        170958073        170970543        171006695        171012111   
    171023332        171027920        171069097        171076041    170758391  
  170808695        170832944        170841339        170860176        170872960
       170876619        170897224        170904610        170917167       
170920785        170951643        170958074        170970550        171006697   
    171012119        171023338        171027921        171069099       
171076048    170758398     170808697        170832946        170841342       
170860228        170872969        170876620        170897233        170904611   
    170917169        170920786        170951650        170958077       
170970554        171006700        171012126        171023339        171027923   
    171069102        171076051    170758402     170808701        170832965     
  170841343        170860234        170872971        170876621        170897240
       170904612        170917170        170920789        170951664       
170958081        170970563        171006702        171012129        171023344   
    171027924        171069103        171076055    170758404     170808707     
  170832973        170841350        170860256        170872973        170876623
       170897242        170904613        170917171        170920791       
170951675        170958084        170970566        171006706        171012132   
    171023350        171027928        171069104        171076056    170758411  
  170808708        170832980        170841351        170860268        170872975
       170876625        170897243        170904615        170917173       
170920792        170951677        170958087        170970567        171006708   
    171012133        171023351        171027929        171069116       
171076095    170758418     170808709        170832984        170841352       
170860275        170872976        170876626        170897249        170904621   
    170917174        170920793        170951694        170958092       
170970571        171006709        171012142        171023360        171027935   
    171069118        171076111    170758445     170808712        170833002     
  170841353        170860277        170872977        170876627        170897252
       170904623        170917175        170920794        170951705       
170958094        170970572        171006710        171012147        171023361   
    171027937        171069120        171076126    170758450     170808717     
  170833015        170841354        170860291        170872978        170876629
       170897258        170904625        170917176        170920795       
170951708        170958097        170970573        171006711        171012151   
    171023362        171027938        171069121        171076149    170758498  
  170808718        170833017        170841364        170860323        170872980
       170876630        170897285        170904628        170917177       
170920796        170951712        170958101        170970574        171006712   
    171012154        171023363        171027940        171069124       
171076167    170758499     170808720        170833025        170841367       
170860348        170872981        170876631        170897286        170904629   
    170917179        170920797        170951714        170958102       
170970580        171006713        171012161        171023365        171027944   
    171069129        171076175    170758506     170808722        170833030     
  170841368        170860363        170872982        170876632        170897288
       170904630        170917180        170920798        170951717       
170958105        170970582        171006714        171012171        171023370   
    171027949        171069130        171076179    170758507     170808723     
  170833035        170841370        170860365        170872987        170876634
       170897294        170904631        170917181        170920799       
170951720        170958108        170970585        171006717        171012175   
    171023372        171027950        171069134        171076217    170758515  
  170808724        170833037        170841372        170860372        170872989
       170876635        170897297        170904632        170917184       
170920802        170951721        170958109        170970589        171006719   
    171012176        171023373        171027952        171069135       
171076248    170758523     170808730        170833041        170841373       
170860377        170872991        170876636        170897336        170904633   
    170917186        170920803        170951732        170958110       
170970591        171006721        171012181        171023374        171027953   
    171069137        171076252    170758525     170808731        170833043     
  170841382        170860394        170872992        170876637        170897350
       170904635        170917187        170920805        170951733       
170958113        170970595        171006722        171012186        171023375   
    171027957        171069138        171076284    170758535     170808732     
  170833045        170841386        170860401        170872993        170876638
       170897356        170904637        170917188        170920806       
170951734        170958114        170970596        171006726        171012193   
    171023376        171027969        171069143        171076299    170758560  
  170808734        170833046        170841393        170860403        170872995
       170876640        170897376        170904638        170917191       
170920808        170951748        170958118        170970605        171006727   
    171012194        171023379        171027970        171069144       
171076301    170758568     170808735        170833047        170841394       
170860412        170872997        170876642        170897387        170904639   
    170917193        170920810        170951750        170958122       
170970607        171006728        171012196        171023380        171027975   
    171069146        171076310    170758575     170808736        170833051     
  170841395        170860418        170872998        170876645        170897389
       170904640        170917194        170920813        170951753       
170958126        170970608        171006730        171012197        171023384   
    171027983        171069148        171076313    170758588     170808738     
  170833054        170841397        170860421        170873000        170876646
       170897394        170904644        170917195        170920817       
170951757        170958131        170970611        171006731        171012198   
    171023388        171027984        171069149        171076314    170758592  
  170808741        170833075        170841398        170860448        170873001
       170876647        170897420        170904647        170917197       
170920818        170951759        170958133        170970613        171006734   
    171012199        171023389        171027985        171069150       
171076315    170758638     170808745        170833100        170841405       
170860461        170873003        170876648        170897421        170904648   
    170917198        170920819        170951765        170958134       
170970625        171006737        171012200        171023394        171027987   
    171069152        171076320    170758678     170808750        170833120     
  170841406        170860514        170873005        170876649        170897424
       170904652        170917199        170920820        170951767       
170958135        170970628        171006739        171012201        171023395   
    171027988        171069154        171076341    170758703     170808751     
  170833132        170841410        170860522        170873009        170876651
       170897433        170904653        170917201        170920821       
170951769        170958141        170970629        171006740        171012207   
    171023396        171027989        171069160        171076342    170758721  
  170808761        170833136        170841412        170860533        170873012
       170876657        170897444        170904655        170917202       
170920822        170951777        170958143        170970630        171006744   
    171012208        171023399        171027992        171069162       
171076348    170758832     170808767        170833145        170841413       
170860558        170873017        170876658        170897484        170904657   
    170917203        170920824        170951781        170958145       
170970631        171006749        171012215        171023405        171027993   
    171069164        171076352    170758850     170808769        170833174     
  170841414        170860572        170873018        170876659        170897491
       170904661        170917204        170920825        170951783       
170958149        170970633        171006751        171012220        171023407   
    171027995        171069169        171076361    170758971     170808770     
  170833190        170841415        170860585        170873023        170876660
       170897493        170904662        170917205        170920826       
170951790        170958152        170970634        171006752        171012222   
    171023410        171027996        171069171        171076375    170758994  
  170808772        170833193        170841417        170860606        170873024
       170876663        170897494        170904666        170917206       
170920830        170951791        170958156        170970636        171006755   
    171012223        171023412        171028000        171069174       
171076388    170759007     170808776        170833207        170841419       
170860612        170873027        170876664        170897510        170904667   
    170917207        170920833        170951792        170958165       
170970638        171006757        171012224        171023414        171028002   
    171069181        171076422    170759014     170808778        170833208     
  170841427        170860614        170873028        170876668        170897513
       170904671        170917209        170920834        170951797       
170958168        170970640        171006759        171012226        171023420   
    171028013        171069183        171076425    170759022     170808779     
  170833218        170841430        170860752        170873031        170876669
       170897521        170904677        170917210        170920835       
170951799        170958169        170970641        171006761        171012232   
    171023422        171028028        171069185        171076439    170759024  
  170808780        170833235        170841432        170860770        170873033
       170876670        170897526        170904682        170917212       
170920837        170951806        170958170        170970642        171006762   
    171012240        171023423        171028031        171069190       
171076448    170759079     170808787        170833241        170841439       
170860773        170873035        170876672        170897536        170904683   
    170917213        170920838        170951813        170958173       
170970643        171006763        171012242        171023425        171028034   
    171069192        171076455    170759109     170808788        170833252     
  170841440        170860790        170873036        170876673        170897539
       170904686        170917215        170920839        170951816       
170958177        170970644        171006765        171012244        171023426   
    171028035        171069196        171076479    170759149     170808792     
  170833253        170841441        170860794        170873039        170876674
       170897556        170904688        170917216        170920846       
170951821        170958179        170970648        171006766        171012248   
    171023427        171028036        171069201        171076480    170759157  
  170808793        170833265        170841447        170860805        170873041
       170876675        170897560        170904689        170917219       
170920847        170951824        170958183        170970650        171006767   
    171012250        171023428        171028039        171069202       
171076494    170759164     170808794        170833276        170841450       
170860814        170873042        170876676        170897567        170904690   
    170917220        170920848        170951826        170958184       
170970651        171006768        171012251        171023429        171028040   
    171069208        171076510    170759175     170808795        170833282     
  170841451        170860816        170873044        170876677        170897568
       170904695        170917222        170920849        170951832       
170958189        170970655        171006769        171012252        171023431   
    171028048        171069211        171076511    170759187     170808796     
  170833291        170841452        170860855        170873049        170876678
       170897584        170904698        170917224        170920851       
170951841        170958193        170970656        171006771        171012253   
    171023432        171028050        171069212        171076517    170759203  
  170808797        170833297        170841455        170860872        170873052
       170876681        170897596        170904702        170917225       
170920852        170951851        170958197        170970657        171006777   
    171012256        171023434        171028051        171069220       
171076521    170759205     170808799        170833300        170841460       
170860902        170873055        170876685        170897601        170904704   
    170917226        170920853        170951855        170958204       
170970659        171006779        171012257        171023435        171028054   
    171069228        171076524    170759240     170808800        170833322     
  170841462        170860907        170873056        170876689        170897625
       170904705        170917228        170920854        170951859       
170958211        170970660        171006780        171012258        171023436   
    171028061        171069233        171076535    170759245     170808803     
  170833327        170841464        170860908        170873059        170876690
       170897632        170904710        170917229        170920855       
170951861        170958213        170970661        171006781        171012259   
    171023438        171028063        171069234        171076549    170759584  
  170808804        170833339        170841467        170860926        170873062
       170876693        170897633        170904711        170917232       
170920858        170951865        170958214        170970663        171006784   
    171012260        171023440        171028067        171069238       
171076565    170759664     170808805        170833350        170841472       
170860940        170873063        170876694        170897649        170904721   
    170917234        170920859        170951872        170958218       
170970666        171006785        171012269        171023441        171028070   
    171069244        171076569    170759763     170808809        170833351     
  170841473        170860980        170873064        170876697        170897655
       170904722        170917235        170920862        170951873       
170958219        170970669        171006787        171012270        171023442   
    171028071        171069246        171076599    170759815     170808810     
  170833363        170841474        170861004        170873067        170876698
       170897661        170904731        170917236        170920868       
170951880        170958223        170970671        171006790        171012272   
    171023444        171028074        171069247        171076626    170759826  
  170808812        170833375        170841484        170861006        170873069
       170876699        170897683        170904734        170917237       
170920871        170951886        170958225        170970672        171006793   
    171012275        171023445        171028075        171069249       
171076632    170759904     170808813        170833376        170841485       
170861038        170873070        170876703        170897703        170904739   
    170917238        170920872        170951887        170958227       
170970674        171006796        171012276        171023447        171028076   
    171069250        171076638    170759905     170808814        170833381     
  170841488        170861044        170873072        170876705        170897718
       170904742        170917241        170920873        170951890       
170958233        170970677        171006797        171012278        171023448   
    171028077        171069255        171076641    170759908     170808819     
  170833388        170841490        170861069        170873077        170876706
       170897720        170904743        170917242        170920877       
170951896        170958240        170970678        171006798        171012282   
    171023450        171028078        171069257        171076644    170759909  
  170808822        170833409        170841495        170861108        170873080
       170876707        170897724        170904756        170917243       
170920878        170951899        170958242        170970680        171006800   
    171012285        171023451        171028084        171069261       
171076658    170759932     170808824        170833438        170841498       
170861112        170873081        170876708        170897732        170904765   
    170917244        170920879        170951900        170958246       
170970681        171006806        171012286        171023454        171028087   
    171069262        171076661    170760006     170808826        170833450     
  170841500        170861115        170873082        170876712        170897748
       170904766        170917246        170920880        170951908       
170958259        170970686        171006812        171012289        171023458   
    171028089        171069263        171076666    170760127     170808828     
  170833474        170841503        170861143        170873084        170876713
       170897752        170904774        170917248        170920884       
170951917        170958261        170970687        171006813        171012300   
    171023459        171028093        171069268        171076669    170760140  
  170808831        170833479        170841505        170861159        170873085
       170876714        170897758        170904775        170917249       
170920887        170951919        170958262        170970688        171006814   
    171012306        171023463        171028101        171069269       
171076691    170760149     170808832        170833482        170841506       
170861165        170873086        170876715        170897760        170904777   
    170917252        170920889        170951924        170958266       
170970689        171006820        171012307        171023465        171028102   
    171069274        171076709    170760151     170808834        170833500     
  170841508        170861175        170873087        170876717        170897775
       170904778        170917257        170920890        170951928       
170958269        170970692        171006821        171012310        171023469   
    171028105        171069276        171076715    170760154     170808835     
  170833508        170841509        170861236        170873090        170876718
       170897790        170904779        170917259        170920891       
170951932        170958270        170970693        171006823        171012311   
    171023470        171028108        171069278        171076718    170760155  
  170808840        170833510        170841511        170861240        170873091
       170876719        170897803        170904780        170917260       
170920892        170951936        170958271        170970694        171006824   
    171012314        171023471        171028110        171069281       
171076727    170760198     170808841        170833524        170841512       
170861252        170873093        170876721        170897817        170904782   
    170917265        170920893        170951941        170958272       
170970696        171006840        171012321        171023474        171028112   
    171069297        171076728    170760261     170808844        170833525     
  170841513        170861269        170873095        170876723        170897845
       170904783        170917269        170920895        170951957       
170958275        170970700        171006842        171012323        171023477   
    171028114        171069299        171076798    170760274     170808848     
  170833527        170841515        170861275        170873096        170876724
       170897858        170904784        170917271        170920899       
170951958        170958279        170970707        171006846        171012326   
    171023482        171028115        171069305        171076799    170760311  
  170808852        170833538        170841516        170861277        170873099
       170876727        170897860        170904792        170917273       
170920900        170951961        170958280        170970709        171006850   
    171012331        171023483        171028116        171069306       
171076825    170760357     170808854        170833540        170841517       
170861281        170873102        170876728        170897861        170904794   
    170917275        170920901        170951962        170958286       
170970711        171006853        171012332        171023484        171028117   
    171069313        171076857    170760359     170808855        170833548     
  170841524        170861288        170873103        170876730        170897872
       170904796        170917276        170920905        170951967       
170958290        170970712        171006855        171012336        171023487   
    171028118        171069320        171076959    170760360     170808858     
  170833549        170841525        170861313        170873108        170876731
       170897883        170904801        170917277        170920906       
170951973        170958293        170970723        171006857        171012338   
    171023488        171028122        171069327        171077055    170760361  
  170808859        170833550        170841526        170861374        170873109
       170876733        170897885        170904804        170917278       
170920908        170951977        170958297        170970724        171006859   
    171012339        171023490        171028123        171069328       
171077088    170760364     170808861        170833552        170841527       
170861387        170873110        170876734        170897887        170904805   
    170917279        170920909        170951979        170958304       
170970725        171006860        171012346        171023493        171028125   
    171069330        171077119    170760426     170808868        170833558     
  170841528        170861391        170873111        170876737        170897898
       170904806        170917280        170920910        170951988       
170958307        170970731        171006861        171012347        171023494   
    171028129        171069338        171077166    170760427     170808869     
  170833573        170841530        170861408        170873118        170876740
       170897904        170904812        170917286        170920911       
170951990        170958310        170970734        171006864        171012351   
    171023495        171028130        171069340        171077262    170760470  
  170808873        170833585        170841533        170861421        170873119
       170876741        170897907        170904813        170917287       
170920913        170951997        170958312        170970735        171006866   
    171012352        171023496        171028131        171069348       
171077284    170760471     170808875        170833586        170841534       
170861441        170873121        170876742        170897933        170904814   
    170917288        170920914        170951998        170958325       
170970737        171006867        171012357        171023497        171028132   
    171069350        171077301    170760473     170808877        170833591     
  170841536        170861452        170873123        170876744        170897939
       170904820        170917289        170920918        170952002       
170958328        170970738        171006868        171012366        171023500   
    171028134        171069358        171077314    170760474     170808878     
  170833599        170841538        170861485        170873124        170876745
       170897952        170904823        170917290        170920921       
170952009        170958332        170970740        171006873        171012369   
    171023501        171028135        171069359        171077328    170760480  
  170808879        170833600        170841539        170861493        170873125
       170876746        170897966        170904824        170917291       
170920925        170952011        170958334        170970742        171006874   
    171012379        171023505        171028144        171069361       
171077386    170760516     170808881        170833604        170841542       
170861498        170873127        170876747        170897970        170904828   
    170917295        170920930        170952016        170958345       
170970747        171006876        171012382        171023507        171028145   
    171069362        171077393    170760532     170808883        170833606     
  170841544        170861522        170873130        170876749        170897980
       170904830        170917296        170920933        170952021       
170958346        170970749        171006878        171012383        171023509   
    171028147        171069366        171077486    170760533     170808884     
  170833616        170841550        170861536        170873131        170876750
       170898073        170904834        170917298        170920934       
170952028        170958358        170970753        171006886        171012384   
    171023510        171028148        171069372        171077489    170760542  
  170808885        170833623        170841551        170861537        170873132
       170876751        170898077        170904836        170917303       
170920935        170952032        170958362        170970755        171006894   
    171012388        171023511        171028149        171069375      170760551
    170808888        170833624        170841553        170861549       
170873139        170876753        170898079        170904839        170917304   
    170920936        170952043        170958364        170970760       
171006896        171012391        171023512        171028152        171069379   
  170760559     170808890        170833641        170841554        170861564   
    170873141        170876754        170898080        170904842       
170917309        170920938        170952047        170958365        170970761   
    171006899        171012393        171023513        171028155       
171069382      170760561     170808895        170833670        170841560       
170861591        170873142        170876755        170898082        170904843   
    170917310        170920940        170952058        170958371       
170970762        171006900        171012397        171023514        171028166   
    171069384      170760563     170808897        170833671        170841561   
    170861599        170873144        170876757        170898083       
170904844        170917311        170920944        170952060        170958373   
    170970768        171006904        171012400        171023518       
171028168        171069388      170760564     170808898        170833683       
170841563        170861608        170873146        170876758        170898087   
    170904845        170917314        170920945        170952062       
170958381        170970769        171006906        171012402        171023519   
    171028174        171069395      170760569     170808902        170833698   
    170841564        170861645        170873149        170876759       
170898088        170904857        170917315        170920947        170952068   
    170958384        170970772        171006907        171012405       
171023522        171028183        171069396      170760575     170808904       
170833700        170841565        170861650        170873150        170876763   
    170898092        170904858        170917316        170920949       
170952070        170958386        170970776        171006916        171012407   
    171023523        171028184        171069397      170760583     170808906   
    170833705        170841569        170861659        170873151       
170876764        170898096        170904861        170917317        170920950   
    170952079        170958390        170970777        171006922       
171012410        171023528        171028185        171069398      170760584    
170808907        170833706        170841570        170861663        170873152   
    170876766        170898116        170904873        170917318       
170920952        170952084        170958391        170970778        171006923   
    171012412        171023534        171028190        171069400      170760620
    170808908        170833718        170841572        170861669       
170873153        170876767        170898121        170904881        170917319   
    170920957        170952087        170958392        170970780       
171006924        171012413        171023536        171028191        171069405   
  170760626     170808909        170833726        170841575        170861703   
    170873154        170876768        170898125        170904882       
170917323        170920958        170952098        170958393        170970781   
    171006929        171012415        171023538        171028193       
171069412      170760643     170808918        170833728        170841576       
170861705        170873155        170876770        170898126        170904886   
    170917325        170920959        170952099        170958401       
170970782        171006932        171012417        171023539        171028195   
    171069414      170760653     170808920        170833734        170841577   
    170861719        170873157        170876771        170898128       
170904887        170917327        170920964        170952102        170958403   
    170970784        171006934        171012420        171023544       
171028204        171069416      170760657     170808921        170833737       
170841578        170861724        170873159        170876772        170898129   
    170904891        170917329        170920965        170952105       
170958406        170970794        171006935        171012425        171023546   
    171028205        171069420      170760664     170808927        170833738   
    170841579        170861733        170873160        170876774       
170898133        170904916        170917330        170920966        170952116   
    170958419        170970796        171006939        171012428       
171023549        171028207        171069424     

 

SCH-A-27



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERVICER REPORT

GM Financial Automobile Leasing Trust 2015-3

    % Exchange Note

Class A-1     % Asset Backed Notes

Class A-2A     % Asset Backed Notes

Class A-2B Floating Asset Backed Notes

Class A-3     % Asset Backed Notes

Class A-4     % Asset Backed Notes

Class B     % Asset Backed Notes

Class C     % Asset Backed Notes

Class D     % Asset Backed Notes

Servicer’s Certificate

 

Beginning of Period:        2015-3                  Original Agg. End of Period:
      

Designated Pool

 

Units

  

Start Date

  

Closing Date

  

Securitization Value

Number of days in Interest Period (Actual/360):                
Number of days in Collection Period:       

 

Report Due Date:      Total  

 

Distribution Date:                 Transaction Month:                

 

RECONCILIATION OF 2015-3 DESIGNATED POOL AGGREGATE SECURITIZATION VALUE   {1}  
Beginning of period Aggregate Securitization Value          {1}  

 

  {2}   Reduction in Agg. Securitization Value due to payments      {2}  

 

    {3}   Reduction in Agg. Securitization Value due to Defaulted Leases     
{3}  

 

    {4}   Reduction in Agg. Securitization Value due to early terminations,
dealer buyouts, cancellations, repurchases      {4}  

 

    {5}   Other adjustments      {5}  

 

    {6}   Total change in Agg. Securitization Value          {6}  

 

  {7}   End of period Aggregate Securitization Value          {7}               
 

 

  {8}   Pool Factor          {8}                 

 

RECONCILIATION OF 2015-3 EXCHANGE NOTE     {9}   Original Exchange Note Balance
         {9}  

 

  {10}   Beginning of period Exchange Note Balance          {10}  

 

  {11}   Exchange Note Principal Payment Amount          {11}  

 

  {12}   End of period Exchange Note Balance          {12}                 

 

  {13}   Note Pool Factor          {13}                 

 

 

RECONCILIATION OF THE ASSET BACKED NOTES   

Class A-1

  

Class A-2A

  

Class A-2B

  

Class A-3

       

Class A-4

  {14}   Original Note Balance     {14}                     {15}   Beginning of
period Note Balance     {15}                     {16}   Noteholders’ Principal
Distributable Amount     {16}                     {17}   Noteholders’
Accelerated Principal Amount     {17}                     {18}   Aggregate
Principal Parity Amount     {18}                     {19}   Matured Principal
Shortfall     {19}                     {20}   End of period Note Balance    
{20}              

 

  {21}   Note Pool Factor     {21}              

 

                    

Class B

  

Class C

  

Class D

            

TOTAL

  {22}   Original Note Balance     {22}   

 

  {23}   Beginning of period Note Balance     {23}                     {24}  
Noteholders’ Principal Distributable Amount     {24}                     {25}  
Noteholders’ Accelerated Principal Amount     {25}                     {26}  
Aggregate Principal Parity Amount     {26}                     {27}   Matured
Principal Shortfall     {27}                     {28}   End of period Note
Balance     {28}              

 

  {29}   Note Pool Factor     {29}              

 

 

EX-A-1



--------------------------------------------------------------------------------

EXCHANGE NOTE MONTHLY PRINCIPAL PAYMENT AND INTEREST CALCULATIONS     Principal
payment calculation:   {30}   Beginning of period Designated Pool Balance      
    {30}  

 

  {31}   Ending Designated Pool Balance       {31}  

 

    {32}   Unpaid prior Exchange Note Principal Payment Amount       {32}  

 

    {33}   Sum of {31} + {32}           {33}  

 

  {34}   Exchange Note Principal Payment Amount {30} - {33}           {34}      
           

 

    Interest calculation:                                             Beg Note
Balance        Interest
Carryover        Interest Rate        Days        Days Basis         Interest  
{35}               RECONCILIATION OF EXCHANGE NOTE COLLECTION ACCOUNT    
Additions:               {36}   2015-3 Designated Pool Collections (net of
Liquidation Proceeds and fees)       {36}  

 

    {37}   Net Liquidation Proceeds collected during period       {37}  

 

    {38}   Investment Earnings       {38}  

 

    {39}   Investment Earnings - transferred to Indenture Note Collection
Account       {39}  

 

    {40}   Deposit from Servicer (LKE, Pull Ahead Program)       {40}  

 

    {41}   Total Additions:           {41}  

 

    Distributions:               {42}   To the Servicer, Designated Pool
Servicing Fee       {42}  

 

    {43}   To the 2015-3 Exchange Noteholder, the Exchange Note Interest Payment
Amount   {43}  

 

    {44}   To the 2015-3 Exchange Noteholder, the Exchange Note Principal
Payment Amount   {44}  

 

    {45}   To the 2015-3 Exchange Noteholder, any funds available to pay
obligations pursuant to Indenture Section 8.3 (a)(i) through (xvii)       {45}  

 

    {46}   To the Lending Facility Pool, all remaining funds to be applied as
Collections on Residual Pool       {46}  

 

    {47}   Total Distributions:           {47}                  

 

NOTEHOLDERS’ MONTHLY PRINCIPAL PAYMENT AND INTEREST CALCULATIONS    
Noteholders’ Principal Distributable calculation:               {48}   Beginning
Agg. Securitization Value   {48}  

 

        {49}   Ending Agg. Securitization Value   {49}  

 

        {50}   Total change in Agg. Securitization Value {48} - {49}       {50}
 

 

    {51}   Indenture Section 5.4 collections following acceleration of the Notes
      {51}  

 

    {52}   Principal Distributable Amount {50} + {51}           {52}  

 

  {53}   Noteholders’ Principal Carryover Amount           {53}  

 

  {54}   Noteholders’ Principal Distributable Amount {52} + {53}           {54}
                 

 

    Noteholders’ Interest Distributable calculation:                
       Class        Beg Note Balance        
Interest Carryover        Interest Rate        Days        Days Basis   
     Interest   {55}       Class A-1               {56}       Class A-2A        
      {57}       Class A-2B               {58}       Class A-3              
{59}       Class A-4               {60}         Class B               {61}  
      Class C               {62}         Class D             RECONCILIATION OF
INDENTURE COLLECTION ACCOUNT     Available Funds:               {63}   2015-3
Exchange Note Collections       {63}  

 

    {64}   Investment Earnings       {64}  

 

    {65}   Investment Earnings - transferred from Exchange Note Collection
Account       {65}  

 

    {66}   Investment Earnings - and amounts released from Reserve Account      
{66}  

 

    {67}   Optional Purchase Price       {67}  

 

    {68}   Indenture Section 5.4 disposition of Collateral       {68}  

 

    {69}   Reserve Account Withdrawal Amount       {69}  

 

    {70}   Total Available Funds:           {70}  

 

    Distributions:               {71}   To the Successor Servicer, unpaid
transition expenses, pro rata       {71}  

 

    {72}   To the Indenture Trustee, any accrued and unpaid fees & expenses, pro
rata       {72}  

 

    {73}   To the Issuer Owner Trustee, any accrued and unpaid fees & expenses,
pro rata       {73}  

 

    {74}   Class A-1 Noteholders’ Interest Distributable Amount pari passu      
{74}  

 

    {75}   Class A-2A Noteholders’ Interest Distributable Amount pari passu    
  {75}  

 

    {76}   Class A-2B Noteholders’ Interest Distributable Amount pari passu    
  {76}  

 

    {77}   Class A-3 Noteholders’ Interest Distributable Amount pari passu      
{77}  

 

    {78}   Class A-4 Noteholders’ Interest Distributable Amount pari passu      
{78}  

 

    {79}   Class A Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {79}  

 

    {80}   Class B Noteholders’ Interest Distributable Amount       {80}  

 

    {81}   Class B Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {81}  

 

    {82}   Class C Noteholders’ Interest Distributable Amount       {82}  

 

    {83}   Class C Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {83}  

 

    {84}   Class D Noteholders’ Interest Distributable Amount       {84}  

 

    {85}   Class D Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {85}  

 

    {86}   Noteholders’ Principal Distributable Amount       {86}  

 

    {87}   To the Reserve Account, the Reserve Amount Required Amount       {87}
 

 

    {88}   To the Noteholders, the Accelerated Principal Amount (as calculated
below)       {88}  

 

    {89}   To the Successor Servicer, any amounts in excess of the caps set
forth, pro rata       {89}  

 

    {90}   To the Indenture Trustee, any amounts in excess of the caps set
forth, pro rata       {90}  

 

    {91}   To the Issuer Owner Trustee, any amounts in excess of the caps set
forth, pro rata       {91}  

 

    {92}   To the Issuer Trust Certificateholders, the aggregate amount
remaining       {92}  

 

    {93}   Total Distributions:           {93}                  

 

 

EX-A-2



--------------------------------------------------------------------------------

PRINCIPAL PARITY AMOUNT CALCULATION

 

         

Class

 

(X)

Cumulative
Note Balance

 

(Y)

Aggregate
Securitization Value

 

(I)

Excess of
(X) - (Y)

 

(II)

Total Available Funds
in Indenture Collection Account

 

Lesser of
(I) or (II)

          {94}   Class A                     {95}   Class B                    
{96}   Class C                     {97}   Class D                   ACCELERATED
PRINCIPAL AMOUNT CALCULATION   {98}   Excess Total Available Funds          
{98}  

 

    {99}   Beginning Note Balance       {99}  

 

        {100}   Principal payments through Indenture Section 8.3 (i) through
(xvii)   {100}  

 

        {101}   Pro-Forma Note Balance         {101}  

 

      {102}   Ending Aggregate Securitization Value     {102}  

 

        {103}       % of Aggregate Securitization Value as of Cutoff Date
($            )   {103}  

 

        {104}   Required Pro Forma Note Balance {102} - {103}     {104}  

 

      {105}   Excess of Pro Forma Balance minus Required Pro Forma Balance
{101} - {104}   {105}  

 

    {106}   Lesser of Excess Total Available Funds and Excess of Pro Forma Note
Balance     {106}                        

 

OVERCOLLATERALIZATION CALCULATIONS     Exchange Note:                 {107}  
Ending Aggregate Securitization Value         {107}  

 

    {108}   End of Period Note Balance           {108}  

 

    {109}   Overcollateralization           {109}  

 

    {110}   Overcollateralization %             {110}  

 

    Asset Backed Notes:                 {111}   Ending Aggregate Securitization
Value         {111}  

 

    {112}   End of Period Note Balance           {112}  

 

    {113}   Overcollateralization           {113}  

 

    {114}   Overcollateralization %             {114}                        

 

RECONCILIATION OF 2015-3 CASH RESERVE ACCOUNT   {115}   Specified Reserve
Balance             {115}  

 

  {116}   Beginning of Period Reserve Account balance           {116}  

 

  {117}   Investment Earnings           {117}  

 

    {118}   From the Indenture Collection Account, the Reserve Account Required
Amount   {118}  

 

    {119}   To the Indenture Collection Account, the Reserve Account Withdrawal
Amount   {119}  

 

    {120}   Total Reserve balance available:             {120}  

 

  {121}   Specified Reserve Balance             {121}  

 

  {122}   Release Excess Cash to Indenture Collection Available Funds     {122}
 

 

  {123}   End of period Reserve Account balance           {123}                
       

 

EVENTS OF DEFAULT AND ACCELERATION OF MATURITY OF NOTE   {124}   With respect to
the Program Documents, I,                     , do hereby certify that no Event
of Default has occurred.   {124}  

 

  {125}   With respect to the Program Documents, I,                     , do
hereby certify that an Acceleration of Maturity has not occurred.   {125}  

 

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

EX-A-3